Exhibit 10.5
 

--------------------------------------------------------------------------------


CREDIT AGREEMENT


Dated as of August 3, 2015


among


BARNES & NOBLE, INC.,
as the Lead Borrower,


The Other Borrowers From Time to Time Party Hereto,
The Guarantors From Time to Time Party Hereto,


BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and
Swing Line Lender,


The Other Lenders From Time to Time Party Hereto,


JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION and
SUNTRUST BANK
as Co-Syndication Agents,


CITIZENS BANK, N.A., and
REGIONS BANK,
as Co-Documentation Agents,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers
and
Joint Book Runners
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
43
1.03
Accounting Terms
44
1.04
Rounding
45
1.05
Times of Day; Rates
45
1.06
Letter of Credit Amounts
45
1.07
Ratio Adjustments for Acquisitions and Dispositions
45
1.08
[Intentionally Omitted.]
45
1.09
Notices Generally
45
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
45
2.01
Committed Loans; Reserves
45
2.02
Borrowings, Conversions and Continuations of Committed Loans
46
2.03
Letters of Credit
49
2.04
Swing Line Loans
57
2.05
Prepayments
59
2.06
Termination or Reduction of Commitments
60
2.07
Repayment of Loans
61
2.08
Interest
61
2.09
Fees
62
2.10
Computation of Interest and Fees
62
2.11
Evidence of Debt
62
2.12
Payments Generally; Administrative Agent’s Clawback
63
2.13
Sharing of Payments by Lenders
65
2.14
Settlement Among Lenders
65
2.15
Increase in Commitments
66
2.16
Cash Collateral
67
2.17
Defaulting Lenders
68
2.18
FILO Credit Facility
70
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
72
3.01
Taxes
72
3.02
Illegality
76
3.03
Inability to Determine Rates
77
3.04
Increased Costs; Reserves on LIBO Rate Loans
77


i

--------------------------------------------------------------------------------

3.05
Compensation for Losses
79
3.06
Mitigation Obligations; Replacement of Lenders
79
3.07
Survival
80
3.08
Designation of Lead Borrower as Borrowers’ Agent
80
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
80
4.01
Conditions of Initial Credit Extension
80
4.02
Conditions to all Credit Extensions
83
ARTICLE V
REPRESENTATIONS AND WARRANTIES
84
5.01
Existence, Qualification and Power
84
5.02
Authorization; No Contravention
84
5.03
Governmental Authorization; Other Consents
84
5.04
Binding Effect
84
5.05
Financial Statements; No Material Adverse Effect
85
5.06
Litigation
85
5.07
No Default
85
5.08
Ownership of Property; Liens
85
5.09
[Intentionally Omitted.]
86
5.10
Insurance
86
5.11
Taxes
86
5.12
ERISA Compliance
86
5.13
Subsidiaries; Equity Interests
87
5.14
Margin Regulations; Investment Company Act
87
5.15
Disclosure
87
5.16
Compliance with Laws
87
5.17
Intellectual Property; Licenses, Etc.
88
5.18
Labor Matters
88
5.19
Security Documents
88
5.20
Solvency
89
5.21
Deposit and Securities Accounts; Credit Card Arrangements
89
5.22
Brokers
89
5.23
Customer and Trade Relations
89
5.24
Storage Locations
89
5.25
OFAC
89
5.26
Anti-Corruption Laws
89
ARTICLE VI
AFFIRMATIVE COVENANTS
90

 
 
ii

--------------------------------------------------------------------------------

6.01
Financial Statements
90
6.02
Certificates; Other Information
91
6.03
Notices
93
6.04
Payment of Obligations
94
6.05
Preservation of Existence, Etc.
94
6.06
Maintenance of Properties
94
6.07
Maintenance of Insurance
95
6.08
Compliance with Laws
96
6.09
Books and Records; Accountants; Corporate Separateness
96
6.10
Inspection Rights
96
6.11
Use of Proceeds
97
6.12
Additional Loan Parties; Additional Collateral; Further Assurances
97
6.13
Cash Management
99
6.14
Information Regarding the Collateral
100
6.15
Physical Inventories
100
6.16
[Intentionally Omitted.]
101
6.17
[Intentionally Omitted.]
101
6.18
[Intentionally Omitted.]
101
6.19
Compliance with ERISA
101
6.20
[Intentionally Omitted.]
101
6.21
Anti-Corruption Laws
101
ARTICLE VII
NEGATIVE COVENANTS
101
7.01
Liens
101
7.02
Investments
104
7.03
Indebtedness; Disqualified Stock
105
7.04
Fundamental Changes
107
7.05
Dispositions
107
7.06
Restricted Payments
108
7.07
Prepayments of Indebtedness
109
7.08
Change in Nature of Business
109
7.09
Transactions with Affiliates
109
7.10
Burdensome Agreements
109
7.11
Use of Proceeds
110
7.12
Amendment of Organizational Documents or Material Indebtedness
110
7.13
Corporate Name; Fiscal Year
110

 
iii

--------------------------------------------------------------------------------

7.14
Deposit Accounts; Credit Card Processors
110
7.15
Consolidated Fixed Charge Coverage Ratio
110
7.16
[Intentionally Omitted.]
110
7.17
Sanctions
111
7.18
Anti-Corruption Laws
111
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
111
8.01
Events of Default
111
8.02
Remedies Upon Event of Default
113
8.03
Application of Funds
113
ARTICLE IX
ADMINISTRATIVE AGENT
115
9.01
Appointment and Authority
115
9.02
Rights as a Lender
116
9.03
Exculpatory Provisions
116
9.04
Reliance by Agents
117
9.05
Delegation of Duties
117
9.06
Resignation of Agents
118
9.07
Non-Reliance on Administrative Agent and Other Lenders
119
9.08
No Other Duties, Etc.
119
9.09
Administrative Agent May File Proofs of Claim
119
9.10
Collateral and Guaranty Matters
120
9.11
Notice of Transfer
121
9.12
Reports and Financial Statements
121
9.13
Agency for Perfection
121
9.14
Indemnification of Agents
122
9.15
Relation among Lenders
122
ARTICLE X
MISCELLANEOUS
122
10.01
Amendments, Etc
122
10.02
Notices; Effectiveness; Electronic Communications
124
10.03
No Waiver; Cumulative Remedies
126
10.04
Expenses; Indemnity; Damage Waiver
127
10.05
Payments Set Aside
128
10.06
Successors and Assigns
129
10.07
Treatment of Certain Information; Confidentiality
133
10.08
Right of Setoff
134
10.09
Interest Rate Limitation
135

 
iv

--------------------------------------------------------------------------------

10.10
Counterparts; Integration; Effectiveness
135
10.11
Survival
135
10.12
Severability
135
10.13
Replacement of Lenders
136
10.14
Governing Law; Jurisdiction; Etc.
136
10.15
Waiver of Jury Trial
137
10.16
No Advisory or Fiduciary Responsibility
137
10.17
USA PATRIOT Act Notice
138
10.18
Foreign Assets Control Regulations
138
10.19
Time of the Essence
139
10.20
Press Releases
139
10.21
Additional Waivers; Keepwell
139
10.22
No Strict Construction
141
10.23
Attachments
141
10.24
Copies and Facsimiles
141
ARTICLE XI
GUARANTY
142
11.01
Guaranty
142
11.02
Guaranty of Payment
142
11.03
No Discharge or Diminishment of Facility Guaranty
142
11.04
Defenses Waived
143
11.05
Rights of Subrogation
143
11.06
Reinstatement; Stay of Acceleration
143
11.07
Information
143
11.08
[Intentionally Omitted]
143
11.09
Maximum Liability
143
11.10
Contribution
144
11.11
Liability Cumulative
144
11.12
Release of Guarantors and Borrowers
144

 
v

--------------------------------------------------------------------------------

SCHEDULES
 
1.01
Borrowers
1.03
Immaterial Subsidiaries
1.04
Existing Letters of Credit
2.01
Commitments and Applicable Percentages
5.01
Loan Parties Organizational Information
5.06
Litigation
5.10
Insurance
5.12
ERISA Events
5.13
Subsidiaries; Equity Interests
5.18
Collective Bargaining Agreements
5.21(a)
DDAs
5.21(b)
Credit Card Arrangements
5.21(c)
Securities Accounts
7.01
Other Permitted Liens
7.02
Other Permitted Investments
7.03
Other Permitted Indebtedness
10.02
Administrative Agent’s Office; Certain Addresses for Notices

 
vi

--------------------------------------------------------------------------------

EXHIBITS
       
Form of
   
A-1
Committed Loan Notice
A-2
Conversion/Continuation Notice
B
Swing Line Loan Notice
C-1
Committed Loan Note
C-2
Swing Line Note
D
Compliance Certificate
E
Assignment and Assumption
F
Borrowing Base Certificate
G
Security Agreement
H
Collateral Access Agreement
I
Joinder Agreement
J
DDA Notification
K
Credit Card Notification
L
Blocked Account Agreement
M
General Notice
N-1-4
Tax Compliance Certificates

 
vii

--------------------------------------------------------------------------------



CREDIT AGREEMENT


This CREDIT AGREEMENT (this “Agreement”) is entered into as of August 3, 2015,
among BARNES & NOBLE, INC., a Delaware corporation (the “Lead Borrower”), the
Persons signatory hereto as borrowers and named on Schedule 1.01 hereto
(collectively, together with the Lead Borrower and such other Persons as may be
joined as a borrower from time to time in accordance herewith, the “Borrowers”),
each lender from time to time party hereto (collectively, the “Lenders”), BANK
OF AMERICA, N.A., as Administrative Agent, Collateral Agent and Swing Line
Lender, JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION, and
SUNTRUST BANK, as Co-Syndication Agents, and CITIZENS BANK, N.A. and REGIONS
BANK, as Co-Documentation Agents.


The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the LC
Issuers have indicated their willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


“Accommodation Payment” as defined in Section 10.21(d).


“Account” means “accounts” as defined in the UCC, and also means, without
limitation, a right to payment of a monetary obligation, whether or not earned
by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) arising out of the use of a credit, debit or charge card or
information contained on or for use with the card, including all “payment
intangibles” (as defined in the UCC) consisting of amounts owing from credit
card and debit card issuers and processors and all rights under contracts
relating to the creation or collection of such payment intangibles.


“ACH” means automated clearing house transfers.


“Acquisition” means, with respect to any Person (a) the purchase of a
Controlling interest in the Equity Interests of any other Person, (b) a purchase
or other acquisition of all or substantially all of the assets or properties of
another Person or of any business unit or line of business of another Person
(other than acquisitions or openings of new stores in the ordinary course of
business), (c) any Material Store Acquisition or (d) any merger or consolidation
of such Person with any other Person or other transaction or series of
transactions resulting in the acquisition of all or substantially all of the
assets, or a Controlling interest in the Equity Interests, of any Person.


“Additional Commitment Lender” shall have the meaning provided in Section
2.15(c).


“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of one percent (1.0%)) equal to (a) the LIBO Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate, and if
the Adjusted LIBO Rate shall be less than zero, such rate shall be deemed
 

--------------------------------------------------------------------------------

zero for purposes of this Agreement.  The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Borrowings then outstanding as of the effective
date of any change in the Statutory Reserve Rate.
 
“Adjustment Date” means the first day of each Fiscal Quarter of the Lead
Borrower commencing with the first full Fiscal Quarter commencing after the
Closing Date.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire for each
Lender in a form supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agent(s)” means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.


“Agent Parties” shall have the meaning specified in Section 10.02(c).


“Aggregate Commitments” means the Commitments of all the Lenders.  The Aggregate
Commitments as of the Closing Date total $700,000,000.


“Agreement” means this Credit Agreement.


“Allocable Amount” has the meaning specified in Section 10.21(d).


“Applicable Commitment Fee Percentage” means the applicable percentage set forth
in the grid below determined on the Closing Date and, thereafter, on the first
Business Day of each Fiscal Quarter, in each case based upon the Average Usage
for the most recently completed prior Fiscal Quarter:


 
Commitments
 
Average Usage
Applicable Commitment
Fee Percentage
 
Less than 50.0% of the Aggregate Commitments
 
 
0.375%
 
 
Equal to or greater than 50.0% of the Aggregate Commitments
 
 
0.250%
 



“Applicable Margin” means, with respect to Credit Extensions, (a) from and after
the Closing Date until the first Adjustment Date, the Applicable Margin shall be
set at the percentages set forth in Level II of the applicable pricing grid
below; and (b) from and after the first Adjustment Date (and each subsequent
Adjustment Date) until the next Adjustment Date, the Applicable Margin shall be
determined from the following applicable pricing grid based upon the Average
Daily Availability for the Fiscal Quarter ending the day immediately preceding
such starting Adjustment Date; provided, however, that notwithstanding anything
to the contrary set forth herein, upon the occurrence of an Event of Default or
the Termination Date, the Administrative Agent shall, at the direction of the
Required Lenders,
 
2

--------------------------------------------------------------------------------

immediately increase the Applicable Margin to that set forth in Level I of the
applicable pricing grid (even if the Average Daily Availability requirements for
a different Level have been met); provided further, if the information set forth
in any Borrowing Base Certificate or any other certificate provided by the Loan
Parties that is applicable to the calculation of the Applicable Margin otherwise
proves to be false or incorrect such that the Applicable Margin would have been
higher than was otherwise in effect during any period, without constituting a
waiver of any Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any
applicable periods and shall be due and payable on demand.
 
Credit Extensions
 

   
Applicable Margin
Level
Average Daily Availability
LIBO Rate
Margin
Base Rate
 Margin
I
< 33.33% of the Loan Cap
2.00%
1.00%
II
≥ 33.3% of the Loan Cap but < 66.6% of the Loan Cap
1.75%
0.75%
III
≥ 66.6%of the Loan Cap
1.50%
0.50%

 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans and
the obligation of the LC Issuers to make LC Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.


“Applicable Rate” means, at any time of calculation, a per annum rate equal to
the Applicable Margin for Loans which are LIBO Rate Loans with respect to Credit
Extensions.
 
“Appraisal Percentage” means, with respect to the Borrowing Base, ninety percent
(90.0%).
 
“Arranger(s)” means, individually, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, Wells Fargo Bank, National
Association, and SunTrust Robinson Humphrey, Inc., and collectively, all of
them, in each case, in their capacity as Joint Lead Arrangers.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.


3

--------------------------------------------------------------------------------

“Audited Financial Statements” means (i) the audited consolidated balance sheet
of the Lead Borrower and its Subsidiaries for the fiscal year ended April 30,
2015, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Lead Borrower
and its Subsidiaries, including the notes thereto and (ii) the audited financial
statements delivered to the Administrative Agent from time to time pursuant to
Section 6.01(a).


“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.03(b)(iii).


“Availability” means as of any date of determination an amount equal to the
greater of (a)(i) the Loan Cap as of such date minus (ii) Total Outstandings as
of such date and (b) zero.


“Availability Event” means the failure of the Borrowers to maintain Availability
at least equal to the greater of (a) twelve and one half percent (12.50%) of the
Loan Cap or (b) $70,000,000, and such failure shall continue for a period of
five (5) or more consecutive Business Days.


 “Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments in full pursuant to Section 2.06, and (c) the date of
termination of the Commitment of each Lender to make Loans and of the obligation
of the LC Issuers to make LC Credit Extensions pursuant to Section 8.02.


“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines in its Permitted Discretion
will need to be satisfied in connection with the realization upon the Collateral
or (c) to reflect criteria, events, conditions, contingencies or risks which
adversely affect any component of the Borrowing Base. Without limiting the
generality of the foregoing, Availability Reserves may include, in the
Administrative Agent’s Permitted Discretion, (but are not limited to) reserves
based on: (i) rent; (ii) customs duties, and other costs to release Inventory
that is (A) included in the Borrowing Base and (B) being imported into the
United States; (iii) outstanding Taxes and other governmental charges,
including, without limitation, ad valorem, real estate, personal property,
sales, and other Taxes, in each case which may have priority over the interests
of the Collateral Agent in the Collateral; (iv) salaries, wages and benefits due
to employees of any Borrower, (v) Customer Credit Liabilities, (vi)
warehousemen’s or bailee’s charges and other Permitted Encumbrances which may
have priority over the interests of the Collateral Agent in the Collateral
(other than Excluded Assets), (vii) Cash Management Reserves, and (viii) Bank
Products Reserves.


“Average Daily Availability” means, as of any date of determination, the average
daily Availability for the immediately preceding Fiscal Quarter.


“Average Usage” means, as of any date of determination, the average daily
balance of all Credit Extensions (excluding Swing Line Loans) in the immediately
preceding Fiscal Quarter.


“Bank of America” means Bank of America, N.A. and its successors.


“Bank Products” means any Swap Contracts provided to any Loan Party by a Lender
or any of its Affiliates.


“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.


4

--------------------------------------------------------------------------------

“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Adjusted LIBO Rate for an Interest Period of one
month, plus 1.0%, and if Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.  The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Blocked Account” has the meaning provided in Section 6.13(a)(iv).


“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, substantially in the form of Exhibit L hereto or
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
establishing Control (as defined in the Security Agreement) of such account by
the Collateral Agent and whereby the bank maintaining such account agrees,
during any Cash Dominion Trigger Period, to comply only with the instructions
originated by the Collateral Agent without the further consent of any Loan
Party.


“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.


“BNED Credit Facility” means the credit facility provided to the BNED Parties
pursuant to that certain Credit Agreement dated as of the date hereof among the
BNED Parties, certain other borrowers party thereto, Bank of America, N.A., as
agent, the other agents party thereto and a syndicate of lenders.


“BNED” means Barnes & Noble Education, Inc., a Delaware corporation.


“BNED Parties” means BNED, together with all of BNED’s direct and indirect,
wholly-owned Subsidiaries, excluding Nook Digital LLC.


“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.


“Borrowing Base” means, at any time of calculation, an amount equal to:


(a)            the face amount of Eligible Credit Card Receivables multiplied by
ninety percent (90.0%);


plus


(b)            the face amount of Eligible Accounts Receivables (net of
Receivables Reserves applicable thereto) multiplied by eighty-five percent
(85.0%);


5

--------------------------------------------------------------------------------

plus


(c)            the Net Orderly Liquidation Value of the Borrower’s Eligible
Inventory, net of Inventory Reserves not already reflected in Net Orderly
Liquidation Value, multiplied by the Appraisal Percentage (including the Net
Orderly Liquidation Value of Eligible Rental Inventory, provided, that
Availability generated by Eligible Rental Inventory as of any date of
calculation of the Borrowing Base shall not exceed $25,000,000);


minus


(d)            without duplication of any Reserves applied in clauses (a) – (c)
above, all other then existing Availability Reserves.


“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be reasonably required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.


“Business” means any and all business engaged in by any Loan Party or any
Subsidiary thereof on the date hereof and any other business reasonably related,
incidental or complimentary thereto.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York, New York and, if such day relates to any LIBO Rate Loan, means any
such day that is also a London Banking Day.


“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period, provided, however,
that Capital Expenditures for the Lead Borrower and its Subsidiaries shall not
include:


(i)            expenditures to the extent they are made with proceeds of the
issuance of Equity Interests of the Lead Borrower or any of its Subsidiaries,


(ii)            expenditures with proceeds of insurance settlements,
condemnation awards and other settlements in respect of lost, destroyed, damaged
or condemned assets, equipment or other property to the extent such proceeds are
not otherwise used or required to be used to prepay the Obligations or Cash
Collateralize the outstanding LC Obligations pursuant to the terms hereunder,


(iii)            expenditures that are accounted for as capital expenditures of
the Lead Borrower or any Subsidiary that are actually paid for by other third
party, including tenant allowances under leases and other amounts paid by
landlords, and for which neither the Lead Borrower nor any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period),


6

--------------------------------------------------------------------------------

(iv)            the book value of any asset owned by the Lead Borrower or any of
its Subsidiaries prior to or during such period to the extent that such book
value is included as a capital expenditure during such period as a result of the
Lead Borrower or such Subsidiary reusing or beginning to reuse such asset during
such period without a corresponding expenditure actually having been made in
such period, and


(v)            the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, to the extent such proceeds are not otherwise used or
required to be used to prepay the Obligations or Cash Collateralize the
outstanding LC Obligations pursuant to the terms hereunder.


“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a consolidated balance sheet of such Person
under GAAP and the amount of which obligations shall be the capitalized amount
thereof determined in accordance with GAAP.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent or the Administrative Agent, for the benefit of one or more of
the Credit Parties, as collateral for LC Obligations or obligations of the
Lenders to fund participations in respect of LC Obligations or as security for
any other payment of the Secured Obligations and pursuant to documentation in
form and substance reasonably satisfactory to the Collateral Agent, in an amount
equal to the Minimum Collateral Amount.  “Cash Collateralization” and “Cash
Collateral” have a correlative meaning.


“Cash Dominion Trigger Event” means (a) the occurrence of an Event of Default or
(b) the occurrence of an Availability Event.


“Cash Dominion Trigger Period” means the period beginning upon the occurrence of
a Cash Dominion Trigger Event and ending on (a) if such Cash Dominion Trigger
Event arises as a result of an Event of Default, the date such Event of Default
is waived in accordance with this Agreement, or (b) if such Cash Dominion
Trigger Event arises as a result of an Availability Event, the date Availability
has equaled or exceeded the greater of (i) twelve and one half percent (12.5%)
of the Loan Cap or (ii) $70,000,000 for a period of thirty (30) consecutive
calendar days; provided, however, that if any Cash Dominion Trigger Event shall
have occurred and the resulting Cash Dominion Trigger Period ended for any
reason hereunder on five (5) occasions, the Cash Dominion Trigger Period for any
subsequent (sixth) Cash Dominion Trigger Event shall be unlimited in duration
and such Cash Dominion Trigger Period shall continue for the remainder of the
term of this Agreement.


“Cash Management Reserves”  means such reserves as the Administrative Agent,
from time to time, determines in its Permitted Discretion as being appropriate
to reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.


“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services (including e-payables),
treasury, depository, overdraft, and electronic funds transfer services, (c)
foreign exchange facilities, (d) supply chain finance and (e) credit cards,
debit cards, payroll cards, store value cards and
 
7

--------------------------------------------------------------------------------

purchasing cards (including purchasing cards provided pursuant to agreements
entered into from time to time between the Lead Borrower and any Lender or any
Affiliate of a Lender) and related processing services.


“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.


“Change of Control” means an event or series of events by which:


(a)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) (other than Leonard Riggio, his spouse, his lineal descendants, and
trusts for the exclusive benefit of any such individuals or the executor or
administrator of the estate or the legal representative of any of such
individuals or any entity controlled by them) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 40.0% or more of the Equity
Interests of the Lead Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Lead Borrower on a fully-diluted
basis (including taking into account all such Equity Interests that such
“person” or “group” has the right to acquire pursuant to any option right); or


(b)            any “change in control” or similar event as defined in any
document governing the Permitted Senior Debt; or


(c)            the Lead Borrower ceases to own, directly or indirectly, 100% of
the Equity Interests of any Loan Party, except where such failure is as a result
of a transaction expressly permitted, or otherwise not prohibited, by the Loan
Documents.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.


“Co-Documentation Agent” means each of the co-documentation agents identified on
the cover page of this Agreement.


8

--------------------------------------------------------------------------------

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.


“Collateral Access Agreement” means an agreement substantially in the form of
Exhibit H hereto or such other form as agreed to by the Collateral Agent in its
Permitted Discretion and in each case otherwise reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) a landlord of Real Estate leased by any Loan
Party, in each case, including provisions pursuant to which such Person (i)
acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens, if any, in the Collateral held by such Person
or located on such Real Estate, and (iii) as to any landlord, provides the
Collateral Agent with access to the Collateral located in or on such Real Estate
and a reasonable time to sell and dispose of the Collateral from such Real
Estate.


“Collateral Agent” means Bank of America, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties.


“Collateral License” has the meaning provided for such term in the Security
Agreement.


“Commercial Letter of Credit” means any letter of credit or similar instrument
(excluding bankers’ acceptances) issued for the purpose of providing the primary
payment mechanism in connection with the purchase of any materials, goods or
services by the Lead Borrower or any other Loan Party in the ordinary course of
business of such Person.


“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01(a), (b) purchase participations
in LC Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in any Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.


“Commitment Increase” shall have the meaning provided in Section 2.15(d).


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01(a).


“Committed Loan” has the meaning specified in Section 2.01(a).


“Committed Loan Notice” means a notice of a Committed Borrowing pursuant to
Section 2.01(a), which, if in writing, shall be substantially in the form of
Exhibit A-1, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Concentration Account” has the meaning provided in Section 6.13(c).


9

--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consent” means actual consent given by a Lender from whom such consent is
sought.


“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.


“Consolidated Adjusted Fixed Charge Coverage Ratio” means, at any date of
determination for the purpose of determining whether a particular Restricted
Payment or prepayment of Indebtedness (each a “Subject Transaction”) may be
consummated pursuant to the terms of this Agreement, the ratio of (a)
Consolidated EBITDA for such period minus (i) Capital Expenditures (other than
in connection with Permitted Acquisitions) made during such period minus (ii)
the aggregate amount of Federal, state, local and foreign income taxes paid in
cash or required to be paid in cash during such period to (b) the sum of (i)
Debt Service Charges (other than prepayments of principal in the Subject
Transaction) plus (ii) the aggregate amount of all Restricted Payments made in
cash (other than those made in the Subject Transaction and, if the Subject
Transaction is a repurchase of equity interests, all repurchases related to such
Subject Transaction that have previously been made as part of a single stock
repurchase plan approved by the board of directors of the Lead Borrower, if
any), in each case, of or by the Lead Borrower and the other Loan Parties for
the most recently completed Measurement Period, all as determined on a
consolidated basis in accordance with GAAP.


“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and the other Loan Parties on a
consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes (net of any tax credits), (iii)
depreciation and amortization expense, (iv) other  expenses or losses reducing
such Consolidated Net Income which do not represent a cash item in such period
(including LIFO reserves) or any future period, and (v) expenses deducted in
such period resulting from the issuance of Equity Interests permitted hereunder,
provided, that such expenses are and will be non-cash items in the period when
taken and in all later fiscal periods, minus (b) all non-cash gains increasing
Consolidated Net Income (in each case of or by the Lead Borrower and the other
Loan Parties for such Measurement Period), all as determined on a consolidated
basis in accordance with GAAP.


“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA for such period minus (i) Capital
Expenditures (other than in connection with Permitted Acquisitions) made during
such period minus (ii) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash or required to be paid in cash during such period to
(b) the sum of (i) Debt Service Charges plus (ii) the aggregate amount of all
Restricted Payments made in cash, in each case, of or by the Lead Borrower and
the other Loan Parties for the most recently completed Measurement Period, all
as determined on a consolidated basis in accordance with GAAP.


“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations
 
10

--------------------------------------------------------------------------------

or Synthetic Lease Obligations that is treated as interest in accordance with
GAAP, in each case of or by the Lead Borrower and the other Loan Parties for the
most recently completed Measurement Period, all as determined on a consolidated
basis in accordance with GAAP.


“Consolidated Net Income” means, as of any date of determination, the net income
of the Lead Borrower and the other Loan Parties for the most recently completed
Measurement Period, all as determined on a consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
(or extraordinary losses) for such Measurement Period, (b) the income (or loss)
of any Subsidiary during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash by such Subsidiary during such period, (c)
the income (or loss) of any Person during such Measurement Period and accrued
prior to the date it becomes a Loan Party or is merged into or consolidated with
a Loan Party or such Person’s assets are acquired by a Loan Party, and (d) the
income of any Loan Party to the extent that the declaration or payment of
dividends or similar distributions by that Loan Party of that income is not at
the time permitted by operation of the terms of its Organization Documents or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Loan Party.


“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(c), which, if in writing, shall be substantially in the form of
Exhibit A-2, or such other form as may be approved by the Administrative Agent 
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower..


“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers and reported on the
Borrowers’ stock ledger.  “Cost” may include freight charges inbound either to
the Borrowers’ distribution centers or by direct shipments to Stores in amounts
consistent with reporting on the Borrowers’ stock ledgers but shall not include
inventory capitalization costs or other non‑purchase price charges (such as
freight charges outbound from the Borrowers’ distributions centers) used in the
Borrowers’ calculation of cost of goods sold.


“Co-Syndication Agent” means each of the co-syndication agents identified on the
cover page of this Agreement.


“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).


“Credit Card Receivables” means each “Account” (as defined in the UCC) and
“Payment Intangible” (as defined in the UCC) consisting of amounts owing from
credit card and debit card issuers and processors, together with all income,
payments and proceeds thereof, owed by a major credit card issuer (including,
but not limited to, Visa, MasterCard, American Express, Discover and Pay Pal and
such other issuers or credit card or bank account backed payment systems, as the
case may be, approved by the
 
11

--------------------------------------------------------------------------------

Administrative Agent) to a Loan Party, and all rights under contracts relating
to the creation or collection of such payment intangibles, resulting from
charges by a customer of a Loan Party on credit cards or similar instruments
issued by such issuer or payment system manager in connection with the sale of
goods by a Loan Party, or services performed by a Loan Party, in each case in
the ordinary course of its business.


“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an LC
Credit Extension.


“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender, (ii)
each Lender and/or its Affiliate in its capacity as a provider of any Bank
Products or Cash Management Services, (iii) each Agent, (iv) each LC Issuer, (v)
any other Person to whom Secured Obligations under this Agreement and other Loan
Documents are owing, and (vi) the permitted successors and assigns of each of
the foregoing, and (b) collectively, all of the foregoing.


“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A)
counsel for the Agents, (B) outside consultants for the Agents, (C) appraisers,
(D) commercial finance examiners, and (E) without duplication of any amounts
reimbursed pursuant to the foregoing subclauses (i) (A) – (D), all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Secured Obligations, (ii) in connection with (A)
the syndication of the credit facilities provided for herein, (B) the
administration and management of this Agreement and the other Loan Documents or
the preparation, negotiation, execution and delivery the Loan Documents or of
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws, or
(D) without duplication of any amounts reimbursed pursuant to the foregoing
subclause (ii)(C), any workout, restructuring or negotiations in respect of any
Secured Obligations, and (b) with respect to any LC Issuer, and its Affiliates,
all reasonable out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; and (c) all reasonable out-of-pocket expenses incurred by
the Credit Parties who are not the Agents, an LC Issuer or any Affiliate of any
of them, after the occurrence and during the continuance of an Event of Default,
including, without limitation, in connection with any workout, restructuring or
negotiations in respect of the Secured Obligations, or enforcement or protection
of their rights or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws,
provided, that such Credit Parties shall be entitled to reimbursement for no
more than one counsel representing all such Credit Parties (absent a conflict of
interest in which case the Credit Parties may engage and be reimbursed for
additional counsel).  All Credit Party Expenses shall be payable on written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.




“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding merchandise credits, gift certificates and gift
cards of the Borrowers entitling the holder thereof to use all or a portion of
the credit, certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding customer deposits of the Borrowers.


“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in any
 
12

--------------------------------------------------------------------------------

DDA, except to the extent otherwise expressly provided in any intercreditor
agreement entered into in accordance herewith with respect to Permitted Senior
Debt.


“DDA Notification” has the meaning provided therefor in Section 6.13(a)(i).


“Debt Service Charges” means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid in cash or required to be paid in cash for
such Measurement Period, plus (b) principal payments, other than Permitted
Refinancings, made or required to be made on account of Indebtedness (excluding
the Obligations but including, without limitation, Capital Lease Obligations)
for such Measurement Period, in each case determined on a consolidated basis in
accordance with GAAP.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2.0%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2.0%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate for Letters of Credit, plus two percent (2.0%) per annum.


“Defaulting Lender” means, subject to Section 2.17(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Lead Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Lead Borrower, the Administrative Agent, any LC Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Lead Borrower, to confirm in writing to the Administrative Agent
and the Lead Borrower that it will comply with its prospective funding
obligations hereunder (provided, that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Lead Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided, that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
 
13

--------------------------------------------------------------------------------

acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the LC
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive Sanction.


“Diligence Trigger Event” means (a) the occurrence of an Event of Default or (b)
the failure of the Borrowers to maintain Availability at least equal to
twenty-five percent (25.0%) of the Loan Cap, and such failure shall continue for
a period of five (5) or more consecutive Business Days.


“Diligence Trigger Period” means the period beginning upon the occurrence of a
Diligence Trigger Event and ending on (a) if such Diligence Trigger Event arises
as a result of an Event of Default, the date such Event of Default is waived in
accordance with this Agreement, or (b) if such Diligence Trigger Event arises as
a result of an event described in clause (b) of the definition of Diligence
Trigger Event, the date Availability has equaled or exceeded twenty-five percent
(25.0%) of the Loan Cap for a period of thirty (30) consecutive calendar days.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any sale
of any Equity Interests in another Person) by any Person (or the granting of any
option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.


“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one hundred twenty
(120) days after the Maturity Date; provided, however, that (i) only the portion
of such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (ii)
with respect to any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Lead Borrower or any other Loan Party or by any
such plan to such employees, such Equity Interest  shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or any other Loan Party in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s termination,
resignation, death or disability and (iii) if any class of Equity Interest  of
such Person that by its terms authorizes such Person to satisfy its obligations
thereunder by delivery of an Equity Interest that is not Disqualified Stock,
such Equity Interests shall not be deemed to be Disqualified Stock.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest  upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified
Stock.  The amount of Disqualified Stock deemed
 
14

--------------------------------------------------------------------------------

to be outstanding at any time for purposes of this Agreement will be the maximum
amount that the Lead Borrower and the other Loan Parties may become obligated to
pay upon maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock or portion thereof, plus accrued dividends.


“Dollars” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Eligible Assignee” means (a) a Credit Party or any of its Affiliates engaged in
the ordinary course of its business in extending commercial loans; (b) a bank,
insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $500,000,000.00; (c) any Person to whom a Credit Party
assigns its rights and obligations under this Agreement as part of an assignment
and transfer of such Credit Party’s rights in and to a material portion of such
Credit Party’s portfolio of asset based credit facilities, and (d) any other
Person approved by (i) the Administrative Agent, the LC Issuer and the Swing
Line Lender, and (ii) unless an Event of Default has occurred and is continuing,
the Lead Borrower (each such approval not to be unreasonably withheld or
delayed); provided, that notwithstanding the foregoing, “Eligible Assignee”
shall not include (x) a Loan Party or any of the Loan Parties’ Affiliates or
Subsidiaries or (y) a natural person.


“Eligible Accounts Receivables” means Accounts arising from the sale of a
Borrower’s Inventory (other than those consisting of Credit Card Receivables) or
the rendition of services that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Account (i) has been earned by full performance and represents the bona fide
amounts due to a Borrower from an account debtor, and in each case originated in
the ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (r) below.  Without limiting the foregoing, to qualify as an
Eligible Accounts Receivable, an Account shall indicate no Person other than a
Borrower as payee or remittance party.  In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer pursuant to the terms of any written agreement or understanding), and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Borrowers to reduce the amount of such Eligible Account
Receivable.  Any Accounts meeting the foregoing criteria shall be deemed
Eligible Accounts Receivables but only as long as such Account is not included
within any of the following categories, in which case such Account shall not
constitute an Eligible Account Receivable:


(a)            Accounts that are not evidenced by an invoice;


(b)            Accounts that have been outstanding for more than ninety (90)
days from the invoice date or more than sixty (60) days past the due date;


(c)            Accounts due from any account debtor for which more than 50.0% of
the Accounts owing from such account debtor and its Affiliates are ineligible
under clause (b) above.


(d)            Accounts with respect to which a Borrower does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral Agent pursuant to the Security Documents and other
Permitted Encumbrances) or which are not subject to a first priority security
interest in favor of the Collateral Agent;


15

--------------------------------------------------------------------------------

(e)            Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;


(f)            Accounts which arise out of any sale made not in the ordinary
course of business, made on a basis other than upon credit terms usual to the
business of the Borrowers or are not payable in Dollars;


(g)            Accounts which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Accounts;


(h)            Accounts which are owed by any Affiliate of a Loan Party or
Accounts in excess of $500,000 owed by any employee of a Loan Party;


(i)            Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;


(j)            Accounts due from any Governmental Authority other than Accounts
for which all consents, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority required to be obtained, effected
or given in connection with the performance of such Account by the account
debtor or in connection with the enforcement of such Account by the Agent, in
each case, have been duly obtained, effected or given or are in full force and
effect;


(k)            Accounts (i) owing from any Person that is also a supplier to or
creditor of a Loan Party or any of its Subsidiaries unless such Person has
waived any right of setoff in a manner reasonably acceptable to the
Administrative Agent, (ii) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Loan
Party or any of its Subsidiaries to discounts on future purchase therefrom or
(iii) representing a progress billing;


(l)            Accounts arising out of sales on a bill-and-hold, guaranteed
sale, sale-or-return, sale on approval or consignment basis or subject to any
right of return, setoff or charge back;


(m)            Accounts arising out of sales to account debtors outside the
United States unless such Accounts are fully backed by an irrevocable letter of
credit on terms, and issued by a financial institution, reasonably acceptable to
the Administrative Agent in its Permitted Discretion;


(n)            Accounts evidenced by a promissory note or other instrument;


(o)            Accounts consisting of amounts due from vendors as rebates or
allowances;


(p)            Accounts which are in excess of the credit limit for such account
debtor established by the Loan Parties in the ordinary course of business and
consistent with past practices;


(q)            Accounts which include extended payment terms (datings) beyond
those generally furnished to other account debtors in the ordinary course of
business without the consent of the Administrative Agent; or


16

--------------------------------------------------------------------------------

(r)            Accounts which the Administrative Agent determines in its
Permitted Discretion to be unacceptable for inclusion in the Borrowing Base.


“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (k) below.  Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, an Account shall indicate no Person other than
a Borrower as payee or remittance party.  In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a credit card payment processor, or credit card issuer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card
Receivable.  Any Credit Card Receivables meeting the foregoing criteria shall be
deemed Eligible Credit Card Receivables but only as long as such Credit Card
Receivable is not included within any of the following categories, in which case
such Credit Card Receivable shall not constitute an Eligible Credit Card
Receivable:


(a)            Credit Card Receivables which do not constitute an “Account” (as
defined in the UCC);


(b)            Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;


(c)            Credit Card Receivables with respect to which a Borrower does not
have good, valid and marketable title, free and clear of any Lien (other than
Liens granted to the Collateral Agent pursuant to the Security Documents and
other Permitted Encumbrances);


(d)            Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (it being the intent that
chargebacks in the ordinary course by such processors shall not be deemed
violative of this clause);


(e)            Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback) by
any Person;


(f)            Credit Card Receivables as to which the processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor;


(g)            Credit Card Receivables due from an issuer or payment processor
of the applicable credit card which is the subject of any bankruptcy, insolvency
or similar proceedings;


(h)            Credit Card Receivables which are not a valid, legally
enforceable obligation of the applicable issuer with respect thereto;


17

--------------------------------------------------------------------------------

(i)            Credit Card Receivables which do not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents relating to Credit Card Receivables;


(j)            Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or


(k)            Credit Card Receivables which the Administrative Agent determines
in its Permitted Discretion to be uncertain of collection.


“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course that, in
each case, complies with each of the representations and warranties expressly
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below.  The following items of Inventory shall not be included in Eligible
Inventory:


(a)            Inventory that is not solely owned by a Borrower or a Borrower
does not have good and valid title thereto;


(b)            Inventory that is leased by or is on consignment to a Borrower,
or which is consigned by a Borrower to a Person that is not a Loan Party;


(c)            Inventory that is not located in the United States of America
(excluding territories or possessions of the United States);


(d)            Inventory at a location that is owned or leased by a Borrower,
except to the extent that the Borrowers have furnished the Administrative Agent
with (i) any UCC financing statements or other documents that the Administrative
Agent may reasonably determine to be necessary to perfect its security interest
in such Inventory at such location, and (ii) with respect to any Material
Storage Location, a Collateral Access Agreement executed by the Person owning
any such Material Storage Location on terms reasonably acceptable to the
Administrative Agent;


(e)            Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) that have been or are in
the process of being returned to the vendor, (iii) are obsolete or slow moving,
or custom items, work-in-process, raw materials, or that constitute spare parts,
promotional, marketing, packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) are not in compliance in
all material respects with all standards imposed by any Governmental Authority
having regulatory authority over such Inventory, its use or sale, (vi) are bill
and hold goods or (vii) are in-transit;


(f)            Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent, subject in priority only to
any interest, title or lien of a landlord, lessor or other property owner under
a Lease or applicable Laws (provided, that, for the avoidance of doubt, no
provisions with respect to the subordination of Liens or other landlord rights
in any Collateral Access Agreement shall be deemed to violate this clause (f));


(g)            Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;


18

--------------------------------------------------------------------------------

(h)            Inventory that is not insured in compliance with the provisions
of Section 6.07 hereof;


(i)            Inventory that has been sold but not yet delivered or as to which
a Borrower has accepted a deposit;


(j)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party which has
expired or has been terminated or with respect to which any Borrower or any of
its Subsidiaries has received notice of a dispute in respect of any such
agreement;


(k)            Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers reasonably satisfactory to the Collateral Agent, and,
if applicable, has established an advance rate and/or Inventory Reserves
therefor, and (B) such other due diligence as the Agents may require, all of the
results of the foregoing to be reasonably satisfactory to the Agents;


(l)            Inventory subject to any lease, rental agreement or similar
arrangement (i) if a default has occurred and is continuing under such lease,
rental agreement or similar arrangement, (ii) at the time such lease, rental or
similar agreement is entered into, the lessee fails to provide a valid credit
card, debit card or similar credit support for all payment obligations under
such agreement for the life of the agreement or (iii) any Inventory subject to
such lease, rental agreement or similar arrangement is unreturned at the end of
such lease or rental period; or


(m)            Inventory which the Administrative Agent determines in its
Permitted Discretion to be unacceptable for inclusion in the Borrowing Base.


“Eligible Rental Inventory” means rental inventory outstanding of the Loan
Parties that satisfies the eligibility requirements of “Eligible Inventory”.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any hazardous materials into the environment, including those related
to hazardous substances or hazardous wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or membership or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or membership or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or
 
19

--------------------------------------------------------------------------------

options for the purchase or acquisition from such Person of such shares (or such
membership or other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification to a Loan Party that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party or any ERISA Affiliate.


“Event of Default” has the meaning specified in Section 8.01.  An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived or otherwise cured as provided in Section 10.01 hereof.


“Excluded Accounts” shall mean (a) payroll accounts, (b) health savings
accounts, worker’s compensation accounts and other employee benefits accounts,
(c) payroll withholding tax accounts and other tax (including sales tax)
remittance accounts and (d) any other account that is used solely as an escrow
account or as a fiduciary or trust account and not otherwise prohibited under
this Agreement or any other Loan Document.


“Excluded Assets” has the meaning provided for such term in the Security
Agreement.


“Excluded Swap Obligation” means, with respect to any Borrower or any Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee by any Borrower contained in Section 10.21 (or otherwise in the Loan
Documents) or the Facility Guaranty of such Guarantor of, or the grant by such
Borrower or Guarantor of a security interest to secure, such Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Borrower or Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 10.21(f) of this Agreement and any other “keepwell,
support or other agreement” for the benefit of such Borrower or Guarantor and
any and all guarantees of such Borrower or Guarantor’s Swap Obligations by other
Loan Parties) at the time the Guarantee of such Borrower or Guarantor, or a
grant by such Borrower or Guarantor of a security interest, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such
 
20

--------------------------------------------------------------------------------

exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.


“Executive Order” has the meaning set forth in Section 10.18.


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of April 29, 2011 among the Lead Borrower, certain other
borrowers party thereto, Bank of America, N.A., as agent, the other agents party
thereto and a syndicate of lenders.


“Existing Letters of Credit” means the letters of credit described on Schedule
1.04 hereto.


“Facility Guaranty” means any Guarantee made by the Guarantors in favor of the
Credit Parties, including as set forth in Article XI hereto or in any guaranty
agreement in form reasonably satisfactory to the Administrative Agent.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471 (b) (1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or official practices adopted
pursuant to any such intergovernmental agreements.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


21

--------------------------------------------------------------------------------

“Fee Letters” means the (i) Fee Letter dated June 15, 2015, between the Lead
Borrower and Bank of America and (ii) each other similar fee letter relating to
the credit facilities provided hereunder between the Lead Borrower and any other
Lead Lender.


“FILO Credit Facility” has the meaning set forth in Section 2.18(a).


“FILO Credit Facility Amendment” has the meaning set forth in Section 2.18(c).


“FILO Lenders” has the meaning set forth in Section 2.18(a).


“Fiscal Month”  means any fiscal month of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.


“Fiscal Quarter” means any fiscal quarter of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.


“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday that is closest to the last day of April of any calendar year.


“Foreign Assets Control Regulations” has the meaning set forth in Section 10.18.


“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary organized under the laws of a
political subdivision outside of the United States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.


“Fronting Fee” has the meaning assigned to such term in Section 2.03(j).


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“FSHCO” means any Domestic Subsidiary substantially all of the assets of which
constitute Equity Interests or Indebtedness of CFCs.
 
“Fully Satisfied” means (a) with respect to any Secured Obligations or
Obligations, as applicable, the full cash payment thereof, including all
principal, interest and fees with respect thereto and any interest, fees and
other charges accruing during a proceeding under any Debtor Relief Law (whether
or not such amounts are allowed or allowable in whole or in part in such
proceeding), but shall not include any roll up of any Secured Obligations or
Obligations in any debtor in possession financing during any such proceeding;
and (b) with respect to LC Obligations, Other Liabilities or Obligations that
are inchoate
 
22

--------------------------------------------------------------------------------

or contingent in nature, the Cash Collateralization thereof (or delivery of a
standby letter of credit acceptable to the applicable Credit Party in its
reasonable discretion, in the amount of required Cash Collateral).  No Loans
shall be deemed to have been Fully Satisfied until all Commitments related to
such Loans have expired or been terminated.  For the avoidance of doubt, any
requirement that a Secured Obligation or Obligation be “Fully Satisfied” or paid
in full or similar provisions shall be deemed to refer only to Secured
Obligations or Obligations that may be satisfied by cash payment (including cash
collateral and similar arrangements) thereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien), but excluding in all
cases endorsements for collection or deposit in the ordinary course of
business.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.


“Guaranteed Obligations” has the meaning specified in Section 11.01.


“Guarantor” means each wholly-owned Subsidiary of the Lead Borrower (other than
any Borrower, any CFC, any Subsidiary of a CFC, any FSHCO or any Immaterial
Subsidiary) and each other
 
23

--------------------------------------------------------------------------------

 
Subsidiary of the Lead Borrower that is not a Borrower and that is required to
execute and deliver a Facility Guaranty pursuant to Section 6.12.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning specified in Section 2.03(c)(i).


“Immaterial Subsidiary” means each Foreign Subsidiary and each other Subsidiary
of the Lead Borrower that has, in accordance with Section 6.02(a) hereof, been
designated by the Lead Borrower in its certificate to the Administrative Agent
as an “Immaterial Subsidiary” for purposes of this Agreement and the other Loan
Documents, provided, that (a) for purposes of this Agreement, at no time shall
(i) the total assets of all Immaterial Subsidiaries, as of the end of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or Section 6.01(b) hereof, equal or exceed five
percent (5.0%) of the Consolidated total assets of the Lead Borrower and its
Subsidiaries, or (ii) any Immaterial Subsidiary own any assets included in the
Borrowing Base, or (iii) the gross revenues of all Immaterial Subsidiaries for
any Measurement Period equal or exceed five percent (5.0%) of the Consolidated
gross revenues of the Lead Borrower and its Subsidiaries for such Measurement
Period, in each case as determined in accordance with GAAP, and (b) no
Subsidiary that has been designated or otherwise constitutes an “Immaterial
Subsidiary” may be re-designated a “Subsidiary” or be treated under the Loan
Documents as a Loan Party without the written approval of the Administrative
Agent which approval will not be unreasonably withheld.  As of the Closing Date,
the Subsidiaries specified on Schedule 1.03 hereto are the only Subsidiaries
designated by the Lead Borrower as Immaterial Subsidiaries for purposes of this
Agreement and the other Loan Documents.


“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(d).


“Increased Commitment Lender” shall have the meaning provide in Section 2.15(b).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)            all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)            net obligations of such Person under any Swap Contract;


(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable and corporate and
purchasing card obligations in the ordinary course of business and, in each
case, paid in accordance with the payment terms thereof and otherwise not past
due for more than 90 days);


(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned by such Person (including indebtedness arising under
conditional sales or other title
 
24

--------------------------------------------------------------------------------

retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;


(f)            all Attributable Indebtedness of such Person;


(g)            (i) all Disqualified Stock and (ii) subject to the penultimate
sentence of the definition of Disqualified Stock, all other obligations of such
Person to purchase, redeem, retire, defease or otherwise make any cash payment,
in each case under this clause (ii), on or prior to the date that is one hundred
twenty (120) days after the Maturity Date, in respect of any Equity Interest in
such Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and


(h)            all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitee” has the meaning specified in Section 10.04(b).


“Informal Written Notice” has the meaning specified in Section 2.02(b).


“Information” has the meaning specified in Section 10.07.


“Initial Cap Table” means (a) if the Closing Date occurs on or prior to July 31,
2015, the column titled “Pro Forma Capitalization (July 2015)” in the table
titled “Pro Forma Capitalization” and under the heading “B&N Inc.” posted on
IntraLinks for review by the Lenders on June 30, 2015 and (b) if the Closing
Date occurs thereafter, the column titled “Pro Forma Capitalization (August
2015)” under the heading “B&N Inc.”  in such table.


“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property; and all
common law and other rights throughout the world in and to all of the foregoing.


25

--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.


“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1) week or one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Lead Borrower in its Committed Loan Notice; provided, that:


(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;


(iii)            no Interest Period shall extend beyond the Maturity Date; and


(iv)            notwithstanding the provisions of clause (iii), no Interest
Period shall have a duration of less than one (1) week, and if any Interest
Period applicable to a LIBO Borrowing would be for a shorter period, such
Interest Period shall not be available hereunder.


For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.


“Internal Control Event” means (a) with respect to the Lead Borrower, a
determination by management or the Audit Committee of the Board of Directors of
the Lead Borrower or by the Lead Borrower’s Public Accountants that (i) a
material weakness in internal controls over financial reporting, as described in
PCAOB Auditing Standard No. 5, exists in the Lead Borrower’s internal control
over financial reporting, or (ii) a member of the senior management of the Lead
Borrower has committed a material act of fraud, and (b) with respect to the any
Subsidiary of the Lead Borrower, a determination by management or the Audit
Committee of the Board of Directors of the Lead Borrower or by the Lead
Borrower’s Public Accountants that (i) a material weakness in internal controls
over financial reporting, as described in PCAOB Auditing Standard No. 5, exists
in such Subsidiary’s internal control over financial reporting, or (ii) a member
of the senior management of such Subsidiary has committed an act of fraud, in
either case under this clause (b) that could reasonably be expected to result in
an Material Adverse Effect.


“Inventory” has the meaning given to that term in the UCC, and shall
also include, without limitation, all: (a) goods which (i) are leased by a
Person as lessor, (ii) are held by a Person for sale or lease or to be furnished
under a contract of service, (iii) are furnished by a Person under a contract of
service, or (iv) consist of raw materials, work in process, or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.


26

--------------------------------------------------------------------------------

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as may adversely affect the market
value of the Eligible Inventory. Without limiting the generality of the
foregoing, Inventory Reserves may, in the Administrative Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:


(a)            obsolescence;


(b)            seasonality;


(c)            Shrink;


(d)            imbalance;


(e)            change in Inventory character;


(f)            change in Inventory composition;


(g)            change in Inventory mix;


(h)            mark-downs (both permanent and point of sale);


(i)            retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events;


(j)            reasonably anticipated changes in appraised value of Inventory
between appraisals; and


(k)            out-of-date and/or expired Inventory.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) any Acquisition; provided, however,
that any amount payable by a vendor to any Loan Party with respect to the return
of inventory or supplies by such Loan Party to such vendor in the ordinary
course of business shall not constitute an “Investment” hereunder so long as (i)
such amount has not been outstanding for more than 150 days and (ii) such
inventory is not then included in the Borrowing Base.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


27

--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and any Borrower or in favor the LC Issuer and relating to
any such Letter of Credit.


“Joinder Agreement” means an agreement, substantially in the form of Exhibit I
hereto and otherwise in form satisfactory to the Administrative Agent pursuant
to which, among other things, a Person becomes a party to, and bound by the
terms of, this Agreement and/or the other Loan Documents in the same capacity
and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.


“Laws” means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law, including, without limitation, all Environmental Laws.


“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.


“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.


“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“LC Issuer” means (a) Bank of America and JPMorgan Chase Bank, N.A., each in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder and (b) with respect to the Existing Letters of
Credit and until such Existing Letters of Credit expire or are returned undrawn,
Bank of America; provided that JPMorgan Chase Bank, N.A. will not have any
obligation to issue Letters of Credit in an aggregate amount outstanding at any
time in excess of $25,000,000.  The LC Issuer may, in its discretion and with
the consent of the Lead Borrower which shall not be unreasonably withheld,
arrange for one or more Letters of Credit to be issued by Affiliates of the LC
Issuer, in which case the term “LC Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.  All singular references
to the LC Issuer shall mean any LC Issuer, the LC Issuer that has issued the
applicable Letter of Credit or all LC Issuers, as the context may require.


“LC Obligations” mean, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Borrowings.  For purposes of
computing the amounts available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lead Lender” means each of Bank of America, JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association and SunTrust Bank.


“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.


28

--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and
includes any Lender indicated on Schedule 2.01 as a Lender of Committed Loans,
the Swing Line Lender and any other Person who hereafter becomes a “Lender”
pursuant to an Assignment and Assumption Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent, which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include Existing Letters of Credit.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable LC Issuer.


“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(i).


“Letter of Credit Sublimit” means an amount equal to $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.  A permanent reduction of the Aggregate Commitments shall not
require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Lead Borrower’s option, less
than) the Aggregate Commitments.


“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.


“LIBO Rate” means (a) for any Interest Period with respect to a LIBO Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the LIBO Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement; and


(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;


provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.


“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.


29

--------------------------------------------------------------------------------

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.


“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Collateral Agent, of any public, private or
“going-out-of-business”, “store closing” or other similar sale or any other
disposition of the Collateral for the purpose of liquidating the Collateral. 
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.


“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).


“Loan Cap” means, at any time of determination, an amount equal to the lesser of
(a) the Aggregate Commitments at such time and (b) the Borrowing Base at such
time.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, all Borrowing Base Certificates, the Blocked Account Agreements, the
Securities Account Control Agreements, the DDA Notifications, the Credit Card
Notifications, the Security Documents, the Facility Guaranty, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.16 of this Agreement and any other instrument or agreement now or
hereafter executed and delivered in connection herewith, each as amended and in
effect from time to time.

“Loan Party” means each Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of any Loan Party or the Lead Borrower
and the other Loan Parties taken as a whole; (b) impairment of the ability of
any Loan Party to perform its material obligations under any material Loan
Document to which it is a party; or (c) a material impairment of the rights and
remedies of the Agent or the Lenders under any material Loan Document or a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.  In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect may be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.


“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $35,000,000.  Without
limitation of the foregoing, any Permitted Senior Debt shall be deemed Material
Indebtedness. For purposes of determining the amount of
 
30

--------------------------------------------------------------------------------

Material Indebtedness at any time, the amount of the obligations in respect of
any Swap Contract at such time shall be calculated at the Swap Termination Value
thereof.


“Material Storage Location” means (a) the warehouse leased by the Lead Borrower
in Monroe, New Jersey, or Reno, Nevada or (b) any replacement for such
facilities or any other warehouse or other storage space leased by any Loan
Party for the storage of similar amounts of Inventory as are or are anticipated
to be stored at any of the locations described in clause (a) of this definition
as of the Closing Date.


“Material Store Acquisition” means the acquisition in a single transaction or
series of related transactions of stores, store leases and or inventory at store
locations (other than acquisitions or openings of new stores in the ordinary
course of business) for consideration in excess of (a) $5,000,000 for any such
single or series of related transactions or (b) $20,000,000 in the aggregate for
any Fiscal Year.


“Maturity Date” means August 3, 2020.


“Maximum DDA Balance” means, with respect to each DDA, an amount equal to (a)
$1,000 times (b) the aggregate number of Stores that maintain deposits in such
DDA.


“Maximum Rate” has the meaning provided therefor in Section 10.09.


“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) consecutive Fiscal Months of the Lead Borrower for which
financial statements have or should have been delivered in accordance with
Section 6.01.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the LC Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, (iii) with respect to
any Secured Obligations under any Bank Product or Cash Management Services, such
amount as may be agreed between the Loan Party and Lender or Affiliate of a
Lender party to such Swap Contract constituting a Bank Product or to such Cash
Management Services, as applicable, and (iv) otherwise, an amount determined by
the Administrative Agent, the Collateral Agent and the LC Issuer, as the case
may be, in their sole discretion.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding three plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Orderly Liquidation Value” means the appraised orderly liquidation value of
the Borrowers’ Inventory, net of costs and expenses to be incurred in connection
with any such liquidation, which value is expressed as a percentage of Cost of
the Borrowers’ Inventory as set forth in the Borrowers’ inventory
 
31

--------------------------------------------------------------------------------

stock ledger, which value shall be determined from time to time by the most
recent appraisal undertaken by an independent appraiser engaged by (and which
such appraisal shall be reasonably satisfactory to) the Administrative Agent.


“Net Proceeds” means (a) with respect to any Disposition described in Section
2.05(e), the excess, if any, of (i) the sum of cash and cash equivalents
received in connection with such transaction (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (ii)
the sum of (A) the principal amount of any Indebtedness that is secured by the
applicable asset by a Lien permitted hereunder which is senior to the Collateral
Agent’s Lien on such asset and that is required to be repaid (or to establish an
escrow for the future repayment thereof) in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party in connection with
such transaction (including, without limitation, appraisals, and brokerage,
legal, title and recording or transfer tax expenses and commissions) paid by any
Loan Party to third parties (other than Affiliates)), (C) commercially
reasonable amounts provided as a funded reserve against any liabilities under
any indemnification obligations or purchase price adjustments associated with
such Dispositions, and (D) all federal, state, provincial, foreign and local
taxes required to be accrued as a liability under GAAP, and (b) with respect to
the sale or issuance of any Equity Interest by any Loan Party, or the incurrence
or issuance of any Indebtedness by any Loan Party, the excess of (i) the sum of
the cash and cash equivalents received in connection with such transaction over
(ii) the sum of (x) the underwriting discounts and commissions or arrangement or
commitment fees payable, and other reasonable and customary out-of-pocket
expenses, incurred by such Loan Party in connection therewith and (y) all
distributions and other payments required to be made to minority interest
holders in such Person as a result of such sale.


“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).


“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note, as each may be amended, supplemented or modified
from time to time.


“Obligations” means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees, costs and expenses that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees, costs and expenses
are allowed claims in such proceeding; provided, however, for the avoidance of
doubt, “Obligations” shall not include “Other Liabilities”.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

32

--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Liabilities” means any obligation of any Loan Party (a) arising under any
document or agreement relating to or (b) on account of (i) any Cash Management
Services and/or (ii) any Bank Product.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any LC Obligations on any date, the amount of such LC Obligations on
such date after giving effect to (A) any LC Credit Extension occurring on such
date and (B) any other changes in the aggregate amount of the LC Obligations as
of such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.


“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability (as defined without regard to clause (b) of the
definition thereof) is less than or equal to the greater of (a) ten percent
(10%) of the Loan Cap and (b) $35,000,000 and the Borrowers are not in
compliance with Section 7.15, or otherwise the aggregate Credit Extensions
exceed the Loan Cap.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“Patriot Act” shall have the meaning provided in Section 4.01(f).


“Payoff Letter” means that certain payoff letter, dated as of the Closing Date,
among Bank of America, N.A., as administrative agent and collateral agent under
the Existing Credit Agreement, and Barnes & Noble, as lead borrower under the
Existing Credit Agreement, with respect to the payment in full of all
obligations outstanding under the Existing Credit Agreement, termination of all
commitments thereunder and agreements to release all Liens upon the assets of
the BNED Parties and the Loan Parties.


33

--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.


“PCAOB” means the Public Company Accounting Oversight Board.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan,
has made contributions at any time during the immediately preceding three plan
years.

“Perfection Certificate” means that certain Perfection Certificate, dated as of
August 3, 2015, made by the Lead Borrower to the Collateral Agent.


“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:


(a)            no Default then exists or would arise from the consummation of
such Acquisition;


(b)            (i) if such Acquisition will be funded in whole or in part by
proceeds of Loans, such Acquisition is not hostile, and (ii) any assets acquired
shall be utilized in, and if the Acquisition involves a merger, consolidation or
stock acquisition, the Person which is the subject of such Acquisition shall be
engaged in, a business substantially the same as one or more line or lines of
Business;


(c)            the Lead Borrower shall have furnished the Administrative Agent
with at least seven (7) days’ prior written notice (or such shorter period as
the Administrative Agent may agree in its reasonable discretion) of each such
intended Acquisition, including confirmation that all conditions to such
intended Acquisition under this definition have been satisfied or will be
satisfied in accordance with the terms hereof;


(d)            if as of the notice date determined in accordance with the
foregoing clause (c) with respect to such proposed Acquisition (in a single or
series of related transactions) (i) Availability is less than or equal to fifty
percent (50.0%) of the Loan Cap as of such date and (ii) the aggregate
consideration (whether in cash, tangible property, notes or other property) is
equal to or in excess of $40,000,000, the Lead Borrower promptly (and in any
event, no less than seven (7) Business Days prior to the consummation of such
Acquisition or such shorter period as may otherwise be agreed by the
Administrative Agent in its reasonable discretion) shall furnish to the
Administrative Agent such documentation, if any, that the Administrative Agent
may reasonably request, which may include a current draft of the documents,
agreements and instruments contemplated to be executed in connection therewith
(and final copies thereof as and when executed), and a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition in
the form prepared by the Loan Parties for their internal purposes; and


(e)            either,


(i)            Projected Excess Availability and Pro Forma Excess Availability
as of the date of consummation of such Acquisition will be equal to or greater
than twelve and one half percent (12.5%) of the Loan Cap and the Consolidated
Fixed Charge Coverage Ratio, on a pro-forma basis for the Measurement Period
immediately prior to such Acquisition, will be equal to or greater than 1.0 to
1.0; or
 
34

--------------------------------------------------------------------------------

(ii)            Projected Excess Availability and Pro Forma Excess Availability
as of the date of consummation of such Acquisition will be equal to or greater
than twenty percent (20.0%) of the Loan Cap.


“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment, determined in a manner
consistent with its credit procedures for asset-based lending transactions in
the retail industry and otherwise in similar circumstances.


“Permitted Disposition” has the meaning specified in Section 7.05.


“Permitted Encumbrances” has the meaning specified in Section 7.01.


“Permitted Indebtedness” has the meaning specified in Section 7.03.


“Permitted Investments” has the meaning specified in Section 7.02.


“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion (unless the Required Lenders direct the
Administrative Agent not to make or to discontinue making Overadvances), which:


(a)            is made to maintain, protect or preserve the Collateral and/or
the Credit Parties’ rights under the Loan Documents or which is otherwise for
the benefit of the Credit Parties; or


(b)            is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation;


(c)            is made to pay any other amount chargeable to any Loan Party
hereunder; and


(d)            together with all other Permitted Overadvances then outstanding,
shall not (i) exceed five percent (5.0%) of the Loan Cap at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree;


provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder, and
further provided that in no event shall the Administrative Agent make an
Overadvance, if after giving effect thereto, the principal amount of the Credit
Extensions would exceed the Aggregate Commitments (as in effect prior to any
termination of the Commitments pursuant to Section 2.06 hereof).
 
“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, refunding, renewal or extension of such Indebtedness, so long as
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct or contingent
obligor with respect thereto is not changed as a result of or in connection with
such refinancing, refunding, renewal or extension, (ii) such extension, renewal
or replacement shall not result in an earlier maturity date or decreased
weighted average life of such
 
35

--------------------------------------------------------------------------------

Indebtedness, and (iii) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are not materially less favorable, taken as a
whole, to the Credit Parties than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended or
are otherwise market terms.


“Permitted Self-Insurance Program” means a self-insurance program of the Lead
Borrower and the other Loan Parties (a)(i) that is permitted under applicable
Laws, (ii) of an amount and type customarily carried by Persons engaged in the
same or similar business and operating in the same or similar locations, (iii)
with respect to which the Lead Borrower has provided the Administrative Agent
notice of activation of such program at least 30 days prior to such program
becoming effective, and (iv) that otherwise satisfies the requirements set forth
in Section 6.07; provided, however, that no self-insurance program may directly
insure all or any portion of the Collateral unless (x) such self-insurance
program satisfies the foregoing requirements and (y) the Collateral Agent (in
consultation with the Lead Lenders) consents in writing (such consent not to be
unreasonably withheld or delayed) to the form and substance of such
self-insurance program; and (b) with respect to worker’s compensation that is
permitted under applicable Laws and of an amount and type customarily carried by
Persons engaged in the same or similar business and operating in the same or
similar locations.


“Permitted Senior Debt” means Indebtedness of any Loan Party, in any aggregate
principal amount of up to $500,000,000, all pursuant to an indenture, credit
agreement, or other loan agreement and guaranty agreements, as applicable,
provided, that:


(a)            no portion of the principal of such Indebtedness shall be
required to be paid, whether by stated maturity, mandatory or scheduled
prepayment or redemption or otherwise, prior to the date that is ninety-one (91)
days after the Maturity Date, other than in the event of (i) a customary excess
cash flow sweep, (ii) a default under such Indebtedness, (iii) a change of
control of the Lead Borrower or (iv) certain asset sales, in each case, subject
to the standstill and the lien subordination provisions described in clause (d)
below;


(b)            such Indebtedness may be unsecured or secured by a first priority
Lien on all or any portion of the Excluded Assets only and, if requested, a
second priority Lien on any Collateral (provided, that (i) the Collateral Agent,
for the benefit of the Credit Parties, is granted a second priority Lien on all
Excluded Assets securing such Indebtedness, unless the Administrative Agent
reasonably determines (in consultation with the Lead Borrower or as directed by
the Required Lenders, as the case may be) that the costs of obtaining a
perfected, second priority security interest in all or any portion of such
Excluded Assets are excessive in relation to the value of the security to be
afforded thereby, and (ii) if such Excluded Assets include any Real Property, no
such Real Property shall be included as Collateral without the prior written
consent of all of the Lenders);


(c)            the documents, instruments and other agreements pursuant to which
such Indebtedness shall be issued or outstanding shall not be more restrictive
than those contained in this Agreement or the other Loan Documents taken as a
whole or conflict with or violate the covenants or otherwise create Defaults
under this Agreement or the other Loan Documents; and


(d)            to the extent such Indebtedness is secured by all or any portion
of the Collateral, such Indebtedness shall be subject to a
customary intercreditor agreement reasonably acceptable to the Administrative
Agent and the Required Lenders, addressing, among other things, (A) the priority
of the Liens securing the Collateral and Excluded Assets and the payment of
proceeds
 
36

--------------------------------------------------------------------------------

 
therefrom, (B) a standstill by the holders of such Indebtedness as to remedies
against the Collateral (in accordance with Section 6.12(e)), (C) waivers by the
holders of such Indebtedness of rights to contest validity or priority of Liens
of the Administrative Agent or the Lenders or object to dispositions of
Collateral (including an affirmative agreement by such holders to release Liens
of such holders in the event of a disposition of Collateral approved by the
Administrative Agent and in accordance with Section 6.12(e)), and (D) waiver of
certain rights to object to the use of cash collateral or sale of Collateral,
and restrictions on certain claims and actions, in any proceeding under any
Debtor Relief Laws by the holders of such Indebtedness.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrowers or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.


“Pro Forma Excess Availability” means, for any date of calculation, the pro
forma average Availability for each Fiscal Month for the Six Month Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated as the beginning of such Six Month
Period.


“Pro Rata” means, with respect to any Lender, a percentage (expressed as a
decimal, rounded to the ninth decimal place) determined (i) while the Aggregate
Commitments are outstanding, by dividing the amount of such Lender’s Commitment
by the amount of the Aggregate Commitments; and (ii) at any other time, by
dividing the Outstanding Amount of such Lender’s Loans and LC Obligations by the
aggregate Outstanding Amount of all Loans and LC Obligations.


“Projected Excess Availability” means, for any date of calculation, the
projected average Availability for each Fiscal Month during the Six Month Period
immediately following such date of calculation.


“Public Lender” has the meaning specified in Section 6.02.


“Real Estate” means (i) all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned by any
Loan Party, including all easements, rights-of-way, and similar rights of a Loan
Party or in favor of a Loan Party relating thereto and all leases, tenancies,
and occupancies thereof and (ii) all Leases.


“Real Property” means “real property” as such term is used in the UCC.


“Receivables Reserves” mean such reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the collectability in the
ordinary course of Eligible Accounts Receivables, including, without limitation,
reserves for dilution.


“Recipient” means the Administrative Agent, the Collateral Agent, any Lender,
any LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder.


37

--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).


“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws, if and to the extent such Registered Public Accounting Firm is nationally
recognized, and shall be independent of the Lead Borrower and its Subsidiaries
as prescribed by the Securities Laws.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Reports” has the meaning provided in Section 9.12(b).


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a conversion or continuation of Committed Loans, a Conversion/Continuation
Notice, (c) with respect to an LC Credit Extension, a Letter of Credit
Application, and (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice.


“Required Lenders” means, as of any date of determination, Lenders holding more
than 50.0% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the LC Issuer to make LC Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50.0% of the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition);
provided, that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders (provided, that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or applicable LC Issuer, as the case may be, in making such
determination).


“Reserves” means all Inventory Reserves, Availability Reserves and Receivables
Reserves.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or vice president or
director of finance of a Loan Party or any of the other individuals designated
in writing to the Administrative Agent by an existing Responsible Officer of a
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder, provided, that for the purposes of any Committed Loan
Notice, Conversion/Continuation Notice, Letter of Credit Application and Swing
Line Loan Notice, Responsible Officer shall also include any officer, director
or manager of the treasury department of the Lead Borrower who is duly
authorized to bind the Lead Borrower and with respect to whom the Administrative
Agent has received an incumbency certificate (or any other officer or employee
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent), and solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.


38

--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to such Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.  Without limiting the foregoing,
“Restricted Payments” with respect to any Person shall also include all payments
made by such Person with any proceeds of a dissolution or liquidation of such
Person.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.


“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Obligations” means all Obligations, all Guaranteed Obligations and all
Other Liabilities, provided, that the “Secured Obligations” shall exclude any
Excluded Swap Obligations.


“Securities Account Control Agreement” means with respect to a securities
account established by a Loan Party, an agreement in form and substance
reasonably satisfactory to the Collateral Agent, establishing Control (as
defined in the Security Agreement) of such account by the Collateral Agent and
whereby the applicable securities intermediary agrees, during any Cash Dominion
Trigger Period, to comply only with the instructions originated by the
Collateral Agent without the further consent of any Loan Party.


“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.


“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent in the form attached hereto as
Exhibit G.


“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Securities Account Control Agreements, the DDA Notifications,
the Credit Card Notifications and each other security agreement or other
instrument or document executed and delivered to the Collateral Agent pursuant
to this Agreement or any other Loan Document granting a Lien to secure any of
the Secured Obligations (including, without limitation, any Lien that may be
granted from time to time upon all or any portion of the Excluded Assets in
accordance with Section 6.12(e)).


“Settlement Date” has the meaning provided in Section 2.14(a).


“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.


39

--------------------------------------------------------------------------------

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.


“Six Month Period” means any period of six (6) consecutive Fiscal Months taken
as one accounting period.


“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, the value of all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.  The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.


“Specified Default” means any event or condition that constitutes, or with the
passage of time would constitute, an Event of Default under any of clauses (a),
(b) (solely with respect to Section 7.15), (f), (g), (k) or (l) of Section 8.01.


“Spin-Off” means the consummation of the spin-off of the BNED Parties as a
separate and distinct business by distribution by the Lead Borrower of the
shares of BNED to the shareholders of the Lead Borrower and the transactions
contemplated in connection therewith.


“Spin-Off Agreements” means the separation and distribution agreement,
transition services agreement, tax matters agreement, employee matters
agreement, any shared services agreements, all intellectual property license
agreements and all other material contracts and agreements entered into between
the Lead Borrower or any of its Subsidiaries, on the one hand, and any of the
BNED Parties, on the other hand.


“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.


“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent (or, if not applicable
to the Administrative Agent, the Lenders) is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.  LIBO
Rate Loans shall be
 
40

--------------------------------------------------------------------------------

deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a Loan Party.


“Super-Majority Required Lenders” means, as of any date of determination,
Lenders holding more than 66.67% of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the LC Issuer to
make LC Credit Extensions have been terminated pursuant to Section 8.02, Lenders
holding in the aggregate more than 66.67% of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
LC Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided, that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Super-Majority Required
Lenders (provided, that the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swing Line Lender or applicable LC Issuer, as the
case may be, in making such determination).


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligations” means with respect to any Borrower or Guarantor any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date
 
41

--------------------------------------------------------------------------------

 
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B, or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.


“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII or (iii) the termination of the
Commitments in accordance with Section 2.06 hereof.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and LC
Obligations.


“Trading With the Enemy Act” has the meaning set forth in Section 10.18.


“Twelve Month Period” means any period of twelve (12) consecutive Fiscal Months
taken as one accounting period.


42

--------------------------------------------------------------------------------

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.


“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“UFCA” has the meaning specified in Section 10.21(d).


“UFTA” has the meaning specified in Section 10.21(d).


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


1.02            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
 
43

--------------------------------------------------------------------------------

 
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) the word “promptly” when used
with respect to any action or delivery by any Loan Party shall mean as soon as
reasonably possible, but no later than five (5) business days.


(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03            Accounting Terms


(a)            Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
for the fiscal year ended April 30, 2015, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


(b)            Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for the fiscal year ended April 30, 2015 for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.


(c)            Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


44

--------------------------------------------------------------------------------

1.04            Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05            Times of Day; Rates.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.


1.06            Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or by the terms of any Issuer Documents related thereto, provides for one or
more automatic increases in the Stated Amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum Stated Amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
Stated Amount is in effect at such time.


1.07            Ratio Adjustments for Acquisitions and Dispositions.


(a)            Ratio Acquisition Adjustments.  Except as otherwise expressly
provided herein, for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio or the Consolidated Adjusted Fixed Charge Coverage Ratio for any
period (or a portion of a period) that includes the date of the consummation of
any Permitted Acquisition, references to “Lead Borrower and the other Loan
Parties” shall include each acquired Person (if such Person becomes a Loan Party
during such period of measurement), or lines of business, as applicable, and the
Consolidated EBITDA and each other component of Consolidated Fixed Charge
Coverage Ratio and Consolidated Adjusted Fixed Charge Coverage Ratio, as
applicable, of such acquired Person (if such Person becomes a Loan Party during
such period of measurement) or line of business (such Consolidated EBITDA and
other components to be formulated on the basis of the definitions set forth
herein), as if the Acquisition had been consummated on the first day of any such
period of measurement.


(b)            Ratio Disposition Adjustments.  Except as otherwise expressly
provided herein, for purposes of calculating the Consolidated Fixed Charge
Coverage Ratio or the Consolidated Adjusted Fixed Charge Coverage Ratio for any
period (or a portion of a period) that includes the date of any Disposition of a
Loan Party or line of business, as applicable, Consolidated EBITDA and each
other component of Consolidated Fixed Charge Coverage Ratio and Consolidated
Adjusted Fixed Charge Coverage Ratio, as applicable, shall be determined on a
historical pro forma basis to exclude the results of operations of such Loan
Party or line of business, as applicable so disposed.


1.08            [Intentionally Omitted.]


1.09            Notices Generally.  Unless otherwise expressly provided herein,
any notice required to be provided by the Loan Parties shall be substantially in
the form of notice attached as Exhibit M hereto.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01            Committed Loans; Reserves.


45

--------------------------------------------------------------------------------

(a)            Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period,
in an aggregate outstanding amount not to exceed at any time the lesser of (x)
the amount of such Lender’s Commitment, or (y) such Lender’s Applicable
Percentage of the Borrowing Base, subject in each case to the following
limitations:


(i)            after giving effect to any Committed Borrowing, the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all LC Obligations, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment,


(ii)            the Outstanding Amount of all LC Obligations shall not at any
time exceed the Letter of Credit Sublimit, and


(iii)            after giving effect to any Committed Borrowing, the Total
Outstandings shall not exceed the Loan Cap.


Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01(a),
prepay under Section 2.05, and reborrow under this Section 2.01(a).  Committed
Loans may be Base Rate Loans or LIBO Rate Loans, as further provided herein.


(b)            The Administrative Agent shall (i) have the right, at any time
and from time to time after the Closing Date in its Permitted Discretion to
establish, and modify or eliminate, Reserves, and (ii) so long as no Cash
Dominion Trigger Period shall exist, give the Lead Borrower two (2) Business
Days prior written notice before any such change becomes effective.


2.02            Borrowings, Conversions and Continuations of Committed Loans.


(a)            Committed Loans (other than Swing Line Loans) shall be either
Base Rate Loans or LIBO Rate Loans as the Lead Borrower may request subject to
and in accordance with this Section 2.02.  All Swing Line Loans shall be only
Base Rate Loans.  Subject to the other provisions of this Section 2.02,
Committed Borrowings of more than one Type may be incurred at the same time.


(b)            Each Committed Borrowing shall be made upon the Lead Borrower’s
irrevocable (except as otherwise provided in Section 3.03) notice to the
Administrative Agent pursuant to a Committed Loan Notice; provided, that Lead
Borrower may provide telephone notice of same so long as such telephonic notice
is confirmed by email or electronic notice previously approved (pursuant to an
approval that has not been replaced or rescinded) for such purpose by the
Administrative Agent (each, an “Informal Written Notice”), and no Committed
Borrowing shall be made solely on the basis of any such telephonic notice.  Each
such Committed Loan Notice, or, with respect to any telephonic request, each
related Informal Written Notice, must be received by the Administrative Agent
not later than 1:00 p.m. (i) three (3) Business Days prior to the requested date
of any Borrowing of LIBO Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans, and, in the case of any Informal Written Notice,
the related Committed Loan Notice shall be delivered no later than 4:00 p.m. on
the same Business Day as the Informal Written Notice.  Each Borrowing of LIBO
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided herein, including in Section
2.03(c) and Section 2.04(c), each Borrowing of Base Rate Loans shall be in a
principal amount of not less than $500,000 and integral multiples of $100,000 in
excess thereof.  Notwithstanding the foregoing, if any Committed Borrowing of
Committed Loans in any of the foregoing minimum amounts with respect to Base
Rate Loans would cause Availability to be less than zero immediately after such
 
46

--------------------------------------------------------------------------------

Committed Borrowing, such Committed Borrowing may be made in such lesser amount
as is necessary to make Availability equal to zero immediately after such
Committed Borrowing.  Each Committed Loan Notice shall specify (i) the requested
date of the Borrowing (which shall be a Business Day), (ii) the principal amount
of Committed Loans to be borrowed, (iii) the Type of Committed Loans to be
borrowed, and (iv) if applicable, the duration of the Interest Period with
respect thereto.  If the Lead Borrower fails to specify a Type of Committed Loan
in a Committed Loan Notice, then the applicable Committed Loans shall be made as
Base Rate Loans.  If the Lead Borrower requests a Borrowing of LIBO Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.  Following
receipt of a Committed Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and each such Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 3:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either by (i) crediting the account of
the Lead Borrower on the books of Bank of America with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Lead Borrower, there are
LC Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such LC Borrowings, and second, shall be
made available to the Borrowers as provided above.


(c)            Each conversion of Committed Loans from one Type to the other and
each continuation of LIBO Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Administrative Agent pursuant to a
Conversion/Continuation Notice; provided, that Lead Borrower may provide
telephone notice of same so long as such telephonic notice is confirmed by an
Informal Written Notice, and no Committed Borrowing shall be made solely on the
basis of any such telephonic notice.  Each such Conversion/Continuation Notice,
or, with respect to any telephonic request, each related Informal Written
Notice, must be received by the Administrative Agent not later than 1:00 p.m.
(i) three (3) Business Days prior to the requested date of any Borrowing of LIBO
Rate Loans, and (ii) on the requested date of any conversion or continuation,
and, in the case of any Informal Written Notice, the related
Conversion/Continuation Notice shall be delivered no later than 4:00 p.m. on the
same Business Day as the Informal Written Notice. Each conversion to or
continuation of LIBO Rate Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  Except as provided in Section
2.03(c) and Section 2.04(c), each conversion to or continuation of Base Rate
Loans shall be in a principal amount of not less than $500,000 and integral
multiples of $100,000 in excess thereof.  Each Conversion/Continuation Notice
shall specify (i) whether the Borrowers are requesting a conversion of Committed
Loans from one Type to the other or a continuation of LIBO Rate Loans, (ii) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
converted or continued, (iv) the Type of Committed Loans to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Lead Borrower fails to give a
timely notice of a conversion or continuation in a Conversion/Continuation
Notice, then the applicable Committed Loans shall be converted to Base Rate
Loans.  Any such automatic conversion to Base Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loans.  If the Lead Borrower requests a conversion to or
continuation of LIBO Rate Loans in a Conversion/Continuation Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a LIBO Rate Loan.  Following receipt of a
Conversion/Continuation
 
47

--------------------------------------------------------------------------------

Notice, the Administrative Agent shall promptly notify each applicable Lender of
the amount of its Applicable Percentage of the applicable Committed Loans and if
no timely notice of a conversion or continuation in a Conversion/Continuation
Notice is provided by the Lead Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in this Section 2.02(c).


(d)            The Administrative Agent, without the request of the Lead
Borrower, may advance any interest, fee, service charge, Credit Party Expenses,
or other payment to which any Credit Party is entitled from the Loan Parties
pursuant hereto or any other Loan Document and may charge the same to the Loan
Account notwithstanding that an Overadvance may result thereby, provided, that
no such charge shall increase the time that any such Permitted Overadvance may
remain outstanding.  The Administrative Agent shall advise the Lead Borrower of
any such advance or charge promptly after the making thereof.  Such action on
the part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrowers’ obligations under Section
2.05(c), Section 2.05(d) or Section 2.05(e).  Any amount which is added to the
principal balance of the Loan Account as provided in this Section 2.02(d) shall
bear interest at the interest rate then and thereafter applicable to Base Rate
Loans.


(e)            Except as otherwise provided herein, a LIBO Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBO
Rate Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as LIBO Rate Loans without the Consent of the Required
Lenders.


(f)            The Administrative Agent shall promptly notify the Lead Borrower
and the Lenders of the interest rate applicable to any Interest Period for LIBO
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Lead Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


(g)            After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than (i) seven (7)
Interest Periods total in effect with respect to Committed Loans and (ii) three
(3) Interest Periods consisting of one (1) week in effect with respect to
Committed Loans.


(h)            The Administrative Agent, the Lenders, the Swing Line Lender and
the LC Issuer shall have no obligation to make any Loan or to provide any Letter
of Credit if an Overadvance would result.  The Administrative Agent may, in its
reasonable discretion, make Permitted Overadvances without the consent of the
Lenders, the Swing Line Lender and the LC Issuer and each Lender shall be bound
thereby; provided, however, that the Administrative Agent shall cease making
Permitted Overadvances if so directed by the Required Lenders.  Any Permitted
Overadvance may constitute a Swing Line Loan. A Permitted Overadvance is for the
account of the Borrowers and shall constitute a Committed Loan and an Obligation
and shall be repaid by the Borrowers in accordance with the provisions of
Section 2.05(c).  The making of any such Permitted Overadvance on any one
occasion shall not obligate the Administrative Agent or any Lender to make or
permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Administrative
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Lenders’ obligations to purchase participations with respect to Swing Line
Loans.  The Administrative Agent shall have no liability for, and no Loan Party
or Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Administrative Agent with respect to “inadvertent
Overadvances” (i.e. where an Overadvance results from changed
 
48

--------------------------------------------------------------------------------

circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)) regardless of the amount of any such
Overadvance(s).


(i)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Lead Borrower, the Administrative Agent,
and such Lender.


2.03            Letters of Credit.


(a)            The Letter of Credit Commitment.


(i)            Subject to the terms and conditions set forth herein, (A) the LC
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Termination Date (or the date of termination of the
Commitments, if earlier), to issue Letters of Credit for the account of the
Borrowers, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrowers and any drawings thereunder;
provided, that after giving effect to any LC Credit Extension with respect to
any Letter of Credit, (w) the Total Outstandings shall not exceed the lesser of
(1) the Aggregate Commitments and (2) the Borrowing Base, (x) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all LC Obligations, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment, (y) the Outstanding Amount of the LC
Obligations shall not exceed the Letter of Credit Sublimit (or, with respect to
Letters of Credit issued by JPMorgan Chase Bank, N.A., the sublimit for JPMorgan
Chase Bank, N.A. as described in the definition of “LC Issuer”) and (z) the
Total Outstandings shall not exceed the lesser of (1) the Aggregate Commitments
and (2) the Borrowing Base.  Each request by the Lead Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Borrowers that the LC Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrowers’ ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrowers may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  Any LC Issuer (other than Bank of America or any of its Affiliates)
shall notify the Administrative Agent in writing on each Business Day of all
Letters of Credit issued on the prior Business Day by such LC Issuer, provided,
that (A) until the Administrative Agent advises any such LC Issuer that the
provisions of Section 4.02 are not satisfied, or (B) the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by the Administrative Agent and the LC Issuer, such LC Issuer shall be required
to so notify the Administrative Agent in writing only once each week of the
Letters of Credit issued by such LC Issuer during the immediately preceding week
as well as the daily amounts outstanding for the prior week, such notice to be
furnished on such day of the week as the Administrative Agent and such LC Issuer
may agree.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.


(ii)            The LC Issuer shall not issue any Letter of Credit, if:


(A)            subject to Section 2.03(b)(iii), the expiry date of a requested
Standby Letter of Credit would occur more than twelve (12) months after the date
of issuance or
 
49

--------------------------------------------------------------------------------

last extension, unless the LC Issuer and the Administrative Agent each consent,
in their sole discretion, to a later expiry date; or


(B)            the expiry date of a requested Commercial Letter of Credit would
occur more than 180 days after the date of issuance or last extension, unless
the LC Issuer and the Administrative Agent each consent, in their sole
discretion, to a later expiry date; or


(C)            the expiry date of any requested Letter of Credit would occur
after the fifth day prior to the Letter of Credit Expiration Date, unless such
Letter of Credit is required to be (and at the applicable time is) Cash
Collateralized on or prior to the thirtieth day prior to the Letter of Credit
Expiration Date.


(iii)            The LC Issuer shall not be under any obligation to issue any
Letter of Credit if:


(A)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the LC Issuer from
issuing such Letter of Credit, or any Law applicable to the LC Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the LC Issuer shall prohibit, or
request that the LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the LC
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the LC Issuer is not otherwise compensated hereunder) not
in effect on the Closing Date, or shall impose upon the LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the LC Issuer in good faith deems material to it;


(B)            the issuance of such Letter of Credit would violate one or more
policies of the LC Issuer applicable to letters of credit generally;


(C)            such Letter of Credit is to be denominated in a currency other
than Dollars; provided, that if the LC Issuer, in its discretion, issues a
Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the Borrowers of the honoring of any drawing under such Letter
of Credit shall be paid in the currency in which such Letter of Credit was
denominated;


(D)            such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or


(E)            a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender, unless the LC
Issuer has entered into arrangements satisfactory to the LC Issuer (in its sole
discretion) with the Borrowers or such Lender to eliminate the LC Issuer’s
actual or potential Fronting Exposure (after giving effect to Section 2.17(b))
with respect to the Defaulting Lender arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other LC Obligations
as to which the LC Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.


(iv)            The LC Issuer shall not amend any Letter of Credit if the LC
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.


50

--------------------------------------------------------------------------------

(v)            The LC Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the LC Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the LC Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the LC Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the LC Issuer.


(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Lead Borrower delivered to the LC Issuer (with a
copy to the Administrative Agent) or online, consistent with past practice, in
the form of a Letter of Credit Application, appropriately completed and signed
by a Responsible Officer of the Lead Borrower.  Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the LC Issuer,
by personal delivery or by any other means acceptable to the LC Issuer.  Such
Letter of Credit Application must be received by the LC Issuer and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such other date and time as the Administrative Agent and the LC Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the LC Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; thereunder; (G) the purpose and nature of the requested Letter of
Credit and (H) such other matters as the LC Issuer may require.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the LC
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the LC Issuer may require. 
Additionally, the Lead Borrower shall furnish to the LC Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the LC Issuer or the Administrative Agent may require.


(ii)            Promptly after receipt of any Letter of Credit Application, the
LC Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, the LC Issuer will provide
the Administrative Agent with a copy thereof.  Unless the LC Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the LC Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the LC
Issuer’s usual and customary business practices.  Immediately upon the issuance
or amendment of each Letter of Credit, each Lender shall be deemed to (without
any further action), and hereby irrevocably and unconditionally agrees to,
purchase from the LC Issuer, without recourse or warranty, a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.  Upon any
change in the Commitments under this Agreement, it is hereby agreed that with
respect to all LC Obligations, there shall be an automatic
 
51

--------------------------------------------------------------------------------

adjustment to the participations hereby created to reflect the new Applicable
Percentages of the assigning and assignee Lenders.


(iii)            If the Lead Borrower so requests in any applicable Letter of
Credit Application, the LC Issuer may, in its sole and absolute discretion,
agree to issue a Standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided, that any such
Auto-Extension Letter of Credit must permit the LC Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Standby Letter
of Credit is issued.  Unless otherwise directed by the LC Issuer, the Lead
Borrower shall not be required to make a specific request to the LC Issuer for
any such extension.  Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the LC
Issuer to permit the extension of such Standby Letter of Credit at any time to
an expiry date not later than twelve months following the Letter of Credit
Expiration Date; provided, however, that the LC Issuer shall not permit any such
extension if (A) the LC Issuer has determined that it would not be permitted, or
would have no obligation, at such time to issue such Standby Letter of Credit in
its revised form (as extended) under the terms hereof (by reason of the
provisions of clauses (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Lead Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the LC Issuer not to permit such
extension.


(iv)            Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the LC Issuer will also deliver to the Lead Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(c)            Drawings and Reimbursements; Funding of Participations.


(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the LC Issuer shall notify the
Lead Borrower and the Administrative Agent thereof; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the LC Issuer and the Lenders with respect to
any such payment.  Not later than 11:00 a.m. on the Business Day following the
date of any payment by the LC Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrowers shall reimburse the LC Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrowers fail to so reimburse the LC Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrowers shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the LC Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided, that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.


52

--------------------------------------------------------------------------------

(ii)            Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the LC
Issuer at the Administrative Agent’s Office in an amount in Dollars equal to its
Applicable Percentage of the Dollar equivalent (as determined in good faith by
the applicable LC Issuer) of the Unreimbursed Amount not later than 3:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the LC Issuer.


(iii)            With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrowers shall be deemed to have incurred from the LC Issuer an LC Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which LC
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate (determined for Loans).  In such event, each
Lender’s payment to the Administrative Agent for the account of the LC Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such LC Borrowing and shall constitute an LC Advance from such
Lender in satisfaction of its participation obligation under this Section 2.03.


(iv)            Until each Lender funds its Committed Loan or LC Advance
pursuant to this Section 2.03(c) to reimburse the LC Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of the LC Issuer.


(v)            Each Lender’s obligation to make Committed Loans or LC Advances
to reimburse the LC Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the LC Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice).  No such making of an LC Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the LC Issuer for the amount of any
payment made by the LC Issuer under any Letter of Credit, together with interest
as provided herein.


(vi)            If any Lender fails to make available to the Administrative
Agent for the account of the LC Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the LC Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the LC
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the LC Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the LC Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or LC Advance in respect of the relevant LC Borrowing, as
the case may be.  A certificate of the LC Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.


53

--------------------------------------------------------------------------------

(d)            Repayment of Participations.


(i)            At any time after the LC Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the LC Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s LC Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)            If any payment received by the Administrative Agent for the
account of the LC Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the LC Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the LC
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Secured Obligations and the termination
of this Agreement.


(e)            Obligations Absolute.  The obligation of the Borrowers to
reimburse the LC Issuer for each drawing under each Letter of Credit and to
repay each LC Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)            the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the LC Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)            any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;


(iv)            waiver by the LC Issuer of any requirement that exists for the
LC Issuer’s protection and not the protection of the Borrowers or any waiver by
the LC Issuer which does not in fact materially prejudice the Borrowers;


(v)            honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;


(vi)            any payment made by the LC Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;


54

--------------------------------------------------------------------------------

(vii)            any payment by the LC Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the LC Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;


(viii)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any of their Subsidiaries; or


(ix)            the fact that any Event of Default shall have occurred and be
continuing.


The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the LC Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the LC Issuer and its
correspondents unless such notice is given as aforesaid.


(f)            Role of LC Issuer.  Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the LC Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document. 
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
LC Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the LC Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the LC Issuer,
and the LC Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the LC
Issuer’s willful misconduct or gross negligence, bad faith or the LC Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the LC Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the LC Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and except as
expressly stated above, the LC Issuer shall not be responsible for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.  The LC Issuer may send a Letter of Credit or
conduct
 
55

--------------------------------------------------------------------------------

any communication to or from the beneficiary via the Society for Worldwide
Interbank Financial Telecommunication (“SWIFT”) message or overnight courier, or
any other commercially reasonable means of communicating with a beneficiary.


(g)            [Intentionally omitted].


(h)            Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the LC Issuer and the Lead Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit. 
Notwithstanding the foregoing, the LC Issuer shall not be responsible to the
Borrowers for, and the LC Issuer’s rights and remedies against the Borrowers
shall not be impaired by, any action or inaction of the LC Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the LC Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.


(i)            Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance, subject to
Section 2.17, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Rate for LIBO
Rate Loans times the maximum daily amount available to be drawn under each such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit).  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, while any Event of Default exists, the Administrative
Agent may, and upon the request of the Required Lenders shall, notify the Lead
Borrower that all Letter of Credit Fees shall accrue at the Default Rate
(determined for Loans) and thereafter such Letter of Credit Fees shall accrue at
such Default Rate to the fullest extent permitted by applicable Laws.


(j)            Fronting Fee and Documentary and Processing Charges Payable to LC
Issuer.  The Borrowers shall pay directly to the LC Issuer for its own account a
fronting fee (each, a “Fronting Fee”) (i) with respect to each commercial Letter
of Credit, one-eighth of one percent (0.125%), computed on the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Lead Borrower and the
LC Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment and (iii) with respect to each standby Letter of
Credit, one-eighth of one percent (0.125%) per annum, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears and payable on the first Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with Section
1.06.  In
 
56

--------------------------------------------------------------------------------

addition, the Borrowers shall pay directly to the LC Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the LC Issuer relating to letters of credit
as from time to time in effect.  Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.


(k)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


2.04            Swing Line Loans.


(a)            The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender may, in its sole discretion and in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, make loans
(each such loan, a “Swing Line Loan”) to the Lead Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and LC
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Loan Cap, (ii)
the Total Outstandings shall not exceed the Loan Cap and (iii) the aggregate
Outstanding Amount of the Committed Loans of any Lender (other than the Swing
Line Lender) at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all LC Obligations at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Commitment, and provided, further, that
without limitation of the foregoing, the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure; and provided,
further, that the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall bear interest only at a rate based on the Base
Rate.  Immediately upon the making of a Swing Line Loan, each Lender (other than
the Swing Line Lender) shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.


(b)            Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Notice; provided, that any such telephonic notice must be confirmed by an
Informal Written Notice, and no Swing Line Loan shall be made solely on the
basis of any such telephonic notice.  Each such Swing Line Loan Notice, or, with
respect to any telephonic request, each related Informal Written Notice, must be
received by the Swing Line Lender not later not later than 3:00 p.m. on the
requested borrowing date (and with respect to any Informal Written Notice, the
related Swing Line Loan Notice shall be delivered no later than 4:00 p.m. on
such date), and shall specify (i) the amount to be borrowed, which shall be a
minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day.  Promptly after receipt by the Swing Line Lender of any Informal
Written Notice or Swing Line Loan Notice, as the case may be, in accordance with
this Section 2.03(b), the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Informal Written Notice or Swing Line Loan Notice and, if not, the
Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent at the request
of the Required Lenders prior to 3:00 p.m. on the date of the
 
57

--------------------------------------------------------------------------------

proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender may in its reasonable
discretion, not later than 5:00 p.m. on the borrowing date specified in such
Informal Written Notice or Swing Line Loan Notice, make the amount of its Swing
Line Loan available to the Lead Borrower at its office either by (i) crediting
the account of the Lead Borrower on the books of the Swing Line Lender in
immediately available funds or (ii) wire transfer of such funds, in either case
in accordance with instructions provided by the Lead Borrower to (and reasonably
acceptable to) the Swing Line Lender.


(c)            Refinancing of Swing Line Loans.


(i)            Subject to the provisions of Section 2.14, the Swing Line Lender
at any time in its sole and absolute discretion may request, and no less
frequently than weekly shall request, on behalf of the Borrowers (which hereby
irrevocably authorize the Swing Line Lender to so request on their behalf), that
each Lender make a Base Rate Loan in the form of a Committed Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Lead Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 3:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan in the form
of a Committed Loan to the Borrowers in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.


(ii)            If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.


(iii)            If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.   A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.


58

--------------------------------------------------------------------------------

(iv)            Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.


(d)            Repayment of Participations.


(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.


(ii)            If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its reasonable discretion), each Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Secured Obligations and the termination of this
Agreement.


(e)            Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.


(f)            Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


2.05            Prepayments.


(a)            The Borrowers may, upon irrevocable notice from the Lead Borrower
to the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided, that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO
Rate Loans, the Interest Period(s) of such Loans.  The Administrative Agent will
 
59

--------------------------------------------------------------------------------

promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Lead Borrower, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Any prepayment of a LIBO Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.  Subject to Section 2.17, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.


(b)            The Borrowers may, upon irrevocable notice from the Lead Borrower
to the Swing Line Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided, that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Lead Borrower, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.


(c)            If for any reason the Total Outstandings at any time exceed the
Loan Cap (such excess shall at all times constitute part of the Secured
Obligations), the Borrowers shall immediately prepay Loans, Swing Line Loans and
LC Borrowings and/or Cash Collateralize the LC Obligations (other than LC
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrowers shall not be required to Cash Collateralize the LC Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Loan Cap.


(d)            During a Cash Dominion Trigger Period, the Borrowers shall prepay
the Loans in accordance with the provisions of Section 6.13 and, if an Event of
Default shall have occurred and be continuing, Cash Collateralize the LC
Obligations in accordance with the provisions of Section 2.16.


(e)            If after any Disposition of any Inventory or Accounts (other than
Dispositions thereof in the ordinary course of business), the Total Outstandings
would exceed the Loan Cap (determined after giving pro forma effect to such
Disposition), promptly upon receipt of Net Proceeds of such Disposition the
Borrowers shall (i) apply such Net Proceeds to prepay Loans, Swing Line Loans,
and LC Borrowings and (ii) if, after giving effect to such prepayment of Loans,
Swing Line Loans, and LC Borrowings Total Outstandings continue to exceed the
Loan Cap, Cash Collateralize the LC Obligations (other than LC Borrowings) in an
aggregate amount equal to such excess.  The application of such amount to the
prepayment of Loans and Cash Collateralization of the LC Obligations in
accordance with this Section 2.05(e) shall not reduce the Commitments.


(f)            Prepayments made pursuant to this Section 2.05 (other than
Section 2.05(c)), first, shall be applied ratably to the LC Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Committed
Loans that are Base Rate Loans, third, shall be applied ratably to the
outstanding Committed Loans that are LIBO Rate Loans, fourth, if an Event of
Default shall have occurred and be continuing, shall be used to Cash
Collateralize the remaining LC Obligations; and fifth, the amount remaining, if
any, may be retained by the Borrowers for use in the ordinary course of its
business.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the LC Issuer or the Lenders, as applicable.


2.06            Termination or Reduction of Commitments.


60

--------------------------------------------------------------------------------

The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Administrative Agent, terminate the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided, that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, (B)
the Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of LC Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (D) the Swing Line Sublimit if, after giving
effect thereto, and to any concurrent payments hereunder, the Outstanding Amount
of Swing Line Loans hereunder would exceed the Swing Line Sublimit.

(a)            If, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Letter of Credit Sublimit or Swing
Line Sublimit shall be automatically reduced by the amount of such excess.


(b)            The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06.  Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount.  All fees (including,
without limitation, commitment fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.


2.07            Repayment of
Loans.                                                      


On the Termination Date, the Borrowers shall cause all Secured Obligations to be
Fully Satisfied.


2.08            Interest.


(a)            Subject to the provisions of Section 2.08(b) below, (i) each LIBO
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted LIBO Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.


(b)           (i)            If any amount payable by the Loan Parties under any
Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.


(ii)            Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clause (b)(i)), the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
61

--------------------------------------------------------------------------------

(iii)            Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09            Fees.  In addition to certain fees described in subsections (i)
and (j) of Section 2.03:


(a)            Commitment Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Lender, in accordance with its Applicable
Percentage, a commitment fee, payable quarterly in arrears on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period equal to the Applicable Commitment Fee Percentage times the
average daily amount by which the Aggregate Commitments exceeded the Average
Usage, in each case calculated on a per annum basis for the actual number of
days elapsed in the applicable calendar quarter ending on the day immediately
preceding the related payment date (or, if applicable, the actual number of days
in the applicable calendar quarter to and including last day of the Availability
Period), and subject to adjustment as provided in Section 2.17.  The commitment
fees shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met.  For
the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards Average Usage for purposes of determining the commitment fee.


(b)            Other Fees.  The Borrowers shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


2.10            Computation of Interest and Fees.  All computations of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided, that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


2.11            Evidence of Debt.


(a)            The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by the Administrative Agent (the
“Loan Account”) in the ordinary course of business.  In addition, each Lender
may record in such Lender’s internal records, an appropriate notation evidencing
the date and amount of each Loan from such Lender, each payment and prepayment
of principal of any such Loan, and each payment of interest, fees and other
amounts due in connection with the Obligations due to such Lender.  The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between
 
62

--------------------------------------------------------------------------------

the accounts and records maintained by any Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. 
Upon the request of any Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.  Any failure to so attach or endorse, or any
error in doing so, shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations.  Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note with appropriate indemnification
provisions in form and substance reasonably satisfactory to the Borrowers and
upon cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.


(b)            In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12            Payments Generally; Administrative Agent’s Clawback.


(a)            General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall, at the option of the Administrative Agent, be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)            Funding by Lenders; Presumption by Administrative Agent.


(i)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of LIBO Rate Loans (or in the
case of any Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of
 
63

--------------------------------------------------------------------------------

payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans.  If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Committed Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Committed Loan included in such
Committed Borrowing.  Any payment by the Borrowers shall be without prejudice to
any claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.


(ii)            Payments by Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the LC Issuer hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the LC
Issuer, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the Lenders or the LC Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the LC Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


(c)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof (subject to
the provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent promptly shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.


(d)            Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) and
Section 9.14 are several and not joint.  The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) or Section 9.14 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c) or Section 9.14.


(e)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


64

--------------------------------------------------------------------------------

2.13            Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in such Lender’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its Pro Rata share
thereof as provided herein (including in contravention of the priorities of
payment set forth in Section 2.05(f) or Section 8.03, as applicable), then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably and in the priorities set forth in Section 2.05(f) or Section
8.03, as applicable, provided, that:


(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and


(ii)            the provisions of this Section 2.13 shall not be construed to
apply to (x) any payment made by the Loan Parties pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in LC Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section 2.13 shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14            Settlement Among Lenders.


(a)            The amount of each Lender’s Applicable Percentage of outstanding
Loans (including outstanding Swing Line Loans), shall be computed weekly (or
more frequently in the Administrative Agent’s reasonable discretion) and shall
be adjusted upward or downward based on all Loans (including Swing Line Loans)
and repayments of Loans (including Swing Line Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.


(b)            The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Committed Loans for the period and the amount of repayments received
for the period.  As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date.  If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent.  If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on
 
65

--------------------------------------------------------------------------------

demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.


2.15            Increase in Commitments.


(a)            Request for Increase.  Provided no Event of Default then exists
and no Default would arise therefrom, at any time and from time to time after
the Closing Date, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), subject to Section 2.18(b)(viii), the Lead Borrower may
request an increase in the Aggregate Commitments by an amount (for all such
requests) not exceeding $250,000,000 in the aggregate; provided, that (i) any
such request for an increase shall be in a minimum amount of $25,000,000, and
(ii) the Lead Borrower may make a maximum of ten (10) such requests.  At the
time of sending such notice, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).


(b)            Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period set forth in (a) above whether or
not it agrees to increase its Commitment and, if so (each an “Increased
Commitment Lender”), whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.  No Lender shall be obligated to agree to increase its Commitment
under this Section 2.15.


(c)            Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Lead Borrower and each Lender of the
Lenders’ responses to each request made in this Section 2.15.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the LC Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), to the extent that any existing Lender
declines to increase its Commitments, or declines to increase its Commitments to
the amount requested by the Lead Borrower, the Administrative Agent or its
Affiliates, in consultation with the Lead Borrower, will use its reasonable
efforts to arrange for other Eligible Assignees to become a Lender hereunder and
to issue commitments in an amount equal to the amount of the increase in the
Aggregate Commitments requested by the Lead Borrower and not accepted by the
existing Lenders (and the Lead Borrower may also invite additional Eligible
Assignees to become Lenders) (each such Eligible Assignee issuing a commitment
and becoming a Lender, an “Additional Commitment Lender”), provided, however,
that without the consent of the Administrative Agent, at no time shall the
Commitment of any Additional Commitment Lender be less than $10,000,000.


(d)            Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section 2.15, the Administrative Agent and the
Lead Borrower shall determine the effective date (the “Increase Effective Date”)
of such increase (such increase, a “Commitment Increase”).  The Administrative
Agent shall promptly notify the Lead Borrower and the Lenders of the final
allocation of such Commitment Increase and the Increase Effective Date and on
the Effective Date (i) the Aggregate Commitments under, and for all purposes of,
this Agreement shall be increased by the aggregate amount of such Commitment
Increases, and (ii) Schedule 2.01 shall be deemed modified, without further
action, to reflect the revised Commitments and Applicable Percentages of the
Lenders.


(e)            Conditions to Effectiveness of Increase.  As a condition
precedent to such increase, (i) the Lead Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
 
66

--------------------------------------------------------------------------------

Officer of such Loan Party (A) certifying and attaching the resolutions, if
necessary, adopted by such Loan Party approving or consenting to such Commitment
Increase, and (B) in the case of the Borrowers, certifying that, before and
after giving effect to such Commitment Increase, (1) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) the Borrowers, the Administrative Agent, and any Additional
Commitment Lender shall have executed and delivered a joinder to the Loan
Documents in such form as the Administrative Agent shall reasonably require;
(iii) the Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders and the Increased Commitment Lenders as the
Administrative Agent, the Lead Borrower, such Additional Commitment Lenders and
such Increased Commitment Lenders shall agree; (iv) the Borrowers shall have
paid such arrangement fees to the Administrative Agent (or one or more of its
Affiliates, as applicable) as the Lead Borrower and the Administrative Agent or
such Affiliate may agree; (v) the Borrowers shall deliver to the Administrative
Agent and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date with
respect to the Loan Documents and the other documents, agreements and
instruments then executed and the transactions contemplated thereby; (vi) the
Borrowers and the Additional Commitment Lender shall have delivered such other
instruments, documents and agreements as the Administrative Agent may reasonably
have requested; and (vii) no Default exists.  The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05 to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section 2.15).


(f)            Terms of Commitment Increase.  Any Commitment Increase
contemplated by the provisions of this Section 2.15 shall, except as provided in
Section 2.15(e)(iii) and (e)(iv), bear interest and be entitled to fees and
other compensation on the same basis as all other Commitments.


(g)            Conflicting Provisions.  This Section 2.15 shall supersede any
provisions in Section 2.13 or Section 10.01 to the contrary.


2.16            Cash Collateral.


(a)            Certain Credit Support Events.  If (i) the LC Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an LC Borrowing, (ii) as of the Letter of Credit Expiration
Date, any LC Obligation for any reason remains outstanding, (iii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrowers shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Collateral Agent, the Administrative Agent or the
LC Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.17(b) and any
Cash Collateral provided by the Defaulting Lender).


(b)            Grant of Security Interest.  The Borrowers, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Collateral Agent, for the benefit of the
Administrative Agent, the LC Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for
 
67

--------------------------------------------------------------------------------

the obligations to which such Cash Collateral may be applied pursuant to Section
2.16(c).  If at any time the Administrative Agent or the Collateral Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Collateral Agent or the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent or the Collateral Agent, pay or provide to the Collateral
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America except that, other than during the
continuance of an Event of Default, Permitted Investments of the type listed in
Section 7.02(b) may be made at the request of the Lead Borrower at the option
and in the reasonable discretion of the Collateral Agent (and at the Borrowers’
risk and expense) and interest or profits, if any, on such investments shall
accumulate in such account. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.


(c)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Section 2.03, Section 2.05, Section 2.17 or Section 8.02 in respect of Letters
of Credit shall be held and applied to the satisfaction of the specific LC
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.


(d)            Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent, the Collateral Agent and the LC
Issuer that there exists excess Cash Collateral; provided, however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (y) the Person providing Cash Collateral and the LC Issuer may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


2.17            Defaulting Lenders.


(a)            Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01.


(ii)            Defaulting Lender Waterfall.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.08 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the pro rata payment of any amounts owing by such Defaulting Lender to the
Agents hereunder; second, to the payment on a pro rata
 
68

--------------------------------------------------------------------------------

basis of any amounts owing by such Defaulting Lender to the LC Issuer or Swing
Line Lender hereunder; third, to Cash Collateralize the LC Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.16;
fourth, as the Lead Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Lead Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the LC Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.16; sixth, to the payment of any amounts
owing to the Lenders, the LC Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the LC
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that if (x) such payment is a payment
of the principal amount of any Loans or LC Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)            Certain Fees.


(A)            No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).


(B)            Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the Stated Amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.16.


(C)            With respect to any Letter of Credit Fee not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to Section 2.17(b) below, (y)
pay to the LC Issuer and Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such LC Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


69

--------------------------------------------------------------------------------

(b)            Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in LC
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate outstanding principal amount
of Committed Loans and participation in LC Obligations and Swing Line Loan of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(c)            Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (b) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and (y)
second, Cash Collateralize the LC Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.16.


(d)            Defaulting Lender Cure.  If the Lead Borrower, the Administrative
Agent, the Collateral Agent, the Swing Line Lender and the LC Issuer agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(b)), whereupon such Lender will cease to
be a Defaulting Lender; provided, that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.


2.18            FILO Credit Facility.


(a)            Notwithstanding anything to the contrary contained in this
Agreement, at any time after the Closing Date, the Lead Borrower may request a
separate “first-in, last out” credit facility provided by one or more Lenders or
other Eligible Assignees as agree to hold “first-in, last out” commitments (the
“FILO Lenders”) that are subject to a separate “first-in, last out” incremental
borrowing base (collectively, the “FILO Credit Facility”), which FILO Credit
Facility, subject to Section 8.03 (as amended in accordance with Section
2.18(b)(i)), shall constitute Obligations (and Secured Obligations) for all
purposes under the Loan Documents (including for the purposes of being secured
by the Collateral and being guaranteed by the Loan Parties).  The Administrative
Agent shall promptly notify the Lenders of each such request and the Lenders
shall respond thereto in the same manner specified for any Commitment increase
requests in Section 2.15(b).  The Administrative Agent shall notify Lenders and
Lead Borrowers of the responses to such request and any actions to arrange for
other Eligible Assignees to serve as FILO Lenders in the same manner specified
for commitment increases in Section 2.15(c).  Any FILO Lender participating in
the FILO Credit Facility which is not then a Lender (or an Affiliate of such
Lender engaged in the ordinary course of its business in extending commercial
loans) shall be subject to the prior approval of the Administrative Agent and
the Lead Borrower (such consent not to be unreasonably withheld or delayed).


70

--------------------------------------------------------------------------------

(b)            Notwithstanding anything herein to the contrary, the FILO Credit
Facility shall be established in accordance following terms and conditions:


(i)            the establishment thereof shall result in an amendment of the
payment waterfall in Section 8.03 (without the requirement of the consent of the
Lenders under Section 10.01) to include payment of accrued and unpaid interest
of Secured Obligations under the FILO Credit Agreement as a new clause “Ninth”
and unpaid payment of principal of Secured Obligations under the FILO Credit
Agreement as a new clause “Tenth”, and renumbering the existing clauses “Ninth”,
“Tenth and “Eleventh” as clauses “Eleventh”, “Twelfth” and “Thirteenth,”
respectively;


(ii)            subject to other express limitations set forth in this Section
2.18, the FILO Credit Facility shall be on terms and conditions as determined by
the Lead Borrower, the Administrative Agent and the FILO Lenders, it being
understood and agreed that such terms and conditions may include, without
limitation, FILO Credit Facility-specific borrowing base, advance rate
(including seasonal or fluctuating advance rates), eligibility criteria,
availability reserves (including reserves implemented against the Borrowing Base
with respect to obligations owing to the FILO Lenders), representations,
warranties, covenants and Events of Default, interest rates, fees, final
maturity date, amortization, mandatory and voluntary prepayment and commitment
termination provision as to the FILO Credit Facility and Section 6.13 or any
other provision of the Loan Documents related to cash dominion, and amendment
and waiver provisions (including modifications to Section 10.01 to provide for
customary or market provisions in favor of the FILO Lenders, which may include
voting rights in favor of the FILO Lenders relating to modifications of the
Borrowing Base that would affect the FILO Credit Facility or the FILO Lenders)
in respect of or relating to the FILO Credit Facility and other customary or
market terms and conditions for asset-based “first in, last out” credit
facilities of this nature;


(iii)            subject to amortization or mandatory FILO Credit Facility
reduction terms and conditions, the stated maturity date of the FILO Credit
Facility shall not be earlier than the then Maturity Date;


(iv)            the advance rates in respect of the incremental borrowing base
under FILO Credit Facility shall not exceed five percent (5.0%) on any class of
assets eligible for inclusion therein;


(v)            the arrangement of the FILO Credit Facility, and any upfront,
underwriting, arrangement or similar fees in respect of the FILO Credit
Facility, shall be agreed to by Company, Bank of America and the FILO Lenders;


(vi)            the FILO Credit Facility shall be subject to closing conditions
as may be determined by the Administrative Agent and the Collateral Agent, the
FILO Lenders and the Lead Borrower;


(vii)            the FILO Credit Facility shall be subject to the condition
precedent that no Event of Default shall have occurred and be continuing
immediately before or after giving effect thereto;


(viii)            the aggregate amount of the FILO commitments under the FILO
Credit Facility shall not exceed $50,000,000 and (y) (i) the aggregate amount of
the FILO commitments under the FILO Credit Facility, plus (ii) the aggregate
amount of Increased Commitments provided from time to time in accordance with
Section 2.15, shall not exceed, at any time outstanding, $250,000,000;


71

--------------------------------------------------------------------------------

(ix)            all documentation in respect of the FILO Credit Facility shall
be consistent with the foregoing and in form and substance reasonably
satisfactory to the Administrative Agent and the FILO Credit Facility Lenders,
and the FILO Credit Facility Amendment shall have been approved by the
Administrative Agent;


(x)            Borrower shall not be required to offer any Lender an opportunity
to join the FILO Credit Facility as a FILO Lender; and


(xi)            no Lender shall be obligated to participate in the FILO Credit
Facility. 


(c)            Notwithstanding anything in Section 10.01 or any other provision
of the Loan Documents to the contrary, the Lenders hereby irrevocably authorize
the Administrative Agent and Collateral Agent to enter into amendments,
restatements or other supplements or modifications to this Agreement and the
other Loan Documents with the Loan Parties and the FILO Lenders as may be
necessary or desirable in order to establish the FILO Credit Facility, in each
case on terms consistent with this Section 2.18 (“FILO Credit Facility
Amendment”) without the consent or approval of any Lenders (other than the
Lenders participating in the FILO Credit Facility).  The Lenders hereby consent
to the FILO Credit Facility and other transactions contemplated by this Section
2.18 (including, for the avoidance of doubt, the terms and condition illustrated
in clause (b) above) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, any pro rata payment section or
amendment or waiver section) or any other Loan Document that may otherwise
prohibit or restrict the FILO Credit Facility, the FILO Credit Facility
Amendment or any other transaction contemplated by this Section 2.18.  Each of
the Administrative Agent and the Collateral Agent shall have the right (but not
the obligation) to consult with the Required Lenders with respect to the FILO
Credit Facility and any matter contemplated by this Section 2.18; provided,
however, that whether or not there has been any consultation with the Required
Lenders by the Administrative Agent or the Collateral Agent with respect to a
FILO Credit Facility, any such FILO Credit Facility Amendment entered into by
the Administrative Agent and/or the Collateral Agent pursuant to this Section
2.18 shall be binding and conclusive on the Lenders in all respects.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER


3.01            Taxes.


(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.


(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.


(ii)            If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
 
72

--------------------------------------------------------------------------------

documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(iii)            If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)            Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of Section 3.01(a), each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)            Tax Indemnifications.


(i)            Each Loan Party shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Lender or the
LC Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the LC Issuer, shall be
conclusive absent manifest error.  Each Loan Party shall, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender or the LC Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.


(ii)            Each Lender and the LC Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the LC Issuer (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (y) the Administrative Agent and each Borrower, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and each Borrower, as applicable, against any Excluded
Taxes attributable to such Lender or the LC Issuer, in each case, that are
payable or paid by the Administrative Agent or a Borrower
 
73

--------------------------------------------------------------------------------

in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender and the LC Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the LC
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).


(d)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by any Borrower to a Governmental Authority as provided in this Section
3.01, the Lead Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.


(e)            Status of Lenders; Tax Documentation.


(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the Lead
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Lead Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)            Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,


(A)            any Lender that is a U.S. Person shall deliver to the Lead
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Lead Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Lead Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), whichever of the following is applicable:


(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal
 
74

--------------------------------------------------------------------------------

withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
 
(II)            executed copies of IRS Form W-8ECI;


(III)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit N-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


(IV)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided, that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit N-4 on behalf of each such direct and
indirect partner;


(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Lead Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Lead Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and


(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Lead Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Lead
Borrower or the Administrative Agent as may be necessary for the Lead Borrower
and the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Borrowers and
 
75

--------------------------------------------------------------------------------

the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(f)            Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Administrative Agent in writing of its
legal inability to do so.


(g)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the LC Issuer, or have any
obligation to pay to any Lender or the LC Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the LC Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided, that the Borrowers, upon the request of the
Recipient, agree to repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrowers pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.


(h)            Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the LC Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.


3.02            Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension, or to determine or charge interest rates based upon the
LIBO Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on written notice thereof by such
Lender to the Lead Borrower through the Administrative Agent, (i) any obligation
of such Lender to issue, make, maintain, fund or charge interest with respect to
any such Credit Extension or continue LIBO Rate Loans or to convert Base Rate
Committed Loans to LIBO Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the LIBO Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Lead Borrower that
the circumstances giving rise
 
76

--------------------------------------------------------------------------------

to such determination no longer exist.  Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all LIBO Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBO Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the LIBO Rate, the Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate.  Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.


3.03            Inability to Determine Rates.  If in connection with any request
for a LIBO Rate Loan or a conversion to or continuation thereof,  (a)  the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such LIBO Rate Loan, or (ii) adequate and reasonable means do
not exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan or in connection with an existing or
proposed Base Rate Loan (in each case with respect to clause (a) (i) above,
“Impacted Loans”), or (b) the Administrative Agent or the Required Lenders
determine that for any reason  the LIBO Rate for any requested Interest Period
with respect to a proposed LIBO Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such LIBO Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be
suspended, (to the extent of the affected LIBO Rate Loans or Interest Periods),
and (y) in the event of a determination described in the preceding sentence with
respect to the LIBO Rate component of the Base Rate, the utilization of the LIBO
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent upon the instruction of the Required Lenders
revokes such notice.  Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBO Rate
Loans (to the extent of the affected LIBO Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent and the affected Lenders, in consultation with the Lead Borrower, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Lead Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.


3.04            Increased Costs; Reserves on LIBO Rate Loans.


(a)            Increased Costs Generally.  If any Change in Law shall:


77

--------------------------------------------------------------------------------

(i)            impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBO Rate) or the LC Issuer;


(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)            impose on any Lender or the LC Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBO
Rate Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBO Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the LC Issuer of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the LC Issuer hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the LC
Issuer, the Borrowers will pay to such Lender or the LC Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the LC
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.


(b)            Capital Requirements.  If any Lender or the LC Issuer determines
that any Change in Law affecting such Lender or the LC Issuer or any Lending
Office of such Lender or such Lender’s or the LC Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the LC Issuer’s capital or on
the capital of such Lender’s or the LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the LC Issuer, to a level below that
which such Lender or the LC Issuer or such Lender’s or the LC Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the LC Issuer’s policies and the policies of such
Lender’s or the LC Issuer’s holding company with respect to capital adequacy or
liquidity), then from time to time the Borrowers will pay to such Lender or the
LC Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the LC Issuer or such Lender’s or the LC Issuer’s
holding company for any such reduction suffered.


(c)            Certificates for Reimbursement.  A certificate of a Lender or the
LC Issuer setting forth the amount or amounts necessary to compensate such
Lender or the LC Issuer or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section 3.04 and delivered to the Lead Borrower
shall be presumptively correct absent manifest error.  The Borrowers shall pay
such Lender or the LC Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.


(d)            Delay in Requests.  Failure or delay on the part of any Lender or
the LC Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the LC Issuer’s
right to demand such compensation, provided, that the Borrowers shall not be
required to compensate a Lender or the LC Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or the LC Issuer,
as the case may be, notifies the Lead Borrower of the Change in Law giving rise
 
78

--------------------------------------------------------------------------------

to such increased costs or reductions and of such Lender’s or the LC Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
days period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)            Reserves on LIBO Rate Loans.  The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan,
provided, that the Lead Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest
from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.


3.05            Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)            any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or


(c)            any assignment of a LIBO Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Lead
Borrower pursuant to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.


For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.


3.06            Mitigation Obligations; Replacement of Lenders.


(a)            Designation of a Different Lending Office.  Each Lender may make
any Credit Extension to the Borrowers through any Lending Office, provided, that
the exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement.  If
any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any Indemnified Taxes or additional amount to any Lender, or LC
Issuer or any Governmental Authority for the account of any Lender or LC Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then such Lender or LC Issuer shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights
 
79

--------------------------------------------------------------------------------

and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender or LC Issuer, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.01 or Section
3.04, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or LC Issuer, as the case may be, to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender or LC
Issuer, as the case may be.  The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or LC Issuer, as the case may be, in
connection with any such designation or assignment.


(b)            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any Indemnified
Taxes or additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.


3.07            Survival.  All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Secured Obligations hereunder and resignation of the Administrative Agent.


3.08            Designation of Lead Borrower as Borrowers’ Agent.


Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
such Borrower’s agent to obtain Credit Extensions, the proceeds of which shall
be available to each Borrower for such uses as are permitted under this
Agreement.  As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower.  In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.






(a)            Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers.  Consequently, each
Borrower hereby assumes and agrees to discharge all Secured Obligations of each
of the other Borrowers.


(b)            The Lead  Borrower shall act as a conduit for each Borrower
(including itself, as a “Borrower”) on whose behalf the Lead Borrower has
requested a Credit Extension.  Neither the Administrative Agent nor any other
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01            Conditions of Initial Credit Extension.  The obligation of the
LC Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:


(a)            The Administrative Agent’s receipt of the following, each of
which shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly
 
80

--------------------------------------------------------------------------------

executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:


(i)            executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;


(ii)            a Note executed by the Borrowers in favor of each Lender
requesting a Note;


(iii)            such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing (A) the authority of
each Loan Party to enter into this Agreement and the other Loan Documents to
which such Loan Party is a party or is to be a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;


(iv)            copies of each Loan Party’s Organization Documents and such
other documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(v)            a favorable opinion of each of Arnold & Porter LLP, counsel to
the Loan Parties, and Cravath, Swaine & Moore LLP, counsel to the Loan Parties,
in each case, addressed to the Administrative Agent and each Lender and as to
such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request (including, without limitation, with
respect to enforceability, due authorization and perfection of the Liens in
favor of the Collateral Agent);


(vi)            a certificate signed by a Responsible Officer of the Lead
Borrower certifying (A) that the conditions specified in clauses (a), (b) and
(c) of Section 4.02 have been satisfied (after giving effect to the consummation
of the transactions contemplated under this Agreement and the other Loan
Documents on the Closing Date (including any Loans made or Letters of Credit
issued hereunder)), (B) that there has been no event or circumstance since April
30, 2015, that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (C) either that (1)
no consents, licenses or approvals are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, or (2) that all
such consents, licenses and approvals have been obtained and are in full force
and effect, (D) there have not been any material change in the capital structure
and capitalization of the Lead Borrower and its Subsidiaries from the Initial
Cap Table, (E) that executed copies of the Spin-Off Agreements are attached
thereto and (F) that the Spin-Off shall have occurred, and the BNED Credit
Agreement has closed on or substantially simultaneously with the Closing Date;


81

--------------------------------------------------------------------------------

(vii)            evidence that all insurance required to be maintained pursuant
to the Loan Documents and all endorsements in favor of the Collateral Agent
required under the Loan Documents have been obtained and are in effect;


(viii)            a certificate from the chief financial officer of the Lead
Borrower, satisfactory in form and substance to the Administrative Agent,
attesting to the Solvency of the Loan Parties on a consolidated basis as of the
Closing Date after giving effect to the transactions contemplated hereby;


(ix)            the Security Documents, each duly executed by the applicable
Loan Parties;


(x)            all other Loan Documents, each duly executed by the applicable
Loan Parties; and


(xi)            all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent and the Arrangers to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded,
in each case, to the reasonable satisfaction of the Collateral Agent and the
Arrangers.


(b)            Not less than $100,000,000 in Aggregate Commitments shall have
been received from Lenders other than the Lead Lenders executing this Agreement.


(c)            After giving effect to (i) the first funding under the Loans,
(ii) any charges to the Loan Account made in connection with the establishment
of the credit facility contemplated hereby and (iii) all Letters of Credit to be
issued at, or immediately subsequent to, such establishment (including, without
limitation, the Existing Letters of Credit), Availability shall be not less than
$300,000,000.


(d)            The Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date and relating to the fiscal month ended on
July 4, 2015, duly executed by a Responsible Officer of the Lead Borrower.


(e)            All fees required to be paid to the Agents or the Arrangers on or
before the Closing Date shall have been paid in full, and all fees required to
be paid to the Lenders on or before the Closing Date shall have been paid in
full.


(f)            The Administrative Agent and each Lender shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”).


(g)            The Lead Lenders shall be reasonably satisfied with the terms and
conditions, taken as a whole, of the Spin-Off Agreements to the extent material
to the interests of the Lenders.


(h)            The Spin-Off shall have occurred, and the BNED Credit Agreement
shall close on or substantially simultaneously with the Closing Date.


(i)            The payoff of the Existing Credit Agreement (including the
termination of commitments thereunder and agreements to terminate, or assign to
the Collateral Agent for the benefit of
82

--------------------------------------------------------------------------------

the Secured Parties, all Liens arising thereunder) shall be effected on the
Closing Date in accordance with the terms and conditions of the Payoff Letter
(including, if applicable, the provision of cash collateral or a Letter of
Credit with respect to any Letters of Credit then issued and outstanding under
the Existing Credit Agreement).


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02            Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a
Conversion/Continuation Notice requesting only a conversion of Committed Loans
to the other Type or a continuation of LIBO Rate Loans) and of each LC Issuer to
issue each Letter of Credit is subject to the following conditions precedent:


(a)            The representations and warranties of the Lead Borrower and each
other Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, (i) which are qualified by materiality shall be true and correct,
and (ii) which are not qualified by materiality shall be true and correct in all
material respects, in each case, on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct, or true and
correct in all material respects, as the case may be, as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent consolidated statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.


(b)            No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)            After giving effect to such Credit Extension, the Total
Outstandings will not exceed the Loan Cap.


(d)            The Administrative Agent and, if applicable, the LC Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Section 4.02(a) through Section 4.02(c) have been satisfied on and
as of the date of the applicable Credit Extension.  The conditions set forth in
this Section 4.02 are for the sole benefit of the Credit Parties but until the
Required Lenders otherwise direct the Administrative Agent to cease making
Committed Loans, the Lenders will fund their Applicable Percentage of all Loans,
and LC Advances and participate in all Swing Line Loans and Letters of Credit
whenever made or issued, which are requested by the Lead Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
clauses (a), (b) or (d) of this Article IV are agreed to by the Administrative
Agent; provided, however, that, if the Administrative Agent has actual knowledge
that any Specified Default or any Event of Default under Section 6.13 shall have
occurred and be continuing, the Administrative Agent
 
83

--------------------------------------------------------------------------------

shall cease making Committed Loans unless the Required Lenders otherwise direct
in writing; provided, further, that the making of any such Loans or the issuance
of any Letters of Credit shall not be deemed a modification or waiver by any
Credit Party of the provisions of this Article IV on any future occasion or a
waiver of any rights of the Credit Parties as a result of any such failure to
comply.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:


5.01            Existence, Qualification and Power.  Each Loan Party (a) is a
corporation, limited liability company, partnership or limited partnership, duly
organized or formed, validly existing and, where applicable, in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
permits, authorizations, consents and approvals to (i) own, lease or operate its
assets and carry on its business as now conducted and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, where applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.  Schedule 5.01 annexed hereto sets forth, as of the Closing
Date, each Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.


5.02            Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person, or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; (c) result in or
require the creation of any Lien upon any asset of any Loan Party (other than
Permitted Encumbrances); or (d) violate any Law.


5.03            Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Agreement) or (b) such as have been obtained or made and are in
full force and effect.


5.04            Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or
 
84

--------------------------------------------------------------------------------

other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


5.05            Financial Statements; No Material Adverse Effect.


(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Lead Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all Material Indebtedness and other
liabilities, direct or contingent, of the Lead Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness.


(b)            The unaudited Consolidated balance sheet of the Lead Borrower and
its Subsidiaries most recently delivered in accordance with Section 6.01(b), and
the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Lead Borrower and its Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.


(c)            Since the date of the Audited Financial Statements dated April
30, 2015, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.


(d)            The Consolidated balance sheet and statements of income and cash
flows of the Lead Borrower and its Subsidiaries delivered pursuant to Section
6.01(d) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Loan Parties’ reasonable estimate of its future financial performance (it
being understood that such forecasted financial information is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, that no assurance is given that any particular
forecasts will be realized, that results may differ and that such differences
may be material).


5.06            Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or against any
of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.


5.07            No Default.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.


5.08            Ownership of Property; Liens.  Each of the Loan Parties has good
record and marketable title in fee simple to or valid leasehold interests in or
other rights to use or operate, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each of the Loan Parties has good and marketable title to,
valid leasehold interests in, or valid licenses to use all
 
85

--------------------------------------------------------------------------------

personal property and assets used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


5.09            [Intentionally Omitted.].


5.10            Insurance.  The properties (including, without limitation, all
Collateral) of the Loan Parties are insured with financially sound and reputable
insurance companies which are not Affiliates of the Loan Parties (other than any
Permitted Self-Insurance Program), in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Loan Parties
operate.  Schedule 5.10 sets forth a description of all insurance maintained by
or on behalf of the Loan Parties as of the Closing Date. As of the Closing Date,
each insurance policy listed on Schedule 5.10 , and, thereafter, each insurance
policy reflected on an Accord Certificate or other evidence of insurance most
recently delivered to the Administrative Agent in accordance herewith is in full
force and effect and all premiums in respect thereof that are due and payable
have been paid.


5.11            Taxes.  The Loan Parties have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no
material Lien has been filed and which contest effectively suspends the
collection of the contested obligation and the enforcement of any Lien securing
such obligation.  There is no proposed tax assessment against any Loan Party
that would, if made, be reasonably expected to have a Material Adverse Effect. 
No Loan Party is a party to any tax sharing agreement other than (i) the tax
sharing agreement between Lead Borrower and certain of its Subsidiaries and (ii)
that certain Tax Matters Agreement, dated as of the date hereof, between the
Lead Borrower and BNED.


5.12            ERISA Compliance.


(a)            Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification.  The Loan Parties and each ERISA
Affiliate have made all required contributions to each Plan subject to Section
412 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code is pending or in effect
with respect to any Plan, except to the extent any failure to make such
contribution would not reasonably be expected to have a Material Adverse Effect.


(b)            There are no pending or, to the best knowledge of the Lead
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.


(c)            (i)            Except as set forth in Schedule 5.12, (i) no ERISA
Event has occurred or is reasonably expected to occur; (ii) no Pension Plan has
any Unfunded Pension Liability; (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably
86

--------------------------------------------------------------------------------

expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except in each case
to the extent the occurrence of any event described in the foregoing clauses (i)
through (iv) could not reasonably be expect to have a Material Adverse Effect.


5.13            Subsidiaries; Equity Interests.  As of the Closing Date, the
Loan Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary.  As of the Closing Date, (a) all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party (or a Subsidiary of a Loan Party)
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens, (b) except as set forth in Schedule 5.13, there are no outstanding rights
to purchase any Equity Interests in any Subsidiary and (c) the Loan Parties have
no equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.


5.14            Margin Regulations; Investment Company Act.


(a)            No Loan Party is engaged or will be engaged, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.  None
of the proceeds of the Credit Extensions shall be used directly or indirectly
for the purpose of purchasing or carrying any margin stock, for the purpose of
reducing or retiring any Indebtedness that was originally incurred to purchase
or carry any margin stock or for any other purpose that might cause any of the
Credit Extensions to be considered a “purpose credit” within the meaning of
Regulations T, U, or X issued by the FRB.  Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the Borrowers only or of the Borrowers
and their Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.


(b)            None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.


5.15            Disclosure.  The reports, financial statements, certificates and
other written information furnished and prepared by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided, that with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such projections are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties, that no assurance is given that any particular
forecasts will be realized, that actual results may differ and that such
differences may be material).


5.16            Compliance with Laws.  Each of the Loan Parties is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or
 
87

--------------------------------------------------------------------------------

to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


5.17            Intellectual Property; Licenses, Etc.  Except as would not
reasonably be expected to have a Material Adverse Effect, (a) the Loan Parties
own, or possess the right to use, all the Intellectual Property that is
reasonably necessary for the operation of their respective businesses, and (b)
to the knowledge of any Responsible Officer, no Loan Party has infringed upon
any Intellectual Property rights held by any other Person.


5.18            Labor Matters.  There are no strikes, lockouts, slowdowns or
other material labor disputes against any Loan Party pending or, to the
knowledge of any Loan Party, threatened that could reasonably be expected to
have a Material Adverse Effect. The hours worked by and payments made to
employees of the Loan Parties comply with the Fair Labor Standards Act and any
other applicable federal, state, local or foreign Law dealing with such matters
except to the extent that any such violation could not reasonably be expected to
have a Material Adverse Effect. No Loan Party has incurred any liability or
obligation under the Worker Adjustment and Retraining Act or similar state Law,
except as could not reasonably be expected to have a Material Adverse Effect. 
All payments due from any Loan Party, or for which any claim may be made against
any Loan Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or properly accrued in accordance with GAAP
as a liability on the books of such Loan Party, except as could not reasonably
be expected to have a Material Adverse Effect. Except as set forth on Schedule
5.18 no Loan Party is a party to or bound by any collective bargaining
agreement. There are no representation proceedings pending or, to any Loan
Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party has
made a pending demand for recognition in each case which could individually or
in the aggregate be reasonably expected to result in a Material Adverse Effect.
There are no complaints, unfair labor practice charges, grievances,
arbitrations, unfair employment practices charges or any other claims or
complaints against any Loan Party pending or, to the knowledge of any Loan
Party, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party which
could, individually or in the aggregate, be reasonably expected to result in a
Material Adverse Effect. The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound except as could not reasonably be expected to
have individually or in the aggregate, a Material Adverse Effect.


5.19            Security Documents.  The Security Documents create in favor of
the Collateral Agent, for the benefit of the Credit Parties referred to therein,
a legal, valid, continuing and enforceable security interest in the Collateral
(as defined in the Security Agreement), the enforceability of which is subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. 
The financing statements, releases and other filings are in appropriate form and
have been or will be filed in the offices specified in the Perfection
Certificate.  Upon such filings and/or the obtaining of “control,” the
Collateral Agent will have a perfected Lien on, and security interest in, to and
under all right, title and interest of the grantors thereunder in all Collateral
that may be perfected by filing, recording or registering a financing statement
or analogous document (including without limitation the proceeds of such
Collateral subject to the limitations relating to such proceeds in the UCC) or
by obtaining control, under the UCC (in effect on the date this representation
is made) in each case prior and
 
88

--------------------------------------------------------------------------------

superior in right to any other Person, except in the case of Liens permitted
under clauses (c), (d), (f), (h), (m) or (p) (with respect to Excluded Assets)
of Section 7.01 hereof.


5.20            Solvency.  After giving effect to the transactions contemplated
by this Agreement, and before and after giving effect to each Credit Extension,
the Loan Parties, on a consolidated basis, are, and will be, Solvent.  No
transfer of property has been or will be made by any Loan Party and no
obligation has been or will be incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Loan Party.


5.21            Deposit and Securities Accounts; Credit Card Arrangements.


(a)            Annexed hereto as Schedule 5.21(a) is a list of all DDAs
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each DDA (i) the name and address of and contact person at the
depository; (ii) the account number(s) maintained with such depository; and (iv)
the identification of each Blocked Account Bank.


(b)            Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges for sales made by such Loan Party.


(c)            Annexed hereto as Schedule 5.21(c) is a list describing each
securities account of the Loan Parties as of the Closing Date which schedule
includes, with respect to each securities account, (i) the name and address of
the applicable securities intermediary, (ii) a description and value of all
property held therein and (iii) the account numbers and name of such accounts.


5.22            Brokers.  No broker or finder brought about the obtaining,
making or closing of the Loans or transactions contemplated by the Loan
Documents, and no Loan  Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.


5.23            Customer and Trade Relations.  There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
supplier which could reasonably be expected to have a Material Adverse Effect.


5.24            Storage Locations.  There are no warehouse or other storage or
distribution facilities leased by the Loan Parties (excluding Stores) in which,
in the aggregate, more than $15,000,000 of Inventory is or may be located from
time to time and with respect to which the Loan Parties have not caused to be
delivered to the Administrative Agent a Collateral Access Agreement.


5.25            OFAC.  No Loan Party, nor any of its Subsidiaries, nor, to the
knowledge of any Loan Party, its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is majority owned or controlled by any individual or entity that is (i)
currently the target of any Sanctions , (ii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iii) located, organized or resident in a
Designated Jurisdiction.


5.26            Anti-Corruption Laws.  None of the Loan Parties or their
Subsidiaries have breached the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or any other similar anti-corruption legislation
in other jurisdictions the effect of which breach is or could reasonably be
 
89

--------------------------------------------------------------------------------

expected to be material to the Loan Parties, taken as a whole, and the Loan
Parties and their Subsidiaries have instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Obligation hereunder (other than contingent indemnification
obligations as to which no claim has been asserted) shall not be Fully
Satisfied, the Loan Parties shall:


6.01            Financial Statements.  Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:


(a)            as soon as available, but in any event within 90 days after the
end of each Fiscal Year of the Lead Borrower (plus, if requested by Lead
Borrower in writing on or prior to such date, up to an additional five (5)
Business Days thereafter), a Consolidated balance sheet of the Lead Borrower and
its Subsidiaries as at the end of such Fiscal Year, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, such Consolidated statements to be audited and accompanied by a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;


(b)            as soon as available, but in any event within 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the Lead
Borrower (plus, if requested by Lead Borrower in writing on or prior to such
date, up to an additional five (5) Business Days thereafter), a balance sheet of
the Lead Borrower and its Subsidiaries as at the end of such Fiscal Quarter, and
the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Quarter and for the portion of the Lead
Borrower’s Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) the corresponding Fiscal Quarter of the previous Fiscal
Year and (B) the corresponding portion of the previous Fiscal Year, all in
reasonable detail, such Consolidated statements to be certified by a Responsible
Officer of the Lead Borrower as fairly presenting the financial condition,
results of operations, Shareholders’ Equity and cash flows of the Lead Borrower
and its Subsidiaries as of the end of such Fiscal Quarter in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;


(c)            as soon as available, but in any event within 30 days after the
end of each Fiscal Month of each Fiscal Year (excluding the end of any Fiscal
Month which is also the end of a Fiscal Quarter) (plus, if requested by Lead
Borrower in writing on or prior to such date, up to an additional two (2)
Business Days thereafter), a Consolidated balance sheet of the Lead Borrower and
its Subsidiaries as at the end of such Fiscal Month, and the related
Consolidated statements of income or operations, Shareholders’ Equity and cash
flows for such Fiscal Month, and for the portion of the Lead Borrower’s Fiscal
Year then ended, setting forth in each case in comparative form the figures for
(A) the corresponding Fiscal Month of the previous Fiscal Year and (B) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Lead Borrower and its
Subsidiaries as of the end of such Fiscal Month in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;


90

--------------------------------------------------------------------------------

(d)            as soon as available, but in any event not more than 60 days
after the end of each Fiscal Year of the Lead Borrower (plus, if requested by
Lead Borrower in writing on or prior to such date, up to an additional five (5)
Business Days thereafter), forecasts prepared by management of the Lead
Borrower, in form reasonably satisfactory to the Administrative Agent, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries, as well as projected
Availability, on a monthly basis for the immediately following Fiscal Year
(including the Fiscal Year in which the Maturity Date occurs), and as soon as
available, any significant revisions to such forecast with respect to such
Fiscal Year.


The Administrative Agent and the Lenders acknowledge and agree that
notwithstanding the allotted time periods for monthly delivery of financial
statements and Compliance Certificates set forth in Section 6.01(c) and Section
6.02(a), the time periods for delivering such financial statements and
Compliance Certificates for the months of April and May of each Fiscal Year
shall be extended by 30 days for April and 15 days for May (each an “Extension
Period”); provided, that no prepayment of Indebtedness, Acquisition, Restricted
Payment, Investment or other transaction or payment permitted hereunder based
upon a calculation of Consolidated Fixed Charge Coverage Ratio or Consolidated
Adjusted Fixed Charge Coverage Ratio shall be permitted during any Extension
Period if the applicable financial statements and Compliance Certificates for
such periods have not been delivered.


6.02            Certificates; Other Information.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:


(a)            concurrently with the delivery of the financial statements
referred to in each of Section 6.01(a), Section 6.01(b) and Section 6.01(c), (i)
a duly completed Compliance Certificate signed by a Responsible Officer of the
Lead Borrower, (ii) a certificate setting forth any change in generally accepted
accounting principles used in the preparation of such financial statements,
(iii) a copy of management’s discussion and analysis with respect to such
financial statements, (iv) a certification as to the Borrowers’ compliance with
Section 7.15 at all times since the date of the last Compliance Certificate
delivered pursuant hereto or, in the case of the first Compliance Certificate
delivered after the Closing Date, the Closing Date and (v) a certificate signed
by a Responsible Officer of the Lead Borrower (A) identifying each Immaterial
Subsidiary and its jurisdiction of formation (other than, so long as no Cash
Dominion Trigger Period exists, any Immaterial Subsidiary that does not have any
material assets or material liabilities and conducts no material operations) and
(B) certifying that (1) the total assets of all Immaterial Subsidiaries, as of
the end of the most recent Fiscal Quarter for which financial statements have
been delivered pursuant to Section 6.01(a) or Section 6.01(b) hereof, is less
than five percent (5.0%) of the Consolidated total assets of the Lead Borrower
and its Subsidiaries, (2) no Immaterial Subsidiary owns any assets included in
the Borrowing Base, and (3) the gross revenues of all Immaterial Subsidiaries
for the Measurement Period ended the last Fiscal Month included in such
financial statements is less than five percent (5.0%) of the Consolidated gross
revenues of the Lead Borrower and its Subsidiaries for such Measurement Period,
in each case as determined in accordance with GAAP;


(b)            on the 15th day of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day) or such later Business Day as
the Administrative Agent may agree in its reasonable discretion but not beyond
the 20th day of any such Fiscal Month, a certificate in the form of Exhibit F (a
“Borrowing Base Certificate”) showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Month, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided, that during any Cash
Dominion Trigger Period, such Borrowing Base Certificate shall be delivered no
later than the third Business Day (or, if agreed by the Administrative Agent in
its reasonable discretion, the fourth Business Day) of each week;
provided, further, that upon consummation of any Permitted Disposition of any
Eligible Inventory (other than sales of Inventory in the ordinary course of
business) giving rise to a
 
91

--------------------------------------------------------------------------------

mandatory prepayment in accordance with Section 2.05(e), upon request of the
Administrative Agent, the Lead Borrower shall promptly furnish an updated
Borrowing Base Certificate reflecting the Borrowing Base after giving effect to
such Disposition;


(c)            no more than ten (10) Business Days after receipt thereof, copies
of any detailed audit reports, final management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by its Registered Public Accounting Firm in
connection with the accounts or books of the Loan Parties or any Subsidiary, or
any audit of any of them, including, without limitation, specifying any Internal
Control Event and, promptly, after request by the Administrative Agent therefor,
updates on the status of any remediation of any such Internal Control Event;


(d)            promptly upon the filing thereof, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;


(e)            upon the renewal of any insurance policy of the Loan Parties,
evidence of insurance reasonably satisfactory to the Collateral Agent,
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party, and as soon as available, but in any event within 30
days after such renewal, a certificate of such insurance coverage;


(f)            promptly, and in any event within five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect; and


(g)            promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.01(c) or Section 6.02(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf at www.sec.gov or otherwise on an Internet or intranet
website, if any, in each case to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that, the Lead Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents.  The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Loan Parties with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.


92

--------------------------------------------------------------------------------

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Loan Parties or
their Affiliates or the respective securities or any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Loan Parties hereby agree that (w) all Borrower
Materials that are to be made available to the Public Lenders shall  either have
been identified as being previously or contemporaneously filed with the SEC or
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by identifying Borrower Materials as being filed with the SEC or marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arranger, the LC Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials identified as being filed with the SEC or marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not either identified
as being filed with the SEC or marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”


6.03            Notices.  Promptly, unless expressly indicated otherwise, notify
the Administrative Agent:


(a)            of the occurrence of (i) any Specified Default and (ii) upon a
Responsible Officer obtaining actual knowledge thereof, any Default other than a
Specified Default;


(b)            immediately upon obtaining actual knowledge thereof, any Cash
Dominion Trigger Event described in clause (b) of the definition thereof or any
Diligence Trigger Event described in clause (b) of the definition thereof;


(c)            of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect, including (to the extent each of the
following has resulted or could reasonably be expected to result in a Material
Adverse Effect): (i) breach or non-performance of, or any default with respect
to Material Indebtedness of any Loan Party; (ii) any material dispute,
litigation, investigation, proceeding or suspension between any Loan Party and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting any Loan Party;


(d)            of the occurrence of any ERISA Event;


(e)            any Disposition of Collateral that could reasonably be expected
to give rise to a mandatory prepayment under Section 2.05(e) or issuance of any
Equity Interests to any Person (other than an Affiliate of such Person);


(f)            any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;


93

--------------------------------------------------------------------------------

(g)            of the Public Accountants’ determination (in connection with its
preparation of its report under Section 6.01(a)) or the Lead Borrower’s
determination of the occurrence or existence of any Internal Control Event;


(h)            of the formation or acquisition of any Subsidiary required to
become a Loan Party hereunder;


(i)            of any change in the name, corporate form or state of
organization of any Loan Party or any change in the name or names under which
any Loan Party’s Business is transacted;


(j)            immediately upon receipt of notice thereof, of the filing of any
Lien against any Loan Party for unpaid Taxes against any material portion of the
Collateral; and


(k)            of any casualty or other insured damage to any material portion
of the Collateral or the commencement of any action or proceeding for the taking
of any interest in a material portion of the Collateral under power of eminent
domain or by condemnation or similar proceeding or if any material portion of
the Collateral is damaged or destroyed.


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


6.04            Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, and (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property (other than Permitted
Encumbrances); except, in each case, where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (iii) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, (iv) no Lien
(other than Permitted Encumbrances) has been filed with respect thereto and (iv)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Administrative Agent with respect to
establishing Reserves pursuant to this Agreement.


6.05            Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in any material respect in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) take all reasonable action to maintain all
existing registrations of its Intellectual Property, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect or such Intellectual Property is no longer used or useful in the conduct
of the business of the Loan Parties.


6.06            Maintenance of Properties.  (a) Maintain (except for any
maintenance required to be performed by the landlord, lessor or other property
owner under any applicable Lease), preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not
 
94

--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect and (b) make all
necessary repairs thereto and renewals and replacements thereof (except for any
repairs, renewals or replacements required to be made by the landlord, lessor or
other property owner under any applicable Lease), except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.


6.07            Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Loan Parties (other than any
Permitted Self-Insurance Program), reasonably acceptable to the Administrative
Agent, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and as are
reasonably acceptable to the Administrative Agent.


(a)            Fire and extended coverage policies maintained with respect to
any Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent (and the
Collateral Agent agrees, unless a Cash Dominion Trigger Event is then
continuing, to deliver such insurance proceeds as the Lead Borrower may direct),
(ii) a provision to the effect that none of the Loan Parties, Credit Parties or
any other Person shall be a co-insurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured. Business
interruption policies shall name the Collateral Agent as a loss payee and shall
be endorsed or amended to include (i) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Collateral Agent (and the Collateral
Agent agrees, unless a Cash Dominion Trigger Event is then continuing, to
deliver such insurance proceeds as the Lead Borrower may direct),  (ii) a
provision to the effect that none of the Loan Parties, the Administrative Agent,
the Collateral Agent or any other party shall be a co‑insurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties. Each such policy referred
to in this Section 6.07(a) shall also provide that it shall not be canceled,
modified or not renewed (i) by reason of nonpayment of premium except upon not
less than ten (10) days’ prior written notice thereof by the insurer to the
Collateral Agent (giving the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason except upon not less than
thirty (30) days’ prior written notice thereof by the insurer to the Collateral
Agent. The Lead Borrower shall deliver to the Collateral Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Collateral Agent, including an insurance
binder) together with evidence reasonably satisfactory to the Collateral Agent
of payment of the premium therefor.


(b)            None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07.  Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees.  If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees.  The designation of any form,
type or amount of insurance coverage by the any Credit Party under this Section
6.07 shall in no event be deemed a representation, warranty or advice by
 
95

--------------------------------------------------------------------------------

such Credit Party that such insurance is adequate for the purposes of the
business of the Loan Parties or the protection of their properties.


(c)            Maintain for themselves, a Directors and Officers insurance
policy, and a “Blanket Crime” policy including employee dishonesty, forgery or
alteration, theft, disappearance and destruction, robbery and safe burglary,
property, and computer fraud coverage with responsible companies in such amounts
as are customarily carried by business entities engaged in similar businesses
similarly situated, and will upon request by the Administrative Agent furnish
the Administrative Agent certificates evidencing renewal of each such policy.


(d)            [Intentionally omitted.]


(e)            Subject to the limitations on inspections contained elsewhere in
this Agreement, permit any representatives that are designated by the Collateral
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby, all at the Loan Parties’ expense.


6.08            Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws; and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.


6.09            Books and Records; Accountants; Corporate Separateness.


(a)            (i) Maintain and cause each Subsidiary thereof to maintain,
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Loan Parties
or such Subsidiary, as the case may be; and (ii) maintain such books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Loan Parties or
such Subsidiary, as the case may be.


(b)            At all times, retain a Registered Public Accounting Firm and
permit such Registered Public Accounting Firm to discuss, with respect to each
Loan Party and each Subsidiary thereof, such Person’s financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm, as may be
raised by the Administrative Agent, provided, that the Lead Borrower shall be
given reasonable opportunity to be present and at participate in any such
discussions between the Administrative Agent and the Registered Public
Accounting Firm.


(c)            Ensure that, except as otherwise permitted by this Agreement, no
material assets of any Immaterial Subsidiary which holds any material assets or
has any material liabilities are commingled with any material assets of any Loan
Party.


6.10            Inspection Rights.


(a)            With respect to each Loan Party, permit and cause its
Subsidiaries to permit, representatives and independent contractors of the
Administrative Agent to visit and inspect any of its or any of its Subsidiaries’
properties, to examine its or any of its Subsidiaries’ corporate, financial and
 
96

--------------------------------------------------------------------------------

operating records, and make copies thereof or abstracts therefrom, and to
discuss its or any of its Subsidiaries’ affairs, finances and accounts with its
or its Subsidiaries’ directors, officers, and Registered Public Accounting Firm
(once in any 12 month period or, during any Diligence Trigger Period, at the
Administrative Agent’s reasonable discretion), all at the expense of the Loan
Parties and at such reasonable times during normal business hours, upon
reasonable advance notice to the Lead Borrower; provided, however, that during a
Diligence Trigger Period, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.


(b)            After reasonable prior notice from the Administrative Agent,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, appraisals, examinations and
evaluations of (i) the Lead Borrower’s practices in the computation of the
Borrowing Base, and (ii) the personal property included in the Borrowing Base
and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves.  With respect to appraisals,
examinations and evaluations under clauses (b)(i) and (ii) above, (A) so long as
no Diligence Trigger Period has occurred during the then current calendar year
prior to the applicable appraisal or examination, the Loan Parties shall pay the
reasonable and documented fees and out-of-pocket expenses of the Administrative
Agent or such professionals for not more than one (1) appraisal of the Loan
Parties’ Inventory and one (1) commercial finance examination during such
calendar year (including one of each during the period from the Closing Date to
December 15, 2015 (with no additional appraisal or commercial finance
examination being required for the calendar year ending December 31, 2015)), and
(B) if a Diligence  Trigger Period has occurred during a calendar year, the Loan
Parties shall pay the reasonable and documented fees and out-of-pocket expenses
of the Administrative Agent or such professionals for not more than two (2)
appraisals of the Loan Parties’ Inventory and two (2) commercial finance
examinations during such calendar year.  In addition to the foregoing, the Loan
Parties shall pay the reasonable and documented fees and out-of-pocket expenses
of the Administrative Agent or such professionals for (y) all other commercial
finance examinations and appraisals with respect to the Collateral undertaken at
any time at the request of the Administrative Agent if required by applicable
Law, and (z) all commercial finance examinations and appraisals reasonably
deemed necessary by the Administrative Agent and undertaken at the request of
the Administrative Agent after the occurrence and the continuation of an Event
of Default.


6.11            Use of Proceeds. Use the proceeds of the Credit Extensions (a)
to finance the acquisition of working capital assets of the Borrowers, including
Permitted Acquisitions and the purchase of inventory and equipment, in each case
in the ordinary course of business, (b) to finance Capital Expenditures of the
Borrowers, and (c) for general corporate purposes of the Loan Parties, in each
case to the extent permitted under applicable Law and the Loan Documents.


6.12            Additional Loan Parties; Additional Collateral; Further
Assurances.


(a)            Each Loan Party shall cause each of its Domestic Subsidiaries
(other than any FSHSCO, Subsidiary of a CFC, or Immaterial Subsidiary (except as
otherwise provided in paragraph (d) of this Section 6.12)) formed or acquired
after the date of this Agreement in accordance with the terms of this Agreement,
to become a Borrower (an “Additional Borrower”) within fifteen (15) days
thereafter by executing a Joinder Agreement and simultaneously therewith grant
Liens to the Collateral Agent, for the benefit of the Credit Parties in any
property (subject to any limitations set forth in the Security Agreement) of
such Additional Borrower which would constitute Collateral if such Additional
Borrower were already a Borrower party hereto, on such terms as may be required
pursuant to the terms of the Security Documents.  No Collateral of any
Additional Borrower shall be considered for inclusion in the
 
97

--------------------------------------------------------------------------------

Borrowing Base until completion of a field examination and appraisal with
results reasonably satisfactory to the Administrative Agent.


(b)            Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary that is a Loan Party to, execute and deliver, or cause to
be executed and delivered, to the Collateral Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements and other documents
and such other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent or
the Required Lenders may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Security Documents, all at the expense of the Loan Parties, it being agreed
that no Collateral Access Agreements shall be required to be furnished with
respect to leased Real Estate used as retail stores.


(c)            Subject to the limitations set forth or referred to in this
Section 6.12, if any material personal property of the type constituting
Collateral hereunder or under the Security Documents is acquired by any Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Documents that become subject to the Lien in favor of the Agent
upon acquisition thereof), the Lead Borrower will notify the Administrative
Agent thereof, and, if requested by the Administrative Agent, the Lead Borrower
will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take, and cause the other Loan Parties, such actions as
shall be necessary or reasonably requested by Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (b) of this
Section, all at the expense of the Loan Parties (provided, that the cost of
perfecting such Lien is not unreasonable in relation to the benefits to the
Lenders of the security afforded thereby in the Administrative Agent’s
reasonable business judgment after consultation with the Lead Borrower).


(d)            If, at any time and from time to time after the Effective Date,
Subsidiaries that are not Loan Parties because they are Immaterial Subsidiaries
comprise in the aggregate more than 5.0% of Consolidated total assets of the
Lead Borrower and its Subsidiaries as of the end of the most recently ended
fiscal quarter of the Lead Borrower or more than 5.0% of Consolidated gross
revenue of the Lead Borrower and its Subsidiaries for the period of four
consecutive fiscal quarters as of the end of the most recently ended fiscal
quarter of the Lead Borrower, then the Lead Borrower shall, not later than 45
days after the date by which financial statements for such quarter are required
to be delivered pursuant to this Agreement (or such longer period not to exceed
60 days after such date as may be agreed to by the Administrative Agent in its
reasonable discretion), cause one or more of such Subsidiaries that are Domestic
Subsidiaries to become Borrowers (notwithstanding that such Domestic
Subsidiaries are, individually, Immaterial Subsidiaries) such that the foregoing
condition ceases to be true.


(e)            Notwithstanding anything to the contrary contained herein, the
Loan Parties shall not be required to include as Collateral any Excluded Assets
unless the holders of any Permitted Senior Debt request a second priority Lien
upon the existing Collateral, in which case the Loan Parties shall grant to the
Collateral Agent, for the benefit of the Credit Parties, a second priority Lien
in and to the Excluded Assets pursuant to an intercreditor agreement and/or
Security Documents acceptable to the Agents and the Required Lenders.


(f)            In no event shall compliance with this Section 6.12 waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.12 if such transaction was not otherwise expressly permitted
by this Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of either of the Borrowing Base.


98

--------------------------------------------------------------------------------

6.13            Cash Management.


(a)            Deliver to the Administrative Agent:


(i)            on or prior to the Closing Date, copies of notifications (each, a
“DDA Notification”) substantially in the form attached hereto as Exhibit J which
have been executed on behalf of such Loan Party with respect to each depository
institution listed on Schedule 5.21(a);


(ii)            on or prior to the Closing Date, copies of notifications (each,
a “Credit Card Notification”) substantially in the form attached hereto as
Exhibit K which have been executed on behalf of such Loan Party with respect to
such Loan Party’s credit card clearinghouses and processors listed on Schedule
5.21(b);


(iii)            on or prior to the Closing Date, a fully executed Blocked
Account Agreement with respect to the Concentration Account designated on
Schedule 5.21(a); and


(iv)            on or prior to the Closing Date, fully executed Blocked Account
Agreements or Securities Account Control Agreements satisfactory in form and
substance to the Agents with each Blocked Account Bank designated on Schedule
5.21(a) and applicable securities intermediary designated on Schedule 5.21(a)
(collectively, and together with any DDAs or Securities Accounts subject to a
Blocked Account Agreement or Securities Account Control Agreement pursuant to
Section 3.2(b) of the Security Agreement, the “Blocked Accounts”).


Each DDA Notification and Credit Card Notification shall be held by the
Administrative Agent until the occurrence of a Cash Dominion Trigger Event. 
After the occurrence and during the continuance of a Cash Dominion Trigger
Event, the Administrative Agent may (and, at the request of the Required
Lenders, shall) deliver each such DDA Notification and Credit Card Notification
to the applicable depository institution and credit card processor.


(b)            The Loan Parties shall transfer by ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding Secured
Obligations) to a Blocked Account all amounts on deposit in each such DDA
(provided, that such covenant shall not apply to (i) minimum balances as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained, (ii) if greater, any amounts maintained by the Loan
Parties in such DDAs (and other DDAs, with the consent of the Collateral Agent,
not to be unreasonably withheld) in the ordinary course of business consistent
with the past practice, or (iii) any amounts held in Excluded Accounts) and all
payments due from credit card processors.


(c)            During any Cash Dominion Trigger Period, each Blocked Account
Agreement and Securities Account Control Agreement shall require the transfer by
ACH or wire transfer no less frequently than daily (and whether or not there are
then any outstanding Secured Obligations) to one of the concentration accounts
designated by the Administrative Agent (collectively, the “Concentration
Accounts”), of all cash receipts and collections, including, without limitation,
the following:


(i)            all available cash receipts from the sale of Inventory and other
Collateral;


(ii)            all proceeds of collections of Accounts;


(iii)            all Net Proceeds, and all other cash payments received by a
Loan Party from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;


99

--------------------------------------------------------------------------------

(iv)            the proceeds of all credit card charges;


(v)            the then contents of each DDA (net of any minimum balance, not to
exceed the Maximum DDA Balance, as may be required to be kept in the subject DDA
by the depository institution at which such DDA is maintained).


(d)            [Intentionally Omitted.]


(e)            [Intentionally Omitted.]


(f)            [Intentionally Omitted.]


(g)            [Intentionally Omitted.]


(h)            The Concentration Account shall at all times be under the sole
dominion and control of the Collateral Agent.  The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Concentration Account, (ii) the funds on deposit in the Concentration
Account shall at all times be collateral security for all of the Secured
Obligations and (iii) the funds on deposit in the Concentration Account shall be
applied as provided in this Agreement.  In the event that, notwithstanding the
provisions of this Section 6.13, any Loan Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Administrative
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Concentration Account
or dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent.  During the continuation of a Cash Dominion Trigger Event,
the amounts deposited into the Concentration Account shall be applied to the
prepayment of the Obligations then outstanding; provided, that, except as
otherwise provided in Section 8.03, upon payment in full of such outstanding
Obligations, any remaining amounts will be released and transferred to a deposit
account of the Loan Parties as the Lead Borrower shall direct and the existence
of a Cash Dominion Trigger Event described in clause (b) of the definition
thereof shall not, in and of itself, impair the right of the Borrowers to
Committed Loans in accordance with the terms hereof.


(i)            Upon the request of the Administrative Agent, the Loan Parties
shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Blocked Account to ensure the proper transfer of funds
as set forth above.


6.14            Information Regarding the Collateral.  Furnish to the
Administrative Agent (a) at least seven (7) days prior written notice (unless
such period is waived or shortened as may be agreed to by the Administrative
Agent in its reasonable discretion) of any change in: (i) any Loan Party’s name
or in any trade name used to identify it in the conduct of its business or in
the ownership of its properties; (ii) any Loan Party’s organizational structure
or jurisdiction of incorporation or formation; or (iii) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization and (b) no later than five (5) days after any
such change (unless such period is waived or extended as may be agreed to by the
Administrative Agent in its reasonable discretion) of any change in the location
of any Loan Party’s chief executive office, its principal place of business, and
any office in which it maintains a material portion of its books or records
relating to Collateral owned by it.


6.15            Physical Inventories.


100

--------------------------------------------------------------------------------

(a)            Prior to an Event of Default, cause one (1) physical inventory to
be undertaken in each twelve month period at the Loan Parties’ Stores, at the
expense of the Loan Parties, and periodic cycle counts at the Loan Parties’
distribution centers, in each case consistent with past practices, conducted by
such inventory takers as are satisfactory to the Collateral Agent in its
Permitted Discretion and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
satisfactory to the Collateral Agent. The Collateral Agent, at the expense of
the Loan Parties, may participate in and/or observe each scheduled physical
count of Inventory which is undertaken on behalf of any Loan Party at any
Material Storage Location and up to eight (8) Stores reasonably selected by the
Collateral Agent.   The Lead Borrower, within forty-five (45) days (or such
longer period as may be agreed to by the Collateral Agent in its reasonable
discretion) following the fiscal month in which completion of such inventory
occurs, shall provide the Collateral Agent with a reconciliation of the results
of such inventory (as well as of any other physical inventory or cycle counts
undertaken by a Loan Party) and shall post such results to the Loan Parties’
stock ledgers and general ledgers, as applicable.


(b)            The Collateral Agent, in its reasonable discretion, if any
Default exists, may cause additional such inventories to be taken as the
Collateral Agent reasonably determines (each, at the expense of the Loan
Parties).


6.16            [Intentionally Omitted.]


6.17            [Intentionally Omitted.]


6.18            [Intentionally Omitted.]


6.19            Compliance with ERISA.  Cause, and cause each of its ERISA
Affiliates to:  (a) maintain each Pension Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Pension Plan which is qualified under Section 401(a)
of the Code to maintain such qualification; and (c) make all required
contributions to any Pension Plan subject to Section 412 of the Code.


6.20            [Intentionally Omitted.]


6.21            Anti-Corruption Laws.  Conduct its businesses in all material
respects in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions, and maintain policies and procedures designed to promote
and achieve compliance with such laws.


ARTICLE VII
NEGATIVE COVENANTS


So long as any Obligation (other than contingent indemnification obligations for
which no claim has been asserted) hereunder shall not be Fully Satisfied, no
Loan Party shall:


7.01            Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter acquired
or sign or file or suffer to exist under the UCC or any similar Law or statute
of any jurisdiction a financing statement that names any Loan Party as debtor or
sign or suffer to exist any security agreement authorizing any Person thereunder
to file such financing statement, other than the following (each of the
following, a “Permitted Encumbrance”):


(a)            Liens pursuant to any Loan Document;


101

--------------------------------------------------------------------------------

(b)            Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided, that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is otherwise permitted by Section 7.03(b);


(c)            Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;


(d)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;


(e)            pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;


(f)            Landlords’ and lessors’ Liens in respect of obligations not in
default;


(g)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(h)            Liens relating to Real Estate consisting of easements, covenants,
conditions, restrictions, building code laws, zoning restrictions, rights-of-way
and similar encumbrances on real property and interests of tenants, subtenants,
licensees and other occupants, only as tenants, subtenants, licensees or other
occupants, as applicable, under any lease, sublease, license agreement, or other
occupancy agreement, in each case, imposed by law or arising in the ordinary
course of business that do not secure any Indebtedness and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title defects
or survey matters that are disclosed by current surveys that, in each case, do
not materially interfere with the current use of the real property;


(i)            Liens in respect of judgments for the payment of money that would
not constitute an Event of Default under Section 8.01(h);


(j)            Liens on fixed or capital assets acquired by any Loan Party which
are permitted under Section 7.03(e) so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within one hundred twenty
(120) days after such acquisition, (ii) the Indebtedness secured thereby does
not exceed the cost or fair market value, whichever is lower, of the property
being acquired on the date of acquisition; and (iii) such Liens shall not extend
to any other property or assets of the Loan Parties;


(k)            possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided, that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;


(l)            [intentionally omitted];


102

--------------------------------------------------------------------------------

(m)            banker’s liens, liens in favor of securities intermediaries,
rights of setoff or similar rights and remedies as to deposit accounts or
securities accounts or other funds maintained with depository institutions or
securities intermediaries;


(n)            Liens arising from precautionary UCC filings;


(o)            Liens on property (other than property of the type included in
the Borrowing Base) in existence at the time such property is acquired pursuant
to a Permitted Acquisition or on such property of a Loan Party in existence at
the time such Loan Party is acquired pursuant to a Permitted Acquisition;
provided, that (x) such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition and do not attach to any other assets
of any Loan Party and (y) the Borrowers shall use commercially reasonable
efforts to remove any such Liens described in this clause (o) which are
involuntary;


(p)            Liens securing Indebtedness under the Permitted Senior Debt,
provided, that (i) the holders of such Indebtedness shall only be granted first
priority Liens upon the Excluded Assets and (ii) if the holders of such
Indebtedness are granted a Lien upon all or any portion of the Collateral, (A)
such Lien shall be subject and subordinate to the Liens upon the Collateral
under the Loan Documents and (B) the Loan Parties shall grant to the Collateral
Agent, for the benefit of the Credit Parties, a security interest (which may be
subordinate to the Lien in favor of the holders of the Permitted Senior Debt) in
and to all property and assets (including without limitation Excluded Assets) on
which the holders of the Permitted Senior Debt are granted a first priority Lien
pursuant to an amendment to the Security Agreement and/or such other security
instruments in form and substance acceptable to the Required Lenders;


(q)            Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;


(r)            Liens in connection with any sale-leasebacks permitted by clause
(h) of Section 7.05; provided, that no such Lien shall extend to cover any
property or asset of such Loan Party other than the lease entered into in
connection with any such sale-leaseback;


(s)            Liens consisting of cash deposits in an amount not to exceed
$10,000,000 securing the obligations of the Borrowers under Bank Products
permitted under Section 7.03(d);


(t)            in connection with the sale or transfer of all of the Equity
Interests of a Subsidiary in a transaction permitted by Section 7.05, customary
rights and restrictions contained in agreements relating to such sale or
transfer pending the completion thereof;


(u)            in the case of a Subsidiary that is not a wholly-owned
Subsidiary, any put and call arrangements related to its Equity Interests set
forth in its Organizational Documents or any related joint venture or similar
agreement; and


(v)            Liens on Excluded Assets securing other Permitted Indebtedness
under Section 7.03(k) that does not exceed $25,000,000 in the aggregate in
addition to those Liens permitted by Section 7.01(a) through (u), provided,
that, if requested by the Administrative Agent, the holder of such Lien first
 
103

--------------------------------------------------------------------------------

enters into an intercreditor agreement reasonably satisfactory to Administrative
Agent providing for or protecting the right of the Agents to dispose of, or
otherwise enforce Liens upon, the Collateral.


7.02            Investments.  Make any Investments, except for the following
(each a “Permitted Investment”):


(a)            Investments existing on the Closing Date and set forth on
Schedule 7.02 or any continuation or roll-over of any such Investment, so long
as the amount thereof is not increased;


(b)            Investments by the Lead Borrower and the other Loan Parties in
the form of (i) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided, that the full faith and credit of the
United States of America is pledged in support thereof; (ii) notes, bonds or
other obligations of states, counties, and municipalities of the United States
that are rated not less than MIG1 or VMIG1; (iii) time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank or trust
company that (1) (A) is a Lender or (B) is organized under the laws of the
United States of America, any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System, or (C) is a Foreign
Bank that has an agency, branch or representative bank with a domestic U.S.
license and (2) issues (or the parent of which issues) commercial paper rated at
least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P and (D) has combined capital and surplus of at
least $40,000,000,000 (or $50,000,000,000 in the case of any such Foreign Bank),
in each case with maturities of not more than 180 days from the date of
acquisition thereof;  (iv) commercial paper issued by any Person organized under
the laws of any state of the United States of America and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than 270
days from the date of acquisition thereof;  (v) fully collateralized repurchase
agreements with a term of not more than thirty (30) days for securities
described in clause (i) above (without regard to the limitation on maturity
contained in such clause) and entered into with a financial institution
satisfying the criteria described in clause (iii) above or with any primary
dealer and having a market value at the time that such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such
counterparty entity with whom such repurchase agreement has been entered into;
(vi) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (i) through (v) above;


(c)            advances to officers, directors and employees of the Lead
Borrower and the other Loan Parties in an aggregate amount not to exceed
$5,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes.


(d)            (i) Investments by any Loan Party in their respective
Subsidiaries outstanding on the date hereof, and (ii) additional Investments by
any Loan Party in Loan Parties;


(e)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;


104

--------------------------------------------------------------------------------

(f)            Guarantees constituting Permitted Indebtedness;


(g)            Investments constituting Permitted Acquisitions;


(h)            Investments in Permitted Self-Insurance Programs not to exceed
$25,000,000 in the aggregate;


(i)            Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;


(j)            Investments by any Loan Party in Swap Contracts permitted
hereunder;


(k)            without duplication of Investments permitted pursuant to clauses
(a) through (j) above and (l) below, other Investments, provided, that (i) no
Default shall have occurred or shall arise as a result of such Investment, (ii)
Projected Excess Availability and Pro Forma Excess Availability as of the date
of consummation of such Investment will be equal to or greater than twelve and
one half percent (12.5%) of the Loan Cap, (iii) the Consolidated Fixed Charge
Coverage Ratio, on a pro forma basis for the Measurement Period immediately
prior to such Investment, will be equal to or greater than 1.0 to 1.0 and (iv)
the Lead Borrower shall have delivered written certification as to satisfaction,
and a reasonably detailed calculation, of items (i), (ii) and (iii) above five
(5) Business Days prior to the date of such Investment; and


(l)            Investments in Immaterial Subsidiaries made after the Closing
Date (in addition to any Investments permitted pursuant to clause (h) above) in
an aggregate amount invested at any time during the term of the Credit Agreement
not to exceed $100,000,000;


provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Cash Dominion Trigger Event, no such Investments
specified in clause (b) shall be permitted unless either (A) no Loans are then
outstanding, or (B) the Investment is a temporary Investment pending expiration
of an Interest Period for a LIBO Rate Loan, the proceeds of which Investment
will be applied to the Obligations after the expiration of such Interest Period,
and (ii) such Investments shall be pledged to the Collateral Agent as collateral
for the Secured Obligations pursuant to such agreements as may be reasonably
required by the Collateral Agent.


7.03            Indebtedness; Disqualified Stock.  Issue Disqualified Stock or
create, incur, assume, guarantee, suffer to exist, issue or otherwise become or
remain liable with respect to, any Indebtedness, except the following
(“Permitted Indebtedness”):


(a)            the Secured Obligations;


(b)            Indebtedness outstanding on the date hereof and listed on
Schedule 7.03 and any Permitted Refinancings thereof;


(c)            Indebtedness of any Loan Party to any other Loan Party and
guaranties by any Loan Party of any Indebtedness of any other Loan Party
otherwise permitted hereunder;


(d)            obligations (contingent or otherwise) of any Loan Party existing
or arising under any Swap Contract, provided, that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes
105

--------------------------------------------------------------------------------

in the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party; provided,
that the aggregate notional amount of all such Swap Contracts shall not exceed
$500,000,000 at any time outstanding;


(e)            without duplication of Indebtedness described in clause (g) of
this definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and any Permitted Refinancing thereof, provided, however, that the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$100,000,000 at any time outstanding and provided, further, that, if requested
by the Collateral Agent with respect to any Material Storage Location or any
other warehouse or other leased storage or distribution facility in which
$10,000,000 or more of Inventory is or may be located from time to time, the
Loan Parties shall cause the holders of such Indebtedness to enter into a
Collateral Access Agreement on terms reasonably satisfactory to the Collateral
Agent;


(f)            contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business;


(g)            Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided, that such Indebtedness does not require the
payment in cash of principal (other than in respect of working capital
adjustments) prior to the Maturity Date, has a maturity which extends beyond the
Maturity Date, and is subordinated to the Secured Obligations on terms
reasonably acceptable to the Administrative Agent;


(h)            Indebtedness of any Loan Party that exists at the time such
Person becomes a Subsidiary of a Loan Party pursuant to a Permitted Acquisition
(other than Indebtedness incurred in contemplation of such Person’s becoming a
Subsidiary of a Loan Party) and any Permitted Refinancing thereof;


(i)            [intentionally omitted];


(j)            so long as no Event of Default shall have occurred and be
continuing as of the date of incurrence thereof, including as a result of a
breach of Section 7.15 (calculating the Consolidated Fixed Charge Coverage
Ratio, if applicable, on a pro forma basis), the Permitted Senior Debt and any
Permitted Refinancing thereof;


(k)            other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding;


(l)            Indebtedness owed to any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty insurance or
liability insurance, pursuant to reimbursement or indemnification obligations to
such Person, in each case, incurred in the ordinary course of business; and


(m)            Indebtedness owed in respect of any overdrafts and related
liabilities arising from Cash Management Services or any other treasury,
depositary and cash management services or in connection with any ACH transfer
of funds.


106

--------------------------------------------------------------------------------

7.04            Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, (or agree to do any of the foregoing), except that,
so long as no Default shall have occurred and be continuing prior to or
immediately after giving effect to any action described below or would result
therefrom:


(a)            any Loan Party other than the Lead Borrower may merge with
another Loan Party; and


(b)            in connection with a Permitted Acquisition, any Loan Party may
merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided, that such Loan
Party is the surviving Person.


7.05            Dispositions.  Make any Disposition, except the following (each
a “Permitted Disposition”):


(a)            Dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business and is not replaced with similar
property having at least equivalent value;


(b)            Dispositions of Inventory in the ordinary course of business;


(c)            [intentionally omitted];


(d)            Store closings (including the termination or non-renewal of any
applicable Lease or contract), bulk sales or other dispositions of the Inventory
of a Loan Party not in the ordinary course of business in connection such Store
closings, at arm’s length, provided, that (i) such Store closures and related
Inventory dispositions shall not exceed (A) in any Fiscal Year of the Lead
Borrower and such other Loan Parties, ten percent (10.0%) of the number of such
Loan Parties’ Stores as of the beginning of such Fiscal Year (net of new Store
openings) and (B) in the aggregate from and after the Closing Date, twenty-five
percent (25.0%) of the number of such Loan Parties’ Stores in existence as of
the Closing Date (net of new Store openings, and (ii) in all events, all sales
of Inventory in connection with any such Store closings (in a single or series
of related transactions) of between 7.5% and 10.0% of the number of such Loan
Parties’ Stores then in existence, either (A) shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Agents or (B) if not conducted in accordance with the preceding subclause
(A) shall be permitted hereunder only so long as Projected Excess Availability
after giving effect to each such transaction for the six fiscal months following
the month in which such transaction took place shall be equal or greater than
thirty percent (30.0%) of the Loan Cap; provided, further, that all Net Proceeds
received in connection therewith are applied to the Obligations if then required
in accordance with Section 2.05 hereof;


(e)            non-exclusive licenses of Intellectual Property of a Loan Party
in the ordinary course of business;


(f)            sales, transfers and dispositions by any Loan Party to a
Borrower;


(g)            sales, transfers and dispositions of any Immaterial Subsidiary to
another Person;


(h)            as long as no Default then exists or would arise therefrom, sales
of Real Estate of any Loan Party (or sales of any Person or Persons created to
hold such Real Estate or the equity interests in such Person or Persons),
including sale-leaseback transactions involving any such Real Estate pursuant to
leases on market terms, as long as, in the case of any sale-leaseback
transaction permitted hereunder
107

--------------------------------------------------------------------------------

with respect to any Material Storage Location or any other warehouse or other
leased storage or distribution facility in which $10,000,000 or more of
Inventory is or may be located from time to time, the Collateral Agent shall
have received from such purchaser or transferee a Collateral Access Agreement on
terms and conditions reasonably satisfactory to the Collateral Agent;


(i)            any Disposition of Real Estate to a Governmental Authority as a
result of the condemnation of such Real Estate;


(j)            Dispositions of Excluded Assets in accordance with any
intercreditor agreement or Security Documents applicable thereto;


(k)            termination or non-renewal of a Lease and granting a lease,
sublease, license or other occupancy interest with respect to any owned Real
Estate or any real property subject to a Lease, in each case, so long as such
action could not reasonably be expected to result in Material Adverse Effect;
and


(l)            as long as no Default exists or would arise therefrom and without
duplication of Dispositions permitted pursuant to clauses (a) through (k) above,
other Dispositions, provided, that the aggregate fair market value of all assets
Disposed of in reliance upon this paragraph (l) shall not exceed $35,000,000
during any Fiscal Year of the Lead Borrower and if such Disposition gives rise
to a mandatory prepayment obligation under Section 2.05(e), proceeds thereof are
applied in accordance with Section 2.05(e).


7.06            Restricted Payments.  Make, directly or indirectly, any
Restricted Payment, except that, so long as no Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom, including no Event of Default arising
as a result of a breach of Section 7.15 (calculating the Consolidated Fixed
Charge Coverage Ratio on a pro forma basis):


(a)            each Loan Party may make Restricted Payments to any Loan Party;


(b)            the Loan Parties may declare and make dividend payments or other
distributions payable solely in the common stock or other Equity Interests
(other than Disqualified Stock) of such Person; and


(c)            [intentionally omitted];


(d)            the Lead Borrower may pay other cash dividends on its Equity
Interests (excluding Disqualified Stock) and repurchase, redeem or otherwise
acquire Equity Interests issued by it if, after giving effect to such
transaction or payment, either (i) Pro Forma Excess Availability and Projected
Excess Availability as of the date of consummation of such payment will be equal
to or greater than twenty-five percent (25.0%) of the Loan Cap or (ii) (A)
Projected Excess Availability and Pro Forma Excess Availability as of the date
of consummation of such payment will be equal to or greater than fifteen percent
(15.0%) of the Loan Cap and (B) the Consolidated Adjusted Fixed Charge Coverage
Ratio, on a pro-forma basis for the Measurement Period immediately prior to such
transaction or payment, will be equal to or greater than 1.10 to 1.00, and, in
either case, the Lead Borrower shall have delivered written certification as to
and a reasonably detailed calculation of demonstrating compliance with either
clause (i) or clause (ii) above, as applicable, five (5) Business Days prior to
the date of such transaction or payment.


108

--------------------------------------------------------------------------------

7.07            Prepayments of Indebtedness.  Prepay, redeem, purchase, defease
or otherwise satisfy, in each case, prior to the scheduled maturity thereof in
any manner any Material Indebtedness for borrowed money (other than Indebtedness
under the Loan Documents), except that, so long as no Default shall have
occurred and be continuing prior to or immediately after giving effect to any
action described below or would result therefrom, including no Event of Default
arising as a result of a breach of Section 7.15 (calculating the Consolidated
Fixed Charge Coverage Ratio on a pro forma basis):


(a)            regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of Permitted Indebtedness;


(b)            the Lead Borrower may voluntarily prepay, redeem, purchase,
defease or otherwise satisfy, in each case, prior to the scheduled maturity
thereof in any manner any Material Indebtedness for borrowed money if, after
giving effect to such payment, redemption, purchase, defeasance or other
prepayment transaction, (i) either (A) Projected Excess Availability and Pro
Forma Excess Availability as of the date of consummation of such payment will be
equal to or greater than twenty percent (20.0%) of the Loan Cap, or (B) (1)
Projected Excess Availability and Pro Forma Excess Availability as of the date
of consummation of such payment will be equal to or greater than twelve and one
half percent (12.5%) of the Loan Cap and (2) the Consolidated Adjusted Fixed
Charge Coverage Ratio, on a pro-forma basis for the Measurement Period
immediately prior to such transaction or payment, will be equal to or greater
than 1.00 to 1.00, and (ii) the Lead Borrower shall have delivered written
certification as to and a reasonably detailed calculation of item (i) above
seven (7) days prior to the date of such transaction or payment; and


(c)            Permitted Refinancings of certain Permitted Indebtedness in
accordance with Section 7.03.


7.08            Change in Nature of Business.  Engage in any line of business
substantially different from the Business.


7.09            Transactions with Affiliates.  Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties as would be
obtainable by the Loan Parties at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided, that the foregoing
restriction shall not apply to the Spin-Off Agreements or any transaction
between or among the Loan Parties not prohibited hereunder.


7.10            Burdensome Agreements.  Enter into, permit any Subsidiary to
enter into, or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments or other distributions to any Loan Party
or to otherwise transfer property to or invest in a Loan Party, (ii) of any
Subsidiary to Guarantee the Secured Obligations, (iii) of any Subsidiary to make
or repay loans to a Loan Party, or (iv) of the Loan Parties or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person in
favor of the Collateral Agent; provided, however, that this clause (iv) shall
not prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under and in accordance with clauses (e) (solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness), (g), (h) (solely to the extent any such negative
pledge relates to the Subsidiary acquired pursuant to a Permitted Acquisition),
(j) (so long as such negative pledge permits Liens in accordance with Section
7.01(p) and any intercreditor agreement applicable to the Permitted Senior Debt)
or (k) (solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness) of Section 7.03; or (b)
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person; provided, that (x) the
foregoing shall not
109

--------------------------------------------------------------------------------

apply to  restrictions and conditions imposed by applicable Law, (y) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary permitted hereunder pending such
sale, provided, that such restrictions and conditions apply only to the
Subsidiary that is to be sold and (z) clause (a)(iv) of this Section shall not
apply to customary provisions in leases restricting the assignment thereof or
the granting of a leasehold mortgage thereon.


7.11            Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund Indebtedness originally incurred for such
purpose.


7.12            Amendment of Organizational Documents or Material Indebtedness. 
Amend, modify or waive (a) its Organization Documents in a manner materially
adverse to the Credit Parties or (b) any Loan Party’s rights under any Material
Indebtedness, in each case to the extent that such amendment, modification or
waiver (i) would violate, or compliance with which could reasonably be expected
to result in the violation of, any Loan Document, (ii) otherwise could
reasonably be expected to be materially adverse to the interests of the Credit
Parties, taken as a whole, or (iii) could be reasonably expected to have a
Material Adverse Effect.


7.13            Corporate Name; Fiscal Year.


(a)            Change the Fiscal Year of any Loan Party, or the material
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP.


(b)            Effect or permit any change referred to in Section 6.14 unless
(i) the Collateral Agent’s written acknowledgement that all filings have been
made under the UCC or otherwise that are required in order for the Collateral
Agent to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral (or, if any
Excluded Asset is added as Collateral in connection with the issuance of
Permitted Senior Debt, a valid, legal and perfected second priority security
interest on such Collateral, subject to Permitted Encumbrances) for its own
benefit and the benefit of the other Credit Parties, and (ii) after giving
effect to any change to the location of the Collateral, all Collateral shall be
located within the United States.


7.14            Deposit Accounts; Credit Card Processors.  Open new DDAs or
Blocked Accounts, or enter into agreements with any credit card processors,
unless the Loan Parties shall have delivered to the Collateral Agent appropriate
Blocked Account Agreements, Securities Account Control Agreements, DDA
Notifications or Credit Card Notifications, as appropriate, consistent with the
provisions of Section 6.13 and otherwise reasonably satisfactory to the
Administrative Agent; provided, that the Borrowers shall be permitted to open
new DDAs to the extent that such DDAs are sub-accounts of any DDA at a
depository institution for which a DDA notification has already been delivered. 
Except as permitted hereby, no Loan Party shall maintain any bank accounts or
enter into any agreements with credit card processors other than the ones
expressly contemplated herein or in Section 6.13 hereof.


7.15            Consolidated Fixed Charge Coverage Ratio.  If as of any date
Availability is equal to or less than the greater of (a) ten percent (10%) of
the Loan Cap and (b) $35,000,000, the Consolidated Fixed Charge Coverage Ratio
as of such date shall be no less than 1.00 to 1.0 for the trailing Twelve Month
Period ending on the last day of the most recently ended month for which monthly
or quarterly financial statements have been delivered or have been required to
be delivered in accordance with Section 6.01.


7.16            [Intentionally Omitted.]


110

--------------------------------------------------------------------------------

7.17            Sanctions.  Directly or, to the knowledge of any Loan Party,
indirectly use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, Collateral Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.


7.18            Anti-Corruption Laws.  Directly or, to the knowledge of any Loan
Party, indirectly use the proceeds of any Credit Extension for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01            Events of Default.  Any of the following shall constitute an
Event of Default:


(a)            Non-Payment.  The Borrowers or any other Loan Party fails to pay
when and as required to be paid herein, (i) any amount of principal of any Loan
or any LC Obligation (including by deposit of funds as Cash Collateral in
respect of LC Obligations), or (ii) any interest on any Loan or on any LC
Obligation, or any fee due hereunder, or (iii) within three (3) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or


(b)            Specific Covenants.  (i) Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 6.01,
Section 6.02, Section 6.03, Section 6.05, Section 6.07, Section 6.10, Section
6.11, Section 6.13 or Article VII; or


(c)            Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or


(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or


(e)            Cross-Default.  (i) Any Loan Party (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Material Indebtedness (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts), or (B) fails to
observe or perform any other agreement or condition relating to any such
Material Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of any
Guarantee thereof (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Material Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash 
111

--------------------------------------------------------------------------------

collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Loan Party as a result thereof is greater than
$35,000,000; or


(f)            Insolvency Proceedings, Etc.  Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or a proceeding shall be commenced or a petition filed, without the
application or consent of such Person, seeking or requesting the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed and the appointment continues undischarged,
undismissed or unstayed for 60 calendar days or an order or decree approving or
ordering any of the foregoing shall be entered; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding, or any Loan Party shall take any action to institute or
effect any of the foregoing; or


(g)            Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due in the ordinary course of business, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or


(h)            Judgments.  There is entered against any Loan Party one or more
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) exceeding $35,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage) and (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect; or


(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount which could
reasonably likely result in a Material Adverse Effect, or (ii) a Loan Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably likely result in a Material Adverse Effect; or


(j)            Invalidity of Loan Documents.  (i)  Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder or satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any material provision of any Loan Document; or any Loan Party denies in
writing that it has any or further liability or obligation under any provision
of any Loan Document, or purports to revoke, terminate or rescind any provision
of any Loan Document or seeks to avoid, limit or otherwise adversely affect any
Lien purported to be created under any Security Document; or (ii) any Lien
purported to be created under any Security Document shall cease to be, or shall
be asserted by any Loan Party or any other Person not
112

--------------------------------------------------------------------------------

to be, a valid and perfected Lien on any Collateral, with the priority required
by the applicable Security Document; or


(k)            Change of Control.  There occurs any Change of Control; or


(l)            Cessation of Business.  The Loan Parties, taken as a whole, shall
take any action to suspend all or substantially all operations of their Business
or liquidate all or a material portion of their assets or Store locations, or
employ an agent or other third party to conduct a program of closings,
liquidations or “Going-Out-Of-Business” sales of any material portion of its
business.


8.02            Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may, or, at the request of the
Required Lenders shall, take any or all of the following actions:


(a)            declare the Commitments of each Lender to make Loans and any
obligation of the LC Issuer to make LC Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;


(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;


(c)            require that the Loan Parties Cash Collateralize the LC
Obligations (in an amount equal to 105% of the then Outstanding Amount thereof);
and


(d)            whether or not the maturity of any of the Secured Obligations
shall have been accelerated pursuant hereto, proceed to protect, enforce and
exercise all rights and remedies of the Credit Parties under this Agreement, any
of the other Loan Documents or applicable Law, including, but not limited to, by
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Secured
Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties;


provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f) or Section 8.1(g), the obligation of each Lender to make Loans
and any obligation of the LC Issuer to make LC Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the LC
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.


8.03            Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the LC Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall, subject to the provisions
of Section 2.16, Section 2.17 and Section 2.18, be applied by the Administrative
Agent in the following order:


113

--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and the Collateral
Agent and amounts payable under Article III) payable to the Administrative Agent
and the Collateral Agent, each in its capacity as such;


Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the LC Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the LC Issuer and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;


Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;


Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;


Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, LC Borrowings and other Obligations, and fees
(including Letter of Credit Fees) (in each case, as payable to the Lenders or
the LC Issuer), ratably among the Lenders and the LC Issuer in proportion to the
respective amounts described in this clause Fifth payable to them;


Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;


Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, ratably among the Lenders and the LC
Issuer in proportion to the respective amounts described in this clause Seventh
held by them;


Eighth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit;


Ninth, to payment of all other Obligations (including without limitation the
Cash Collateralization of unliquidated indemnification obligations as provided
in Section 10.04), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Ninth held by them;


Tenth, to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any Credit Party that is a provider of any Cash Management Services)
of that portion of the Secured Obligations arising from Cash Management
Services, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Tenth held by them;


Eleventh, to payment or Cash Collateralization (if agreed by the parties to any
Swap Contract) of all other Secured Obligations arising from Bank Products,
ratably among the Credit
 
114

--------------------------------------------------------------------------------

Parties in proportion to the respective amounts described in this clause
Eleventh held by them; and


Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law;


provided, that Excluded Swap Obligations with respect to any Loan Party shall
not be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Secured Obligations otherwise set forth
above in this Section.


Subject to Section 2.03(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Eighth
above shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.


Amounts distributed with respect to any Secured Obligations attributable to
Other Liabilities shall be equal to the lesser of (a) the applicable amount of
such Other Liabilities last reported to the Administrative Agent or (b) the
actual amount of such Other Liabilities as calculated by the methodology
reported to the Administrative Agent for determining the amount due.  The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any such Other Liabilities, but may rely upon
written notice of the amount (setting forth a reasonably detailed calculation)
from the applicable Lender or its Affiliate providing such Bank Products or Cash
Management Services.  In the absence of such notice, the Administrative Agent
may assume the amount to be distributed is the amount of such obligations last
reported to it.






ARTICLE IX
ADMINISTRATIVE AGENT


9.01            Appointment and Authority.


(a)            Each of the Lenders and the LC Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the LC
Issuer, and no Loan Party or any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.


(b)            Each of the Lenders (in its capacities as a Lender), Swing Line
Lender and the LC Issuer hereby irrevocably appoints Bank of America as
Collateral Agent and authorizes the Collateral Agent to act as the agent of such
Lender and the LC Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Collateral Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Collateral Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c)), as
though such co-agents, sub-
115

--------------------------------------------------------------------------------

agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents, as if set forth in full herein with respect thereto.


(c)            Each provider of Cash Management Services and/or Bank Products
that is an Affiliate of a Lender but not a party to this Agreement shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent and the Collateral Agent pursuant to the terms of this Article IX for
itself and its Affiliates as if a “Lender” party hereto.


(d)            It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent or the Collateral Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


9.02            Rights as a Lender.  The Persons serving as the Agents hereunder
shall have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.


9.03            Exculpatory Provisions.  The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and their duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Agents:


(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing;


(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent, as applicable, is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided, that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and


(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.


No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
10.01
116

--------------------------------------------------------------------------------

and Section 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a final and non-appealable judgment of a court of
competent jurisdiction.


The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the LC Issuer.  In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties.  Upon the occurrence of an Event of
Default, the Agents shall take such action with respect to such Event of Default
as shall be reasonably directed by the Required Lenders.  Unless and until the
Agents shall have received such direction, the Agents may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such  Event of Default as they, or either of them, shall deem advisable
in the best interest of the Credit Parties.  In no event shall the Agents be
required to comply with any such directions to the extent that any Agent
believes that its compliance with such directions would be unlawful.


The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.


9.04            Reliance by Agents.  Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.  Each Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
written notice to the contrary from such Lender or the LC Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  Each Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


9.05            Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by such Agent.  Each
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.  No Agent
shall be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct or breach in bad faith in the selection of such sub-agents.


117

--------------------------------------------------------------------------------

9.06            Resignation of Agents.  Either Agent may at any time give
written notice of its resignation to the Lenders, the LC Issuer and the Lead
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and, so long as no Event of Default has occurred and is
continuing, shall be reasonably acceptable to the Lead Borrower.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed to by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to) on behalf of the Lenders and the LC Issuer (and so
long as no Event of Default has occurred and is continuing, with the written
consent of the Lead Borrower, not to be unreasonably withheld or delayed)
appoint a successor Administrative Agent or Collateral Agent, as applicable,
meeting the qualifications set forth above (provided, that in no event shall any
such successor Agent be a Defaulting Lender); provided, that whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.  If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Lead Borrower and such Person remove
such Person as Administrative Agent (and so long as no Event of Default has
occurred and is continuing, with the written consent of the Lead Borrower, not
to be unreasonably withheld or delayed), appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.  With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Collateral Agent on behalf of the
Lenders or the LC Issuer under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the LC Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.06.  Upon
the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Agent (other than as provided in Section 3.01(h) and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Agent as of the Resignation Effective Date or the Removal Effective
Date, as applicable), and the retiring (or removed) Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
9.06).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor.  After the retiring (or removed)
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article IX and Section 10.04 shall continue in effect for the benefit of
such retiring (or removed) Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Administrative Agent or Collateral Agent
hereunder.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender.  If Bank of America resigns as an LC Issuer, it shall retain all the
rights, powers, privileges and duties of the LC Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
LC Issuer and all LC Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America
118

--------------------------------------------------------------------------------

resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer or Swing Line Lender, as
applicable, (b) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


9.07            Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the LC Issuer acknowledges that it has, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the LC Issuer also acknowledges that it will, independently and without reliance
upon the Agents or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.  Except as provided in Section 9.12,
the Agents shall not have any duty or responsibility to provide any Credit Party
with any other credit or other information concerning the affairs, financial
condition or business of any Loan Party that may come into the possession of the
Agents.


9.08            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Bookrunners, Arrangers, Co-Syndication
Agents or Co-Documentation Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, Collateral Agent, a
Lender or the LC Issuer hereunder.


9.09            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Loan Parties) shall
be entitled and empowered, by intervention in such proceeding or otherwise


(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the LC Issuer, the Administrative Agent and the other Credit Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the LC Issuer, the Administrative Agent, such
Credit Parties and their respective agents and counsel and all other amounts due
the Lenders, the LC Issuer the Administrative Agent and such Credit Parties
under Section 2.03(i), Section 2.03(j) and Section 2.03(k) and, as applicable,
Section2.09 and Section 10.04) allowed in such judicial proceeding; and


(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


119

--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.09 and Section 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the LC Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the LC Issuer in any such proceeding.


9.10            Collateral and Guaranty Matters.  Without limiting the
provisions of Section 9.09, the Credit Parties irrevocably authorize the Agents,


(a)            to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and all Secured Obligations (other than contingent indemnification
obligations for which no claim has been asserted) becoming Fully Satisfied and
the expiration or termination of all Letters of Credit or the Cash
Collateralization of any LC Obligations, (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, (iii) with respect to any Lien upon any Excluded Asset, in accordance
with the terms and conditions of any intercreditor agreement and Security
Documents applicable thereto, (iv) with respect to any Liens on property
constituting less than all or substantially all of the Collateral, if approved,
authorized or ratified in writing by the Required Lenders or (v) in connection
with any release effected pursuant to Section 9.10(c) or Section 11.12 to the
extent such Lien was granted by the Loan Party being released;


(b)            to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (j) of Section 7.01; and


(c)            subject to the limitations set forth in Section 11.12, as
applicable, to release or confirm the release of any Loan Party from its
obligations hereunder, under the Facility Guaranty, and each other applicable
Loan Document if such Person ceases to be a Subsidiary or becomes an Immaterial
Subsidiary as a result of a transaction permitted hereunder.


Upon request by any Agent at any time, the applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and each other applicable Loan Document
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Agents will, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty and each other applicable Loan Document, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.


No Agent shall be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Collateral
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection
 
120

--------------------------------------------------------------------------------

therewith, nor shall any Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.


9.11            Notice of Transfer.


The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Secured Obligations for all purposes, unless and
until, and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.


9.12            Reports and Financial Statements.  By signing this Agreement,
each Lender:


(a)            agrees to furnish the Administrative Agent during any Cash
Dominion Trigger Period (and thereafter at such frequency as the Administrative
Agent may reasonably request) with a summary of all Other Liabilities due or to
become due to such Lender. In connection with any distributions to be made
hereunder, the Administrative Agent shall be entitled to assume that no amounts
are due to any Lender on account of Other Liabilities unless the Administrative
Agent has received written notice thereof from such Lender;


(b)            is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Lead Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Agents (collectively, the “Reports”);


(c)            expressly agrees and acknowledges that the Administrative Agent
makes no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;


(d)            expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;


(e)            agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and


(f)            without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agents and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who obtain all or part of any
Report through the indemnifying Lender.


9.13            Agency for Perfection.  Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the
Agents and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law of the United States can be perfected only by
possession.  Should any Lender (other than the Agents) obtain possession of any
such Collateral, such Lender shall notify the Agents thereof, and, promptly upon
the Collateral Agent’s request therefor shall
121

--------------------------------------------------------------------------------

deliver such Collateral to the Collateral Agent or otherwise deal with such
Collateral in accordance with the Collateral Agent’s instructions.


9.14            Indemnification of Agents.  The Lenders shall indemnify the
Agents (and any sub-agent thereof), and each Related Party of any of the
foregoing acting for the Agents (or any sub-agent thereof) (each such Person
being called an “Agent Indemnitee”) (to the extent not reimbursed by the Loan
Parties and without limiting the obligations of the Loan Parties hereunder),
ratably according to their Applicable Percentages, against, and hold each Agent
Indemnitee harmless (on an after tax basis) from, any and all losses, claims,
causes of action, damages, liabilities, settlement payments, costs, and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Agent  Indemnitee), incurred by any Agent Indemnitee or asserted
against any Agent Indemnitee by any third party or by any Lender, Borrower or
any other Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the LC Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, (iv)
any claims of, or amounts paid by any Credit Party to, a Blocked Account Bank or
securities intermediary or other Person which has entered into a control
agreement with any Credit Party hereunder, or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Lender, Borrower or any other Loan Party or any of the Loan
Parties’ directors, shareholders or creditors, and regardless of whether any
Agent Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Agent Indemnitee; provided, that such indemnity shall not, as
to any Agent Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Agent Indemnitee.  The
obligations of the Lenders under this Section 9.14 are subject to the provisions
of Section 2.12(d).


9.15            Relation among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) authorized to act
for, any other Lender.






ARTICLE X


MISCELLANEOUS


10.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no Consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent, with the Consent of the Required
Lenders), and the Lead Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
Consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:


122

--------------------------------------------------------------------------------

(a)            waive any condition set forth in Section 4.01 with respect to any
Credit Extension without the written Consent of each Lender;


(b)            extend or, increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written Consent
of such Lender;


(c)            postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
of the other Loan Documents without the written Consent of each Lender directly
affected thereby, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
Consent of each Lender directly affected thereby;


(d)            reduce the principal of, or the rate of interest specified herein
on, any Loan or LC Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written Consent of each Lender directly
affected thereby; provided, however, that only the Consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest in respect of Loans or Letter of
Credit Fees at the Default Rate;


(e)            change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing or order of application of payments required thereby
without the written Consent of each Lender;


(f)            change any provision of this Section 10.01 or the definition of
“Required Lenders”, “Super-Majority Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written Consent of each Lender;


(g)            except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability or obligations of, any Loan Party
without the written Consent of each Lender;


(h)            except for Permitted Dispositions and as otherwise expressly
permitted in Section 9.10, release all or substantially all of the Collateral
from the Liens of the Security Documents without the written Consent of each
Lender;


(i)            increase the advance rates set forth in the definition of the
term “Borrowing Base” without the written Consent of each Lender, without
limitation of clause (j) below;


(j)            modify (i) any component (other than advance rates or Reserves)
of the Borrowing Base, including eligibility criteria, in any manner that would
increase availability thereunder or (ii) the discretion of the Administrative
Agent to change, establish or eliminate any Reserves without the consent of the
Super-Majority Required Lenders;


(k)            modify the definition of Permitted Overadvance so as to increase
the amount thereof or, except as provided in such definition, the time period
for a Permitted Overadvance without the written Consent of each Lender;


(l)            except as otherwise expressly permitted herein or in any other
Loan Document, subordinate the Secured Obligations hereunder to any other
Indebtedness, and, except for any Liens on Excluded Assets pursuant to any
intercreditor agreement approved by the Required Lenders in connection with the
issuance by any Loan Party of Permitted Senior Debt and except as otherwise
expressly
123

--------------------------------------------------------------------------------

permitted herein or in any other Loan Document, subordinate the Liens granted
hereunder or under the other Loan Documents to any other Lien without the
written Consent of each Lender; or


(m)            amend subclause (ii) of the proviso to clause (b) of the
definition of “Permitted Senior Debt” without the written Consent of each
Lender;


and, provided, further, that (i) no amendment, waiver or Consent shall, unless
in writing and signed by the LC Issuer in addition to the Lenders required
above, affect the rights or duties of the LC Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or Consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or Consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; (iv)
no amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, (x) no Credit Party that is not a Lender, LC
Issuer or Agent under this Agreement and (y) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or Consent hereunder (and
any amendment, waiver or Consent which by its terms requires the Consent of all
Lenders or each affected Lender may be effected with the Consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
Consent of such Lender and (y) any waiver, amendment or modification requiring
the Consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the Consent of such Defaulting Lender.


If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided, that such amendment, waiver, consent or release
can be effected as a result of the assignment contemplated by such Section
(together with all other such assignments required by the Lead Borrower to be
made pursuant to this paragraph).


10.02            Notices; Effectiveness; Electronic Communications.


(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
or electronic communication (subject to clause (b) below) as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)            if to the Loan Parties, the Agents, the LC Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


(ii)            if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in
124

--------------------------------------------------------------------------------

effect for the delivery of notices that may contain material non-public
information relating to the Borrowers).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(b)            Electronic Communications.  Notices and other communications to
the Lenders and the LC Issuer hereunder may be delivered or furnished by
electronic communication (including e‑mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided, that the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication.  The Administrative Agent or
the Lead Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided, that, for both
clauses (i) and (ii), if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.


(c)            The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Agents or any of their Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the LC Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Loan Parties’ or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence, willful misconduct or breach in bad
faith of such Agent Party; provided, however, that in no event shall any Agent
Party have any liability
125

--------------------------------------------------------------------------------

to any Loan Party, any Lender, the LC Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)            Change of Address, Etc.  Each of the Loan Parties, the Agents,
the LC Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, the LC Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.


(e)            Reliance by Agents, LC Issuer and Lenders.  The Agents, the LC
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including Informal Written Notices and telephonic Committed Loan Notices,
Conversion/Continuation Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Agents, the LC Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties, except to the extent resulting from the gross negligence, willful
misconduct or breach in bad faith of such Person as determined by a final and
nonappealable judgment of a court of competent jurisdiction.  All telephonic
notices to and other telephonic communications with the Agents may be recorded
by the Agents, and each of the parties hereto hereby consents to such recording.


10.03            No Waiver; Cumulative Remedies.  No failure by any Credit Party
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default at the time.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 and the Collateral Agent in
accordance with the Security Agreement and the other Loan Documents for the
benefit of all the Lenders and the LC Issuer; provided, however, that the
126

--------------------------------------------------------------------------------

foregoing shall not prohibit (a) each of the Administrative Agent and the
Collateral Agent from exercising on its own behalf the rights and remedies that
inure to its benefit (solely in its capacity as Administrative Agent or
Collateral Agent) hereunder and under the other Loan Documents, (b) the LC
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as LC Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
or Collateral Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent or the Collateral Agent, as the case may be, pursuant to Section 8.02, the
Security Agreement or the other Loan Documents and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


10.04            Expenses; Indemnity; Damage Waiver.


(a)            Costs and Expenses.  Subject to certain terms contained in the
Fee Letters with respect to the parties to such Fee Letters, the Borrowers shall
pay all Credit Party Expenses.


(b)            Indemnification by the Loan Parties.  The Loan Parties shall
indemnify the Agents (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
reasonable fees, charges and disbursements of one primary counsel to the
Administrative Agent, one primary counsel to the other Indemnitees taken as a
whole, and if necessary, one local counsel in each relevant jurisdiction, one
specialty counsel for each relevant specialty and one or more additional counsel
if one or more conflicts of interest, or perceived conflicts of interest, arise
(which shall be limited to one counsel for each group of similar affected
Indemnitees)), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agents (and any
sub-agents thereof) and their Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the LC
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Loan Party or any of its Subsidiaries, (iv) any claims of, or amounts paid
by any Credit Party to, a Blocked Account Bank or securities intermediary or
other Person which has entered into a control agreement with any Credit Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or
127

--------------------------------------------------------------------------------

related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from either (A) the gross negligence
or willful misconduct of such Indemnitee or breach in bad faith by such
Indemnitee of its obligations under this Agreement or any other Loan Document,
or (B) a dispute solely among Indemnitees (other than any claims against any
Indemnitee in its capacity as the Administrative Agent or any similar role under
the Loan Documents) and not arising out of any act or omission of the Lead
Borrower or any of its Subsidiaries or Affiliates. Without limitation of Section
3.01(c), this Section 10.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.


(c)            Reimbursement by Lenders.  Without limiting the Lenders’
obligations under Section 9.14, hereof, to the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a)
or (b) of this Section 10.04 to be paid by it to any Agent (or any sub-agent
thereof), the LC Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the LC Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agents (or any such sub-agent) or
the LC Issuer or the Swing Line Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agents (or any such
sub-agent) or LC Issuer or Swing Line Lender in connection with such capacity. 
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct or breach in
bad faith of such Indemnitee as determined by a final and nonappealable judgment
of a court of competent jurisdiction.


(e)            Payments.  All amounts due under this Section 10.04 shall be
payable no later than three (3) Business Days after demand therefor.


(f)            Survival.  The agreements in this Section 10.04 shall survive the
resignation of any Agent, the Swing Line Lender, and the LC Issuer, the
assignment of any Commitment or Loan by any Lender, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Secured Obligations.


10.05            Payments Set Aside.  To the extent that any payment by or on
behalf of the Loan Parties is made to any Credit Party, or any Credit Party
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Credit Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such
128

--------------------------------------------------------------------------------

payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to the Agents upon demand its Pro Rata
share of any amount so recovered from or repaid by the Agents, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders and the LC Issuer under clause (b) of the preceding
sentence shall survive the payment in full of the Secured Obligations and the
termination of this Agreement.


10.06            Successors and Assigns.


(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under any other Loan Document without the prior written Consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.06 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.


(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in LC
Obligations and in Swing Line Loans) at the time owing to it; provided, that any
such assignment shall be subject to the following conditions:


(i)            Minimum Amounts.


(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender, no minimum
amount need be assigned; and


(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Lead
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that the Lead Borrower shall in all events be
notified of an assignment (regardless of whether a Default or an Event of
Default has occurred); and


(C)            after giving effect to any such assignment, the aggregate amount
of the remaining Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans by the
129

--------------------------------------------------------------------------------

assigning Lender shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).


(ii)            Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


(iii)            Required Consents.  No consent to an assignment by a Lender
shall be required for any assignment except to the extent required by subsection
(b)(i)(B) and (b)(i)(C) of this Section and, in addition:


(A)            the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender or an Affiliate of a Lender which is engaged in
the ordinary course of its business in extending commercial loans; provided,
however, that the Lead Borrower shall be deemed to have consented if it has not
responded within five (5) Business Days following any written request for such
consent given pursuant to Section 10.02; and


(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender or an
Affiliate of such Lender; and


(C)            the consent of the LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Commitment; and


(D)            the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Commitment unless such assignment is to a Lender or an Affiliate
of a Lender.


(iv)            Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)            No Assignment to Certain Persons.  No such assignment shall be
made (A) to any Borrower or any of the Borrowers’ Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).


(vi)            Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
130

--------------------------------------------------------------------------------

distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Lead Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the LC Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05, and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  Upon request, the Borrowers
(at their expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).


(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and LC Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and the Loan Parties, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.


(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person, a Defaulting Lender or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations and/or Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties,
131

--------------------------------------------------------------------------------

the Agents, the Lenders and the LC Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Loan Parties agrees that each
Participant shall be entitled to the benefits of Section 3.01, Section 3.04 and
Section 3.05 (subject to the requirements and limitations therein) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided, that such Participant (A) agrees to be subject to the provisions of
Section 3.06 and Section 10.13 as if it were an assignee under paragraph (b) of
this Section and (B) shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Lead Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided,
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, any central bank or any other funding source; provided, that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


(f)            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal
132

--------------------------------------------------------------------------------

effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act, provided, that notwithstanding anything contained herein to
the contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.


(g)            Resignation as LC Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower and
the Lenders, resign as LC Issuer and/or (ii) upon 30 days’ notice to the Lead
Borrower, resign as Swing Line Lender.  In the event of any such resignation as
LC Issuer or Swing Line Lender, the Lead Borrower shall be entitled to appoint
from among the Lenders a successor LC Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Bank of America as LC Issuer or Swing
Line Lender, as the case may be.  If Bank of America resigns as LC Issuer, it
shall retain all the rights, powers, privileges and duties of the LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as LC Issuer and all LC Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor LC Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC Issuer or Swing Line Lender, as the
case may be, and (b) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


10.07            Treatment of Certain Information; Confidentiality.  Each of the
Credit Parties agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over it (including any Federal Reserve Bank, any central bank or
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, provided, that, if lawful and
practicable to do so under the circumstances, the Lead Borrower is given (with
reasonable promptness) prior written notice of the request for production of
such Information, except for Information provided to regulators in the ordinary
course of bank regulatory oversight, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the Lead
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect
133

--------------------------------------------------------------------------------

to the credit facilities provided hereunder, (h) with the consent of the Lead
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.


For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided,
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.


10.08            Right of Setoff.  If an Event of Default shall have occurred
and be continuing or if any Lender shall have been served with a trustee process
or similar attachment relating to property of a Loan Party, each Lender, the LC
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency, but excluding
deposits in Excluded Accounts) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the LC Issuer or any such
Affiliate to or for the credit or the account of the Borrowers or any other Loan
Party against any and all of the Secured Obligations now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the LC Issuer,
regardless of the adequacy of the Collateral, and irrespective of whether or not
such Lender or the LC Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrowers or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the LC Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the LC Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the LC Issuer or their respective Affiliates
may have.  Each Lender and the LC Issuer agrees to notify the Lead Borrower and
the Administrative Agent promptly after any such setoff and application,
provided, that the failure to give such notice shall not affect the validity of
such setoff and application.


134

--------------------------------------------------------------------------------

10.09            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


10.10            Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be as effective as delivery
of a manually executed counterpart of this Agreement.


10.11            Survival.  All representations and warranties made hereunder
and in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Credit Parties, regardless of any investigation made
by any Credit Party or on their behalf and notwithstanding that any Credit Party
may have had notice or knowledge of any Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding.  Further, the provisions of Section 3.01,
Section 3.04, Section 3.05 and Section 10.04 and Article IX shall survive and
remain in full force and effect regardless of the repayment of the Secured
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Secured Obligations that may subsequently be
reversed or revoked, and (y) any obligations that may thereafter arise with
respect to or under Section 10.04 hereof.


10.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in
135

--------------------------------------------------------------------------------

good faith by the Administrative Agent, the LC Issuer or the Swing Line Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


10.13            Replacement of Lenders. If the Borrowers are entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, or if any other circumstance
exists hereunder that expressly gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 3.01 and Section 3.04) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided,
that:


(a)            the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);


(b)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05 from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts));


(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)            such assignment does not conflict with applicable Laws; and


(e)            in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


10.14            Governing Law; Jurisdiction; Etc.


(a)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE
CONFLICT OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS
5-1401 AND 5-1402).


(b)            SUBMISSION TO JURISDICTION.  EACH LOAN PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES
136

--------------------------------------------------------------------------------

THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH LOAN PARTY AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)            WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.14(b).  EACH LOAN PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(d)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(e)            ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT
ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
AS THE ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.


10.15            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.


10.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are
137

--------------------------------------------------------------------------------

an arm’s-length commercial transaction between the Loan Parties, on the one
hand, and the Credit Parties, on the other hand, and each of the Loan Parties is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction,
except as otherwise agreed by the Lead Borrower and any Credit Party in writing,
each Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) unless otherwise agreed by the Lead Borrower and any Credit Party in
writing,  none of the Credit Parties has assumed or will assume an advisory
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) no
Credit Party has assumed or will assume an agency responsibility (except as may
otherwise be agreed in writing by the Lead Borrower and any Credit Party) or
fiduciary responsibility in any Loan Party’s or its Affiliates’ favor with
respect to any of the transactions contemplated hereby (including with respect
to any amendment, waiver or other modification hereof or of any other Loan
Document) or the process leading thereto (irrespective of whether any Credit
Party has advised or is currently advising you or your affiliates on other
matters); (v) the Credit Parties and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Loan Parties and their respective Affiliates, and none of the Credit
Parties has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (vi) the Credit Parties have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  Each of the Loan
Parties hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against each of the Credit Parties with respect to any
breach or alleged breach of agency (except for any agency responsibilities
otherwise agreed by the Lead Borrower and any Credit Party in writing) or
fiduciary duty.


10.17            USA PATRIOT Act Notice.  Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act.  Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.


10.18            Foreign Assets Control Regulations.  Neither of the advance of
the Loans nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the
Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Patriot Act. 

138

--------------------------------------------------------------------------------

Furthermore, none of the Borrowers or their Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.
 
10.19            Time of the Essence.  Time is of the essence of the Loan
Documents.


10.20            Press Releases. Subject to prior notification and consent by
the Lead Borrower (which consent shall not be unreasonably withheld) to the form
of advertising materials to be used from time to time, the Administrative Agent
and any Lender shall be permitted to use a Loan Party’s name, product
photographs, logo or trademark in any advertising material relating to the
financing transactions contemplated by this Agreement.  The Administrative Agent
or such Lender shall provide a draft of any advertising material to the Lead
Borrower for review and comment reasonably prior to the initial publication
thereof.  The Administrative Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.


10.21            Additional Waivers; Keepwell.


(a)            The Secured Obligations are the joint and several obligation of
each Loan Party. To the fullest extent permitted by applicable Law, the Secured
Obligations of each Loan Party shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Collateral Agent or any other Credit Party.


(b)            The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Secured Obligations after the
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Secured Obligations, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Secured Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Loan Party hereunder shall not be discharged
or impaired or otherwise affected by the failure of any Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Secured Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Secured Obligations after the termination of
the Commitments).


(c)            To the fullest extent permitted by applicable Law, each Loan
Party waives any defense based on or arising out of any defense of any other
Loan Party or the unenforceability of the Secured Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
other Loan Party, other than the indefeasible payment in full in cash of all the
Secured Obligations and the termination of the Commitments. The Collateral Agent
and the other Credit Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or non-judicial sales,
accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Secured Obligations, make any other accommodation with
any other Loan Party, or exercise any other
139

--------------------------------------------------------------------------------

right or remedy available to them against any other Loan Party, without
affecting or impairing in any way the liability of any Loan Party hereunder
except to the extent that all the Secured Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated.  Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.


(d)            Each Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement.  Upon payment by any Loan Party of any
Secured Obligations, all rights of such Loan Party against any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Secured Obligations and the termination of the Commitments. In addition,
any indebtedness of any Loan Party now or hereafter held by any other Loan Party
is hereby subordinated in right of payment to the prior indefeasible payment in
full of the Secured Obligations and no Loan Party will demand, sue for or
otherwise attempt to collect any such indebtedness.  If any amount shall
erroneously be paid to any Loan Party on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Secured Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents.  Subject to the foregoing, to the extent that any Borrower
shall, under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Committed Loans made to another Borrower hereunder or
other Secured Obligations incurred directly and primarily by any other Borrower
(an “Accommodation Payment”), then the Borrower making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Borrowers in an amount, for each of such other
Borrowers, equal to a fraction of such Accommodation Payment, the numerator of
which fraction is such other Borrower’s Allocable Amount and the denominator of
which is the sum of the Allocable Amounts of all of the Borrowers.  As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.


(e)            Without limiting the generality of the foregoing, or of any other
waiver or other provision set forth in this Agreement, each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.


(f)            Each Loan Party that is a Qualified ECP Guarantor  at the time
the Guarantee or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guarantee and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.21(f) voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer,
140

--------------------------------------------------------------------------------

and not for any greater amount). The obligations and undertakings of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Obligations have been indefeasibly paid and performed in full.  Each
Qualified ECP Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.


“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21(f).


10.22            No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.


10.23            Attachments.  The exhibits, schedules and annexes attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.


10.24            Copies and Facsimiles.  This Agreement and all other documents
(including, without limitation, the Loan Documents) which have been or may be
hereinafter furnished by any Loan Party to any Agent or any Lender may be
reproduced by such Agent or such Lender by any photographic, microfilm,
xerographic, digital imaging, or other process. Any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise so admissible in evidence as
if the original of such facsimile had been delivered to the party which or on
whose behalf such transmission was received.


141

--------------------------------------------------------------------------------





ARTICLE XI
 GUARANTY


11.01            Guaranty.  Each Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations (collectively the “Guaranteed
Obligations”, provided, that “Guaranteed Obligations” shall exclude any Excluded
Swap Obligations).  Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal.


11.02            Guaranty of Payment.  This Facility Guaranty is a guaranty of
payment and not of collection.  Each Guarantor waives any right to require any
Agent, any LC Issuer or any Lender to sue any Borrower, any Guarantor, any other
guarantor, or any other Person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.


11.03            No Discharge or Diminishment of Facility Guaranty.


(a)            Except as otherwise provided for herein, the obligations of each
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
Guaranteed Obligations being Fully Satisfied), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Guarantor may have
at any time against any Obligated Party, any Agent, any LC Issuer, any Lender,
or any other Person, whether in connection herewith or in any unrelated
transactions.


(b)            The obligations of each Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
Regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.


Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by:  (i) the failure of any Agent, any LC Issuer
or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of each Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any LC Issuer or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the Secured Obligations being Fully Satisfied).


142

--------------------------------------------------------------------------------

11.04            Defenses Waived.  To the fullest extent permitted by applicable
law, each Guarantor hereby waives any defense based on or arising out of any
defense of any Borrower or any Guarantor or the unenforceability of all or any
part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any Borrower or any Guarantor, other than the
Guaranteed Obligations being Fully Satisfied.  Without limiting the generality
of the foregoing, each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party, or any other Person. 
The Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Guarantor under this Facility Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Guarantor against any Obligated
Party or any security.


11.05            Rights of Subrogation.  No Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Guarantors have fully performed all
their obligations to the Agents, the LC Issuers and the Lenders.


11.06            Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Guarantor’s obligations under
this Facility Guaranty with respect to that payment shall be reinstated at such
time as though the payment had not been made.  If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of any Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.


11.07            Information.  Each Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Guarantor assumes and incurs under this Facility Guaranty, and agrees that
none of the Agents, any LC Issuer or any Lender shall have any duty to advise
any Guarantor of information known to it regarding those circumstances or risks.


11.08            [Intentionally Omitted].


11.09            Maximum Liability.  The provisions of this Facility Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, Federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Facility Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such
Guarantor’s liability under this Facility Guaranty, then, notwithstanding any
other provision of this Facility Guaranty to the contrary, the amount of such
liability shall, without any further action by the Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum  Liability”).  This
143

--------------------------------------------------------------------------------

Section 11.09 with respect to the Maximum Liability of each Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Guarantor nor any other Person
or entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law.  Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
Facility Guaranty or affecting the rights and remedies of the Lenders hereunder,
provided, that nothing in this sentence shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.  Notwithstanding
the foregoing, nothing contained in this Agreement (including any provisions of
this Article XI to the contrary) shall limit the liability of the Borrowers in
respect of all of the Secured Obligations.


11.10            Contribution.  In the event any Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Facility Guaranty or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations under this Facility Guaranty, each other
Guarantor (each a “Non-Paying Guarantor”) shall contribute to such Paying
Guarantor an amount equal to such Non-Paying Guarantor’s “Guarantor Percentage”
of such payment or payments made, or losses suffered, by such Paying Guarantor. 
For purposes of this Article XI, each Non-Paying Guarantor’s “Guarantor
Percentage” with respect to any such payment or loss by a Paying Guarantor shall
be determined as of the date on which such payment or loss was made by reference
to the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from any Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Guarantor, the aggregate amount of all monies received by
such Guarantors from any Borrower after the date hereof (whether by loan,
capital infusion or by other means).  Nothing in this provision shall affect any
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor’s Maximum Liability).  Each of the Guarantors
covenants and agrees that its right to receive any contribution under this
Facility Guaranty from a Non-Paying Guarantor shall be subordinate and junior in
right of payment to the Guaranteed Obligations being Fully Satisfied.  This
provision is for the benefit of all of the Agents, the LC Issuer, the Lenders,
the Borrowers and the Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.


11.11            Liability Cumulative.  The liability of each Loan Party as a
Guarantor under this Article XI is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Agents, the LC Issuer and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.


11.12            Release of Guarantors and Borrowers.  Notwithstanding anything
in Section 10.01(g) to the contrary, so long as no Event of Default has occurred
and is continuing, (i) a Guarantor or a Borrower that is a Subsidiary shall
automatically be released from its obligations hereunder, its Facility Guaranty
and each other applicable Loan Document upon the consummation of any transaction
permitted hereunder as a result of which such Guarantor or Borrower ceases to be
a Subsidiary of the Lead Borrower and (ii) if a Guarantor or Borrower is or
becomes an Immaterial Subsidiary, and such release would not result in any
Immaterial Subsidiary being required pursuant to Section 6.12(d) to become a
Loan Party hereunder (except to the extent that on and as of the date of such
release, one or more other
144

--------------------------------------------------------------------------------

Immaterial Subsidiaries become Guarantors or Borrowers hereunder and the
provisions of Section 6.12(d) are satisfied upon giving effect to all such
additions and releases), such Guarantor or Borrower shall be automatically
released from its obligations hereunder, its Facility Guaranty and each other
applicable Loan Document upon notification thereof from the Lead Borrower to the
Agent.  In connection with any such release, the Agent shall execute and deliver
to any Guarantor or Borrower that is a Subsidiary, at such Guarantor’s or
Borrower’s expense, all documents that such Guarantor or Borrower shall
reasonably request to evidence termination or release.  Any execution and
delivery of documents pursuant to the preceding sentence of this Section 11.12
shall be without recourse to or warranty by the Agent.


[Signature pages follow]


145

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 
 
LEAD BORROWER:
 
 
 
 

 
 
BARNES & NOBLE, INC., a Delaware corporation
 
    By: /s/ Allen W. Lindstrom   Name: Allen W. Lindstrom   Title: Chief
Financial Officer

 
 
BORROWERS:
 
 
 
 
 
BARNES & NOBLE BOOKSELLERS, INC., a Delaware
corporation
 
 
BARNES & NOBLE INTERNATIONAL LLC, a Delaware
limited liability company
 
BARNES & NOBLE MARKETING SERVICES
LLC, a Virginia limited liability company
 
BARNES & NOBLE PURCHASING, INC., a New York
corporation
 
BARNES & NOBLE SERVICES, INC., a New York
corporation
 
NOOK DIGITAL LLC, a Delaware limited liability
company
 
STERLING PUBLISHING CO., INC., a Delaware
corporation

 


  By: /s/ Allen W. Lindstrom   Name: Allen W. Lindstrom   Title: Chief Financial
Officer

 
 
Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
AGENTS AND LENDERS:
 
 
 
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent and as Collateral Agent
 
 
 
 

 

  By: /s/ Andrew Cerussi   
 
Name:
Andrew Cerussi 
 
 
Title:
Director 
 
 




Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agent
 
 
 
 
 
By:
/s/ Kennedy A. Capin 
 
 
Name:
Kennedy A. Capin 
 
 
Title:
Authorized Officer 
 
 


 
Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent
 
 
 
 
 
By:
/s/ Michael Stavrakos 
 
 
Name:
Michael Stavrakos
 
 
Title:
Assistant Vice President 
 
 



Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
SUNTRUST BANK,
as Co-Syndication Agent
 
 
 
 
 
By:
/s/ Marc C. Burch  
 
 
Name:
Marc C. Burch    
 
 
Title:
Director 
 
 


Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
CITIZENS BANK, N.A.,
as Co-Documentation Agent
 
 
 
 
 
By:
/s/ Michael Ganann 
 
 
Name:
Michael Ganann 
 
 
Title:
Senior Vice President 
 
 


Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
REGIONS BANK,
as Co-Documentation Agent
 
 
 
 
 
By:
/s/ Richard A. Gere 
 
 
Name:
Richard A. Gere   
 
 
Title:
Senior Vice President 
 
 

 
 
 
Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
BANK OF AMERICA, N.A.,
as a Lender, LC Issuer and Swing Line Lender
 
 
 
 
 
By:
/s/ Joseph Becker 
 
 
Name:
Joseph Becker 
 
 
Title:
Managing Director 
 
 

 
Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
JPMORGAN CHASE BANK, N.A.,
as a Lender and LC Issuer
 
 
 
 
 
By:
/s/ Kennedy A. Capin 
 
 
Name:
Kennedy A. Capin   
 
 
Title:
Authorized Officer 
 
 

 


Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
 
By:
/s/ Michael Stavrakos 
 
 
Name:
Michael Stavrakos  
 
 
Title:
Assistant Vice President 
 
 


 
Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
 
SUNTRUST BANK,
as a Lender
 
 
 
 
 
By:
/s/ Marc C. Burch 
 
 
Name:
Marc C. Burch 
 
 
Title:
Director 
 
 



 
Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
CITIZENS BUSINESS CAPITAL,
a division of Citizens Asset Finance, Inc., as a Lender
 
 
 
 
 
By:
/s/ Michael Ganann 
 
 
Name:
Michael Ganann  
 
 
Title:
Senior Vice President 
 
 



Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
REGIONS BANK,
as a Lender
 
 
 
 
 
By:
/s/ Richard A. Gere 
 
 
Name:
Richard A. Gere 
 
 
Title:
Senior Vice President 
 
 


 
Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
FIFTH THIRD BANK,
as a Lender
 
 
 
 
 
By:
/s/ Todd S. Robinson 
 
 
Name:
Todd S. Robinson 
 
 
Title:
Vice President 
 
 

Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
TD BANK, N.A.,
as a Lender
 
 
 
 
 
By:
/s/ Andrew D. Loughlin 
 
 
Name:
Andrew D. Loughlin 
 
 
Title:
V.P. Credit Management 
 
 

 


Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
 
CAPITAL ONE BUSINESS CREDIT CORP.,
as a Lender
 
 
 
 
 
By:
/s/ Julianne Low
 
 
Name:
Julianne Low 
 
 
Title:
Senior Director
 
 


 
Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
 
SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
 
 
 
 
 
By:
/s/ Sharon Prusakowski
 
 
Name:
Sharon Prusakowski 
 
 
Title:
Vice President
 
    By: /s/ Sonia Vargas   Name: Sonia Vargas  
Title:
Sr. Loan Closer  

Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
 
 
By:
 /s/ Thanwantie Somar
 
 
Name:
Thanwantie Somar 
 
 
Title:
Assistant Vice President
 
 


Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------


 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender
 
 
 
 
 
By:
/s/ Peter F. Crispino
 
 
Name:
Peter F. Crispino 
 
 
Title:
Duly Authorized Signatory
 
 

 
Barnes & Noble Credit Agreement
Signature Page

--------------------------------------------------------------------------------

 
Schedule 1.01


Borrowers


1.
Barnes & Noble, Inc.
   
2.
Barnes & Noble Booksellers, Inc.
   
3.
Barnes & Noble International LLC
   
4.
Barnes & Noble Marketing Services LLC
   
5.
Barnes & Noble Purchasing, Inc.
   
6.
Barnes & Noble Services, Inc.
   
7.
Nook Digital, LLC
   
8.
Sterling Publishing Co., Inc.


 

--------------------------------------------------------------------------------



Schedule 1.03


Immaterial Subsidiaries


1.
Barnes & Noble (Shanghai) Information Technology Co., Ltd.
   
2.
SparkNotes LLC
   
3.
Pondview Books LLC
   
4.
Fictionwise LLC
   
5.
(***)†
   
6.
Tikatok LLC
   
7.
(***)†
   
8.
Barnes & Noble B.V.
   
9.
Barnes & Noble Digital Media Limited
   
10.
Barnes & Noble S.à.r.l

 
 

--------------------------------------------------------------------------------

    (***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------



Schedule 1.04


Existing Letters of Credit


Issuing Bank
Applicant
Amount
Number
Beneficiary
Expiration Date
Bank of America, N.A.
Barnes & Noble, Inc.
$231,000.00
(***)†
The Travelers Indemnity Company
05/01/2016
Bank of America, N.A.
Barnes & Noble, Inc.
$28,086,615.00
(***)†
Pacific Employers Insurance Company
05/01/2016
Bank of America, N.A.
 
Sterling Publishing Co., Inc.
$2,000,000.00
(***)†
Allied Irish Banks, P.L.C.
09/16/2015
Bank of America, N.A.
Sterling Publishing Co., Inc.
$2,000,000.00
(***)†
Advance Magazine Publishers, Inc.
08/30/2015
Bank of America, N.A.
Nook Digital, LLC
$15,000,000.00
(***)†
Samsung Electronics America, Inc.
07/09/2016
Bank of America, N.A.
Barnesandnoble.com, LLC
$1,000,000.00
(***)†
Google Inc.
05/28/2016

 
 

--------------------------------------------------------------------------------

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------



Schedule 2.01


Commitments and Applicable Percentages


Lender
Applicable Commitment
Applicable
Percentage
Bank of America, N.A.
 
$95,000,000.00
13.571428571%
JPMorgan Chase Bank, N.A.
 
$95,000,000.00
13.571428571%
Wells Fargo Bank, National Association
 
$95,000,000.00
13.571428571%
SunTrust Bank
 
$95,000,000.00
13.571428571%
Citizens Business Capital
 
$50,000,000.00
7.142857143%
Regions Bank
 
$50,000,000.00
7.142857143%
Fifth Third Bank
 
$47,500,000.00
6.785714286%
Capital One Business Credit Corp.
 
$35,000,000.00
5.000000000%
Siemens Financial Services, Inc.
 
$35,000,000.00
5.000000000%
PNC Bank, National Association
 
$30,000,000.00
4.285714286%
General Electric Capital Corporation
 
$25,000,000.00
3.571428571%
Total
$700,000,000.00
100.000000000%




--------------------------------------------------------------------------------



Schedule 5.01


Loan Parties Organizational Information


Legal Name
Principal Office Address
Type of Entity
State of Formation
Organizational Identification Number/Federal Employer Identification Number
Barnes & Noble, Inc.
122 Fifth Avenue
New York, NY 10011
Corporation
Delaware
2108060

(***)†
Barnes & Noble Booksellers, Inc.
122 Fifth Avenue
New York, NY 10011
Corporation
Delaware
2960011
 
(***)†
Barnes & Noble International LLC
122 Fifth Avenue
New York, NY 10011
Limited Liability Company
Delaware
4855510

(***)†
Barnes & Noble Marketing Services LLC
122 Fifth Avenue
New York, NY 10011
Limited Liability Company
Virginia
S327591 - 6
 
(***)†
Barnes & Noble Purchasing, Inc.
122 Fifth Avenue
New York, NY 10011
Corporation
New York
N/A
 
(***)†
Barnes & Noble Services, Inc.
122 Fifth Avenue
New York, NY 10011
Corporation
New York
N/A
 
(***)†
Nook Digital, LLC
122 Fifth Avenue
New York, NY 10011
Limited Liability Company
Delaware
5737622
 
(***)†
Sterling Publishing Co., Inc.
1166 Avenue of the Americas, 17th Floor
New York, NY 10036
Corporation
Delaware
3607730
 
(***)†




--------------------------------------------------------------------------------

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------





Schedule 5.06


Litigation
PATENT LITIGATION


Technology Properties Limited et al. v. Barnes & Noble, Inc., et al.


On July 24, 2012, Technology Properties Limited, LLC, Phoenix Digital Solutions,
LLC, and Patriot Scientific Corporation (collectively, TPL) filed a complaint
against the Lead Borrower in the United States District Court for the Northern
District of California. The complaint alleges that the Lead Borrower is
infringing U.S. Patent No. 5,809,336, U.S. Patent No. 5,440,749, and U.S. Patent
No. 5,530,890 through the importation, manufacture, use, offer for sale, and/or
sale in the United States of NOOKTM products. The District Court stayed the
action between September 26, 2012 and May 19, 2014 during the pendency of a
related U.S. International Trade Commission investigation. On June 9, 2014, the
Lead Borrowers answered the complaint, denying TPL’s material allegations,
asserting several affirmative defenses, and asserting counterclaims for a
declaratory judgment of non-infringement and invalidity. On July 22, 2014, TPL
served its preliminary infringement contentions. On September 12, 2014, the Lead
Borrower served its preliminary invalidity contentions.


On October 15, 2014, the District Judge overseeing the case found the case to be
related to seven other pending cases in which TPL alleges that other defendants
infringe the three asserted TPL patents. The District Judge then referred all
eight cases to a Magistrate Judge for pretrial management purposes, including
the preparation of a report and recommendation on claim construction and summary
judgment. On November 20, 2014, the Magistrate Judge set various pretrial dates
in the eight cases, including a July 22, 2015 fact discovery cutoff, a September
16, 2015 expert discovery cutoff, and a November 12, 2015 claim construction and
summary judgment hearing. The Magistrate Judge did not set a trial date.


On February 4, 2015, the Lead Borrower filed a motion for judgment on the
pleadings directed to TPL’s U.S. Patent No. 5,809,336 (‘336 patent) on the
grounds that the ‘336 patent is barred by the Kessler doctrine because the ITC
previously found that the Lead Borrower did not infringe the ‘336 patent in the
related ITC investigation and TPL chose not to appeal the ITC’s decision to the
Federal Circuit. On May 31, 2015, the Magistrate Judge issued a report and
recommendation denying the Lead Borrower’s motion. The Lead Borrower had until
June 15, 2015 to file objections to the report and recommendation before the
District Judge.


On April 10, 2015, the Lead Borrower also filed a motion for judgment on the
pleadings directed to TPL’s U.S. Patent No. 5,440,749 (‘749 patent) on the
grounds that the asserted claims of the ‘749 patent are invalid as indefinite
for reciting both an apparatus and a method of using that apparatus. TPL opposed
the Lead Borrower’s motion. Oral argument on the motion was held on May 19,
2015. The Magistrate Judge took the motion under submission.


Adrea LLC v. Barnes & Noble, Inc., barnesandnoble.com llc and Nook Media LLC


On June 14, 2013, Adrea LLC (Adrea) filed a complaint against the Lead Borrower,
Nook Digital, LLC (formerly barnesandnoble.com llc) and B&N Education, LLC
(formerly NOOK Media LLC) (B&N) in the United States District Court for the
Southern District of New York alleging that various B&N NOOK products and
related online services infringe U.S. Patent Nos. 7,298,851 (‘851 patent),
7,299,501 (‘501 patent) and 7,620,703 (‘703 patent). B&N filed its answer on
August 9, 2013, denying infringement and asserting several affirmative defenses.
At the same time, B&N filed counterclaims seeking declaratory judgments of
non-infringement and invalidity with respect to each of the patents-in-suit.
Following the claim construction hearing held on November 1, 2013 (as to which
the
 

--------------------------------------------------------------------------------

Court issued a claim construction order on December 1, 2013), the Court set a
further amended case management schedule, under which fact discovery was to be
(and has been) substantially completed by November 20, 2013, and concluded by
December 9, 2013; and expert disclosures and discovery were to be (and have
been) completed by January 17, 2014. According to the amended case management
schedule, summary judgment motion briefing was to have been, and has now been
completed as of February 21, 2014. The final pretrial conference, originally
scheduled to be held on February 28, 2014, was adjourned by the Court until
April 10, 2014. On that date the summary judgment motions were orally argued to
the Court, and the Court reserved decision on such motions until a later date.
The parties then discussed various pretrial proceedings with the Court, and the
Court set the date of October 6, 2014 for trial. Subsequently, on July 1, 2014,
the Court issued a decision granting partial summary judgment in B&N’s favor,
and in particular granting B&N’s motion to dismiss one of Adrea’s infringement
claims, and granting B&N’s motion to limit any damages award with respect to
another of Adrea’s infringement claims.


Beginning October 7, 2014, through and including October 22, 2014, the case was
tried to a jury in the Southern District of New York. The jury returned its
verdict on October 27, 2014. The jury found no infringement with respect to the
‘851 patent, and infringement with respect to the ‘501 and ‘703 patents. It
awarded damages in the amount of $1,330. The jury further found no willful
infringement with respect to any patent.


To date, the Court has yet to enter judgment, as it is currently reviewing and
deciding post-trial briefing with respect to certain legal issues raised by the
parties, which, if decided in B&N’s favor, could overturn all or a portion of
the jury’s findings on liability. Once the Court determines those issues and
enters judgment, it is anticipated that the parties will file post-judgment
motions, including, on B&N’s part, a motion for judgment in its favor as a
matter of law, notwithstanding the jury’s verdict.


Commonwealth Scientific and Industrial Research Organisation v. Barnes & Noble,
Inc., et al.


On August 27, 2012, Commonwealth Scientific and Industrial Research Organisation
(CSIRO) filed a complaint against the Lead Borrower and seven other defendants
in the United States District Court for the Eastern District of Texas. The
complaint alleges that the Lead Borrower is infringing U.S. Patent No. 5,487,069
(‘069 patent). On October 19, 2012, the Lead Borrower answered the complaint,
denying CSIRO’s material allegations, asserting several affirmative defenses,
and asserting counterclaims for a declaratory judgment of invalidity and
non-infringement. On February 19, 2013, the Lead Borrower amended its answer to
add an affirmative defense that the ‘069 patent is unenforceable due to
inequitable conduct. On November 23, 2013, the ‘069 patent expired. On January
23, 2014, CSIRO served an amended complaint to allege that the Lead Borrower is
infringing the ‘069 patent because its products may support the 802.11 ac and
draft ac standards. In this amended complaint, CSIRO dropped its request for
injunctive relief. On January 23, 2014, the Lead Borrower served an amended
answer to set forth additional Fair, Reasonable and Non-Discriminatory (F/RAND)
related defenses and counterclaims: breach of contract, promissory estoppel, and
waiver. On February 6, 2014, the Lead Borrower and CSIRO responded to these
amended pleadings.


On June 19, 2015, the Lead Borrower and CSIRO executed an agreement to settle
the action without the need for further litigation. The Lead Borrower and CSIRO
will be filing a dismissal of the action promptly.


OTHER LITIGATION AND PROCEEDINGS


Kevin Khoa Nguyen, an individual, on behalf of himself and all others similarly
situated v. Barnes & Noble, Inc.

--------------------------------------------------------------------------------



On April 17, 2012, a complaint was filed in the Superior Court for the State of
California against the Lead Borrower. The complaint is styled as a nationwide
class action and includes a California state-wide subclass based on alleged
cancellations of orders for HP TouchPad Tablets placed on the Lead Borrower’s
website in August 2011. The lawsuit alleges claims for unfair business practices
and false advertising under both New York and California state law, violation of
the Consumer Legal Remedies Act under California law, and breach of contract.
The complaint demands specific performance of the alleged contracts to sell HP
TouchPad Tablets at a specified price, injunctive relief, and monetary relief,
but does not specify an amount. The Lead Borrower submitted its initial response
to the complaint on May 18, 2012, removing the case to the United States
District Court for the Central District of California, and moved to compel
plaintiff to arbitrate his claims on an individual basis pursuant to a
contractual arbitration provision on May 25, 2012. The Lead Borrower also moved
to dismiss the complaint and moved to transfer the action to New York. The Court
denied the Lead Borrower’s motion to compel arbitration, and the Lead Borrower
appealed that denial to the Ninth Circuit Court of Appeals. The Court granted
the Lead Borrower’s motion to stay on November 26, 2012, and the action had been
stayed pending resolution of the Lead Borrower’s appeal from the Court’s denial
of its motion to compel arbitration. On August 18, 2014, the Ninth Circuit Court
of Appeals affirmed the District Court’s denial of the Lead Borrower’s motion to
compel arbitration. On September 2, 2014, the Lead Borrower filed a petition for
rehearing and rehearing en banc in the Ninth Circuit Court of Appeals. On
October 14, 2014, the Court denied the Lead Borrower’s petition for rehearing
and rehearing en banc, and on October 23, 2014, the mandate issued returning the
case to the United States District Court for the Central District of California.
The Lead Borrower then refiled its motion to dismiss the complaint and motion to
transfer the action to New York. On February 17, 2015, the Court denied the Lead
Borrower’s motion to transfer. On June 16, 2015 the Court granted-in-part the
Lead Borrower’s motion to dismiss to the extent certain California unfair
business practices and false advertising claims sought restitution or injunctive
relief and denied-in-part the Lead Borrower’s motion to dismiss as to the
remaining claims. The surviving claims are for breach of contract, violation of
the California Consumers Legal Remedies Act and violation of two New York
consumer protection statutes. The parties are engaging in discovery and pursuant
to the Court’s scheduling order dated December 17, 2014, as amended on March 31,
2015 and June 12, 2015. All dates for the case have been scheduled, including
the deadline for plaintiff to file for class certification of July 30, 2015, and
a trial date of May 3, 2016.


PIN Pad Litigation


The Lead Borrower discovered that PIN pads in certain of its stores had been
tampered with to allow criminal access to card data and PIN numbers on credit
and debit cards swiped through the terminals. Following public disclosure of
this matter on October 24, 2012, the Lead Borrower was served with four putative
class action complaints (three in Federal District Court in the Northern
District of Illinois and one in the Northern District of California), each of
which alleged on behalf of national and other classes of customers who swiped
credit and debit cards in Barnes & Noble Retail stores common law claims such as
negligence, breach of contract and invasion of privacy, as well as statutory
claims such as violations of the Fair Credit Reporting Act, state data breach
notification statutes, and state unfair and deceptive practices statutes. The
actions sought various forms of relief including damages, injunctive or
equitable relief, multiple or punitive damages, attorneys’ fees, costs, and
interest. All four cases were transferred and/or assigned to a single judge in
the United States District Court for the Northern District of Illinois, and a
single consolidated amended complaint was filed. The Lead Borrower filed a
motion to dismiss the consolidated amended complaint in its entirety, and in
September 2013, the Court granted the motion to dismiss without prejudice. The
plaintiffs then filed an amended complaint, and the Lead Borrower filed a second
motion to dismiss. That motion is pending.
 
The Lead Borrower also has received inquiries related to this matter from the
Federal Trade Commission and eight state attorneys general, all of which have
either been closed or have not had any recent activity. The Lead Borrower
intends to cooperate with them if further activity arises. In addition,

--------------------------------------------------------------------------------

 
payment card companies and associations may impose fines by reason of the
tampering and federal or state enforcement authorities may impose penalties or
other remedies against the Lead Borrower.


Lina v. Barnes & Noble, Inc., and Barnes & Noble Booksellers, Inc. et al.


On August 5, 2011, a purported class action complaint was filed against the Lead
Borrower and Barnes & Noble Booksellers, Inc. in the Superior Court for the
State of California making the following allegations with respect to salaried
Store Managers at Barnes & Noble stores located in California from August 5,
2007 to present: (1) failure to pay wages and overtime; (2) failure to pay for
missed meals and/or rest breaks; (3) waiting time penalties; (4) failure to pay
minimum wage; (5) failure to reimburse for business expenses; and (6) failure to
provide itemized wage statements. The claims are generally derivative of the
allegation that these salaried managers were improperly classified as exempt
from California’s wage and hour laws. The complaint contains no allegations
concerning the number of any such alleged violations or the amount of recovery
sought on behalf of the purported class. The Lead Borrower was served with the
complaint on August 11, 2011. On July 1, 2014 the Court denied plaintiff’s
motion for class certification. The Court ruled that plaintiff failed to satisfy
his burden to demonstrate common issues predominated over individual issues,
that plaintiff was a sufficient class representative, or that a class action was
a superior method to adjudicate plaintiff’s claims. Plaintiff filed a notice of
appeal on August 29, 2014; under the current appeal briefing schedule,
plaintiff’s opening brief is due July 8, 2015 and the Lead Borrower’s opposition
is due August 7, 2015. On November 18, 2014, the trial court stayed all
proceedings pending appeal. On January 14, 2015, the Lead Borrower removed the
action to federal court based on new United States Supreme Court authority, and
the District Court remanded the action on April 1, 2015. On April 13, 2015, the
Lead Borrower petitioned the Ninth Circuit Court of Appeals for review of the
remand decision. The Ninth Circuit denied the discretionary review and the Lead
Borrower is considering a petition for an en banc review.


Jones et al v. Barnes & Noble, Inc., and Barnes & Noble Booksellers, Inc. et al.


On April 23, 2013, Kenneth Jones (Jones) filed a purported Private Attorney
General Act action complaint against the Lead Borrower and Barnes & Noble
Booksellers, Inc. in the Superior Court for the State of California making the
following allegations with respect to salaried Store Managers at Barnes & Noble
stores located in California: (1) failure to pay wages and overtime; (2) failure
to pay for missed meal and/or rest breaks; (3) waiting time penalties; (4)
failure to pay minimum wage; (5) failure to provide reimbursement for business
expenses; and (6) failure to provide itemized wage statements. The claims are
generally derivative of the allegation that Jones and other “aggrieved
employees” were improperly classified as exempt from California’s wage and hour
laws. The complaint contains no allegations concerning the number of any such
alleged violations or the amount of recovery sought on behalf of the plaintiff
or the purported aggrieved employees. On May 7, 2013, Judge Michael Johnson
(before whom the Lina action is pending) ordered the Jones action related to the
Lina action and assigned the Jones action to himself. The Lead Borrower was
served with the complaint on May 16, 2013 and answered on June 10, 2013. On
November 18, 2014, the Court stayed all proceedings pending appeal in the
related Lina action.


Cassandra Carag individually and on behalf of others similarly situated v.
Barnes & Noble, Inc, Barnes & Noble Booksellers, Inc. and DOES 1 through 100
inclusive


On November 27, 2013, former Associate Store Manager Cassandra Carag (Carag)
brought suit in Sacramento County Superior Court, asserting claims on behalf of
herself and all other hourly (non-exempt) Barnes & Noble employees in California
in the preceding four years for unpaid regular and overtime wages based on
alleged off-the-clock work, penalties and pay based on missed meal and rest
breaks, and for improper wage statements, payroll records, and untimely pay at
separation as a result of the alleged pay errors during employment. Via the
complaint, Carag seeks to recover unpaid wages and

--------------------------------------------------------------------------------

 
statutory penalties for all hourly Barnes & Noble employees within California
from November 27, 2009 to present. On February 13, 2014, the Lead Borrower filed
an answer in the state court and concurrently requested removal of the action to
federal court. On May 30, 2014, the federal court granted plaintiff’s motion to
remand the case to state court and denied plaintiff’s motion to strike portions
of the answer to the complaint (referring the latter motion to the lower court
for future consideration). On September 2, 2014, the state court denied
plaintiff’s motion to disqualify counsel based on their prior role in the Lina
matter. On January 14, 2015, the Lead Borrower removed the case to federal court
based on new US Supreme Court authority. On June 11, 2015, the federal court
remanded the case to Sacramento Superior Court. There are no existing deadlines
on calendar. The Lead Borrower anticipates filing a petition to the Ninth
Circuit Court of Appeals for review of the federal court’s remand decision.


Trimmer v. Barnes & Noble


On January 25, 2013, Steven Trimmer (Trimmer), a former Assistant Store Manager
(ASM) of the Lead Borrower, filed a complaint in the United States District
Court for the Southern District of New York (“Court”) alleging violations of the
Fair Labor Standards Act (FLSA) and New York Labor Law (NYLL). Specifically,
Trimmer alleges that he and other similarly situated ASMs were improperly
classified as exempt from overtime and denied overtime wages prior to July 1,
2010, when the Lead Borrower reclassified them as non-exempt. The complaint
seeks to certify a collective action under the FLSA comprised of ASMs throughout
the country employed from January 25, 2010 until July 1, 2010, and a class
action under the NYLL comprised of ASMs employed in New York from January 25,
2007 until July 1, 2010. The Lead Borrower opposed Trimmer’s motion to certify
the collective action and class action. While those motions were pending, the
parties engaged in settlement discussions and reached a settlement of the case
on behalf of three plaintiffs (rather than a class). The settlement agreement
was approved by the Court in May 2015 and the case was dismissed with prejudice.


Securities and Exchange Commission (SEC) Investigation


On October 16, 2013, the SEC’s New York Regional office notified the Lead
Borrower that it had commenced an investigation into: (1) the Lead Borrower’s
restatement of earnings announced on July 29, 2013, and (2) a separate matter
related to a former non-executive employee’s allegation that the Lead Borrower
improperly allocated certain Information Technology expenses between its NOOK
and Retail segments for purposes of segment reporting. The Lead Borrower is
cooperating with the SEC, including responding to requests for documents.

--------------------------------------------------------------------------------



Schedule 5.10


Insurance


LINE OF COVERAGE
POLICY PERIOD
LIMIT OF LIABILITY
DEDUCTIBLE
INSURER
POLICY NUMBER



(***)†







--------------------------------------------------------------------------------

      (***)† This information has been omitted based on a request for
confidential treatment. The omitted portions have been separately filed with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 
 
(***)†







--------------------------------------------------------------------------------

      (***)† This information has been omitted based on a request for
confidential treatment. The omitted portions have been separately filed with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 
LINE OF COVERAGE
POLICY PERIOD
LIMIT OF LIABILITY
DEDUCTIBLE
INSURER
POLICY NUMBER



(***)†







--------------------------------------------------------------------------------

      (***)† This information has been omitted based on a request for
confidential treatment. The omitted portions have been separately filed with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





LINE OF COVERAGE
POLICY PERIOD
LIMIT OF LIABILITY
DEDUCTIBLE
INSURER
POLICY NUMBER
 



(***)†








Type of Policy and Coverage
Limit of Liability
Policy
From
Period To
Company
Policy Number

 
(***)†


 

--------------------------------------------------------------------------------

      (***)† This information has been omitted based on a request for
confidential treatment. The omitted portions have been separately filed with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 
 
 


Type of Policy and Coverage
Limit of Liability
Policy
From
Period To
Company
Policy Number



(***)†
 





--------------------------------------------------------------------------------

(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

--------------------------------------------------------------------------------





Type of Policy and Coverage
Limit of Liability
Policy
From
Period To
Company
Policy Number

 
(***)†

 





--------------------------------------------------------------------------------

      (***)† This information has been omitted based on a request for
confidential treatment. The omitted portions have been separately filed with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------





Schedule 5.12


ERISA Events1


As of December 31, 1999, substantially all employees of the Lead Borrower were
covered under a noncontributory defined benefit pension plan (the “Pension
Plan”).  As of January 1, 2000, the Pension Plan was amended so that employees
no longer earn benefits for subsequent service.  Effective December 31, 2004,
the Barnes & Noble.com Employees’ Retirement Plan (the “B&N.com Retirement
Plan”) was merged with the Pension Plan.  Substantially all employees of Barnes
& Noble.com were covered under the B&N.com Retirement Plan.  As of July 1, 2000,
the B&N.com Retirement Plan was amended so that employees no longer earn
benefits for subsequent service.  Subsequent service continues to be the basis
for vesting of benefits not yet vested at December 31, 1999 and June 30, 2000
for the Pension Plan and the B&N.com Retirement Plan, respectively.  The
actuarial assumptions used to calculate pension costs are reviewed annually. 
Pension expense was $10,434, $2,465 and $2,836 for fiscal 2015, fiscal 2014 and
fiscal 2013, respectively.


On June 18, 2014, the Lead Borrower’s Board of Directors approved a resolution
to terminate the Pension Plan.  The Pension Plan termination was effective
November 1, 2014.  As a result of the Pension Plan termination, pension
liability and other comprehensive loss increased by $15,747, before tax, during
the 13 weeks ended August 2, 2014.  It is expected to take 18 to 24 months to
complete the termination from the date of the approved resolution to terminate
the Pension Plan.  The pension liability will be settled in either a lump sum
payment or a purchased annuity.  A special lump sum opportunity was offered to
terminated vested participants in the Pension Plan during the 13 weeks ended
November 1, 2014, which triggered settlement accounting in the period ending
January 31, 2015.  The settlement represents 735 participants who elected to
receive a lump sum of their benefit, totaling $15,190.  The distributions
primarily took place in December 2014 and resulted in a settlement charge of
$7,317, which was reclassified from other comprehensive income to selling and
administrative expenses during fiscal 2015.  The net impact of the Pension Plan
termination, special lump sum opportunity, settlement accounting and
remeasurement and regular plan experience, was an increase in pension liability
of $3,062 and a decrease in other comprehensive income of $6,503, before tax, in
fiscal 2015.  There will be another lump sum opportunity available to the
remaining 2,300 active and terminated vested participants at the final Pension
Plan termination distribution date.  Currently, there is not enough information
available to determine the ultimate charge of the termination.  The actuarial
assumptions used to calculate pension costs are typically reviewed annually.  In
light of the resolution to terminate the Pension Plan, the assumptions used to
calculate the pension costs were reviewed during the 13 weeks ended August 2,
2014.  In addition, due to the required settlement, the assumptions were again
reviewed during the 13 weeks ended January 31, 2015.
 
 



--------------------------------------------------------------------------------

1 All dollar amounts in this Schedule 5.12 are in thousands.

--------------------------------------------------------------------------------







Schedule 5.13


Subsidiaries; Equity Interests


Subsidiary Legal Name
Jurisdiction for Formation
Loan Party
(Equity Interest Owner)
Total Authorized
Equity Interests
% Owned
Barnes & Noble Booksellers, Inc.
Delaware
Barnes & Noble, Inc.
200 shares of common stock, $0.01 par value per share
100%
Barnes & Noble International LLC
Delaware
Nook Digital, LLC
N/A
100%
Barnes & Noble Marketing Services LLC
Virginia
Barnes & Noble Booksellers, Inc.
N/A
100%
Barnes & Noble Purchasing, Inc.
New York
Barnes & Noble Services, Inc.
200 shares, no par value
100%
Barnes & Noble Services, Inc.
New York
Barnes & Noble, Inc.
200 shares of common stock, $0.01 par value per share
100%
Barnes & Noble (Shanghai) Information Technology Co., Ltd.
People’s Republic of China
Barnes & Noble International LLC
N/A
100%
Nook Digital, LLC
Delaware
Barnes & Noble Booksellers, Inc.
N/A
100%
Sterling Publishing Co., Inc.
Delaware
Barnes & Noble, Inc.
1,000 shares of common stock, $1.00 par value per share
100%
Fictionwise LLC
Delaware
Nook Digital, LLC
N/A
100%
(***)†
(***)†
(***)†
(***)†
(***)†
Pondview Books LLC
Delaware
Barnes & Noble Purchasing, Inc.
N/A
100%
SparkNotes LLC
New York
Barnes & Noble, Inc.
N/A
100%
(***)†
(***)†
(***)†
(***)†
(***)†
Tikatok LLC
Delaware
Nook Digital, LLC
N/A
100%
Barnes & Noble B.V.
Netherlands
Barnes & Noble International LLC
90,000 shares, €1 par value per share
100%

 
 



--------------------------------------------------------------------------------

      (***)† This information has been omitted based on a request for
confidential treatment. The omitted portions have been separately filed with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------


 


Subsidiary Legal Name
Jurisdiction for Formation
Loan Party
(Equity Interest Owner)
Total Authorized
Equity Interests
% Owned
Barnes & Noble Digital Media Limited
U.K.
Barnes & Noble B.V.
N/A
100%
Barnes & Noble S.à.r.l
Luxembourg
Barnes & Noble B.V.
12,500 shares, €1 par value per share
100%

 

--------------------------------------------------------------------------------

 
Schedule 5.18


Collective Bargaining Agreements
 
None.

--------------------------------------------------------------------------------

 
Schedule 5.21(a)
DDAs
Bank
Contact
Division
Account No.
Blocked Account
Concentration Account
Bank of America
NC1-002-27-05
101 S Tryon Street
Charlotte, NC 25255-0001
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
 
Barnes & Noble Booksellers, Inc.
(***)†
 
 
Barnes & Noble, Inc.
(***)†
 
 
Barnes & Noble Purchasing, Inc.
(***)†
 
 
Barnes & Noble International LLC
(***)†
   
Barnes & Noble International LLC
(***)†
   
Capital One
201 St. Charles Avenue
New Orleans, LA 70170
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
 
 
 
Citizens Bank
100 South Second St.
Harrisburg, PA 17101
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
 
 
 
Fifth Third Bank
707 Grant Street
Pittsburgh, PA 15219
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
 
 
 
JP Morgan Chase
1 Chase Plaza, 8th Floor
New York, NY 10005-1401
(***)†
Barnes & Noble, Inc.
(***)†
 
Yes
Barnes & Noble, Inc.
(***)†
 
 
Barnes & Noble Booksellers, Inc.
(***)†
 
 
Barnes & Noble Booksellers, Inc.
(***)†
 
 
Barnes & Noble Booksellers, Inc.
(***)†
 
 
Barnes & Noble, Inc.
(***)†
 
 
Sterling Publishing Co., Inc.
(***)†
Yes
Sterling Publishing Co., Inc.
(***)†
 
 
Sterling Publishing Co., Inc.
(***)†
 
 
Sterling Publishing Co., Inc.
(***)†
 
 
Nook Digital, LLC
(***)†
Yes
 
Nook Digital, LLC
(***)†
 
 
Nook Digital, LLC
(***)†
 
 

 




--------------------------------------------------------------------------------

  (***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

 
 
 

Bank Contact Division Account No.
Blocked
Account
Concentration
Account
    Nook Digital, LLC
(***)†
 
      Nook Digital, LLC
(***)†
 
      Nook Digital, LLC
(***)†
 
      Nook Digital, LLC
(***)†
 
      Nook Digital, LLC
(***)†
 
      Nook Digital, LLC
(***)†
 
      Nook Digital, LLC
(***)†
        Barnes & Noble International LLC
(***)†
 
      Barnes & Noble International LLC
(***)†
 
      Barnes & Noble International LLC
(***)†
 
      Barnes & Noble International LLC
(***)†
 
 
PNC Bank
2 Tower Center
East  Brunswick, NJ 08816
(***)†
    Barnes & Noble Booksellers, Inc.
(***)†
 
 
      Barnes & Noble Booksellers, Inc.
(***)†
   
Regions Bank
1900 5th Avenue North, 23rd Floor
P.O. Box 10247
Birmingham, AL 35203
(***)†
    Barnes & Noble Booksellers, Inc.
(***)†
 
 
 
 
SunTrust Bank
25 Park Place
Atlanta, GA 30303
(***)†
    Barnes & Noble Booksellers, Inc.
(***)†
        Nook Digital, LLC
(***)†
   
UMB Bank
730 Citadel Dr E.
Colorado Springs, CO 80909
(***)†
    Barnes & Noble Booksellers, Inc.
(***)†
 
 
 
 
U.S. Bank
350 Euclid Avenue, 11th Floor
Cleveland, OH 44114
(***)†
    Barnes & Noble Booksellers, Inc.
(***)†
 
      Barnes & Noble Booksellers, Inc.
(***)†
   
Wells Fargo Bank
707 Wilshire Blvd, 13th Floor
Los Angeles, CA 90017
(***)†
    Barnes & Noble Booksellers, Inc.
(***)†
 
      Barnes & Noble, Inc.
(***)†
Yes
      Barnes & Noble, Inc.
(***)†
 
      Barnes & Noble, Inc.
(***)†
 
      Barnes & Noble, Inc.
(***)†
 
      Sterling Publishing Co., Inc.
(***)†
 
 

 
 



--------------------------------------------------------------------------------

  (***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 
 

 Bank Contact Division Account No.
Blocked
Account
Concentration
Account
       Barnes & Noble Booksellers, Inc.
(***)†
    Barnes & Noble Marketing Services LLC
(***)†
Branch Banking & Trust Company
200 West Second Street
Winston-Salem, NC 27101
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
 
 
 
Community Bank
830 County Route 64
Elmira, NY 14903
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
 
 
 
First Interstate Bank - MT
211 Fifth Street N
Great Falls, MT 59401
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
 
 
 
Citibank
1524 Union Turnpike
Lake Success, NY 11040
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
 
 
 
First Hawaiian Bank
999 Bishop St, 11th Floor
Honolulu, HI 96813
(***)†
Barnes & Noble Booksellers, Inc.
(***)†
 
 
 
 



 



--------------------------------------------------------------------------------

  (***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.
 

--------------------------------------------------------------------------------

 
 
Schedule 5.21(b)


Credit Card Arrangements


Credit Card Processor/
Clearing House
Contact Information
Account No.
Loan Party
Vantiv
(***)†
(***)†
Barnes & Noble, Inc.
American Express
(***)†
(***)†
Barnes & Noble, Inc.
Discover
(***)†
(***)†
Barnes & Noble, Inc.
PayPal
(***)†
(***)†
Barnes & Noble, Inc.
Paymentech, L.P.
(***)†
(***)†
Nook Digital, LLC
American Express
(***)†
(***)†
Nook Digital, LLC
Discover
(***)†
(***)†
Nook Digital, LLC
PayPal
(***)†
(***)†
Nook Digital, LLC
Vantiv
(***)†
(***)†
Sterling Publishing Co., Inc.
American Express
(***)†
(***)†
Sterling Publishing Co., Inc.
Discover
(***)†
(***)†
Sterling Publishing Co., Inc.

 

 

--------------------------------------------------------------------------------

  (***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.
 

--------------------------------------------------------------------------------

 
Schedule 5.21(c)


Securities Accounts


None.

--------------------------------------------------------------------------------

Schedule 7.01


Other Permitted Liens


Debtor
Secured Party
Jurisdiction
File Date
File Number
Brief Collateral Summary
Barnes & Noble, Inc.
Ingram Periodicals Inc.
Delaware
 
05-29-08
 
 
05-08-13
 
20081843000
 
 
20131763623
Consigned merchandise pursuant to Memorandum of Understanding
 
Continuation Statement
Barnes & Noble, Inc.
Hewlett-Packard Financial Services Company
Delaware
12-17-09
 
 
10-18-14
20094039043
 
 
20144202362
Equipment pursuant to lease or financing
 
Continuation Statement
Barnes & Noble, Inc.
U.S. Bancorp Equipment Finance, Inc.
Delaware
09-08-11
20113451294
Equipment pursuant to lease
Barnes & Noble, Inc.
Andrews McMeel Distribution Corp.
Delaware
08-21-13
20133273282
Specified merchandise
Barnes & Noble, Inc.
IBM Credit LLC
Delaware
12-27-13
20135140034
Equipment pursuant to IBM Credit LLC Agreement
Sterling Publishing Co., Inc.
General Electric Capital Corporation
Delaware
12-08-10
20104325431
Equipment pursuant to lease or financing
Sterling Publishing Co., Inc.
Carlton Books LTD
Delaware
02-04-15
20150487404
Merchandise pursuant to Consignment Agreement




--------------------------------------------------------------------------------

Schedule 7.02


Other Permitted Investments


None.

--------------------------------------------------------------------------------



Schedule 7.03


Other Permitted Indebtedness


Please see Schedule 1.04.

--------------------------------------------------------------------------------

Schedule 10.02


Administrative Agent’s Office; Certain Addresses for Notices


 
 
LEAD BORROWER and each other LOAN PARTY:

 
BARNES & NOBLE, INC.
122 Fifth Avenue
New York, New York 10011
Attention:
(***)†
Telephone:
(***)†
Telecopier:
(***)†
E-Mail:
(***)†





ADMINISTRATIVE AGENT:


Administrative Agent’s Office (for payments and Requests for Credit Extensions):


BANK OF AMERICA, N.A.
Retail Finance Group, 9th Floor
100 Federal Street
Boston, Massachusetts 02110
Attention:
(***)†
Telephone:
(***)†
Telecopier:
(***)†
E-Mail:
(***)†



Wiring Instructions:


Bank of America, N.A.
New York, New York
Account Name:
Bank of America Retail Group Collection
Account Number:
(***)†
ABA Number:
(***)†
Reference:
Barnes & Noble, Inc.



Other Notices as Administrative Agent:


Bank of America, N.A.
100 Federal Street
Mail Code: MA5-100-09-09
Boston, Massachusetts 02110
Attention:
(***)†
Telephone:
(***)†
Telecopier:
(***)†
E-Mail:
(***)†




--------------------------------------------------------------------------------

      (***)† This information has been omitted based on a request for
confidential treatment. The omitted portions have been separately filed with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------


COLLATERAL AGENT:


BANK OF AMERICA, N.A.
100 Federal Street
Mail Code: MA5-100-09-09
Boston, Massachusetts 02110
Attention:
(***)†
Telephone:
(***)†
Telecopier:
(***)†
E-Mail:
(***)†



Wiring Instructions:


Bank of America, N.A.
New York, New York
Account Name:
Bank of America Retail Group Collection
Account Number:
(***)†
ABA Number:
(***)†
Reference:
Barnes & Noble, Inc.





SWING LINE LENDER:


BANK OF AMERICA, N.A.
Retail Finance Group, 9th Floor
100 Federal Street
Boston, Massachusetts 02110
Attention:
(***)†
Telephone:
(***)†
Telecopier:
(***)†
E-Mail:
(***)†



Wiring Instructions:


Bank of America, N.A.
New York, New York
Account Name:
Bank of America Retail Group Collection
Account Number:
(***)†
ABA Number:
(***)†
Reference:
Barnes & Noble, Inc.




--------------------------------------------------------------------------------

      (***)† This information has been omitted based on a request for
confidential treatment. The omitted portions have been separately filed with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 
 
LC ISSUERS:


BANK OF AMERICA, N.A.
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, Pennsylvania 18507
Attention:
(***)†
Telephone:
(***)†
Telecopier:
(***)†
E-Mail:
(***)†



Wiring Instructions:


Bank of America, N.A.
New York, New York
Account Name:
Bank of America Retail Group Collection
Account Number:
(***)†
ABA Number:
(***)†
Reference:
Barnes & Noble, Inc.





JPMORGAN CHASE BANK, N.A.
277 Park Avenue, 22nd Floor
New York, New York 10172
Attention:
(***)†
Telephone:
(***)†
Telecopier:
(***)†
E-mail:
(***)†



Wiring Instructions:


JPMorgan Chase Bank, N.A.
Account Name:
Asset Based
Account Number:
(***)†
ABA Number:
(***)†
Reference:
Barnes & Noble, Inc.





--------------------------------------------------------------------------------

      (***)† This information has been omitted based on a request for
confidential treatment. The omitted portions have been separately filed with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-1


Form of Committed Loan Notice


COMMITTED LOAN NOTICE


Date:                                                    , 20            


To:            Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of August 3, 2015
(as amended, amended and restated, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”) by, among others, (i)
Barnes & Noble, Inc., a Delaware corporation, as the lead borrower (in such
capacity, the “Lead Borrower”) for itself and the other Borrowers from time to
time party thereto, (ii) the other Borrowers from time to time party thereto,
(iii) the Guarantors from time to time party thereto, (iv) Bank of America,
N.A., as Administrative Agent, Collateral Agent and Swing Line Lender, (v) the
Lenders from time to time party thereto, (vi) JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association, and SunTrust Bank, as Co-Syndication Agents
and (vii) Citizens Bank, N.A. and Regions Bank, as Co-Documentation Agents. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.


The Lead Borrower hereby requests a Committed Borrowing:
 
1.            On                                                                                    
(a Business Day)1


2.            In the principal amount of
$                                                                                             2


3.            Comprised
of                                                                                              
(Type of Committed Loan)3


4.            For LIBO Rate Loans: With an Interest Period
of                                           4




[Remainder of page left blank intentionally; signature page follows.]







--------------------------------------------------------------------------------

1 Each Committed Loan Notice or Informal Written Notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of LIBO Rate Loans and (ii) on the
requested date of any Borrowing of Base Rate Loans.

2 Each Borrowing of LIBO Rate Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof.

3 If the Lead Borrower fails to specify a Type of Committed Loan then the
applicable Committed Loans will be made as Base Rate Loans.

4 Pursuant to the definition of “Interest Period” in the Credit Agreement, and
subject to limitations specified in the Credit Agreement, the Lead Borrower may
request a Committed Borrowing of LIBO Rate Loans with an Interest Period of one
week or one, two, three, or six months (in each case, subject to availability). 
If the Lead Borrower requests a Borrowing of LIBO Rate Loans, but fails to
specify an Interest Period, then it will be deemed to have specified an Interest
Period of one month.

 
 
A-1-1

--------------------------------------------------------------------------------

 
The Lead Borrower hereby represents and warrants that (a) the Committed
Borrowing requested herein complies with the provisions of Section 2.01(a)(ii)
and Section 2.01(a)(iii) of the Credit Agreement and (b) the conditions
specified in Section 4.02 of the Credit Agreement have been satisfied on and as
of the date of such Committed Borrowing.
 
 
 
BARNES & NOBLE, INC., as Lead Borrower
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
[Responsible Officer]

 
 
 
 
 
A-1-2

--------------------------------------------------------------------------------

 
EXHIBIT A-2


Form of Conversion/Continuation Notice


CONVERSION/CONTINUATION NOTICE


Date:                                                    , 20            

To:            Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of August 3, 2015
(as amended, amended and restated, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”) by, among others, (i)
Barnes & Noble, Inc., a Delaware corporation, as the lead borrower (in such
capacity, the “Lead Borrower”) for itself and the other Borrowers from time to
time party thereto, (ii) the other Borrowers from time to time party thereto,
(iii) the Guarantors from time to time party thereto, (iv) Bank of America,
N.A., as Administrative Agent, Collateral Agent and Swing Line Lender, (v) the
Lenders from time to time party thereto, (vi) JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association, and SunTrust Bank, as Co-Syndication Agents
and (vii) Citizens Bank, N.A. and Regions Bank, as Co-Documentation Agents. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.


The Lead Borrower hereby requests a [conversion of Committed Loans/continuation
of LIBO Rate Loans]:1
 
1.            On                                                                                    
(a Business Day)2


2.            In the principal amount of
$                                                                                             3


3.            Comprised
of                                                                                              
(Type of Committed Loan)4


4.            For LIBO Rate Loans: With an Interest Period
of                                           5
 

 
[Remainder of page left blank intentionally; signature page follows.]





--------------------------------------------------------------------------------

1 Refer to Section 2.02(c) of the Credit Agreement.

2 Each Conversion/Continuation Notice or Informal Written Notice must be
received by the Administrative Agent not later than 1:00 p.m. three (3) Business
Days prior to the requested date of any conversion to or continuation of LIBO
Rate Loans or of any conversion of LIBO Rate Loans to Base Rate Loans.

3 Each conversion to or continuation of LIBO Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. 
Except as otherwise provided in Section 2.03(c) and Section 2.04(c) of the
Credit Agreement, each conversion to or continuation of Base Rate Loans shall be
in a principal amount of not less than $500,000 and integral multiples of
$100,000 in excess thereof.

4 If the Lead Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be converted to Base
Rate Loans.

5 Pursuant to the definition of “Interest Period” in the Credit Agreement, the
Lead Borrower may request a conversion to or continuation of LIBO Rate Loans
with an Interest Period of one week or one, two, three, or six months (in each
case, subject to availability).  If the Lead Borrower requests a conversion to
or continuation of LIBO Rate Loans, but fails to specify an Interest Period,
then it will be deemed to have specified an Interest Period of one month.


A-2-1

--------------------------------------------------------------------------------

 
 
 
BARNES & NOBLE, INC., as Lead Borrower
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
[Responsible Officer]

 

A-2-2

--------------------------------------------------------------------------------



EXHIBIT B


Form of Swing Line Loan Notice


SWING LINE LOAN NOTICE


Date:                                                    , 20            

To:          Bank of America, N.A., as Administrative Agent          
                Bank of America, N.A., as Swing Line Lender


Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of August 3, 2015
(as amended, amended and restated, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”) by, among others, (i)
Barnes & Noble, Inc., a Delaware corporation, as the lead borrower (in such
capacity, the “Lead Borrower”) for itself and the other Borrowers from time to
time party thereto, (ii) the other Borrowers from time to time party thereto,
(iii) the Guarantors from time to time party thereto, (iv) Bank of America,
N.A., as Administrative Agent, Collateral Agent and Swing Line Lender, (v) the
Lenders from time to time party thereto, (vi) JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association, and SunTrust Bank, as Co-Syndication Agents
and (vii) Citizens Bank, N.A. and Regions Bank, as Co-Documentation Agents. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Credit Agreement.


The Lead Borrower hereby requests a Swing Line Borrowing1:


1.            On                                                                                                  
(a Business Day)2


2.            In the principal amount of
$                                                                            3


The Lead Borrower hereby represents and warrants that the conditions specified
in Sections 4.02 of the Credit Agreement have been satisfied on and as of the
date of the applicable Swing Line Borrowing.
 
 
 
BARNES & NOBLE, INC., as Lead Borrower
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
[Responsible Officer]

 




--------------------------------------------------------------------------------

1 All Swingline Borrowings shall bear interest based on the Base Rate.

2 Each Swing Line Loan Notice or Informal Written Notice must be received by the
Administrative Agent not later than 3:00 p.m. on the date of the requested Swing
Line Borrowing.

3 Each Swing Line Borrowing shall be in a minimum principal amount of $100,000.


B-1

--------------------------------------------------------------------------------

EXHIBIT C-1


Form of Committed Loan Note


PROMISSORY NOTE
(Committed Loan)


[_____________], 2015




FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of _______________ (hereinafter, with any subsequent holders, the
“Committed Loan Lender”), c/o Bank of America, N.A., 100 Federal Street, 9th
Floor, Boston, Massachusetts 02110, the aggregate unpaid principal amount of
Committed Loans made by the Committed Loan Lender to or for the account of any
Borrower pursuant to the Credit Agreement dated as of August 3, 2015 (as
amended, amended and restated, restated, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”) by, among others, (i) the
Borrowers, (ii) the Guarantors from time to time party thereto, (iii) the
Lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), including, without limitation, the Committed Loan
Lender, (iv) Bank of America, N.A., as Administrative Agent, Collateral Agent
and Swing Line Lender, (v)  JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, and SunTrust Bank, as Co-Syndication Agents and (vi)
Citizens Bank, N.A. and Regions Bank, as Co-Documentation Agents, with interest
at the rate and payable in the manner stated therein.


This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof.  The principal of, and interest on,
this Committed Loan Note shall be payable at the times, in the manner, and in
the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein.  Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.


The Administrative Agent’s books and records concerning the Committed Loans, the
accrual of interest thereon, and the repayment of such Committed Loans, shall be
prima facie evidence of the indebtedness to the Committed Loan Lender hereunder,
absent manifest error.


No delay or omission by any Agent or the Committed Loan Lender in exercising or
enforcing any of such Agent’s or the Committed Loan Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion.  No waiver of any Default shall
operate as a waiver of any other Default, nor as a continuing waiver of any such
Default.


Each Borrower, and each endorser and guarantor of this Committed Loan Note,
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof.  Each Borrower assents to any extension or other
indulgence (including, without limitation, the release or substitution of
Collateral) permitted by any Agent and/or the Committed Loan Lender with respect
to this Committed Loan Note and/or any Collateral or any extension or other
indulgence with respect to any other liability or any collateral given to secure
any other liability of any Borrower or any other Person obligated on account of
this Committed Loan Note.


This Committed Loan Note shall be binding upon each Borrower, and each endorser
and guarantor hereof, and upon their respective successors and assigns, and
shall inure to the benefit of the Committed Loan Lender and its successors,
endorsees, and assigns.
 
C-1-1

--------------------------------------------------------------------------------

The liabilities of each Borrower, and of any endorser or guarantor of this
Committed Loan Note, are joint and several, provided, however, the release by
any Agent or the Committed Loan Lender of any one or more such Persons shall not
release any other Person obligated on account of this Committed Loan Note.  Each
reference in this Committed Loan Note to any Borrower, any endorser, and any
guarantor, is to such Person individually and also to all such Persons jointly.


THIS COMMITTED LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES
THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).


Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference as if fully set forth herein, and each Borrower makes the waivers set
forth therein and herein knowingly, voluntarily, and intentionally, and
understands that the Agents and the Lenders, in the establishment and
maintenance of their respective relationship with the Borrowers contemplated by
this Committed Loan Note, are each relying thereon.
 
[Remainder of page left blank intentionally; signature page follows.]




C-1-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have each caused this Committed Loan Note to
be duly executed as of the date set forth above.
 
 

 
LEAD BORROWER:
 
 
BARNES & NOBLE, INC., a Delaware corporation

 

 
 
By:
 
 
Name:
 
 
Title:
 

 

     
BORROWERS:
   
BARNES & NOBLE BOOKSELLERS, INC., a
     Delaware corporation
 
BARNES & NOBLE INTERNATIONAL LLC, a
     Delaware limited liability company
 
BARNES & NOBLE MARKETING SERVICES
     LLC, a Virginia limited liability company
 
BARNES & NOBLE PURCHASING, INC., a
     New York corporation
 
BARNES & NOBLE SERVICES, INC., a New
     York corporation
 
NOOK DIGITAL LLC, a Delaware limited
     liability company
 
STERLING PUBLISHING CO., INC., a Delaware
     corporation

 

 
 
By:
 
 
Name:
 
 
Title:
 

 
 
C-1-3

--------------------------------------------------------------------------------

 
EXHIBIT C-2


Form of Swing Line Note


PROMISSORY NOTE
(Swing Line)


[_____________], 2015




FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of Bank of America, N.A., a national banking association with offices at
100 Federal Street, 9th Floor, Boston, Massachusetts 02110 (hereinafter, with
any subsequent holders, the “Swing Line Lender”), the aggregate unpaid principal
amount of Swing Line Loans made by the Swing Line Lender to or for the account
of any Borrower pursuant to the Credit Agreement dated as of August 3, 2015 (as
amended, amended and restated, restated, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”) by, among others, (i) the
Borrowers, (ii) the Guarantors from time to time party thereto, (iii) the
Lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), (iv) the Swing Line Lender, (v) Bank of America,
N.A., as Administrative Agent, Collateral Agent and Swing Line Lender, (vi) 
JPMorgan Chase Bank, N.A., Wells Fargo Bank, National Association, and SunTrust
Bank, as Co-Syndication Agents and (vii) Citizens Bank, N.A. and Regions Bank,
as Co-Documentation Agents, with interest at the rate and payable in the manner
stated therein.


This is a “Swing Line Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof.  The principal of, and
interest on, this Swing Line Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein.  Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.


The Administrative Agent’s books and records concerning the Swing Line Loans,
the accrual of interest thereon, and the repayment of such Swing Line Loans,
shall be prima facie evidence of the indebtedness to the Swing Line Lender
hereunder, absent manifest error.


No delay or omission by any Agent or the Swing Line Lender in exercising or
enforcing any of such Agent’s or the Swing Line Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion.  No waiver of any Default shall
operate as a waiver of any other Default, nor as a continuing waiver of any such
Default.


Each Borrower, and each endorser and guarantor of this Swing Line Note, waives
presentment, demand, notice, and protest, and also waives any delay on the part
of the holder hereof.  Each Borrower assents to any extension or other
indulgence (including, without limitation, the release or substitution of
Collateral) permitted by any Agent and/or the Swing Line Lender with respect to
this Swing Line Note and/or any Collateral or any extension or other indulgence
with respect to any other liability or any collateral given to secure any other
liability of any Borrower or any other Person obligated on account of this Swing
Line Note.


This Swing Line Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors and assigns, and shall
inure to the benefit of the Swing Line Lender and its successors, endorsees, and
assigns.


C-2-1

--------------------------------------------------------------------------------

The liabilities of each Borrower, and of any endorser or guarantor of this Swing
Line Note, are joint and several, provided, however, the release by any Agent or
the Swing Line Lender of any one or more such Persons shall not release any
other Person obligated on account of this Note.  Each reference in this Swing
Line Note to any Borrower, any endorser, and any guarantor, is to such Person
individually and also to all such Persons jointly.


THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF,
BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).


Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference as if fully set forth herein, and each Borrower makes the waivers set
forth therein and herein knowingly, voluntarily, and intentionally, and
understands that the Agents and the Swing Line Lender, in the establishment and
maintenance of their respective relationship with the Borrowers contemplated by
this Swing Line Note, are each relying thereon.
 
[Remainder of page left blank intentionally; signature page follows.]
 


C-2-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have each caused this Swing Line Note to be
duly executed as of the date set forth above.
 
 
 

 
LEAD BORROWER:
 
 
BARNES & NOBLE, INC., a Delaware corporation

 

 
 
By:
 
 
Name:
 
 
Title:
 

 

     
BORROWERS:
   
BARNES & NOBLE BOOKSELLERS, INC., a
     Delaware corporation
 
BARNES & NOBLE INTERNATIONAL LLC, a
     Delaware limited liability company
 
BARNES & NOBLE MARKETING SERVICES
     LLC, a Virginia limited liability company
 
BARNES & NOBLE PURCHASING, INC., a
     New York corporation
 
BARNES & NOBLE SERVICES, INC., a New
     York corporation
 
NOOK DIGITAL LLC, a Delaware limited
     liability company
 
STERLING PUBLISHING CO., INC., a Delaware
     corporation

 

 
 
By:
 
 
Name:
 
 
Title:
 

 
C-2-3

--------------------------------------------------------------------------------

EXHIBIT D


Form of Compliance Certificate


COMPLIANCE CERTIFICATE


Date of Certificate:                                                         ,
20            


To:            Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:




Reference is made to the Credit Agreement, dated as of August 3, 2015 (as
amended, amended and restated, restated, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”) by, among others, (i)
Barnes & Noble, Inc., a Delaware corporation, as the lead borrower (in such
capacity, the “Lead Borrower”) for itself and the other Borrowers from time to
time party thereto, (ii) the other Borrowers from time to time party thereto,
(iii) the Guarantors from time to time party thereto, (iv) Bank of America,
N.A., as Administrative Agent, Collateral Agent and Swing Line Lender, (v) the
Lenders from time to time party thereto, (vi) JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association, and SunTrust Bank, as Co-Syndication Agents
and (vii) Citizens Bank, N.A. and Regions Bank, as Co-Documentation Agents.  All
capitalized terms used in this Compliance Certificate and not otherwise defined
herein shall have the same meanings herein as in the Credit Agreement.


The undersigned, in his capacity as a duly authorized and acting Responsible
Officer of the Lead Borrower, hereby certifies on behalf of the Lead Borrower
and each of the other Loan Parties as of the date hereof the following:
 
1.            No Defaults or Events of Default.
 

(a) Since ____________________ (the date of the last Compliance Certificate
delivered pursuant to Section 6.02 of the Credit Agreement, or, in the case of
the first Compliance Certificate delivered after the Closing Date, the Closing
Date), and except as set forth in Appendix I, no Default or Event of Default has
occurred and is continuing.

 

(b) If a Default or Event of Default has occurred and is continuing
since ____________________ (the date of the last Compliance Certificate
delivered pursuant to Section 6.02 of the Credit Agreement, or, in the case of
the first Compliance Certificate delivered after the Closing Date, the Closing
Date), the Loan Parties have taken or propose to take those actions with respect
to such Default or Event of Default as described on said Appendix I.



2.            Financial Calculations and Covenant Compliance.


OPTION 1: [Since _______________ (the date of the last Compliance Certificate
delivered pursuant to Section 6.02 of the Credit Agreement or, in the case of
the first Compliance Certificate delivered after the Closing Date, the Closing
Date), Availability has at all times equaled or exceeded the greater of (i) 10%
of the Loan Cap and (ii) $35,000,000.]


D-1

--------------------------------------------------------------------------------

OPTION 2: [Since ____________________ (the date of the last Compliance
Certificate delivered pursuant to Section 6.02 of the Credit Agreement or, in
the case of the first Compliance Certificate delivered after the Closing Date,
the Closing Date), Availability has not at all times equaled or exceeded the
greater of (i) 10% of the Loan Cap and (ii) $35,000,000.  As of the date hereof,
the Consolidated Fixed Charge Coverage Ratio for the trailing Twelve Month
Period ending on the last day of the most recently ended month for which monthly
or quarterly financial statements have been delivered or have been required to
be delivered in accordance with Section 6.01 of the Credit Agreement is not less
than 1.00 to 1.00, as set forth on Schedule 1 hereto.]


3.            Financial Statements.


[Use following paragraph for fiscal month-end financial statements, to the
extent required to be delivered pursuant to the Credit Agreement]


Attached hereto as Appendix II is the consolidated balance sheet of the Lead
Borrower and its Subsidiaries for the Fiscal Month ending _____________,
together with the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Month, and for the portion
of the Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (i) the corresponding Fiscal Month of the
previous Fiscal Year (if available), and (ii) the corresponding portion of the
previous Fiscal Year (if available).


4.            No Material Accounting Changes, Etc.



(a) The financial statements furnished to the Administrative Agent for the
[Fiscal Year/Fiscal Quarter/Fiscal Month] ending _____________ fairly present in
all material respects the financial condition, results of operations,
Shareholders’ Equity and cash flows of the Lead Borrower and its Subsidiaries,
as of the end of the period(s) covered, and were prepared in accordance with
GAAP, subject only to, with respect to the quarterly and monthly financial
statements, normal year end audit adjustments and the absence of footnotes.




(b) Except as set forth in Appendix III, there has been no change in generally
accepted accounting principles used in the preparation of the financial
statements furnished to the Administrative Agent for the [Fiscal Year/Fiscal
Quarter/Fiscal Month] ending _____________.  If any such change has occurred, a
statement of reconciliation conforming such financial statements to GAAP is
attached hereto in Appendix III.




5. Management Discussion.  Attached hereto as Appendix IV is a discussion and
analysis prepared by management of the Lead Borrower with respect to the
financial statements delivered herewith.





[Remainder of page left blank intentionally; signature page follows.]




D-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized and acting Responsible Officer of the Lead
Borrower, on behalf of the Lead Borrower and each of the other Loan Parties, has
duly executed this Compliance Certificate as of  ____________________, 20____.
 
 

  LEAD BORROWER:  
 
BARNES & NOBLE, INC., as Lead Borrower
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
  

 
 
D-3

--------------------------------------------------------------------------------



APPENDIX I




Except as set forth below, no Default or Event of Default has occurred and is
continuing.  [If a Default or Event of Default has occurred and is continuing,
the following describes the nature of the Default or Event of Default in
reasonable detail and the steps, if any, being taken or contemplated by the Loan
Parties to be taken on account thereof.]




D-4

--------------------------------------------------------------------------------

APPENDIX II


(Financial Statements)






[see attached]




D-5

--------------------------------------------------------------------------------


APPENDIX III


(GAAP)






[see attached]
 
 
D-6

--------------------------------------------------------------------------------

APPENDIX IV


(MD&A)


[see attached]


D-7

--------------------------------------------------------------------------------



SCHEDULE 1




[IF APPLICABLE]




CONSOLIDATED FIXED CHARGE COVERAGE RATIO:
 
          
 
  1.   Consolidated EBITDA for applicable Measurement Period:    
(a)
Consolidated Net Income for the most recently completed Measurement Period:
       
Plus the following to the extent deducted in calculating such Consolidated Net
Income:
           
(b)
Consolidated Interest Charges:
           
(c)
the provision for Federal, state, local and foreign income Taxes (net of any tax
credits):
           
(d)
depreciation and amortization expense:
           
(e)
all expenses or losses reducing Consolidated Net Income which do not represent a
cash item in such period (including LIFO reserves) or any future period:
           
(f)
expenses deducted in such period resulting from the issuance of any Equity
Interests which do not represent a cash item in such period or any future period
(in each case of or by the Lead Borrower and the other Loan Parties for such
Measurement Period):
           
(g)
The sum of Lines 1(a) through (f):
             
Minus the following to the extent included in calculating such Consolidated Net
Income:
           
(h)
all non-cash gains increasing Consolidated Net Income (in each case of or by the
Lead Borrower and the other Loan Parties for such Measurement Period):
           
(i)
Consolidated EBITDA [Line 1(g) minus Line 1(h)]:
         
2.
Minus the sum of the following:            
(a)
Capital Expenditures (other than those in connection with Permitted
Acquisitions):
             
Plus
           
(b)
the aggregate amount of Federal, state, local and foreign income taxes paid in
cash or required to be paid in cash during such Measurement Period:
           
(c)
The sum of Line 2(a) and Line 2(b):
         
3.
CASH FLOW AVAILABLE FOR FIXED CHARGES [Line 1(i) minus Line 2(c)]:
 

 
 
D-8

--------------------------------------------------------------------------------

 

       
4.
Debt Service Charges during such Measurement Period:
           
(a)
Consolidated Interest Charges paid in cash or required to be paid in cash for
such Measurement Period:
             
Plus
           
(b)
the principal payments (other than Permitted Refinancings) made or required to
be made on account of Indebtedness (excluding the Obligations but including,
without limitation, Capital Lease Obligations) for such Measurement Period:
           
(c)
Debt Service Charges [The sum of Line 4(a) and Line4(b)]:
         
5.
Plus the aggregate amount of all Restricted Payments paid in cash during such
Measurement Period (determined on a consolidated basis in accordance with GAAP):
         
6.
FIXED CHARGES [The sum of Line 4(c) and Line 5]:
         
7.
CONSOLIDATED FIXED CHARGE COVERAGE RATIO [Line 3 divided by Line 6]:
         

 


D-9

--------------------------------------------------------------------------------



EXHIBIT E


Form of Assignment and Assumption


ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement (as defined below), receipt of a copy of which is hereby
acknowledged by [each, the] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any participations in LC Obligations and Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
Law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the] [an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.
 
1.
Assignor[s]:
                   
2.
Assignee[s]:
           

 



--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
E-1

--------------------------------------------------------------------------------

 
 

       
3.
Borrowers:
Barnes & Noble, Inc., a Delaware corporation, Barnes & Noble Booksellers, Inc.,
a Delaware corporation, Barnes & Noble International LLC, a Delaware limited
liability company, Barnes & Noble Marketing Services LLC, a Virginia limited
liability company, Barnes & Noble Purchasing, Inc., a New York corporation,
Barnes & Noble Services, Inc., a New York corporation, Nook Digital LLC, a
Delaware limited liability company, and Sterling Publishing Co., Inc., a
Delaware corporation.
       
4.
Administrative Agent:
Bank of America, N.A., as the Administrative Agent under the Credit Agreement.
       
5.
Credit Agreement:
Credit Agreement, dated as of August 3, 2015 (as amended, amended and restated,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”) by, among others, (i) Barnes & Noble, Inc., a Delaware
corporation, as the lead borrower (in such capacity, the “Lead Borrower”) for
itself and the other Borrowers from time to time party thereto, (ii) the other
Borrowers from time to time party thereto, (iii) the Guarantors from time to
time party thereto, (iv) Bank of America, N.A., as Administrative Agent,
Collateral Agent and Swing Line Lender, (v) the Lenders from time to time party
thereto, (vi) JPMorgan Chase Bank, N.A., Wells Fargo Bank, National Association,
and SunTrust Bank, as Co-Syndication Agents and (vii) Citizens Bank, N.A. and
Regions Bank, as Co-Documentation Agents, as the same may be amended, amended
and restated, restated, supplemented or otherwise modified and in effect from
time to time.
       
6.
Assigned Interest[s]:
           

 


Assignor[s]5
Assignee[s]6
Facility or
Facilities
Assigned7
Aggregate
Amount of
Commitment/
Loans for all Lenders8
Amount of
Commitment/
Loans
Assigned9
Percentage
Assigned of
Commitment/
Loans10
     
 
$_____________
 
$_____________
 
_____________%

 
 

[7.             Trade Date:                                        
___________________________]11



Effective Date:                                                , 20       [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE DATE OF DELIVERY OF THIS
ASSIGNMENT AND ASSUMPTION FOR RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 

--------------------------------------------------------------------------------

5  List each Assignor, as appropriate.

6
List each Assignee, as appropriate.

7
Fill in the appropriate terminology for each applicable type of facility under
the Credit Agreement that is being assigned under this Assignment.

8 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
of Loans under the applicable type of facility made between the Trade Date and
the Effective Date.

9 Subject to minimum amount requirements pursuant to Section 10.06(b)(i) of the
Credit Agreement and subject to proportionate amount requirements pursuant to
Section 10.06(b)(ii) of the Credit Agreement.

10
Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all applicable Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
E-2

--------------------------------------------------------------------------------

 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 

   
ASSIGNOR:
    [NAME OF ASSIGNOR]  
 
By:
 
 
Name:
 
 
Title:
 

 
 
 

   
ASSIGNEE:
    [NAME OF ASSIGNEE]  
 
By:
 
 
Name:
 
 
Title:
 

 
 
 
[Consented to and]12 Accepted:

 
BANK OF AMERICA, N.A., as
[Administrative Agent] [an LC Issuer] [Swing Line Lender] 
 
 
  By:    Name:    Title:   

                                                                          
                                                            

 
JPMORGAN CHASE BANK, N.A., as an LC Issuer
 
 
  By:    Name:    Title:   

  
[Consented to:]13

 
BARNES & NOBLE, INC., as
Lead Borrower
 
 
  By:    Name:    Title:   

    
                                                             



--------------------------------------------------------------------------------

12
To the extent that (i) the Administrative Agent’s consent is required under
Sections 10.06(b)(i)(B) and 10.06(b)(iii)(B) of the Credit Agreement, (ii) the
LC Issuer’s consent is required under Section 10.06(b)(iii)(C) of the Credit
Agreement, or (iii) the Swing Line Lender’s consent is required under Section
10.06(b)(iii)(D) of the Credit Agreement.

13
To the extent required under Sections 10.06(b)(i)(B), 10.06(b)(iii)(A) or any
other provision of the Credit Agreement.

 
 
 
E-3

--------------------------------------------------------------------------------

ANNEX I TO ASSIGNMENT AND ASSUMPTION




Reference is made to the Credit Agreement, dated as of August 3, 2015 by, among
others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead borrower
(in such capacity, the “Lead Borrower”) for itself and the other Borrowers from
time to time party thereto, (ii) the other Borrowers from time to time party
thereto, (iii) the Guarantors from time to time party thereto, (iv) Bank of
America, N.A., as Administrative Agent, Collateral Agent and Swing Line Lender,
(v) the Lenders from time to time party thereto, (vi) JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, National Association, and SunTrust Bank, as Co-Syndication
Agents and (vii) Citizens Bank, N.A. and Regions Bank, as Co-Documentation
Agents, as the same may be amended, amended and restated, restated, supplemented
or otherwise modified and in effect from time to time.
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.               Representations and Warranties.


1.1.            Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Loan Parties or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Loan Parties or any other Person of any of their respective
obligations under any Loan Document.


1.2.            Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b) or any other provision of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent, or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the] [such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, the Collateral Agent, [the] [any] Assignor or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance
 
E-4

--------------------------------------------------------------------------------

 
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.


2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued up to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.


3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic image scan
transmission (e.g., “pdf” or “tif” via e-mail) shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York (except for the conflict of laws rules
thereof, but including General Obligations Law Sections 5-1401 and 5-1402).


4.            Fees.  Unless waived by the Administrative Agent in accordance
with Section 10.06(b)(iv) of the Credit Agreement, this Assignment and
Assumption shall be delivered to the Administrative Agent with a processing and
recordation fee of $3,500.


5.            Delivery.  If the Assignee is not a Lender, the Assignee shall
deliver to the Administrative Agent an Administrative Questionnaire.
 
 
E-5

--------------------------------------------------------------------------------



EXHIBIT F


Form of Borrowing Base Certificate and Revolving Line of Credit Availability




See attached.
 
 
 

--------------------------------------------------------------------------------

 
Barnes & Noble, Inc.
Borrowing Base Certificate for the period ending xx/xx/xxxx
($ 000's)
 
xx/xx/xxxx
 
   
Date:
 
 
 
Cert. No.
 
 
 
     
 
 
Retail
NOOK
B&N, Inc.
         
1. Inventory Availability
 
 
 
 
 
 
     
2. Trade Accounts Receivable Availability
 
 
 
 
 
 
     
3. Credit Card Accounts Receivable Availability
 
 
 
 
 
 
     
4. Availability before Reserves
 
 
 
 
 
 
     
        Less Reserves
 
 
 
 
 
 
     
5. Uncapped Availability
 
 
 
 
 
 
     
B&N, Inc. Availability
 
   
 
 
 
     
AVAILABILITY CALCULATION
 
     
 
 
     
Outstanding Principal Balance
 
     
 
 
     
 
ADD
Documentary Letters of Credit
 
 
 
Standby Letters of Credit
 
Total Letters of Credit
 
   
 
 
 
     
Total Loan Balance Prior to Request
 
   
 
 
 
     
Net Availability Prior to Request
 
   
 
 
 
     
 
 
Advance Request
   
 
 
Paydown
   
 
 
     
B&N, Inc. Net Availability After Request
 
   
 
The undersigned represents and warrants that (a) the information set forth above
is true, complete and accurate, and has been prepared in accordance with the
requirements of the Credit Agreement between Barnes & Noble, Inc., as the Lead
Borrower (the “Borrower”), Bank of America, N.A., as Administrative Agent, and
the other parties from time to time party thereto (the "Credit Agreement"); (b)
no Default (as defined in the Credit Agreement) is presently in existence; and
(c) all or a portion of the advance requested hereby will be set aside by the
Borrower to cover 100% of the Borrower’s obligation for sales tax on account of
sales since the most recent borrowing under the Credit Agreement.
 
Authorized Signer:
   
 
Name:
   
 
Title:
   


 

--------------------------------------------------------------------------------

 
Barnes & Noble Retail
(Period ending xx/xx/xx)
($ 000's)
 
xx/xx/xx
 
 
 
Date:
 
 
 
 
Cert. No.
 
 
 
 
 
 
 
 
Cost
 
Beg. Inventory as of:
xx/xx/xx
 
 
 
 
 
 
 
 
 
ADD
Central Receipts
 
 
 
 
Local Receipts
 
 
 
 
Freight
 
 
 
 
 
 
 
 
LESS
Returns
       
Adjustments
       
Vendor Supported Markdown
       
Other
       
Cost of Sales
                       
Ending inventory as of:
xx/xx/xx
 
 
           
ADD
Monroe DC Inventory
       
Reno DC Inventory
       
Sterling Publishing Inventory
             
 
LESS
Sterling Consignment
 
 
 
 
Vendor Allowance
 
 
 
 
Rental
 
 
 
 
Shrink Reserve
 
 
   
Café/Gift
   
 
 
 
 
 
Net Eligible Inventory
     
Inventory Advance Rate:
 
 
 
Monthly NOLV:
                Inventory Availability

 
 
 

--------------------------------------------------------------------------------

 
 
 

       
Trade Accounts Receivable:
             
ADD
Bulk Gift Card A/R
       
Electronic & Travelers' Checks
               
LESS
Intercompany
       
Past Due >60 Days or >90 Days
       
Past Due Credits
       
Cross Age
       
Foreign Account (Excluding Canada)
       
Government Receivables
       
Unposted Cash (Both US and Canada)
       
Orders Pre-Billed (2 days)
       
Current Amounts in Bankruptcy/Collections
       
Chargebacks
       
Amounts Over 5 Days
             
Net Trade Accounts Receivable
 
 
Trade Accounts Advance Rate
85.0%
         
Trade Accounts Receivable Availability
 
         
Credit Card Accounts Receivable
                LESS Amounts over 5 Days    
Net Credit Card Accounts Receivable
 
Credit Card Accounts Receivable Advance Rate
90.0%      
Credit Card Accounts Receivable Availability
 
       
Barnes & Noble Retail Availability before Reserves
 
         
LESS
Sterling A/R Dilution Reserve
       
Gift Certificates/Gift Cards
       
Landlord Lien Reserve (2 Months for PA, VA, WA)
             
Barnes & Noble Retail Availability
 
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
NOOK
(Period ending xx/xx/xx)
($ 000's)
 
xx/xx/xx
 
 
 
Date:
 
 
 
 
Cert. No.
 
 
 
 
 
 
 
 
Cost
 
Beg. Inventory as of:
xx/xx/xx
 
 
 
 
 
 
 
 
 
ADD
Central Receipts
 
 
 
 
Local Receipts
 
 
 
 
Freight
 
 
 
 
 
 
 
 
LESS
Returns
       
Adjustments
       
Vendor Supported Markdown
       
Other
       
Cost of Sales
                       
Ending inventory as of:
xx/xx/xx
 
 
           
ADD
Monroe & Reno DC Inventory
       
Retail Inventory
             
 
LESS
Return Center Inventory
 
 
 
 
Inventory Reserve
 
 
 
 
Shrink Reserve in Excess of Accrual
 
 
 
 
 
 
 
Net Eligible Inventory
     
Inventory Advance Rate:
 
 
 
Monthly NOLV:
               
Inventory Availability

 

--------------------------------------------------------------------------------

 

       
Trade Accounts Receivable:
             
LESS
Unreconciled Difference to General Ledger
       
Unapplied Cash
       
Past Due >60 Days
       
>90 Days Old
       
Past Due Credits
       
Cross Age (Past Due >50% of Total)
       
Chargebacks
       
A/R Not Billed
             
Net Trade Accounts Receivable
 
 
Trade Accounts Advance Rate
85.0%
         
Trade Accounts Receivable Availability
 
         
Credit Card Accounts Receivable
              LESS
Amounts over 5 Days
     
Fees Payable on In-Transit Amounts
 
Net Credit Card Accounts Receivable
 
Credit Card Accounts Receivable Advance Rate
90.0%        
Credit Card Accounts Receivable Availability
 
       
Nook Availability before Reserves
 
         
LESS
A/R Dilution Reserve
       
Gift Cards
             
Nook Availability
 
 

 

--------------------------------------------------------------------------------

 

 
EXHIBIT G


Security Agreement




See attached.


 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
SECURITY AGREEMENT


by


BARNES & NOBLE, INC.,
as a Grantor and as the Lead Borrower


and


THE OTHER GRANTORS NAMED HEREIN


and


BANK OF AMERICA, N.A.
as the Collateral Agent






Dated as of August 3, 2015
 
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
     
ARTICLE I
DEFINITIONS AND INTERPRETATION
     
SECTION 1.1
Definitions
1
SECTION 1.2
Interpretation
4
     
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
     
SECTION 2.1
Grant of Security Interest and Pledge
4
SECTION 2.2
Security Interest
5
     
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL
     
SECTION 3.1
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest
5
SECTION 3.2
Other Actions
6
SECTION 3.3
Joinder of Additional Grantors
7
SECTION 3.4
Collateral Access Agreements
7
SECTION 3.5
Further Assurances
7
     
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
     
SECTION 4.1
Title
8
SECTION 4.2
Limitation on Liens; Defense of Claims
8
SECTION 4.3
Validity and Priority of Security Interest
8
SECTION 4.4
Chief Executive Office; Change of Name; Jurisdiction of Organization
8
SECTION 4.5
[Intentionally Omitted.]
9
SECTION 4.6
No Claims
9
SECTION 4.7
No Conflicts, Consents, etc
9
SECTION 4.8
Collateral
9
SECTION 4.9
Insurance
9
SECTION 4.10
Payment of Taxes; Claims
10
SECTION 4.11
Access to Collateral, Books and Records; Other Information
10
SECTION 4.12
[Intentionally Omitted]
10
SECTION 4.13
Transfers of and other Liens on Collateral
10
SECTION 4.14
[Intentionally Omitted]
10
SECTION 4.15
Grant of Collateral License
10
SECTION 4.16
Commercial Tort Claims
11
     

 
 
-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

 Page
ARTICLE V
CERTAIN PROVISIONS CONCERNING ACCOUNTS
     
SECTION 5.1
Special Representations and Warranties
11
SECTION 5.2
Maintenance of Records
11
SECTION 5.3
Legend
11
SECTION 5.4
Modification of Terms, etc.
11
SECTION 5.5
Collection
12
SECTION 5.6
Assignment of Security Interest
12
     
ARTICLE VI
REMEDIES AND APPLICATION OF PROCEEDS
     
SECTION 6.1
Remedies
12
SECTION 6.2
Notice of Sale
14
SECTION 6.3
Waiver of Notice and Claims
14
SECTION 6.4
No Waiver; Cumulative Remedies
14
SECTION 6.5
Application of Proceeds
15
     
ARTICLE VII
MISCELLANEOUS
     
SECTION 7.1
Concerning Collateral Agent
15
SECTION 7.2
Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact
16
SECTION 7.3 Expenses; Indemnity 16
SECTION 7.4
Continuing Security Interest; Assignment
16
SECTION 7.5
Termination; Release; Reinstatement
17
SECTION 7.6
Modification in Writing
17
SECTION 7.7
Notices
17
SECTION 7.8
GOVERNING LAW
17
SECTION 7.9
SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL
17
SECTION 7.10
Severability of Provisions
18
SECTION 7.11
Execution in Counterparts
19
SECTION 7.12
[Intentionally Omitted.]
19
SECTION 7.13
No Claims against Collateral Agent
19
SECTION 7.14
No Release
19
SECTION 7.15
Obligations Absolute
19





-ii-

--------------------------------------------------------------------------------

EXHIBIT A
Form of Joinder Agreement
EXHIBIT B
Form of Perfection Certificate





-i-

--------------------------------------------------------------------------------

SECURITY AGREEMENT


This SECURITY AGREEMENT, dated as of August 3, 2015 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”), is made by each of BARNES &
NOBLE, INC., a Delaware corporation (the “Lead Borrower”), and certain other
Subsidiaries of the Lead Borrower signatory hereto as grantors (the Lead
Borrower and such other grantors, together with any successors and any other
Subsidiaries of the Lead Borrower that may join as a grantor from time to time,
the “Grantors,” and each, a “Grantor”), in favor of BANK OF AMERICA, N.A., in
its capacity as collateral agent for the Credit Parties (as defined in the
Credit Agreement defined below) pursuant to the Credit Agreement (as hereinafter
defined), as grantee, assignee and secured party (in such capacities and
together with any successors and assigns in such capacities, the “Collateral
Agent”).


R E C I T A L S :


A.            The Grantors, the Collateral Agent, Bank of America, N.A., as
administrative agent, and the Lenders party thereto, among others, have, in
connection with the execution and delivery of this Agreement, entered into that
certain Credit Agreement of even date herewith (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).


B.            Each Grantor will receive substantial benefits from the execution,
delivery and performance of the obligations under the Credit Agreement, the
Facility Guaranty and the other Loan Documents and each is, therefore, willing
to enter into this Agreement.


C.            Each Grantor is or, as to Collateral (as hereinafter defined)
acquired by such Grantor after the date hereof, will be, the legal and/or
beneficial owner of the Collateral pledged by it hereunder.


D.            This Agreement is given by each Grantor in favor of the Collateral
Agent for the benefit of the Credit Parties to secure the payment and
performance of all of the Secured Obligations.


E.            It is a condition to the obligations of the Lenders to make the
Loans under the Credit Agreement and a condition to the obligation of each LC
Issuer to issue Letters of Credit under the Credit Agreement that each Grantor
execute and deliver this Agreement.


A G R E E M E N T :


NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:


ARTICLE I
DEFINITIONS AND INTERPRETATION


SECTION 1.1                   Definitions.


(a)            Capitalized terms used but not otherwise defined herein that are
defined in the Credit Agreement shall have the meanings given to them in the
Credit Agreement.


1

--------------------------------------------------------------------------------



(b)            Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein (including, unless otherwise specified, references
to any “Letter of Credit”) that are defined in the UCC shall have the meanings
assigned to them in the UCC.


(c)            The following terms shall have the following meanings:


“Agreement” shall have the meaning assigned to such in the Preamble hereof.


“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.


“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.


“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.


“Collateral Data” shall mean, with respect to Intellectual Property consisting
of databases and data compilations, all facts and information stored or included
in such data bases or data compilations arising from or with respect to all or
any portion of the Collateral.


“Collateral License” shall have the meaning assigned to such term in Section
4.15 hereof.


“Contracts” shall mean, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Grantor and third
parties, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.


“Control” shall mean “control,” as such term is defined in Section 9-104 of the
UCC.


“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.


“Excluded Assets” shall mean (a) Equity Interests in the Lead Borrower and its
Subsidiaries or held by the Lead Borrower and its Subsidiaries in any joint
venture or similar arrangement, (b) all Intellectual Property and Licenses of
the Grantors (subject to the rights of the Collateral Agent under the Collateral
License), (c) all furniture, Fixtures and Equipment of the Grantors, (d) General
Intangibles, Instruments and Documents not evidencing, governing, securing,
arising from or otherwise related to the Collateral, (e) any Real Property owned
or leased by the Grantors, (f) Excluded Accounts and (g) those assets that the
Administrative Agent has reasonably determined (in consultation with the Lead
Borrower or as directed by the Required Lenders, as the case may be) that the
costs of obtaining a perfected, first priority security interest therein are
excessive in relation to the value of the security to be afforded thereby.


“General Intangibles” shall mean, collectively, with respect to each Grantor,
all “general intangibles,” as such term is defined in the UCC (other than
Intellectual Property and Licenses), of such Grantor and, in any event, shall
include, without limitation, (i) all of such Grantor’s rights, title and
interest in, to and under all insurance policies and Contracts, (ii) all
know-how and warranties, (iii) any and all other rights, claims,
choses-in-action and causes of action of such Grantor against any other Person
and the benefits of any and all collateral or other security given by any other
Person in connection


2

--------------------------------------------------------------------------------



therewith, (iv) all guarantees, endorsements and indemnifications, (v) all
lists, books, records, correspondence, ledgers, print-outs, files (whether in
printed form or stored electronically), tapes and other papers or materials
containing information, including, without limitation, all customer or tenant
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, appraisals, recorded knowledge, surveys, studies, engineering
reports, test reports, manuals, standards, processing standards, performance
standards, catalogs, research data, computer and automatic machinery software
and programs and the like, field repair data, accounting information pertaining
to such Grantor’s operations or any of such Grantor’s assets and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, of any Governmental Authority (or any Person acting on
behalf of a Governmental Authority) now or hereafter acquired or held by such
Grantor pertaining to any of its assets, including, without limitation, building
permits, certificates of occupancy, environmental certificates, industrial
permits or licenses and certificates of operation (but excluding Licenses),
(vii) all Payment Intangibles, and (viii) all rights to reserves, deferred
payments, deposits, refunds, indemnification of claims to the extent the
foregoing relate to any assets, including, without limitation, Permitted
Acquisitions, and claims for tax or other refunds against any Governmental
Authority relating to any assets of the Grantors.


“Grantor” shall have the meaning assigned to such term in the Preamble hereof.


“Intellectual Property” shall mean, collectively, with respect to each Grantor,
all (i) patents and patent applications registered or applied for in the United
States and all other nations throughout the world and any political subdivision
thereof, and all improvements to the inventions disclosed in each such
registration, patent or patent application, (ii) trademarks, service marks,
certification marks, trade dress, logos, slogans, uniform resource locations
(URL’s), domain names, rights of publicity, trade names and corporate names
(whether registered or unregistered, whether statutory or common law and whether
established or registered in the United States or any other country or any
political subdivision thereof), including all registrations and applications for
registration of the foregoing and all goodwill associated therewith, (iii)
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and
registrations and applications for registration thereof, including all
derivative works, moral rights, renewals, extensions, reversions or restorations
associated with such copyrights, now or hereafter provided by law, (iv) computer
software (including, without limitation, source code, object code, firmware,
operating systems and specifications), (v) trade secrets, (vi) databases and
compilations of data (it being understood that the foregoing shall not include
individual facts and pieces of information stored therein), (vii) any other
similar type of proprietary intellectual property right, and (viii) all rights
to sue or recover and retain damages and costs and attorneys’ fees for past,
present and future infringement or misappropriation of any of the foregoing, in
each case (i) through (vii), whether now owned or hereafter created or acquired
by or assigned to such Grantor.


“Joinder Agreement” shall mean an agreement substantially in the form annexed
hereto as Exhibit A.


“Lead Borrower” shall have the meaning assigned to such term in the Preamble
hereof.


“Licensed Assets” shall have the meaning assigned to such term in Section 4.15
hereof.


“Licenses” shall mean, collectively, with respect to each Grantor, all license
and distribution agreements with, and covenants not to sue, any other party with
respect to any Intellectual


3

--------------------------------------------------------------------------------



Property, whether such Grantor is a licensor or licensee, distributor or
distributee under any such license or distribution agreement.


“Perfection Certificate” shall mean a certificate substantially in the form
annexed hereto as Exhibit B and each supplement (which shall be in form and
substance reasonably acceptable to the Collateral Agent) thereto from time to
time executed and delivered by the applicable Grantor contemporaneously with the
execution and delivery of each Joinder Agreement executed in accordance with
Section 3.3.


“Restricted Collateral” shall mean all assets of the Grantors that would
otherwise be included as Collateral but for the express terms of (a) any permit,
lease, license, contract or other agreement or instrument constituting or
applicable to such asset or (b) applicable Law (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law or principles of equity) that,
in each case, prohibits the grant to any Credit Party of a security interest in
and to such asset and, in the case of clause (a) would result in the termination
thereof or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Grantor’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided,
however, that such assets shall constitute “Restricted Collateral” only to the
extent and for so long as such permit, lease, license, contract or other
agreement or applicable Law validly prohibits the creation of a Lien on such
property in favor of the Credit Parties and, upon the termination of such
prohibition (by written consent or in any other manner), such property shall
cease to constitute “Restricted Collateral”.
 
SECTION 1.2                   Interpretation.  The rules of interpretation
specified in the Credit Agreement shall be applicable to this Agreement.  In the
event of any direct conflict between the terms of this Agreement and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control.


ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS


SECTION 2.1                    Grant of Security Interest and Pledge.  As
collateral security for the payment and performance in full of all the Secured
Obligations, each Grantor hereby (a) grants to the Collateral Agent for its
benefit and for the benefit of the Credit Parties a lien on and security
interest in and to, and (b) pledges, mortgages and hypothecates to the
Collateral Agent for its benefit and the benefit of the Credit Parties, in each
case, all of the right, title and interest of such Grantor in, to and under all
of the following personal property and interests in property, wherever located,
and whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”):



(i) all Accounts;




(ii) all Inventory;




(iii) all Investment Property;




(iv) all Deposit Accounts and all Securities Accounts;




(v) all Chattel Paper, Instruments and Letter-of-Credit Rights arising from the
sale of or providing of Inventory or services by such Grantor;



4

--------------------------------------------------------------------------------




(vi) all General Intangibles, Documents and Supporting Obligations evidencing,
governing, securing, arising from or related to any of the assets described in
the foregoing clauses (i) - (v);




(vii) all books and records relating to any of the foregoing clauses (i) - (vi);




(viii) all Commercial Tort Claims arising from or with respect to any of the
assets described in the foregoing clauses (i) - (vii); and




(ix) to the extent not covered by the foregoing clauses (i) - (viii), all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.



Notwithstanding anything to the contrary contained in clauses (i) through (ix)
above, the security interest created by this Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Assets or Restricted
Collateral; provided, that all Accounts arising from and all Proceeds,
substitutions or replacements of any Restricted Collateral (other than Excluded
Assets and Restricted Collateral) shall constitute Collateral hereunder.


SECTION 2.2                  Security Interest.  Each Grantor hereby irrevocably
authorizes the Collateral Agent at any time and from time to time to
authenticate and file in any relevant jurisdiction any financing statements and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral, including, without
limitation, (i) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, and (ii) any financing or continuation statements or other documents
without the signature of such Grantor where permitted by law.


ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL


SECTION 3.1                  Financing Statements and Other Filings; Maintenance
of Perfected Security Interest.  Each Grantor represents and warrants that the
filings, registrations and recordings necessary and appropriate in the United
States to create, preserve, protect and perfect the security interest granted by
each such Grantor to the Collateral Agent (for the benefit of the Credit
Parties) pursuant to this Agreement in respect of the Collateral are listed in
Schedule 1.04 to the Perfection Certificate.  Each Grantor represents and
warrants that all such filings, registrations and recordings have been delivered
to the Collateral Agent in completed (and, to the extent necessary or
appropriate, duly executed) form for filing in each governmental, municipal or
other office specified in Schedule 1.04 to the Perfection Certificate.  Each
Grantor agrees that at the sole cost and expense of the Grantors, (i) such
Grantor will take such actions as are necessary to maintain the security
interest created by this Agreement in the Collateral as a perfected first
priority security interest and, subject to Permitted Encumbrances, shall take
such commercially reasonable actions as are necessary to defend such security
interest against the claims and demands of all Persons, (ii) such Grantor shall
furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral, in each case as the Collateral Agent may
reasonably request, all in reasonable detail and (iii) at any time and from time
to time, upon the written request of the Collateral Agent, such Grantor shall
promptly and duly execute and deliver, and file and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably deem


5

--------------------------------------------------------------------------------



necessary for the purpose of obtaining or preserving the full benefits of this
Agreement and the rights and powers herein granted, including the filing of any
financing statements, continuation statements and other documents (including the
Agreement) under the UCC (or other applicable Laws) in effect in any
jurisdiction with respect to the security interest created hereby and the
execution and delivery of Blocked Account Agreements, all in form reasonably
satisfactory to the Collateral Agent and in such offices wherever required by
law to perfect, continue and maintain a valid, enforceable, first priority
security interest in the Collateral as provided herein and to preserve the other
rights and interests granted to the Collateral Agent hereunder, as against third
parties (other than with respect to Permitted Encumbrances), with respect to the
Collateral; provided, however, that no Grantor shall be required to make any
filings or take any other action to create, record or perfect the Collateral
Agent’s security interest on any Collateral outside of the United States or
enter into security or pledge agreements governed by laws other than the laws of
the United States, any state thereof or the District of Columbia.


SECTION 3.2                  Other Actions.  In order to further insure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Collateral Agent’s security interest in the Collateral, each
Grantor represents, warrants and agrees, in each case at such Grantor’s own
expense, with respect to the following Collateral that:


(a)            Instruments and Tangible Chattel Paper.  As of the date hereof no
amount in excess of $3,000,000 payable under or in connection with any of the
Collateral is evidenced by any Instrument or Tangible Chattel Paper.  If any
amount in excess of $3,000,000 payable under or in connection with any of the
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, the
Grantor acquiring such Instrument or Tangible Chattel Paper shall forthwith
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may reasonably request from time to time.


(b)            Deposit and Securities Accounts.  If any Grantor establishes any
other Securities Account or DDA during the term of the Credit Agreement, such
Grantor shall give prompt written notice thereof to the Collateral Agent and, no
later than 30 days (or such longer period as the Collateral Agent may reasonably
agree) after establishing such Securities Account or DDA, shall deliver to the
Collateral Agent a fully executed Securities Account Control Agreement, Blocked
Account Agreement or copy of a DDA Notification that has been delivered to the
applicable depositary bank, as the case may be.


(c)            Electronic Chattel Paper and Transferable Records.  As of the
date hereof, no amount in excess of $3,000,000 payable under or in connection
with any of the Collateral is evidenced by any Electronic Chattel Paper or any
“transferable record” (as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction).  If any amount in excess of $3,000,000 payable under or in
connection with any of the Collateral shall be evidenced by any Electronic
Chattel Paper or any transferable record, the Grantor acquiring such Electronic
Chattel Paper or transferable record shall promptly notify the Collateral Agent
thereof and shall take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent Control under UCC Section 9‑105 of such
Electronic Chattel Paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  The Collateral Agent agrees with
such Grantor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of Control, for the Grantor to
make alterations to the Electronic Chattel Paper or transferable


6

--------------------------------------------------------------------------------



record permitted under UCC Section 9‑105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act of
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of Control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.


(d)            Letter-of-Credit Rights.  As of the date hereof, Schedule 3.02 to
the Perfection Certificate lists all Letters of Credit under which a Grantor is
a beneficiary with a face amount exceeding $3,000,000 constituting Collateral. 
If such Grantor is at any time a beneficiary under a Letter of Credit
constituting Collateral now or hereafter issued in favor of such Grantor in a
face amount exceeding $3,000,000, such Grantor shall promptly notify the
Collateral Agent thereof and such Grantor shall, at the request of the
Collateral Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, take such commercially reasonable actions
as are necessary to either (i) arrange for the issuer and any confirmer of such
Letter of Credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such Letter of Credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the Letter of Credit are to be applied as provided in the Credit
Agreement.


SECTION 3.3                   Joinder of Additional Grantors.  The Grantors
shall cause each direct or indirect Subsidiary of any Loan Party which, from
time to time, after the date hereof shall be required to pledge any assets to
the Collateral Agent for the benefit of the Credit Parties pursuant to the
provisions of the Credit Agreement, to execute and deliver to the Collateral
Agent a Joinder Agreement (including supplements to the Perfection Certificate
and the schedules to the Credit Agreement), in each case, as and when required
under Section 6.12 of the Credit Agreement and, upon such execution and
delivery, such Subsidiary shall constitute a “Grantor” for all purposes
hereunder with the same force and effect as if originally named as a Grantor
herein, including, but not limited to, granting the Collateral Agent a security
interest in all Collateral of such Subsidiary.  The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.


SECTION 3.4                   Collateral Access Agreements.  Schedule 2.03 to
the Perfection Certificate lists all warehouse locations with respect to which
the Grantors shall deliver Collateral Access Agreements as of the Closing Date. 
After the Closing Date, upon the lease or other acquisition of any other
Material Storage Location or any other warehouse or other leased storage or
distribution facility in which $10,000,000 or more of Inventory is or is
reasonably expected to be located from time to time, and otherwise at any time
after the occurrence and during the continuation of an Event of Default, each
Grantor shall deliver Collateral Access Agreements as and to the extent required
under Section 7.03(e) or Section 7.05(h) of the Credit Agreement and otherwise
shall take such further actions, and execute and deliver to the Collateral Agent
such Collateral Access Agreements or additional assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate.


SECTION 3.5                  Further Assurances.  At any time after the
occurrence and during the continuation of an Event of Default, each Grantor
shall take such further actions, and execute and deliver to the Collateral Agent
such Collateral Access Agreements or additional assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate, wherever required by law, in
order to perfect, preserve and protect the security interest in the Collateral
as provided herein and the rights and interests granted to the Collateral Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm unto the Collateral Agent or permit the Collateral Agent to exercise and
enforce its rights, powers and remedies hereunder


7

--------------------------------------------------------------------------------



with respect to any Collateral.  Without limiting the generality of the
foregoing, at any time after the occurrence and during the continuation of an
Event of Default, each Grantor shall make, execute, endorse, acknowledge, file
or re-file and/or deliver to the Collateral Agent from time to time upon
reasonable request of the Collateral Agent such lists, descriptions and
designations of the Collateral, copies of warehouse receipts, receipts in the
nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, supplements, additional security
agreements, control agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments.  If an Event of Default has occurred and is continuing, the
Collateral Agent may institute and maintain, in its own name or in the name of
any Grantor, such suits and proceedings as the Collateral Agent may be advised
by counsel shall be necessary or expedient to prevent any impairment of the
security interest in or the perfection thereof in the Collateral.  All of the
foregoing shall be at the sole cost and expense of the Grantors.  The Grantors
and the Collateral Agent acknowledge that this Agreement is intended to grant to
the Collateral Agent for the benefit of the Credit Parties a security interest
in and Lien upon the Collateral and shall not constitute or create a present
assignment of any of the Collateral.


ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS


Each Grantor represents, warrants and covenants as follows:


SECTION 4.1                  Title.  Each Grantor has good and valid rights in,
and title to, the Collateral with respect to which it has purported to grant a
Security Interest hereunder.  No financing statement or other public notice
authorized by a Grantor of any Lien or security interest with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Collateral Agent pursuant to this
Agreement or as are permitted by the Credit Agreement.  No Person other than the
Collateral Agent has control or possession of all or any part of the Collateral,
except as not prohibited by the Credit Agreement.


SECTION 4.2                  Limitation on Liens; Defense of Claims.  Each
Grantor is as of the date hereof, and, as to Collateral acquired by it from time
to time after the date hereof, such Grantor will be, the sole direct and
beneficial owner of all Collateral pledged by it hereunder free from any Lien or
other right, title or interest of any Person other than the Liens and security
interest created by this Agreement and Permitted Encumbrances.  Each Grantor
shall, at its own cost and expense, take such commercially reasonable actions as
are necessary to defend title to the Collateral pledged by it hereunder and the
security interest therein and Lien thereon granted to the Collateral Agent and
the priority thereof against all claims and demands of all Persons, at its own
cost and expense, at any time claiming any interest therein adverse to the
Collateral Agent or any other Credit Party other than Permitted Encumbrances.


SECTION 4.3                  Validity and Priority of Security Interest.  The
security interest granted hereunder constitutes (a) a legal and valid security
interest in all of the Collateral securing the payment and performance of the
Secured Obligations, and (b) subject to the filings described in Section 3.1
above, a perfected security interest in all of the Collateral, to the extent
that perfection of such security interest can be achieved by filings or
recordings in the relevant jurisdiction.  The security interest granted
hereunder is and shall be prior to any other Lien on any of the Collateral other
than as permitted under the Credit Agreement.


SECTION 4.4                   Chief Executive Office; Change of Name;
Jurisdiction of Organization.


(a)            The exact legal name, type of organization, jurisdiction of
organization, organizational identification number, chief executive office and
Federal Taxpayer Identification Number


8

--------------------------------------------------------------------------------



of such Grantor is indicated in Schedule 1.01 to the Perfection Certificate. 
Each Grantor shall furnish to the Collateral Agent notice of any changes to its
name, type of organization, jurisdiction of organization, organizational
identification number, chief executive office and Federal Taxpayer
Identification Number in accordance with Section 6.14 of the Credit Agreement. 
Such Grantor agrees to take all action reasonably requested by and reasonably
satisfactory to the Collateral Agent (including making all filings under the
UCC) to maintain the perfection and priority of the security interest of the
Collateral Agent for the benefit of the Credit Parties in the Collateral
intended to be granted hereunder.  Each Grantor agrees to promptly provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the preceding sentence.


(b)            The Collateral Agent may rely on opinions of counsel as to
whether any or all UCC financing statements of the Grantors need to be amended
as a result of any of the changes described in Section 4.4(a).  If any Grantor
fails to provide information to the Collateral Agent about such changes on a
timely basis, the Collateral Agent shall not be liable or responsible to any
party for any failure to maintain a perfected security interest in such
Grantor’s property constituting Collateral, for which the Collateral Agent
needed to have information relating to such changes.  The Collateral Agent shall
have no duty to inquire about such changes if any Grantor does not inform the
Collateral Agent of such changes, the parties acknowledging and agreeing that it
would not be feasible or practical for the Collateral Agent to search for
information on such changes if such information is not provided by any Grantor.


SECTION 4.5                  [Intentionally Omitted.]


SECTION 4.6                  No Claims.  Each Grantor owns or has rights to use
all of the Collateral pledged by it hereunder and all rights with respect to any
of the foregoing used in, necessary for or material to such Grantor’s business
as currently conducted.  The use by such Grantor of such Collateral and all such
rights with respect to the foregoing do not infringe on the rights of any Person
other than such infringement which would not, individually or in the aggregate,
result in a Material Adverse Effect.  No claim has been made and remains
outstanding that such Grantor’s use of any Collateral does or may violate the
rights of any third Person that would individually, or in the aggregate, have a
Material Adverse Effect.


SECTION 4.7                  No Conflicts, Consents, etc.  Following the
occurrence and during the continuation of an Event of Default, if the Collateral
Agent desires to exercise any remedies, consensual rights or attorney-in-fact
powers set forth in this Agreement and determines it necessary to obtain any
approvals or consents of any Governmental Authority or any other Person
therefor, then, upon the reasonable request of the Collateral Agent, such
Grantor agrees to use commercially reasonable efforts to assist and aid the
Collateral Agent to obtain as soon as commercially practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.


SECTION 4.8                  Collateral.  All information set forth herein and
all information contained in the Perfection Certificate, including the schedules
attached thereto, and any documents, schedules and lists heretofore delivered to
any Credit Party in connection with this Agreement, in each case, relating to
the Collateral, is accurate and complete in all material respects and, if
represented as of a specified date, as of such date.


SECTION 4.9                  Insurance.  Each Grantor hereby irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and attorney-in--fact), exercisable only after the occurrence and during
the continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of the Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making


9

--------------------------------------------------------------------------------



all determinations and decisions with respect thereto.  In the event that any
Grantor at any time or times shall fail to obtain or main-tain any of the
policies of insurance required hereby or to pay any premium in whole or in part
relating thereto, the Collateral Agent may, without waiving or releas-ing any
obligation or liability of the Grantors hereunder or any Default or Event of
Default, in its sole discretion, obtain and main-tain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Collateral Agent deems advisable in accordance with Section 7.2 of this
Agreement.  All sums disbursed by the Collateral Agent in connection with this
Section 4.9, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Collateral Agent and shall be additional Secured Obligations secured
hereby.


SECTION 4.10               Payment of Taxes; Claims.  Each Grantor represents
and warrants that all Claims imposed upon or assessed against the Collateral
have been paid and discharged except to the extent such Claims constitute
Permitted Encumbrances.


SECTION 4.11                Access to Collateral, Books and Records; Other
Information.  The Collateral Agent and its representatives may examine the
Collateral in accordance with Section 6.10 of the Credit Agreement.


SECTION 4.12                [Intentionally Omitted].


SECTION 4.13                Transfers of and other Liens on Collateral.  No
Grantor shall sell, convey, assign or otherwise dispose of, or grant any option
with respect to, any of the Collateral pledged by it hereunder except as
permitted under the Credit Agreement.


SECTION 4.14                [Intentionally Omitted].


SECTION 4.15                Grant of Collateral License.  For the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
the extent reasonable to exercise rights and remedies under Article VI hereof at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the fullest extent of the Grantors’ rights to grant a
license or sublicense thereof, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use any of the furniture, Equipment, General Intangibles, Instruments,
Documents, Intellectual Property and Licenses (collectively, “Licensed Assets”)
now owned or hereafter acquired by such Grantor, wherever the same may be
located, including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof (the “Collateral License”); provided, that
such Collateral License may not be sub-licensed or transferred to any other
Person except (a) a sublicense to any agent of the Collateral Agent that is
acting for and on behalf of the Collateral Agent, which sublicense shall be for
the sole purpose of exercising the rights and remedies of the Collateral Agent
under Article VI hereof or (b) any successor Collateral Agent pursuant to
Section 9.06 of the Credit Agreement.  For the avoidance of doubt, the
Collateral License does not permit the Collateral Agent or any other Credit
Party to (x) sell, assign or otherwise transfer ownership in any Licensed Assets
or (y) encumber, license, sublicense or impair any Intellectual Property or
Licenses (in each case, other than in connection with the Disposition of
Collateral that may include a printed, stamped or otherwise applied trademark or
other mark of any Grantor).  In addition to the foregoing grant of the
Collateral License, the Grantors hereby acknowledge and agree that none of the
Collateral Agent, the other Credit Parties or any agent thereof shall be
required, prior to Disposing of or as a condition to the Disposition of all or
any portion of the Collateral during the exercise of remedies after an Event of
Default, to remove, deface or otherwise dispose of any trademark or other
Intellectual


10

--------------------------------------------------------------------------------



Property of the Grantors that may be printed upon, stamped upon, adhered to by
application of stickers or otherwise or otherwise incorporated as part of any
Collateral. For the avoidance of doubt, subject to the restrictions expressly
provided above, the Collateral License permits the Collateral Agent and its
agents to access and use, solely in the exercise of rights and remedies under
Article VI hereof, all the Grantors’ databases and data compilations in which
all or any portion of any Collateral Data is stored.


SECTION 4.16                Commercial Tort Claims.  If any Grantor shall at any
time hold or acquire a Commercial Tort Claim constituting Collateral for which a
complaint or a counter-claim in an amount reasonably estimated to be equal to or
greater than $3,000,000 has been filed, such Grantor shall (a) for itself or
through the Lead Borrower, notify the Collateral Agent thereof no later than ten
(10) Business Days after the filing or acquisition thereof, (b) if requested by
the Collateral Agent, deliver to the Collateral Agent, no later than ten (10)
Business Days after such request, a summary description of such Commercial Tort
Claim and (c) take such actions as the Collateral Agent may reasonably request
in order to perfect the Lien in favor of the Collateral Agent, for the benefit
of the Credit Parties, with respect thereto.


ARTICLE V
CERTAIN PROVISIONS CONCERNING ACCOUNTS


SECTION 5.1                  Special Representations and Warranties.  All
Accounts and all records, papers and documents relating thereto (i) are genuine
and correct and in all material respects what they purport to be and (ii) 
evidence indebtedness unpaid and owed by the account debtor, arising out of the
performance of labor or services or the sale, lease, License, assignment or
other disposition and delivery of the goods or other property listed therein or
out of an advance or a loan.


SECTION 5.2                   Maintenance of Records.  Each Grantor shall keep
and maintain at its own cost and expense materially complete records of each
Account, in a manner consistent with prudent business practice (which shall
include any manner consistent with past practice), including, without
limitation, records of all payments received, all credits granted thereon, all
merchandise returned and all other documentation relating thereto.  Each Grantor
shall, at such Grantor’s sole cost and expense, upon the Collateral Agent’s
demand made at any time after the occurrence and during the continuance of any
Event of Default, deliver all tangible evidence of Accounts, including, without
limitation, all documents evidencing Accounts and any books and records relating
thereto to the Collateral Agent or to its representatives (copies of which
evidence and books and records may be retained by such Grantor).  At any time
after the acceleration of the Secured Obligations after any Event of Default,
the Collateral Agent may transfer a full and complete copy of any Grantor’s
books, records, credit information, reports, memoranda and all other writings
relating to the Accounts to and for the use by any Person that has acquired an
interest in the Accounts or the Collateral Agent’s security interest therein
without the consent of any Grantor.


SECTION 5.3                   Legend.  Upon the request of the Collateral Agent
made at any time after the occurrence and during the continuance of any Event of
Default, each Grantor shall legend the Accounts and the other books, records and
documents of such Grantor evidencing or pertaining to the Accounts with an
appropriate reference to the fact that the Accounts have been assigned to the
Collateral Agent for the benefit of the Credit Parties and that the Collateral
Agent has a security interest therein.


SECTION 5.4                   Modification of Terms, etc.  No Grantor shall
rescind or cancel any indebtedness evidenced by any Account or modify any term
thereof or make any adjustment with respect thereto, extend or renew any such
indebtedness, compromise or settle any dispute, claim, suit or legal proceeding
relating thereto, or sell any Account or interest therein, without the prior
written consent of




11

--------------------------------------------------------------------------------

 
the Collateral Agent, except, in each such case, in the ordinary course of
business consistent with prudent business practice (which shall include any
manner consistent with past practice).

SECTION 5.5                   Collection.  Each Grantor shall use commercially
reasonable efforts to cause to be collected from the account debtor of each of
the Accounts, as and when due in the ordinary course of business consistent with
prudent business practice (which shall include any manner consistent with past
practice) (including, without limitation, Accounts that are delinquent, such
Accounts to be collected in accordance with generally accepted commercial
collection procedures), any and all amounts owing under or on account of such
Account, and apply forthwith upon receipt thereof all such amounts as are so
collected to the outstanding balance of such Account.  The costs and expenses
(including, without limitation, reasonable attorneys’ fees) of collection, in
any case, whether incurred by any Grantor, the Collateral Agent or any Credit
Party in accordance with the terms of the Loan Documents, shall be paid by the
Grantors.


SECTION 5.6                   Assignment of Security Interest.  Upon the request
of the Collateral Agent, if at any time any Grantor shall take a security
interest in any property of an Account Debtor or any other Person to secure
payment and performance of a material Account and such Account is in an amount
equal to $3,000,000 or more, such Grantor shall promptly assign such security
interest to the Collateral Agent. No such assignment shall need to be filed of
public record unless requested by the Collateral Agent and necessary to continue
the perfected status of the security interest against creditors of, and
transferees from, the Account Debtor or other Person granting the security
interest.


ARTICLE VI
REMEDIES AND APPLICATION OF PROCEEDS


SECTION 6.1                   Remedies.  (a)  Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent may from time to time
in respect of the Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it under the Credit Agreement or
any other Loan Document, take all or any combination of the following actions:


(i)            Personally, or by agents or attorneys, immediately take
possession of the Collateral or any part thereof, from any Grantor or any other
Person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon any Grantor’s premises where
any of the Collateral is located, remove such Collateral, remain present at such
premises to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor.


(ii)            Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Grantor, prior to receipt by any such obligor
of such instruction, such Grantor shall hold all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly pay
such amounts to the Collateral Agent.




12

--------------------------------------------------------------------------------

(iii)            Sell, assign or otherwise Liquidate, or direct any Grantor to
sell, assign or otherwise Liquidate, the Collateral or any part thereof, and
take possession of the proceeds of any such sale, assignment, License or
Liquidation.


(iv)            Take possession of the Collateral or any part thereof, by
directing any Grantor in writing to assemble the Collateral in any place or
places so designated by the Collateral Agent in accordance with Section 9-609 of
the UCC, in which event such Grantor shall at its own expense:  (A) forthwith
cause the same to be moved to the place or places designated by the Collateral
Agent and there delivered to the Collateral Agent, (B) store and keep any
Collateral so delivered to the Collateral Agent at such place or places pending
further action by the Collateral Agent and (C) while the Collateral shall be so
stored and kept, provide such security and maintenance services as shall be
reasonably necessary to protect the same and to preserve and maintain them in
good condition.  Time is of the essence regarding each Grantor’s obligation to
deliver the Collateral as contemplated in this Section 6.1(a)(iv).  Upon
application to a court of equity having jurisdiction, the Collateral Agent shall
be entitled to a decree requiring specific performance by any Grantor of such
obligation.


(v)             Withdraw all moneys, instruments, securities and other property
in any bank, financial securities, deposit or other account of any Grantor
constituting Collateral for application to the Secured Obligations as provided
in Section 6.5 hereof.


(vi)             Exercise any and all rights as beneficial and legal owner of
the Collateral, including, without limitation, perfecting the assignment of, and
exercising any other rights and powers with respect to, any Collateral.


(vii)            With respect to any Collateral consisting of Inventory, the
Collateral Agent may conduct one or more going-out-of-business sales in the name
of the Grantors, or in the Collateral Agent’s own right, or by one or more
agents and contractors. Such sale(s) may be conducted upon any premises owned,
leased, or occupied by any Grantor.  The Collateral Agent and any such agent or
contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Collateral Agent or such agent or contractor).  Any amounts realized from the
sale of such goods which constitute augmentations to the Inventory (net of an
allocable share of the costs and expenses incurred in their disposition) shall
be the sole property of the Collateral Agent or such agent or contractor and
neither any Grantor nor any Person claiming under or in right of any Grantor
shall have any interest therein.  Each purchaser at any such going out of
business sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor.


(viii)            Exercise all the rights and remedies of a Credit Party under
the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 6.2 hereof, sell, assign or grant a
license to use the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable.  The Collateral Agent or any
other Credit Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of any or all of the Collateral at any such sale
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such Person as a credit on account of the purchase price of
any Collateral payable by such Person at such sale.  Each purchaser, assignee,
licensee or recipient at any such sale shall acquire the property sold, assigned
or licensed absolutely free from any claim


13

--------------------------------------------------------------------------------



or right on the part of any Grantor, and each Grantor hereby waives, to the
fullest extent permitted by law, all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor hereby waives, to the fullest extent permitted by law,
any claims against the Collateral Agent arising by reason of the fact that the
price at which any Collateral may have been sold, assigned or licensed at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree, so long as the Collateral Agent
acts in good faith and in accordance with applicable law.


SECTION 6.2                  Notice of Sale.  Each Grantor acknowledges and
agrees that, to the extent notice of sale or other disposition of Collateral
shall be required by applicable Law, ten (10) days’ prior notice to such Grantor
of the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters.  No notification need be given to any
Grantor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying (as permitted under law) any right to
notification of sale or other intended disposition.


SECTION 6.3                  Waiver of Notice and Claims.  Each Grantor hereby
waives, to the fullest extent permitted by applicable Law, notice (subject to
Section 6.2) or judicial hearing in connection with the Collateral Agent’s
taking possession or the Collateral Agent’s disposition of any of the
Collateral, including, without limitation, any and all prior notice and hearing
for any prejudgment remedy or remedies and any such right which such Grantor
would otherwise have under law, and each Grantor hereby further waives, to the
fullest extent permitted by applicable Law:  (i) all damages occasioned by such
taking of possession, except for any damage caused by the Collateral Agent’s
gross negligence or willful misconduct, in each case, as determined in a final,
non-appealable judgment of a court of competent jurisdiction, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Law.  The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article VI in the absence of gross negligence or willful misconduct.  Any
sale of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Grantor.


SECTION 6.4                   No Waiver; Cumulative Remedies.


(i)            No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy; nor shall the Collateral Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties.  The remedies herein provided are cumulative and are not exclusive
of any remedies provided by law.




14

--------------------------------------------------------------------------------

(ii)            In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
stayed, discontinued or abandoned under Debtor Relief Laws, then and in every
such case, the Grantors, the Collateral Agent and each other Credit Party shall
be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the Collateral
Agent and the other Credit Parties shall continue as if no such proceeding had
been instituted.

SECTION 6.5                   Application of Proceeds.  The proceeds received by
the Collateral Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Collateral Agent of its remedies shall be applied, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, in accordance
with and as set forth in Section 8.03 of the Credit Agreement.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1                   Concerning Collateral Agent.  Without, in any way,
limiting the rights of the Collateral Agent under the Credit Agreement or other
Loan Documents:


(i)            The Collateral Agent has been appointed as collateral agent
pursuant to the Credit Agreement.  The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement.  The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including, without limitation, the release or substitution of the Collateral),
in accordance with this Agreement and the Credit Agreement.  The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and the use
of such agents or attorneys-in-fact shall not alter the indemnification and
limitations on liability with respect to the Collateral Agent or the other
Credit Parties set forth in the Loan Documents.  The Collateral Agent may resign
and a successor Collateral Agent may be appointed in the manner provided in the
Credit Agreement.  Upon the acceptance of any appointment as the Collateral
Agent by a successor Collateral Agent, that successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent under this Agreement, and the
retiring Collateral Agent shall thereupon be discharged from its duties and
obligations under this Agreement.  After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Collateral Agent.


(ii)            The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if such Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the Credit Parties shall have
responsibility for taking any necessary steps to preserve rights against any
Person with respect to any Collateral.


(iii)            The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.




15

--------------------------------------------------------------------------------

(iv)            If any item of Collateral also constitutes collateral granted to
the Collateral Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control; provided that the terms of any
intercreditor agreement entered into in accordance with the Credit Agreement
shall control with respect to common collateral for any Permitted Senior Debt.

SECTION 7.2                   Collateral Agent May Perform; Collateral Agent
Appointed Attorney-in-Fact.  Upon the occurrence and during the continuance of
any Event of Default, if any Grantor shall fail to perform any covenants
contained in this Agreement or in the Credit Agreement (including, without
limitation, such Grantor’s covenants to (i) pay the premiums in respect of all
required insurance policies hereunder, (ii) pay Claims, (iii) make repairs, (iv)
discharge Liens or (v) pay or perform any obligations of such Grantor under any
Collateral) or if any warranty on the part of any Grantor contained herein shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that Collateral Agent shall in no event be
bound to inquire into the validity of any tax, lien, imposition or other
obligation which such Grantor fails to pay or perform as and when required
hereby and which such Grantor does not contest in accordance with the provisions
of the Credit Agreement.  Any and all amounts so expended by the Collateral
Agent shall be paid by the Grantors in accordance with the provisions of Section
7.3 hereof.  Neither the provisions of this Section 7.2 nor any action taken by
Collateral Agent pursuant to the provisions of this Section 7.2 shall prevent
any such failure to observe any covenant contained in this Agreement nor any
breach of warranty form constituting an Event of Default.  Each Grantor hereby
appoints the Collateral Agent its attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor, or otherwise,
from time to time after the occurrence and during the continuation of an Event
of Default in the Collateral Agent’s discretion to take any action and to
execute any instrument consistent with the terms of the Credit Agreement and the
other Security Documents which the Collateral Agent may deem necessary to
accomplish the purposes hereof.  The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof.  Each Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.


SECTION 7.3                   Expenses; Indemnity.  The Grantors jointly and
severally agree to reimburse the Collateral Agent for its fees and expenses
incurred hereunder as provided in Section 10.04 of the Credit Agreement as if
each reference therein to the Loan Parties were a reference to the Grantors and
each reference to the Administrative Agent were a reference to the Collateral
Agent.  The Grantors jointly and severally agree to indemnify and hold harmless
each Indemnitee as provided in Section 10.04(b) of the Credit Agreement as if
each reference to the Loan Parties therein were a reference to the Grantors.


SECTION 7.4                   Continuing Security Interest; Assignment.  This
Agreement shall create a continuing security interest in the Collateral and
shall (i) be binding upon the Grantors, their respective successors and assigns
and (ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Credit Parties
and each of their permitted respective successors, transferees and assigns.  No
other Persons (including, without limitation, any other creditor of any Grantor)
shall have any interest herein or any right or benefit with respect hereto. 
Without limiting the generality of the foregoing clause (ii), any Credit Party
may assign or otherwise transfer any indebtedness held by it secured by this
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Credit Party,
herein or otherwise, subject however, to the provisions of the Credit Agreement.




16

--------------------------------------------------------------------------------



SECTION 7.5                   Termination; Release; Reinstatement.  This
Agreement shall automatically terminate, the Collateral License shall
automatically terminate and the Collateral Agent and the Credit Parties shall no
longer have any rights thereunder, upon the termination of the Commitments and
all Secured Obligations (other than contingent indemnification obligations as to
which no claim has been asserted) becoming Fully Satisfied and the expiration or
termination of all Letters of Credit or the Cash Collateralization of any LC
Obligations.  The Collateral shall be automatically released from the Lien of
this Agreement in accordance with the provisions of the Credit Agreement.  Upon
termination hereof or any release of Collateral in accordance with the
provisions of the Credit Agreement, the Collateral Agent shall, upon the request
and at the sole cost and expense of the Grantors, assign, transfer and deliver
to Grantor, against receipt and without recourse to or warranty by the
Collateral Agent, such of the Collateral to be released (in the case of a
release) as may be in possession of the Collateral Agent and as shall not have
been sold or otherwise applied pursuant to the terms hereof, and, with respect
to any other Collateral, proper documents and instruments (including UCC‑3
termination statements or releases) acknowledging the termination hereof or the
release of such Collateral, as the case may be. Notwithstanding any prior
revocation, termination, surrender, or discharge of this Agreement in whole or
in part, this Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any Credit Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including without limitation any reasonable legal fees and
disbursements) incurred by the Collateral Agent or any Credit Party in defending
and enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.


SECTION 7.6                   Modification in Writing.  No amendment,
modification, supplement, termination or waiver of or to any provision hereof,
nor consent to any departure by any Grantor therefrom, shall be effective unless
the same shall be made in accordance with the terms of the Credit Agreement and
unless in writing and signed by the Collateral Agent.  Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Grantor from the terms
of any provision hereof shall be effective only in the specific instance and for
the specific purpose for which made or given.  Except where notice is
specifically required by this Agreement or any other document evidencing the
Secured Obligations, no notice to or demand on any Grantor in any case shall
entitle any Grantor to any other or further notice or demand in similar or other
circumstances.


SECTION 7.7                   Notices.  Unless otherwise provided herein or in
the Credit Agreement, any notice or other communication herein required or
permitted to be given shall be given in the manner and become effective as set
forth in the Credit Agreement, as to any Grantor, addressed to it at the address
of the Lead Borrower set forth in the Credit Agreement and as to the Collateral
Agent, addressed to it at the address set forth in the Credit Agreement, or in
each case at such other address as shall be designated by such party in a
written notice to the other party complying as to delivery with the terms of
this Section 7.7.


SECTION 7.8                   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT
FOR THE CONFLICT OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW
SECTIONS 5-1401 AND 5-1402).


SECTION 7.9                   SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.




17

--------------------------------------------------------------------------------



(i)            EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT
ANY RIGHT THAT THE COLLATERAL AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(ii)            EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 7.9(i).  EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(iii)            EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.7.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.


(iv)            EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.9.


SECTION 7.10                Severability of Provisions.  Any provision hereof
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.




18

--------------------------------------------------------------------------------



SECTION 7.11                Execution in Counterparts.  This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.


SECTION 7.12                [Intentionally Omitted.]


SECTION 7.13                No Claims against Collateral Agent.  Nothing
contained in this Agreement shall constitute any consent or request by the
Collateral Agent, express or implied, for the performance of any labor or
services or the furnishing of any materials or other property in respect of the
Collateral or any part thereof, nor as giving any Grantor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.


SECTION 7.14                No Release.  Nothing set forth in this Agreement
shall relieve any Grantor from the performance of any term, covenant, condition
or agreement on such Grantor’s part to be performed or observed under or in
respect of any of the Collateral or from any liability to any Person under or in
respect of any of the Collateral or shall impose any obligation on the
Collateral Agent or any other Credit Party to perform or observe any such term,
covenant, condition or agreement on such Grantor’s part to be so performed or
observed or shall impose any liability on the Collateral Agent or any other
Credit Party for any act or omission on the part of such Grantor relating
thereto or for any breach of any representation or warranty on the part of such
Grantor contained in this Agreement, the Credit Agreement or the other Loan
Documents, or under or in respect of the Collateral or made in connection
herewith or therewith.  The obligations of each Grantor contained in this
Section 7.14 shall survive the termination hereof and the discharge of such
Grantor’s other obligations under this Agreement, the Credit Agreement and the
other Loan Documents.


SECTION 7.15                Obligations Absolute.  All obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of:


(a)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Grantor or other
matters related to Debtor Relief Laws;


(b)            any lack of validity or enforceability of the Credit Agreement or
any other Loan Document, or any other agreement or instrument relating thereto;


(c)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement or any other
Loan Document or any other agreement or instrument relating thereto;


(d)            any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;


(e)            any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 7.6 hereof; or

19

--------------------------------------------------------------------------------

(f)            any other circumstances which might otherwise constitute a
defense available to, or a discharge of, any Grantor (other than payment in full
in cash of Secured Obligations and termination of the Commitments or any other
express written release made in accordance herewith).


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.


GRANTORS:
       
BARNES & NOBLE, INC., a Delaware corporation
 
BARNES & NOBLE BOOKSELLERS, INC., a Delaware corporation
 
BARNES & NOBLE INTERNATIONAL LLC, a Delaware limited liability company
  BARNES & NOBLE MARKETING SERVICES LLC, a Virginia limited liability company 
BARNES & NOBLE PURCHASING, INC., a New York corporation 
BARNES & NOBLE SERVICES, INC., a New York corporation
NOOK DIGITAL, LLC, a Delaware limited liability company 
STERLING PUBLISHING CO., INC., a Delaware corporation               
By:
   
Name:
   
Title:
   







 
 
 
 
 
 
 







B&N SECURITY AGREEMENT
Signature Page



--------------------------------------------------------------------------------



COLLATERAL AGENT:
       
BANK OF AMERICA, N.A., as Collateral Agent
             
By:
   
Name:
   
Title:
   













B&N SECURITY AGREEMENT
Signature Page





--------------------------------------------------------------------------------

EXHIBIT A


Form of
JOINDER AGREEMENT


[Name of New Grantor]
[Address of New Grantor]


[Date]
 

                           



Ladies and Gentlemen:


Reference is made to that certain security agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
August 3, 2015, made by BARNES & NOBLE, INC., a Delaware corporation (the
“Borrower”), and the other Grantors party thereto in favor of BANK OF AMERICA,
N.A., as collateral agent for the Credit Parties (in such capacity and together
with any successors in such capacity, the “Collateral Agent”).


This letter supplements the Security Agreement and is delivered by the
undersigned, [                                   ] (the “New Grantor”), pursuant
to Section 3.3 of the Security Agreement.  The New Grantor hereby agrees to be
bound as a Grantor by all of the terms, covenants and conditions set forth in
the Security Agreement to the same extent that it would have been bound if it
had been a signatory to the Security Agreement on the execution date of the
Security Agreement.  Without limiting the generality of the foregoing, the New
Grantor hereby grants and pledges to the Collateral Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral and expressly assumes all obligations
and liabilities of a Grantor thereunder.  The New Grantor hereby makes each of
the representations and warranties and agrees to each of the covenants
applicable to the Grantors contained in the Security Agreement and the Credit
Agreement.


Annexed hereto are supplements to each of the schedules to the Credit Agreement
and Perfection Certificate with respect to the New Grantor.  Such supplements
shall be deemed to be part of the Security Agreement, the Credit Agreement, or
the Perfection Certificate, as applicable.


This agreement and any amendments, waivers, consents or supplements hereto may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same agreement.


Exhibit A-1

--------------------------------------------------------------------------------



THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF, BUT
INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).


IN WITNESS WHEREOF, the New Grantor has caused this letter agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.
 
[NEW GRANTOR]
       
By:
   
Name:
   
Title:
   




AGREED TO AND ACCEPTED:
   
BANK OF AMERICA, N.A.,
as Collateral Agent
       
By:
 
Name:
 
Title:
 








[Schedules to be attached]




Exhibit A-2

--------------------------------------------------------------------------------



EXHIBIT B


Form of
PERFECTION CERTIFICATE




See attached.




 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






PERFECTION CERTIFICATE


Dated as of August 3, 2015,


from


BARNES & NOBLE, INC.
as the Lead Borrower,


on behalf of itself and


CERTAIN OF ITS SUBSIDIARIES
party from time to time to the Security Agreement referred to herein,
as Grantors,


to and in favor of


BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and
Swing Line Lender
 
 
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

PERFECTION CERTIFICATE


This PERFECTION CERTIFICATE dated August 3, 2015 (this “Certificate”), is
delivered pursuant to the Security Agreement dated as of the date hereof (the
“Security Agreement”), among BARNES & NOBLE, INC., a Delaware corporation (the
“Lead Borrower”), each other domestic Subsidiary (such term and the other
capitalized terms used and not defined in this Certificate have the meanings
assigned thereto in the Credit Agreement) of the Lead Borrower from time to time
party thereto (the Lead Borrower and such Subsidiaries, each a “Grantor” and,
collectively, the “Grantors”) and BANK OF AMERICA, N.A., as collateral agent (in
such capacity, the “Collateral Agent”) for the Credit Parties.


The Lead Borrower, on behalf of itself and each other current Grantor identified
on Schedule 1.01 hereto, hereby certifies to the Collateral Agent and each other
Credit Party as follows, as of the date hereof, after giving effect to the
consummation of the transactions contemplated by the Loan Documents to be
consummated on the Closing Date:


ARTICLE I
GRANTORS; LIEN SEARCH;
FINANCING STATEMENTS


1.01            Identifying Information.  Schedule 1.01 hereto sets forth the
following information for each Grantor:


(a)                its exact legal name, as such name appears in its respective
certificate or articles of incorporation, certificate of limited partnership or
certificate of formation;


(b)                its type of organization (i.e. corporation, limited liability
company, limited partnership, etc.);


(c)                its jurisdiction of organization or formation;


(d)                its federal taxpayer identification number; and


(e)                its organizational identification number, if any, issued by
the jurisdiction of organization or formation.


1.02            Prior Names; Prior Jurisdictions.  Except as set forth in
Schedule 1.02 hereto, during the five-year period ending on the date of this
Certificate, no Grantor has changed its legal name, identity or organizational
structure (including by merger or consolidation with any other Person) or
conducted business under any other name (including tradename or similar
appellations).


1.03            Lien Search Reports; Existing Liens.  Based on the foregoing
information, UCC lien and tax liens and judgment search reports for each Grantor
have been requested from each UCC filing office in each jurisdiction set forth
opposite the name of such Grantor on Schedule 1.03.  Schedule 1.03 describes all
existing Liens of each Grantor as of the Closing Date which shall continue after
the Closing Date and which are not Permitted Encumbrances.


1.04            UCC Financing Statements.  UCC financing statements for each
Grantor, naming the Collateral Agent, as secured party, and such Grantor, as
debtor, have been prepared by the Collateral Agent for filing in each UCC filing
office in each jurisdiction set forth opposite the name of such Grantor on
Schedule 1.04.  The Lead Borrower hereby acknowledges that the Collateral Agent
has relied upon the accuracy of the information provided on Schedule 1.04 and
represents that (a) it has reviewed all such



--------------------------------------------------------------------------------



UCC financing statements prepared in reliance upon such information and (b) all
such financing statements are in appropriate form (including the correct legal
name and jurisdiction of the Grantor listed thereon) for filing in the filing
office and jurisdiction indicated thereon.


ARTICLE II
COLLATERAL LOCATIONS


2.01            Collateral Records.  Schedule 2.01 sets forth the chief
executive office of each Grantor and each other location where such Grantor
maintains its books or records relating to any material portion of the
Collateral, including Accounts Receivable and Inventory.


2.02            Bailee Locations.  Schedule 2.02 sets forth for each Grantor any
locations, other than any owned real property locations, where such Grantor
maintains any Inventory with an aggregate book value of $10,000,000 or more at
any time from time to time, including, for each location: (a) the name of the
Person in business at such location, (b) its street address, and (c) a brief
description of the type of location (i.e. leased property, warehouse, bailee,
etc.).


2.03            Collateral Access Agreements.  Collateral Access Agreements have
been delivered to the Collateral Agent in respect of each location identified on
Schedule 2.03, each duly executed by the landlord, mortgage or bailee for such
location and the applicable Grantor.


ARTICLE III
MISCELLANEOUS


3.01            Commercial Tort Claims.  Schedule 3.01 hereto sets forth for
each Grantor a description of each Commercial Tort Claim related to all or any
portion of the Collateral and held by any Grantor asserting a material claim for
monetary damages in an amount reasonably estimated to be in excess of
$3,000,000.


3.02            Letters of Credit. Schedule 3.02 lists all letters of credit
with a stated amount in excess of $3,000,000 in favor of any Grantor supporting
or otherwise issued with respect to any of the Collateral, including the maximum
stated amount thereof, any amounts drawn thereunder, the issuing bank thereof
and a brief description of the purpose thereof.


[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has duly executed this Certificate on its
own behalf and on behalf of the other Grantors on and as of the date first above
written.
 
BARNES & NOBLE, INC., as Lead Borrower on behalf of all Grantors
             
By:
   
Name:
 
 
Title:
 
 





--------------------------------------------------------------------------------

EXHIBIT H


Form of Collateral Access Agreement


LANDLORD AGREEMENT AND WAIVER


____________________, 20_____            


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, __________________, a _________________ (the “Landlord”),
executes this agreement and waiver in favor of BANK OF AMERICA, N.A., as
collateral agent (in such capacity and together with any successor acting in
such capacity, the “Collateral Agent”) for its own benefit and the benefit of
certain other lenders and credit parties (collectively the “Credit Parties”)
which are making loans or furnishing other financial accommodations to the
Tenant (as defined below) and certain of its affiliates (collectively, the
“Borrowers”).


WITNESSETH:


WHEREAS, the Landlord owns the real property located at ______________________
(collectively, the “Leased Premises”), which real property the Landlord leases
to _______________________, a _____________________________ (the “Tenant”),
pursuant to a certain lease dated ____________________, ____ between
_______________________________ and Tenant (the “Lease”).
 
WHEREAS, the Borrowers have entered, or are about to enter, into certain loan
arrangements with the Collateral Agent and the Credit Parties, pursuant to which
the Collateral Agent and the Credit Parties have agreed to make loans and
furnish other financial accommodations to the Borrowers.


WHEREAS, loans and financial accommodations under the loan arrangements will be
secured by, among other things, certain of the Tenant’s present and after
acquired personal property, including inventory, located, or to be located, upon
the Leased Premises (the “Collateral”), but expressly excluding any and all real
property and real property fixtures.


WHEREAS, in order to induce the Collateral Agent and the Credit Parties to make
loans or furnish other financial accommodations to the Borrowers, the Landlord
hereby represents, warrants, covenants and agrees as follows:
 

1. The Lease is in full force and effect and to the best of the Landlord’s
knowledge, the Tenant is not in default under the terms of such Lease.




2. The Landlord hereby waives and releases in favor of the Collateral Agent and
the Credit Parties: (a) any and all rights of distraint, levy, and execution
which the Landlord may now or hereafter have against the Collateral; (b) any and
all statutory liens, security interests, or other liens which the Landlord may
now or hereafter have in the Collateral; and (c) any and all other interests or
claims of every nature whatsoever which the Landlord may now or hereafter have
in or against the Collateral for any rent, storage charges, or other sums due,
or to become due, to the Landlord from the Tenant. The Landlord agrees not to
exercise any of the Landlord’s rights, remedies, powers, privileges, or
discretions with respect to the Collateral, or the Landlord’s liens or security
interests in the Collateral, unless and until the Landlord receives written
notice from an officer of the Collateral Agent that the Borrowers’ obligations
to the Collateral Agent and the Credit Parties have been paid in full and that
the commitment of the Collateral Agent and the Credit Parties to

 
 
 
H-1

--------------------------------------------------------------------------------

 

make loans or furnish other financial accommodations to the Borrowers has been
terminated.  The foregoing waiver is for the benefit of the Collateral Agent and
the Credit Parties only and does not affect the obligations of the Tenant to the
Landlord.

 

3. In the event of the exercise by the Collateral Agent on behalf of the Credit
Parties of its rights with respect to the Collateral upon default of any of the
Borrowers on any of their obligations to the Collateral Agent and/or the Credit
Parties (including but not limited to a default under the Lease), the Collateral
Agent shall have a reasonable time, and in any event not less than 150 days,
after the Collateral Agent declares the default in which to repossess and/or
dispose of the Collateral from the Leased Premises; provided, however, that such
period will be tolled during any period in which the Collateral Agent has been
stayed from taking action to remove the Collateral in any bankruptcy, insolvency
or similar proceeding, and the Collateral Agent shall have an additional period
of time thereafter in which to repossess and/or dispose of the Collateral from
the Leased Premises. In those circumstances, the Landlord will, upon reasonable
prior written notice from the Collateral Agent, (a) cooperate with the
Collateral Agent in gaining access to the Leased Premises for the purpose of
repossessing said Collateral and (b) if requested by the Collateral Agent,
permit the Collateral Agent, or its agents or nominees, to dispose of the
Collateral on the Leased Premises in a manner reasonably designed to minimize
any interference with any of the Landlord’s other tenants at the Leased
Premises. The Collateral Agent shall promptly repair, at the Collateral Agent’s
expense, any physical damage to the Leased Premises actually caused by removal
of the Collateral, but shall not be liable for any diminution in value of the
Leased Premises caused by the removal or absence of the Collateral.




4. To the extent not paid or prepaid by the Tenant, the Collateral Agent shall
pay the Landlord a sum for its use and occupancy of the Leased Premises on a per
diem basis in an amount equal to the monthly base rent required to be paid by
the Tenant under the Lease from the date on which the Collateral Agent shall
have taken possession of the Collateral on the Leased Premises until the date on
which the Collateral Agent vacates the Leased Premises, it being understood,
however, that the Collateral Agent shall not, thereby, have assumed any of the
obligations of the Tenant to the Landlord, including, without limitation, any
obligation to pay any past due rent owing by the Tenant.




5. Prior to the Landlord’s terminating the Lease with the Tenant or evicting the
Tenant from the Leased Premises for breach of the Lease, the Landlord shall give
the Collateral Agent not less than sixty (60) days written notice of such action
at the address set forth below and a reasonable opportunity of not less than 150
days from receipt of Landlord’s notice to preserve, protect, liquidate, or
remove any Collateral on the Leased Premises and, if the Collateral Agent so
elects, to cure such breach of the Lease. Notwithstanding the provisions of this
paragraph, the Collateral Agent shall have no obligation to cure any such breach
or default. The cure of any such breach or default by the Collateral Agent on
any one occasion shall not obligate the Collateral Agent to cure any other
breach or default or to cure such default on any other occasion.




6. All notices, requests or demand under this agreement and waiver shall be made
to the following addresses by recognized overnight courier, by hand delivery or
by facsimile transmission:

 
 
H-2

--------------------------------------------------------------------------------

 
 
If to the Collateral Agent:
 
 
 
 
 
Bank of America, N.A.
Retail Finance Group
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
 
 
Attention:
 
 
 
Facsimile No:
 
 
 
 
 
 
If to the Landlord:
 
 
 
 
 
 
 
 
 
 
     
Attention:
   
Facsimile No:
        If to the Tenant:              
 
Attention:
 
 
 
Facsimile No:
     


 
Either party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.



7. The Landlord certifies that as of the date hereof there are no mortgages,
deeds of trust or other encumbrances granted by Landlord on the Leased Premises
that create a lien on, or security interest in, the Collateral.  The Landlord
shall notify any purchaser of the Leased Premises and any subsequent mortgagee
or any other holder of any lien, security interest or encumbrance on the Leased
Premises of the existence of this agreement and waiver.




8. The Landlord further certifies that the Landlord has full power and authority
to execute this agreement and waiver and that it has legal title to the Leased
Premises.




9. This agreement and waiver shall inure to the benefit of the Collateral Agent
and each of the Credit Parties, and their respective successors and assigns, and
shall be binding upon the Landlord, its heirs, assigns, representatives, and
successors.  The Collateral Agent may, without affecting the validity of this
agreement and waiver, extend the maturity of, or otherwise modify, any
indebtedness secured by the Collateral, or the performance of any of the terms
and conditions of any loan agreement or other documents evidencing the pledge to
the Collateral Agent on behalf of the Credit Parties of the Collateral, without
the consent of the Landlord and without giving notice thereof to Landlord.




10. The terms of this agreement and waiver are severable.  If any of the terms
and conditions hereof shall, for any reason, be deemed void, voidable, or
unenforceable, the remaining terms and conditions hereof shall remain in full
force and effect as though such void, voidable or

 
 
H-3

--------------------------------------------------------------------------------




unenforceable provisions were not included.  In the event any of the provisions,
terms and conditions hereof are ambiguous or inconsistent, or conflict with any
of the terms and provisions of the Lease, any amendments thereto, or any
documents executed in connection therewith, the provisions, terms and conditions
of this agreement and waiver shall control.

 

11. This agreement and waiver may not be amended or waived except by an
instrument in writing signed by the Collateral Agent, the Landlord, and the
Tenant. This agreement and waiver shall be governed by, and construed in
accordance with, the laws of the State of New York. This agreement and waiver
may be executed in counterparts, all of which together shall constitute a single
agreement.  Delivery of an executed signature page of this agreement and waiver
by facsimile or electronic transmission shall be binding on such party as if the
original of such transmission had been delivered to the other party.



[Remainder of page left blank intentionally; signature page follows.]




H-4

--------------------------------------------------------------------------------

This agreement and waiver is executed and dated as of the date first above
written.
 
 

   
LANDLORD:
         
 
By:
 
 
Name:
 
 
Title:
 

 
 

 
State of
 
)
 
 
) ss.
County of
 
)
 
 
 

 
On this _____ day of ___________________, in the year 20__, before me personally
came _____________, in the City/County of _______________, personally known to
me or proved to me on the basis of satisfactory evidence to be the person who
executed the within instrument as the _______________ of _____________, the
[corporation] described in and which executed the within instrument, and
acknowledged to me that he executed the within instrument on behalf of said
[corporation] pursuant to a resolution of its board of directors.


In Witness Whereof, I have hereunto set my hand and affixed my official seal the
day and the year in this certificate first above written.


  
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Notary Public,
 
,
 
County,
 
 
 
My Commission Expires:
 
 
 
My County of Residence:
 
 
 
 
 
 
  (AFFIX NOTARIAL SEAL)

 
 


H-5

--------------------------------------------------------------------------------





CONSENT OF TENANT TO LANDLORD AGREEMENT AND WAIVER


The undersigned Tenant hereby consents to the terms and conditions of this
Landlord Agreement and Waiver.
 

   
 
         
 
By:
 
 
Name:
 
 
Title:
 


 
 
State of
 
)
 
 
) ss.
County of
 
)
 
 
 


 
On this _____ day of ___________________, in the year 20__, before me personally
came _____________, in the City/County of _______________, personally known to
me or proved to me on the basis of satisfactory evidence to be the person who
executed the within instrument as the _______________ of _____________, the
[corporation] described in and which executed the within instrument, and
acknowledged to me that he executed the within instrument on behalf of said
[corporation] pursuant to a resolution of its board of directors.


In Witness Whereof, I have hereunto set my hand and affixed my official seal the
day and the year in this certificate first above written.


  
 
 
 
 
 
Name:
 
 
 
 
 
 
 
Notary Public,
 
,
 
County,
 
 
 
My Commission Expires:
 
 
 
My County of Residence:
 
 
 
 
 
 
  (AFFIX NOTARIAL SEAL)

 

 
H-6

--------------------------------------------------------------------------------


EXHIBIT I


Form of Joinder Agreement


JOINDER AGREEMENT




This JOINDER AGREEMENT (this “Joinder”) is made as of _______________ (the
“Joinder Effective Date”), by and among:
 
__________________________, a ______________________ (the “New
[Borrower/Guarantor]”), with its principal executive offices at
__________________________; and


BANK OF AMERICA, N.A., a national banking association with offices at 100
Federal Street, 9th Floor, Boston, Massachusetts 02110, as administrative agent
(in such capacity, the “Administrative Agent”) for its own benefit and the
benefit of the other Lenders; and


BANK OF AMERICA, N.A., a national banking association with offices at 100
Federal Street, 9th Floor, Boston, Massachusetts 02110, as collateral agent (in
such capacity, the “Collateral Agent”) for its own benefit and the benefit of
the other Credit Parties;


in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


WITNESSETH:




A.            Reference is made to that certain Credit Agreement, dated as of
August 3, 2015 (as amended, amended and restated, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”) by,
among others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead
borrower (in such capacity, the “Lead Borrower”) for itself and the other
Borrowers from time to time party thereto, (ii) the other Borrowers from time to
time party thereto, (iii) the Guarantors from time to time party thereto, (iv)
Bank of America, N.A., as Administrative Agent, Collateral Agent and Swing Line
Lender, (v) the Lenders from time to time party thereto, (vi) JPMorgan Chase
Bank, N.A., Wells Fargo Bank, National Association, and SunTrust Bank, as
Co-Syndication Agents and (vii) Citizens Bank, N.A. and Regions Bank, as
Co-Documentation Agents.  Capitalized terms used but not defined herein shall
have the meanings set forth in the Credit Agreement.


B.            The New [Borrower/Guarantor] desires to become a party to, and be
bound by the terms of, the Credit Agreement in the same capacity and to the same
extent as the [Borrowers party to the Credit Agreement immediately prior to the
date hereof (the “Existing Borrowers”)] [Guarantors party to the Credit
Agreement immediately prior to the date hereof (the “Existing Guarantors”)]
thereunder.


C.            Pursuant to the terms of the Credit Agreement, in order for the
New [Borrower/Guarantor] to become party to the Credit Agreement as provided
herein, the New [Borrower/Guarantor] and the Existing Borrowers and Existing
Guarantors are required to execute this Joinder.


NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
 
I-1

--------------------------------------------------------------------------------

 
 

1. Joinder and Assumption of Obligations. Effective as of the date of this
Joinder, the New [Borrower/Guarantor] hereby acknowledges that the New
[Borrower/Guarantor] has received and reviewed a copy of the Credit Agreement,
and hereby:




(a) joins in the execution of, and becomes a party to, the Credit Agreement and
the other Loan Documents as a [Borrower/Guarantor] thereunder, as indicated with
its signature below;




(b) covenants and agrees to be bound by all covenants, agreements, liabilities
and acknowledgments of a [Borrower/Guarantor] under the Credit Agreement as of
the date hereof (other than covenants, agreements, liabilities and
acknowledgments that relate solely to an earlier date), in each case, with the
same force and effect as if such New [Borrower/Guarantor] was a signatory to the
Credit Agreement and was expressly named as a [Borrower/Guarantor] therein;




(c) makes all representations, warranties, and other statements of a
[Borrower/Guarantor] under the Credit Agreement, as of the date hereof (except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct (if qualified by
materiality), or true and correct in all material respects (if not qualified by
materiality), as of such earlier date, and except that the representations and
warranties contained in clauses (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent consolidated statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Credit Agreement), in each case, with the same force and effect as if such New
[Borrower/Guarantor] was a signatory to the Credit Agreement and was expressly
named as a [Borrower/Guarantor] therein; and




(d) assumes and agrees to perform all applicable duties and Obligations of the
Existing [Borrowers/Guarantors] under the Credit Agreement.

 

2. Supplemental Schedules.

     

(a) Schedule 1 attached hereto sets forth complete supplements to the Credit
Agreement schedules, which supplements update the Credit Agreement Schedules for
any and all matters existing as of the date hereof that would have been required
in the Credit Agreement schedules if the New [Borrower/Guarantor] had been a
[Borrower/Guarantor] as of the Closing Date and such matters as described in the
supplements had existed on the Closing Date.




(b) Schedule 2 attached hereto sets forth complete supplements to the Security
Agreement schedules, which supplements update the Security Agreement Schedules
for any and all matters existing as of the date hereof that would have been
required in the Security Agreement schedules if the New [Borrower/Guarantor] had
been a [Borrower/Guarantor] as of the Closing Date and such matters as described
in the supplements had existed on the Closing Date.




3. Ratification of Loan Documents. Except as specifically amended by this
Joinder and the other documents executed and delivered in connection herewith,
all of the terms and conditions of the Credit Agreement and of the other Loan
Documents shall remain in full force and effect as in effect prior to the date
hereof, without releasing any Loan Party thereunder or Collateral therefor.

 
 
I-2

--------------------------------------------------------------------------------

 
 

4. Conditions Precedent to Effectiveness. This Joinder shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Administrative Agent:




(a) This Joinder shall have been duly executed and delivered by the respective
parties hereto.




(b) All corporate or other organizational action on the part of the New
[Borrower/Guarantor] necessary for the valid execution, delivery and performance
by the New [Borrower/Guarantor] of this Joinder shall have been duly and
effectively taken and evidence thereof reasonably satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.




(c) The New [Borrower/Guarantor] shall each have delivered the following to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:




(i) Certificate of Legal Existence and Good Standing issued by the Secretary of
the State of its incorporation or formation.




(ii) A certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the Credit Agreement and
the other Loan Documents to which it is a party, and attesting to the true
signatures of each Person authorized as a signatory to such Loan Documents,
together with true and accurate copies of all Organization Documents.

 

(iii) A Perfection Certificate.

           

(iv) Execution and delivery by the New [Borrower/Guarantor] of the following
Loan Documents:




a) [In the case of a New Borrower, Joinders to the Notes, as applicable];

 

b) [Joinder to the Security Agreement];

 

c)
[If the New [Borrower/Guarantor] maintains Blocked Account(s), Blocked Account
Agreement(s) with __________________]; provided that such Blocked Account
Agreement(s) may be delivered at such later date as may be agreed to by the
Administrative Agent; and

 
         

d) To the extent required by the Loan Documents, such other documents and
agreements as the Administrative Agent or the Collateral Agent may reasonably
require.




(d) Upon the request of the Administrative Agent in its sole discretion, the
Administrative Agent shall have received a written legal opinion of the New
[Borrower’s/Guarantor’s] counsel, addressed to the Administrative Agent and the
Lenders, covering such matters relating to the New [Borrower/Guarantor], the
Loan Documents referred to in Section 4(c)(iv) hereof and/or the transactions
contemplated thereby as the Administrative Agent may reasonably request.

 
 
I-3

--------------------------------------------------------------------------------

 

 

(e) To the extent required by the Loan Documents, the Collateral Agent shall
have received all documents and instruments, including UCC financing statements
and Blocked Account Agreements (subject to the proviso in clause (c) above),
required by applicable Law or reasonably requested by the Administrative Agent
or the Collateral Agent to create or perfect the Lien intended to be created
under the Security Documents and all such documents and instruments shall have
been so filed, registered or recorded to the satisfaction of the Administrative
Agent.




(f) The New [Borrower/Guarantor] shall have paid in full all reasonable fees and
documented out-of-pocket expenses incurred by the Agents in connection with the
preparation, negotiation, execution and delivery of this Joinder and the other
Loan Documents referred to Section 4 hereof, including, without limitation, the
reasonable and documented fees, charges and disbursements of counsel for the
Agents.

 

5. Miscellaneous.

     

(a) This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.




(b) This Joinder and the other Loan Documents and instruments referred to herein
express the entire understanding of the parties with respect to the transactions
contemplated hereby. No prior negotiations or discussions shall limit, modify,
or otherwise affect the provisions hereof.




(c) Any determination that any provision of this Joinder or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.




(d) The New [Borrower/Guarantor] warrants and represents that the New
[Borrower/Guarantor] is not relying on any representations or warranties of the
Administrative Agent, the Collateral Agent or the other Credit Parties or their
counsel in entering into this Joinder.




(e) THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF LAWS RULES THEREOF,
BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).



[Remainder of page left blank intentionally; signature page follows.]




I-4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.
 
 

  NEW [BORROWER/GUARANTOR]:       [_______________________________]        
 
By:
      Name:       Title:            

 
 

  ADMINISTRATIVE AGENT:       BANK OF AMERICA, N.A., as Administrative Agent    
   
 
By:
      Name:       Title:            

 
 

  COLLATERAL AGENT:       BANK OF AMERICA, N.A., as Collateral Agent        
 
By:
       Name:       Title:            

 
 
 
I-5

--------------------------------------------------------------------------------

 
 

Acknowledged and Agreed:   LEAD BORROWER:   BARNES & NOBLE, INC.  
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 

 
 

EXISTING BORROWERS:   [____________________________________]  
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 

 
 

EXISTING GUARANTORS:   [____________________________________]    
By:

 
 
Name:

 
 
Title:

 
 
 
 
 
 

 

 
I-6

--------------------------------------------------------------------------------





Supplemental Schedules


[see attached]
 

 
I-7

--------------------------------------------------------------------------------



EXHIBIT J


Form of DDA Notification


DDA NOTIFICATION


PREPARE ON COMPANY LETTERHEAD - ONE FOR EACH DEPOSITORY


___________________________, 20__            



To: [Name and Address of Bank]

 

Re:
[____________________]
The account numbers referenced on Exhibit A annexed hereto

 
Dear Sir/Madam:

This letter relates to the account numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
[______________], a [______________] with an address at
[____________________________] (the “Company”), now or hereafter maintains with
you.  The term “Account” shall also mean any certificates of deposit,
investments, or other evidence of indebtedness heretofore or hereafter issued by
you to or for the account of the Company.
 
Under various agreements by and between, among others, the Company and Bank of
America, N.A., a national banking association with an office at 100 Federal
Street, 9th Floor, Boston, Massachusetts 02110, as collateral agent (in such
capacity, herein the “Collateral Agent”) for its own benefit and the benefit of
a syndicate of lenders and certain other credit parties (the “Credit Parties”),
the Company has granted to the Collateral Agent (for its own benefit and the
benefit of the Credit Parties) security interests in and to, among other things,
the Company’s accounts, accounts receivable, inventory, and proceeds therefrom,
including, without limitation, the proceeds now or hereafter deposited in the
Account or evidenced thereby.  Consequently, the present and all future contents
of the Account constitute the Collateral Agent’s collateral.


Until you receive written notification from the Collateral Agent that the
interest of the Collateral Agent and the other Credit Parties in the Accounts
has been terminated, all funds from time to time on deposit in each of the
Accounts, net of any minimum balance, not to exceed such amount as specified on
Exhibit B annexed hereto, as may be required by you to be maintained in each of
the Accounts, shall be transferred no less frequently than daily only as
follows:


(a)            By automated clearing house transfer, depository transfer check,
or electronic depository transfer to:
 
[____________________]
ABA No.:                          [_____________]
Account No.:                          [_____________]
Reference:                          Barnes & Noble, Inc.
or
 
(b)            As you may be otherwise instructed from time to time in writing
by an officer of the Collateral Agent.
 
 
J-1

--------------------------------------------------------------------------------


 
Upon written request of the Collateral Agent, a copy of each statement issued
with respect to the Account should be provided to the Collateral Agent at the
following addresses (which address may be changed upon seven (7) days’ written
notice given to you by the Collateral Agent):
 
Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110]
Attention:                          [______________]
Reference:                          Barnes & Noble, Inc.
 
You shall be fully protected in acting on any order or direction by the
Collateral Agent respecting the Accounts without making any inquiry whatsoever
as to the Collateral Agent’s right or authority to give such order or direction
or as to the application of any payment made, provided that you do not act with
gross negligence, bad faith or willful misconduct.  Nothing contained herein is
intended to, nor shall it be deemed to, modify the rights and obligations of the
Company and the Collateral Agent under the terms of the loan arrangement and the
loan documents executed in connection therewith between, among others, the
Company and the Collateral Agent.


This letter may be amended only by notice in writing signed by the Company and
an officer of the Collateral Agent and may be terminated solely by written
notice signed by an officer of the Collateral Agent.
 
 

  Very truly yours,       [LOAN PARTY]        
 
By:
    Name:       Title:            

 

 
cc:  Bank of America, N.A.
 
 
J-2

--------------------------------------------------------------------------------


 


Exhibit A


Accounts


[see attached]
 
 
 
J-3

--------------------------------------------------------------------------------

 
 


Exhibit B


Maximum Account Balances


[see attached]1


 

--------------------------------------------------------------------------------

1 Collateral Agent to attach document listing the Maximum DDA Balance with
respect to each Account covered by  the DDA Notification.  For each Account, the
Maximum DDA Balance is an amount equal to (a) $1,000 times (b) the aggregate
number of Stores that maintain deposits in such Account.



 
 
J-4

--------------------------------------------------------------------------------

 
 
EXHIBIT K


Form of Credit Card Notification


CREDIT CARD NOTIFICATION


PREPARE ON COMPANY LETTERHEAD - ONE FOR EACH PROCESSOR


___________________________, 20__            




 



To: [Name and Address of Credit Card Processor] (The “Processor”)

 

Re:
[____________________](the “Company”)
Merchant Account Number: [____________]

 
Dear Sir/Madam:
 
Under various agreements by and between, among others, the Company, certain
subsidiaries of the Company, Bank of America, N.A., a national banking
association with offices at 100 Federal Street, 9th Floor, Boston, Massachusetts
02110, as collateral agent (in such capacities, the “Collateral Agent”) for a
syndicate of lenders and other credit parties (the “Credit Parties”) party to a
Credit Agreement dated as of August 3, 2015 (as amended, amended and restated,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement”), the Company has granted to the Collateral Agent for the
benefit of the Credit Parties a security interest in all payments with respect
to credit card charges (the “Charges”) submitted by the Company to the Processor
for processing and the amounts which the Processor owes to the Company on
account thereof (the “Credit Card Proceeds”).


1.                   Until the Processor receives written notification from an
officer of the Collateral Agent to the contrary, all amounts as may become due
from time to time from the Processor to the Company shall continue to be
transferred no less frequently than daily only as follows:


(a)            By automated clearing house transfer, depository transfer check,
or electronic depository transfer to:
 
[____________________]
ABA No.:                          [_____________]
Account No.:                          [_____________]
Reference:                          Barnes & Noble, Inc.

    or


(b)            As the Processor may be instructed from time to time in writing
by an officer of the Collateral Agent.
 
 
K-1

--------------------------------------------------------------------------------


 
2.            Upon written request of the Collateral Agent, a copy of each
periodic statement provided by the Processor to the Company should be provided
to the Collateral Agent at the following address (which address may be changed
upon seven (7) days’ written notice given to the Processor by the Collateral
Agent):


Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110]
Attention:                          [_______________]


Reference:                          [_______________]


3.            The Processor shall be fully protected in acting on any order or
direction by the Collateral Agent respecting the Charges and the Credit Card
Proceeds without making any inquiry whatsoever as to the Collateral Agent’s
right or authority to give such order or direction or as to the application of
any payment made pursuant thereto, provided that the Processor does not act with
gross negligence, bad faith or willful misconduct.  Nothing contained herein is
intended to, nor shall it be deemed to, modify the rights and obligations of the
Company and the Collateral Agent under the terms of the Credit Agreement or any
other document executed in connection therewith between, among others, the
Company and the Collateral Agent.


This letter may be amended only by the written agreement of the Processor, the
Company, and an officer of the Collateral Agent and may be terminated solely by
written notice signed by an officer of the Collateral Agent.
 
 

  Very truly yours,       [LOAN PARTY]        
 
By:
      Name:       Title:            

 

 
cc:            Bank of America, N.A.
 
K-2

--------------------------------------------------------------------------------


 
EXHIBIT L


Form of Blocked Account Control Agreement


DEPOSIT ACCOUNT CONTROL AGREEMENT
(Account – With Activation)




This Agreement is entered into as of _______________, 20__, among           
[BARNES & NOBLE, INC.] (“Company”), BANK OF AMERICA, N.A., as agent (“Lender”),
and ________________________ (“Bank”) with respect to the following (all
references herein to the “UCC” refer to the Uniform Commercial Code as in effect
from time to time in the State of New York; terms defined in the UCC have the
same meanings when used herein):


A.            Bank has agreed to establish and maintain for Company deposit
account number _______________ (the “Account”).


B.            Company has notified Bank that pursuant to the Security Agreement
dated as of August 3, 2015 (as such agreement may be amended and/or supplemented
from time to time, the “Security Agreement”), the Company has granted Lender a
continuing security interest (the “Transaction Lien”) in all right, title and
interest of the Company in the Account and in checks and other payment
instructions or items (“Checks”) deposited in the Account.


C.            Company, Lender and Bank are entering into this Agreement to
evidence Lender’s security interest in the Account and such Checks and to
provide for the disposition of net proceeds of Checks deposited in the Account.


D.            The Company is Bank’s customer (as defined in Section 4 104(1)(e)
of the UCC) with respect to the Account.  Bank confirms that:  (i) Bank has
established the Account in the name of “______________” ; (ii) the Account is a
“deposit account” as defined in Section 9-102(a)(29) of the UCC; and (iii) Bank
is a “bank” (as defined in section 9-102 of the UCC) and is acting in such
capacity in respect of the Account.


Accordingly, Company, Lender and Bank agree as follows:

1.                   (a)            This Agreement evidences Lender’s control
over the Account.  Notwithstanding anything to the contrary in the underlying
agreement between Bank and Company governing the Account, Bank will comply with
instructions originated by Lender as set forth herein directing the disposition
of funds in the Account without further consent of the Company.


(b)            Company represents and warrants to Lender and Bank that it has
not assigned or granted a security interest in the Account or any Check
deposited in the Account.


(c)            Except as permitted by Section 4, Company will not permit the
Account to become subject to any other pledge, assignment, lien, charge or
encumbrance of any kind, other than Lender’s security interest referred to
herein.


2.                   During the Activation Period (as defined below), Bank shall
prevent Company from making any withdrawals from the Account. Prior to the
Activation Period, Company may operate and transact business through the Account
in its normal fashion, including making withdrawals from the Account, but
covenants to Lender it will not close the Account without the prior written
consent of Lender.  Bank shall have no liability in the event Company breaches
this covenant to Lender.  During the Activation Period, and continuing on each
Business Day thereafter, Bank shall transfer all available
 
 
L-1

--------------------------------------------------------------------------------

balances in the Account to Lender at its account specified in the Notice (as
defined below).  The “Activation Period” means the period which commences within
a reasonable period of time not to exceed two Business Days after Bank’s receipt
of a written notice from Lender in the form of Exhibit A (the “Notice”) and
ending on the day when Bank receives a notice from Lender advising Bank that the
Activation Period is terminated.  A “Business Day” is each day except Saturdays,
Sundays and Bank holidays.  Funds are not available if, in the reasonable
determination of Bank, they are subject to a hold, dispute or legal process
preventing their withdrawal.
   
3.             Bank agrees it shall not offset, charge, deduct or otherwise
withdraw funds from the Account, except as permitted by Section 4, until it has
been advised in writing by Lender that the Transaction Lien has been terminated
in accordance with the Security Agreement.
 
4.                   Bank is permitted to charge the Account:


(a)            for its normal and customary fees and charges relating to the
Account or associated with this Agreement; and


(b)            in the event any Check deposited into the Account is returned
unpaid for any reason or for any breach of warranty claim; and


(c)            for any account adjustments as it relates to encoding errors or
other adjustments as a result of customary banking practices.
 
5.                  (a)            If the balances in the Account are not
sufficient to compensate Bank for any fees, account adjustments or charges due
Bank or returned Check in connection with the Account or this Agreement, Company
agrees to pay Bank on demand the amount due Bank.  If Company fails to so pay
Bank within five days after such demand, Lender agrees to pay Bank such amount
within five days after Bank’s demand to Lender.  The failure to so pay Bank
shall constitute a breach of this Agreement.


(b)            Company hereby authorizes Bank, without prior notice, from time
to time to debit any other account Company may have with Bank for the amount or
amounts due Bank under subsection 5(a).


6.                   (a)            Bank will send information regarding
deposits to the Account to the address specified below for Company or as
otherwise specified in writing by Company to Bank.


(b)        In addition to the original Bank statement provided to Company, Bank
will provide Lender with a duplicate of such statement.


7.             (a)        Bank will not be liable to Company or Lender for any
expense, claim, loss, damage or cost (“Damages”) arising out of or relating to
its performance under this Agreement other than those Damages which result
directly from its acts or omissions constituting gross negligence or intentional
misconduct.


(b)            In no event will Bank be liable for any special, indirect,
exemplary or consequential damages, including but not limited to lost profits.


(c)            Bank will be excused from failing to act or delay in acting, and
no such failure or delay shall constitute a breach of this Agreement or
otherwise give rise to any liability of Bank, if (i) such failure or delay is
caused by circumstances beyond Bank’s reasonable control, including but not
limited to legal constraint, emergency conditions, action or inaction of
governmental, civil or military authority, fire, strike, lockout or other labor
dispute, war, riot, theft, flood, earthquake or other natural disaster,
breakdown of public or private or common carrier communications or transmission
facilities, equipment failure, or
 
L-2

--------------------------------------------------------------------------------

 
negligence or default of Company or Lender or (ii) such failure or delay
resulted from Bank’s reasonable belief that the action would have violated any
guideline, rule or regulation of any governmental authority.
 
(d)            Bank shall have no duty to inquire or determine whether Company’s
obligations to Lender are in default or whether Lender is entitled to provide
the Notice to Bank.  Bank may rely on notices and communications it believes in
good faith to be genuine and given by the appropriate party.


(e)            Notwithstanding any of the other provisions in this Agreement, in
the event of the commencement of a case pursuant to Title 11, United States
Code, filed by or against Company, or in the event of the commencement of any
similar case under then applicable federal or state law providing for the relief
of debtors or the protection of creditors by or against Company, Bank may act as
Bank deems necessary to comply with all applicable provisions of governing
statutes and shall not be in violation of this Agreement as a result.


(f)            Bank shall be permitted to comply with any writ, levy order or
other similar judicial or regulatory order or process concerning the Account or
any Check and shall not be in violation of this Agreement for so doing.


8.                   Company and Lender shall jointly and severally indemnify
Bank against, and hold it harmless from, any and all liabilities, claims, costs,
expenses and damages of any nature (including but not limited to reasonable and
documented allocated costs of staff counsel, other reasonable and documented
attorney’s fees and any reasonable and documented fees and expenses) in any way
arising out of or relating to disputes or legal actions concerning Bank’s
provision of the services described in this Agreement.  This section does not
apply to any cost or damage attributable to the gross negligence or intentional
misconduct of Bank.  Company’s and Lender’s obligations under this section shall
survive termination of this Agreement.


9.                   Company and Lender shall jointly and severally pay to Bank,
upon receipt of Bank’s invoice, all reasonable and documented costs, expenses
and attorneys’ fees (including allocated costs for in‑house legal services)
incurred by Bank in connection with the enforcement of this Agreement and any
instrument or agreement required hereunder, including but not limited to any
such reasonable costs, expenses and fees arising out of the resolution of any
conflict, dispute, motion regarding entitlement to rights or rights of action,
or other action to enforce Bank’s rights in a case arising under Title 11,
United States Code.  Company agrees to pay Bank, upon receipt of Bank’s invoice,
all reasonable costs, expenses and attorneys’ fees (including allocated costs
for in-house legal services) incurred by Bank in the preparation and
administration of this Agreement (including any amendments hereto or instruments
or agreements required hereunder).


10.                Termination and Assignment of this Agreement shall be as
follows:


(a)            Lender may terminate this Agreement by providing notice to
Company and Bank that the Transaction Lien has been terminated in accordance
with the Security Agreement.  Lender may also terminate or it may assign this
Agreement upon 30 day’s prior written notice to Company and Bank, provided,
however that any such assignment shall only be to an affiliate or wholly-owned
subsidiary of Lender.  Bank may terminate this Agreement upon 30 days’ prior
written notice to Company and Lender.  Company may not terminate this Agreement
except with the written consent of Lender and upon prior written notice to Bank.


(b)            Notwithstanding subsection 10(a), Bank may terminate this
Agreement at any time by written notice to Company and Lender if either Company
or Lender breaches any of the terms of this Agreement, or any other agreement
with Bank.


11.                (a)            Each party represents and warrants to the
other parties that (i) this Agreement constitutes its duly authorized, legal,
valid, binding and enforceable obligation; (ii) the performance of its
 
L-3

--------------------------------------------------------------------------------

obligations under this Agreement and the consummation of the transactions
contemplated hereunder will not (A) constitute or result in a breach of its
certificate or articles of incorporation, by-laws or partnership agreement, as
applicable, or the provisions of any material contract to which it is a party or
by which it is bound or (B) result in the violation of any law, regulation,
judgment, decree or governmental order applicable to it; and (iii) all approvals
and authorizations required to permit the execution, delivery, performance and
consummation of this Agreement and the transactions contemplated hereunder have
been obtained.
 
(b)            The parties each agree that it shall be deemed to make and renew
each representation and warranty in subsection 11(a) on and as of each day on
which Company uses the services set forth in this Agreement.


(c)            Bank represents that:  (i) the Account has been established as
set forth in paragraph D above and will be maintained in the manner set forth
herein until this Agreement is terminated; and (ii) neither the Account nor any
funds or deposits at any time held therein or credited thereto is or will be
evidenced by any instrument (as defined in Section 9-102 of the UCC) or
constitutes or will constitute investment property (as defined in Section 9-102
of the UCC).


12.                (a)            This Agreement may be amended only by a
writing signed by Company, Lender and Bank; except that Bank’s charges are
subject to change by Bank upon 30 days’ prior written notice to Company.


(b)            This Agreement may be executed in counterparts; all such
counterparts shall constitute but one and the same agreement.


(c)            This Agreement controls in the event of any conflict between this
Agreement and any other document or written or oral statement.  This Agreement
supersedes all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.


(d)            This Agreement shall be interpreted in accordance with the laws
of the State of New York, without reference to that state’s principles of
conflicts of law.  The State of New York shall be deemed to be Bank’s
jurisdiction (as defined in Section 9-304 of the UCC) with respect to the
Account.


13.                Any written notice or other written communication to be given
under this Agreement shall be addressed to each party at its address set forth
on the signature page of this Agreement or to such other address as a party may
specify in writing.  Except as otherwise expressly provided herein, any such
notice shall be effective upon receipt.


14.                Nothing contained in the Agreement shall create any agency,
fiduciary, joint venture or partnership relationship between Bank and Company or
Lender.  Company and Lender agree that nothing contained in this Agreement, nor
any course of dealing among the parties to this Agreement, shall constitute a
commitment or other obligation on the part of Bank to extend credit to Company
or Lender.


[Remainder of page left blank intentionally; signature page follows.]
 
L-4

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.


 
[BARNES & NOBLE, INC.]
    (“Company”)  
 
 
Address for notices:
 
By:
   
                                                       
Name:     Title:       Attention:     Facsimile:  

 
 
BANK OF AMERICA, N.A., as agent
    (“Lender”)  
 
 
Address for notices:
 
By:
   
                                                       
Name:     Title:       Attention:     Facsimile:  

 
 
 
       
 
(“Bank”)
Address for notices:
 
By:
   
                                                       
Name:     Title:       Attention:     Facsimile:  

 
 
 
L-5

--------------------------------------------------------------------------------

 
EXHIBIT A
DEPOSIT ACCOUNT CONTROL AGREEMENT




[Letterhead of Lender]
 



To:
[Bank]
[Address]

 

Re:
[Barnes & Noble, Inc.]
Account No._______________________________

 
Ladies and Gentlemen:


Reference is made to the Deposit Account Control Agreement dated
__________________, 20__ (the “Agreement”) among [Barnes & Noble, Inc.], us and
you regarding the above-described account (the “Account”).  In accordance with
Section 2 of the Agreement, we hereby give you notice of our exercise of control
of the Account and we hereby instruct you to transfer funds to our account as
follows:
 
Bank Name:
 
Bank Address:
 
ABA No.:
 
Account Name:
 
Account No.:
 
Beneficiary’s Name:
 

 
 
 

  Very truly yours,         as Lender        
 
By:
      Name:       Title:            

 
 
 

Acknowledged By:                                                               
, as Bank

 
By:
  
 
 
Name:
  
 
 
Title:
  
 
 
 
 
 
 

 
 
L-6

--------------------------------------------------------------------------------

 
EXHIBIT M


Form of Notice


NOTICE


Date:                                                         , 20            


[Bank of America, N.A.,
as Administrative Agent
Retail Finance Group
100 Federal Street, 9th Floor
Boston, Massachusetts 02110]


Attention: _________________


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of August 3,
2015 (as amended, amended and restated, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”) by, among
others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead borrower
(in such capacity, the “Lead Borrower”) for itself and the other Borrowers from
time to time party thereto, (ii) the other Borrowers from time to time party
thereto, (iii) the Guarantors from time to time party thereto, (iv) Bank of
America, N.A., as Administrative Agent, Collateral Agent and Swing Line Lender,
(v) the Lenders from time to time party thereto, (vi) JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, National Association and SunTrust Bank, as Co-Syndication
Agents and (vii) Citizens Bank, N.A. and Regions Bank, as Co-Documentation
Agents.  Capitalized terms used but not defined herein shall have the meanings
set forth in the Credit Agreement.


In accordance with the section of the Credit Agreement marked below, the Lead
Borrower hereby gives you notice that:



☐ an action, event or occurrence which gives rise to a notice under the terms of
the Credit Agreement has taken place.  Attached hereto as Schedule 1 is a
description of the action, event or occurrence and the provision(s) of the
Credit Agreement requiring this notice.

 

☐
pursuant to Section 7.02(g), a Loan Party will make an Investment constituting a
Permitted Acquisition under the definition thereof.  Attached hereto as Schedule
2 is a certification as to the items specified therein.

 

☐
pursuant to Section 7.02(k), a Loan Party will make an Investment.  Attached
hereto as Schedule 3 is a certification as to the items specified therein.

 

☐ pursuant to Section 7.06(d), the Lead Borrower will pay cash dividends on its
Equity Interests (other than Disqualified Stock), or repurchase, redeem or
otherwise acquire Equity Interests issued by it.  Attached hereto as Schedule 4
is a certification as to the items specified therein.

 

☐ pursuant to Section 7.07(b), the Lead Borrower will prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof Material
Indebtedness.  Attached hereto as Schedule 5 is a certification as to the items
specified therein.

 
 
M-1

--------------------------------------------------------------------------------

 
 

  Very truly yours,       BARNES & NOBLE, INC.,   as Lead Borrower        
 
By:
      Name:       Title:            

 
 
                                                 


 
M-2

--------------------------------------------------------------------------------

 
 
Schedule 1


Description of the action or occurrence:
 
 
 
 
 
 
 
 
 
 
 
 





Provision(s) of the Credit Agreement requiring this notice:
 
 
 
 
 
 
 
 
 
 
 
 


 
 
 
M-3

--------------------------------------------------------------------------------



 
Schedule 2


Pursuant to Section 7.02(g), and clause (c) of the definition of Permitted
Acquisition, the Lead Borrower hereby delivers a written certification of the
following:


☐          No Event of Default has occurred or will arise as a result of the
Investment.
 
[OPTION 1:]
 
A.               ☐ Projected Excess Availability as of the date of consummation
of the Investment will be equal to or greater than twelve and one-half percent
(12.5%) of the Loan Cap.
 
Projected Excess Availability1:
 
1.
Availability
   
(a)      Loan Cap
   
(i)         Aggregate Commitments
[700,000,000]
   
(ii)       Borrowing Base
   
(iii)    lesser of Line 1(a)(i) and 1(a)(ii)
         
(b)         Total Outstandings
   
(i)         Outstanding Amount of all Loans
     
(ii)       Outstanding Amount of all LC Obligations
     
(iii)      Line 2(b)(i) plus 2(b)(ii)
         
(c)          Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]
     
2.
Availability [Greater of (i) Line 1(c) and (ii) zero]
       
3.
12.5% of Loan Cap [Line 1(a)(iii) x 0.125]
       



B.               ☐ Pro Forma Excess Availability as of the date of consummation
of the Investment will be equal to or greater than twelve and one-half percent
(12.5%) of the Loan Cap.
 
Pro Forma Excess Availability2:
 
1.
Availability
   
(a)          Loan Cap
   
(i)      Aggregate Commitments
[700,000,000]
   
(ii)     Borrowing Base
 

 
 

--------------------------------------------------------------------------------

1 Calculation shall reflect, for the applicable date of calculation, the
projected average Availability for each Fiscal Month during the Six Month Period
immediately following such date of calculation.

2 Calculation shall reflect, for the applicable date of calculation, the pro
forma average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Six Month
Period.

 
M-4

--------------------------------------------------------------------------------

 
 

 
(iii)    lesser of Line 1(a)(i) and 1(a)(ii)
         
(b)         Total Outstandings
   
(i)        Outstanding Amount of all Loans
     
(ii)       Outstanding Amount of all LC Obligations
     
(iii)     Line 2(b)(i) plus 2(b)(ii)
         
(c)          Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]
       
2.
Availability [Greater of (i) Line 1(c) and (ii) zero]
       
3.
12.5% of Loan Cap [Line 1(a)(iii) x 0.125]
       

 
and
 
C.             ☐The Consolidated Fixed Charge Coverage Ratio, on a pro-forma
basis for the Measurement Period immediately prior to the Investment, is equal
to or greater than 1.0 to 1.0. 3:
 
(Consolidated Fixed Charge Coverage Ratio)
 

1.   Consolidated EBITDA for such Measurement Period:  
(a)            Consolidated Net Income for the most recently completed
Measurement Period:
   
 Plus the following to the extent deducted in calculating such Consolidated Net
Income:
     
(b)            Consolidated Interest Charges:
 
(c)            the provision for Federal, state, local and foreign income Taxes
(net of any tax credits):
   
(d)           depreciation and amortization expense:
   
(e)            all expenses or losses reducing Consolidated Net Income which do
not represent a cash item in such period (including LIFO reserves) or any future
period:
   
(f)            expenses deducted in such period resulting from the issuance of
any Equity Interests which do not represent a cash item in such period or any
future period (in each case of or by the Lead Borrower and the other Loan
Parties for such Measurement Period):
   
(g)           The sum of Lines 1(a) through (f):
   
Minus the following to the extent included in calculating such Consolidated Net
Income:
 

 

--------------------------------------------------------------------------------

3 Consolidated Fixed Charge Coverage Ratio shall be prepared on a pro forma
basis giving effect to such Acquisition.

 
M-5

--------------------------------------------------------------------------------

 
(h)           all non-cash gains increasing Consolidated Net Income (in each
case of or by the Lead Borrower and the other Loan Parties for such Measurement
Period):
   
(i)             Consolidated EBITDA [Line 1(g) minus Line 1(h)]:
      2.
Minus the sum of the following:
   
(a)            Capital Expenditures (other than those in connection with
Permitted Acquisitions):
   
Plus
   
(b)           the aggregate amount of Federal, state, local and foreign income
taxes paid in cash or required to be paid in cash during such Measurement
Period:
   
(c)            The sum of Line 2(a) and Line 2(b):
      3.
CASH FLOW AVAILABLE FOR FIXED CHARGES [Line 1(i) minus Line 2(c)]:
      4.   
Debt Service Charges during such Measurement Period:
   
(a)            Consolidated Interest Charges paid in cash or required to be paid
in cash for such Measurement Period:
   
Plus
   
(b)           the principal payments (other than Permitted Refinancings) made or
required to be made on account of Indebtedness  (excluding the Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period:
   
(c)            Debt Service Charges [The sum of Line 4(a) and Line 4(b)]:
      5.  
Plus the aggregate amount of all Restricted Payments paid in cash during such
Measurement Period (determined on a consolidated basis in accordance with GAAP):
      6.    
FIXED CHARGES [The sum of Line 4(c) and Line 5]:
      7.   
CONSOLIDATED FIXED CHARGE COVERAGE RATIO [Line 3 divided by Line 6]:
 

 
 
M-6

--------------------------------------------------------------------------------

 
[OPTION 2:]


A.              ☐Projected Excess Availability as of the date of consummation of
the Investment will be equal to or greater than twenty percent (20.0%) of the
Loan Cap.
 
Projected Excess Availability4:
 
1.
Availability
   
(a)           Loan Cap
   
 (i)       Aggregate Commitments
[700,000,000]
   
 (ii)      Borrowing Base
     
 (iii)     lesser of Line 1(a)(i) and 1(a)(ii)
 

 

 
(b)           Total Outstandings
   
 (i)       Outstanding Amount of all Loans
     
 (ii)      Outstanding Amount of all LC Obligations
     
 (iii)    Line 2(b)(i) plus 2(b)(ii)
         
(c)           Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]
       
2.
Availability [Greater of (i) Line 1(c) and (ii) zero]
       
3.
20.0% of Loan Cap [Line 1(a)(iii) x 0.20]
 





and


B.               ☐Pro Forma Excess Availability as of the date of consummation
of the Investment will be equal to or greater than twenty percent (20.0%) of the
Loan Cap.


Pro Forma Excess Availability5:
 
1.
Availability
   
(a)           Loan Cap
   
 (i)        Aggregate Commitments
[700,000,000]
   
 (ii)      Borrowing Base
     
 (iii)     lesser of Line 1(a)(i) and 1(a)(ii)
 

 



--------------------------------------------------------------------------------

4 Calculation shall reflect, for the applicable date of calculation, the
projected average Availability for each Fiscal Month during the Six Month Period
immediately following such date of calculation.

5 Calculation shall reflect, for the applicable date of calculation, the pro
forma average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Six Month
Period.

 
 
M-7

--------------------------------------------------------------------------------

 
 

 
(b)           Total Outstandings
   
 (i)        Outstanding Amount of all Loans
     
 (ii)      Outstanding Amount of all LC Obligations
     
 (iii)    Line 2(b)(i) plus 2(b)(ii)
         
(c)           Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]
       
2.
Availability [Greater of (i) Line 1(c) and (ii) zero]
       
3.
20.0% of Loan Cap [Line 1(a)(iii) x 0.20]
       





M-8

--------------------------------------------------------------------------------

 
 
Schedule 3


Pursuant to Section 7.02(k) of the Credit Agreement, the Lead Borrower hereby
delivers a written certification of the following:


☐ No Default has occurred or will arise as a result of the Investment.


☐ Projected Excess Availability as of the date of consummation of the Investment
will be equal to or greater than twelve and one-half percent (12.5%) of the Loan
Cap.
 
Projected Excess Availability6:
 
1.
Availability
   
(a)          Loan Cap
   
(i)         Aggregate Commitments
[700,000,000]
   
(ii)       Borrowing Base
     
(iii)      lesser of Line 1(a)(i) and 1(a)(ii)
         
(b)         Total Outstandings
   
(i)         Outstanding Amount of all Loans
     
(ii)       Outstanding Amount of all LC Obligations
     
(iii)      Line 2(b)(i) plus 2(b)(ii)
         
(c)      Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]
       
2.
Availability [Greater of (i) Line 1(c) and (ii) zero]
       
3.
12.5% of Loan Cap [Line 1(a)(iii) x 0.125]
 


 
 
 
 

--------------------------------------------------------------------------------

6 Calculation shall reflect, for the applicable date of calculation, the
projected average Availability for each Fiscal Month during the Six Month Period
immediately following such date of calculation.

 
 
 
M-9

--------------------------------------------------------------------------------

 
☐ Pro Forma Excess Availability as of the date of consummation of the Investment
will be equal to or greater than twelve and one-half percent (12.5%) of the Loan
Cap.
 
Pro Forma Excess Availability7:
 
1.
Availability
   
(a)          Loan Cap
   
(i)        Aggregate Commitments
[700,000,000]
 
 
(ii)       Borrowing Base
     
(iii)      lesser of Line 1(a)(i) and 1(a)(ii)
         
(b)         Total Outstandings
   
(i)         Outstanding Amount of all Loans
     
(ii)       Outstanding Amount of all LC Obligations
     
(iii)      Line 2(b)(i) plus 2(b)(ii)
         
(c)          Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]
       
2.
Availability [Greater of (i) Line 1(c) and (ii) zero]
       
3.
12.5% of Loan Cap [Line 1(a)(iii) x 0.125]
 

 
 

 
 

--------------------------------------------------------------------------------

7 Calculation shall reflect, for the applicable date of calculation, the pro
forma average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Six Month
Period.

 
 
M-10

--------------------------------------------------------------------------------

 
 
 ☐ The Consolidated Fixed Charge Coverage Ratio, on a pro-forma basis for the
Measurement Period immediately prior to the Investment, is equal to or greater
than 1.0 to 1.0. 8:


(Consolidated Fixed Charge Coverage Ratio)



1. 
Consolidated EBITDA for such Measurement Period:
   
(a)           Consolidated Net Income for the most recently completed
Measurement Period:
   
Plus the following to the extent deducted in calculating such Consolidated Net
Income:
   
(b)          Consolidated Interest Charges:
   
(c)           the provision for Federal, state, local and foreign income Taxes
(net of any tax credits):
   
(d)          depreciation and amortization expense:
   
(e)           all expenses or losses reducing Consolidated Net Income which do
not represent a cash item in such period (including LIFO reserves) or any future
period:
   
(f)           expenses deducted in such period resulting from the issuance of
any Equity Interests which do not represent a cash item in such period or any
future period (in each case of or by the Lead Borrower and the other Loan
Parties for such Measurement Period):
   
(g)          The sum of Lines 1(a) through (f):
   
Minus the following to the extent included in calculating such Consolidated Net
Income:
   
(h)          all non-cash gains increasing Consolidated Net Income (in each case
of or by the Lead Borrower and the other Loan Parties for such Measurement
Period):
   
(i)            Consolidated EBITDA [Line 1(g) minus Line 1(h)]:
      2.  
Minus the sum of the following:
   
(a)           Capital Expenditures (other than those in connection with
Permitted Acquisitions):
   
Plus
   
(b)          the aggregate amount of Federal, state, local and foreign income
taxes paid in cash or required to be paid in cash during such Measurement
Period:
   
(c)           The sum of Line 2(a) and Line 2(b):
      3.   
CASH FLOW AVAILABLE FOR FIXED CHARGES [Line 1(i)
 

 
 

--------------------------------------------------------------------------------

8 Consolidated Fixed Charge Coverage Ratio shall be prepared on a pro forma
basis giving effect to such Acquisition.

 
 
M-11

--------------------------------------------------------------------------------

 
 

  minus Line 2(c)]:   4.    
Debt Service Charges during such Measurement Period:
   
(a)          Consolidated Interest Charges paid in cash or required to be paid
in cash for such Measurement Period:
   
Plus
   
(b)          the principal payments (other than Permitted Refinancings) made or
required to be made on account of Indebtedness  (excluding the Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period:
   
(c)           Debt Service Charges [The sum of Line 4(a) and Line 4(b)]:
      5.   
 Plus the aggregate amount of all Restricted Payments paid in cash during such
Measurement Period (determined on a consolidated basis in accordance with GAAP):
      6.       
FIXED CHARGES [The sum of Line 4(c) and Line 5]:
      7.   
CONSOLIDATED FIXED CHARGE COVERAGE RATIO [Line 3 divided by Line 6]:
 


 
M-12

--------------------------------------------------------------------------------

 
 
Schedule 4


Pursuant to Section 7.06(d) of the Credit Agreement, the Lead Borrower hereby
delivers a written certification of the following:
 
[OPTION 1:]
 
A.              ☐Projected Excess Availability as of the date of consummation of
the Investment will be equal to or greater than twenty-five percent (25.0%) of
the Loan Cap.
 
Projected Excess Availability9:
 
1.
Availability
   
(a)           Loan Cap
   
 (i)       Aggregate Commitments
[700,000,000]
   
 (ii)      Borrowing Base
     
 (iii)     lesser of Line 1(a)(i) and 1(a)(ii)
         
(b)          Total Outstandings
   
 (i)       Outstanding Amount of all Loans
     
 (ii)      Outstanding Amount of all LC Obligations
     
 (iii)      Line 2(b)(i) plus 2(b)(ii)
           
(c)           Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]
         
2.
Availability [Greater of (i) Line 1(c) and (ii) zero]
       
3.
25.0% of Loan Cap [Line 1(a)(iii) x 0.25]
 

 
 
and
 
B.               ☐Pro Forma Excess Availability as of the date of consummation
of the Investment will be equal to or greater than twenty-five percent (25.0%)
of the Loan Cap.


Pro Forma Excess Availability10:
 
1.
Availability
   
(a)           Loan Cap
   
 (i)      Aggregate Commitments
[700,000,000]
   
 (ii)      Borrowing Base
 

 
 

--------------------------------------------------------------------------------

9 Calculation shall reflect, for the applicable date of calculation, the
projected average Availability for each Fiscal Month during the Six Month Period
immediately following such date of calculation.

10 Calculation shall reflect, for the applicable date of calculation, the pro
forma average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Six Month
Period.

 
 
M-13

--------------------------------------------------------------------------------

 
 

 
 (iii)                lesser of Line 1(a)(i) and 1(a)(ii)
         
(b)          Total Outstandings
   
 (i)      Outstanding Amount of all Loans
     
 (ii)      Outstanding Amount of all LC Obligations
     
 (iii)      Line 2(b)(i) plus 2(b)(ii)
         
(c)           Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]
       
2.
Availability [Greater of (i) Line 1(c) and (ii) zero]
       
3.
25.0% of Loan Cap [Line 1(a)(iii) x 0.25]
 



 
M-14

--------------------------------------------------------------------------------

 
 
[OPTION 2:]
 
A.              ☐ Projected Excess Availability as of the date of consummation
of the Investment will be equal to or greater than fifteen percent (15.0%) of
the Loan Cap.
 
Projected Excess Availability11:
 
1.
Availability
   
(a)           Loan Cap
   
 (i)       Aggregate Commitments
[700,000,000]
   
 (ii)      Borrowing Base
     
 (iii)    lesser of Line 1(a)(i) and 1(a)(ii)
           
(b)          Total Outstandings
   
 (i)       Outstanding Amount of all Loans
     
 (ii)      Outstanding Amount of all LC Obligations
     
 (iii)     Line 2(b)(i) plus 2(b)(ii)
           
(c)           Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]
       
2.
Availability [Greater of (i) Line 1(c) and (ii) zero]
       
3.
15.0% of Loan Cap [Line 1(a)(iii) x 0.15]
 



 
and
 
B.               ☐ Pro Forma Excess Availability as of the date of consummation
of the Investment will be equal to or greater than fifteen percent (15.0%) of
the Loan Cap.


Pro Forma Excess Availability12:
 
1.
Availability
   
(a)      Loan Cap
   
 (i)       Aggregate Commitments
[700,000,000]
   
 (ii)      Borrowing Base
     
 (iii)     lesser of Line 1(a)(i) and 1(a)(ii)
           
(b)      Total Outstandings
   
 (i)      Outstanding Amount of all Loans

 
 

--------------------------------------------------------------------------------

11 Calculation shall reflect, for the applicable date of calculation, the
projected average Availability for each Fiscal Month during the Six Month Period
immediately following such date of calculation.

12 Calculation shall reflect, for the applicable date of calculation, the pro
forma average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Six Month
Period.

 
M-15

--------------------------------------------------------------------------------

 
 

 
 (ii)      Outstanding Amount of all LC Obligations
     
 (iii)      Line 2(b)(i) plus 2(b)(ii)
           
(c)      Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]
       
2.
Availability [Greater of (i) Line 1(c) and (ii) zero]
       
3.
15.0% of Loan Cap [Line 1(a)(iii) x 0.15]
 



 
and


C.              ☐ The Consolidated Adjusted Fixed Charge Coverage Ratio, on a
pro-forma basis for the Measurement Period immediately prior to such payment, is
equal to or greater than 1.10 to 1.00.13


Consolidated Adjusted Fixed Charge Coverage Ratio:



1.      
Consolidated EBITDA for such Measurement Period:
   
(a)           Consolidated Net Income for the most recently completed
Measurement Period:
   
Plus the following to the extent deducted in calculating such Consolidated Net
Income:
     
(b)          Consolidated Interest Charges:
 
(c)           the provision for Federal, state, local and foreign income Taxes
(net of any tax credits):
   
(d)          depreciation and amortization expense:
   
(e)           all expenses or losses reducing Consolidated Net Income which do
not represent a cash item in such period (including LIFO reserves) or any future
period:
   
(f)            expenses deducted in such period resulting from the issuance of
any Equity Interests which do not represent a cash item in such period or any
future period (in each case of or by the Lead Borrower and the other Loan
Parties for such Measurement Period):
   
(g)          The sum of Lines 1(a) through (f):
   
Minus the following to the extent included in calculating such Consolidated Net
Income:
   
(h)          all non-cash gains increasing Consolidated Net Income (in each case
of or by the Lead Borrower and the other Loan Parties for such Measurement
Period):
   
(i)            Consolidated EBITDA [Line 1(g) minus Line 1(h)]:
 

 
 

--------------------------------------------------------------------------------

13 Consolidated Fixed Charge Coverage Ratio shall be prepared on a pro forma
basis giving effect to such transaction or payment.

 
 
M-16

--------------------------------------------------------------------------------

 
 

2.
Minus the sum of the following:
   
(a)           Capital Expenditures (other than those in connection with
Permitted Acquisitions):
   
Plus
   
(b)          the aggregate amount of Federal, state, local and foreign income
taxes paid in cash or required to be paid in cash during such Measurement
Period:
   
(c)           The sum of Line 2(a) and Line 2(b):
        3.       
CASH FLOW AVAILABLE FOR FIXED CHARGES [Line 1(i) minus Line 2(c)]:
      4.   
Debt Service Charges during such Measurement Period (other than prepayments of
principal in the Subject Transaction):
   
(a)           Consolidated Interest Charges paid in cash or required to be paid
in cash for such Measurement Period:
   
Plus
   
(b)          the principal payments (other than Permitted Refinancings) made or
required to be made on account of Indebtedness (excluding the Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period:
   
(c)           Debt Service Charges [The sum of Line 4(a) and Line 4(b)]:
        5.  
Plus the aggregate amount of all Restricted Payments paid in cash during such
Measurement Period (other than those made in the Subject Transaction and, if the
Subject Transaction is a repurchase of equity interests, all repurchases related
to such Subject Transaction that have previously been made as part of a single
stock repurchase plan approved by the board of directors of the Lead Borrower,
if any) (determined on a Consolidated basis in accordance with GAAP):
    6.     
FIXED CHARGES [The sum of Line 4(c) and Line 5]:
      7.  
CONSOLIDATED ADJUSTED FIXED CHARGE COVERAGE RATIO [Line 3 divided by Line 6]:
 


 
M-17

--------------------------------------------------------------------------------

 
 
Schedule 5


Pursuant to Section 7.07(b) of the Credit Agreement, the Lead Borrower hereby
delivers a written certification of the following:

 
[OPTION 1:]
 
A.  ☐ Projected Excess Availability as of the date of consummation of the
Investment will be equal to or greater than twenty percent (20.0%) of the Loan
Cap.
 
Projected Excess Availability14:
 
1.
Availability
   
(a)      Loan Cap
   
 (i)     Aggregate Commitments
[700,000,000]
   
 (ii)    Borrowing Base
     
 (iii)   lesser of Line 1(a)(i) and 1(a)(ii)
           
(b)      Total Outstandings
   
 (i)      Outstanding Amount of all Loans
   
(ii)      Outstanding Amount of all LC Obligations
   
(iii)    Line 2(b)(i) plus 2(b)(ii)
    (c)     Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]  
2. 
Availability [Greater of (i) Line 1(c) and (ii) zero]
  3.
20.0% of Loan Cap [Line 1(a)(iii) x 0.20]

 



and

 
B.  ☐ Pro Forma Excess Availability as of the date of consummation of the
Investment will be equal to or greater than twenty percent (20.0%) of the Loan
Cap.


Pro Forma Excess Availability15:
 
1.
Availability
   
(a)      Loan Cap
 
 (i)     Aggregate Commitments
[700,000,000]
   
 (ii)    Borrowing Base
 


 

--------------------------------------------------------------------------------

14 Calculation shall reflect, for the applicable date of calculation, the
projected average Availability for each Fiscal Month during the Six Month Period
immediately following such date of calculation.

15 Calculation shall reflect, for the applicable date of calculation, the pro
forma average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Six Month
Period.

 
M-18

--------------------------------------------------------------------------------

 
 

 
 (iii)   lesser of Line 1(a)(i) and 1(a)(ii)
           
(b)      Total Outstandings
   
 (i)      Outstanding Amount of all Loans
   
(ii)      Outstanding Amount of all LC Obligations
   
(iii)    Line 2(b)(i) plus 2(b)(ii)
    (c)     Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]  
2. 
Availability [Greater of (i) Line 1(c) and (ii) zero]
  3.
20.0% of Loan Cap [Line 1(a)(iii) x 0.20]

 
 
M-19

--------------------------------------------------------------------------------

 
 
[OPTION 2:]
 
A.              ☐ Projected Excess Availability as of the date of consummation
of the Investment will be equal to or greater than twelve and one-half percent
(12.5%) of the Loan Cap.

 
Projected Excess Availability16:
 
1.
Availability
   
(a)      Loan Cap
   
 (i)     Aggregate Commitments
[700,000,000]
   
 (ii)    Borrowing Base
     
 (iii)   lesser of Line 1(a)(i) and 1(a)(ii)
           
(b)      Total Outstandings
   
 (i)      Outstanding Amount of all Loans
   
(ii)      Outstanding Amount of all LC Obligations
   
(iii)    Line 2(b)(i) plus 2(b)(ii)
    (c)     Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]  
2. 
Availability [Greater of (i) Line 1(c) and (ii) zero]
  3.
12.5% of Loan Cap [Line 1(a)(iii) x 0.125]

 



and

 
B.  ☐ Pro Forma Excess Availability as of the date of consummation of the
Investment will be equal to or greater than twenty percent (20.0%) of the Loan
Cap.


Pro Forma Excess Availability17:
 
 
1.
Availability
   
(a)      Loan Cap
   
 (i)     Aggregate Commitments
[700,000,000]
   
 (ii)    Borrowing Base
     
 (iii)   lesser of Line 1(a)(i) and 1(a)(ii)
           
(b)      Total Outstandings
   
 (i)      Outstanding Amount of all Loans

 
 
 

--------------------------------------------------------------------------------

16 Calculation shall reflect, for the applicable date of calculation, the
projected average Availability for each Fiscal Month during the Six Month Period
immediately following such date of calculation.

17 Calculation shall reflect, for the applicable date of calculation, the pro
forma average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated at the beginning of such Six Month
Period.



 
 
M-20

--------------------------------------------------------------------------------



 

 
(ii)      Outstanding Amount of all LC Obligations
   
(iii)    Line 2(b)(i) plus 2(b)(ii)
    (c)     Loan Cap minus Total Outstandings [Line 1(a)(iii) minus 1(b)(iii)]  
2. 
Availability [Greater of (i) Line 1(c) and (ii) zero]
  3.
12.5% of Loan Cap [Line 1(a)(iii) x 0.125]

 


and


C.  ☐The Consolidated Adjusted Fixed Charge Coverage Ratio, on a pro-forma basis
for the Measurement Period immediately prior to such payment, is equal to or
greater than 1.00 to 1.00.18


Consolidated Adjusted Fixed Charge Coverage Ratio:



1.      
Consolidated EBITDA for such Measurement Period:
   
(a)           Consolidated Net Income for the most recently completed
Measurement Period:
   
Plus the following to the extent deducted in calculating such Consolidated Net
Income:
     
(b)          Consolidated Interest Charges:
 
(c)           the provision for Federal, state, local and foreign income Taxes
(net of any tax credits):
   
(d)          depreciation and amortization expense:
   
(e)           all expenses or losses reducing Consolidated Net Income which do
not represent a cash item in such period (including LIFO reserves) or any future
period:
   
(f)            expenses deducted in such period resulting from the issuance of
any Equity Interests which do not represent a cash item in such period or any
future period (in each case of or by the Lead Borrower and the other Loan
Parties for such Measurement Period):
   
(g)          The sum of Lines 1(a) through (f):
   
Minus the following to the extent included in calculating such Consolidated Net
Income:
   
(h)          all non-cash gains increasing Consolidated Net Income (in each case
of or by the Lead Borrower and the other Loan Parties for such Measurement
Period):
   
(i)            Consolidated EBITDA [Line 1(g) minus Line 1(h)]:
 

 
 

--------------------------------------------------------------------------------

18 Consolidated Fixed Charge Coverage Ratio shall be prepared on a pro forma
basis giving effect to such transaction or payment.

 
 
M-21

--------------------------------------------------------------------------------


 
 

2.
Minus the sum of the following:
   
(a)           Capital Expenditures (other than those in connection with
Permitted Acquisitions):
   
Plus
   
(b)          the aggregate amount of Federal, state, local and foreign income
taxes paid in cash or required to be paid in cash during such Measurement
Period:
   
(c)           The sum of Line 2(a) and Line 2(b):
        3.       
CASH FLOW AVAILABLE FOR FIXED CHARGES [Line 1(i) minus Line 2(c)]:
      4.   
Debt Service Charges during such Measurement Period (other than prepayments of
principal in the Subject Transaction):
   
(a)           Consolidated Interest Charges paid in cash or required to be paid
in cash for such Measurement Period:
   
Plus
   
(b)          the principal payments (other than Permitted Refinancings) made or
required to be made on account of Indebtedness (excluding the Obligations but
including, without limitation, Capital Lease Obligations) for such Measurement
Period:
   
(c)           Debt Service Charges [The sum of Line 4(a) and Line 4(b)]:
        5.  
Plus the aggregate amount of all Restricted Payments paid in cash during such
Measurement Period (other than those made in the Subject Transaction and, if the
Subject Transaction is a repurchase of equity interests, all repurchases related
to such Subject Transaction that have previously been made as part of a single
stock repurchase plan approved by the board of directors of the Lead Borrower,
if any) (determined on a Consolidated basis in accordance with GAAP):
    6.     
FIXED CHARGES [The sum of Line 4(c) and Line 5]:
      7.  
CONSOLIDATED ADJUSTED FIXED CHARGE COVERAGE RATIO [Line 3 divided by Line 6]:
 


 
M-22

--------------------------------------------------------------------------------

 
EXHIBIT N-1


Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of August 3, 2015 by,
among others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead
borrower (in such capacity, the “Lead Borrower”) for itself and the other
Borrowers from time to time party thereto, (ii) the other Borrowers from time to
time party thereto, (iii) the Guarantors from time to time party thereto, (iv)
Bank of America, N.A., as Administrative Agent, Collateral Agent and Swing Line
Lender, (v) the Lenders from time to time party thereto, (vi) JPMorgan Chase
Bank, N.A., Wells Fargo Bank, National Association, and SunTrust Bank, as
Co-Syndication Agents and (vii) Citizens Bank, N.A. and Regions Bank, as
Co-Documentation Agents (as amended, amended and restated, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”).   Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (b) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (c) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, and (d) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Lead Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or successor form), as applicable.  By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Lead Borrower and the
Administrative Agent, and (b) the undersigned shall have at all times furnished
the Lead Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF FOREIGN LENDER]


 
By:
 
Name:
   
Title:
       
Date:
__________________________________________, 20____ 

 
 
N-1-1

--------------------------------------------------------------------------------



EXHIBIT N-2


Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of August 3, 2015 by,
among others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead
borrower (in such capacity, the “Lead Borrower”) for itself and the other
Borrowers from time to time party thereto, (ii) the other Borrowers from time to
time party thereto, (iii) the Guarantors from time to time party thereto, (iv)
Bank of America, N.A., as Administrative Agent, Collateral Agent and Swing Line
Lender, (v) the Lenders from time to time party thereto, (vi) JPMorgan Chase
Bank, N.A., Wells Fargo Bank, National Association, and SunTrust Bank, as
Co-Syndication Agents and (vii) Citizens Bank, N.A. and Regions Bank, as
Co-Documentation Agents (as amended, amended and restated, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”).   Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (b) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (c) it is not a ten percent shareholder of any Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (d) it is not a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form), as applicable. By executing this certificate, the undersigned agrees that
(a) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (b) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


 
 
By:
 
Name:
   
Title:
       
Date:
__________________________________________, 20____ 

 
 
 
N-2-1

--------------------------------------------------------------------------------


 
EXHIBIT N-3


Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of August 3, 2015 by,
among others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead
borrower (in such capacity, the “Lead Borrower”) for itself and the other
Borrowers from time to time party thereto, (ii) the other Borrowers from time to
time party thereto, (iii) the Guarantors from time to time party thereto, (iv)
Bank of America, N.A., as Administrative Agent, Collateral Agent and Swing Line
Lender, (v) the Lenders from time to time party thereto, (vi) JPMorgan Chase
Bank, N.A., Wells Fargo Bank, National Association, and SunTrust Bank, as
Co-Syndication Agents and (vii) Citizens Bank, N.A. and Regions Bank, as
Co-Documentation Agents (as amended, amended and restated, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”).   Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record owner
of the participation in respect of which it is providing this certificate, (b)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or IRS Form
W-8BEN-E (or successor form), as applicable, or (b) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form), as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (ii) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




 
By:
 
Name:
   
Title:
       
Date:
__________________________________________, 20____ 

 

N-3-1

--------------------------------------------------------------------------------

EXHIBIT N-4


Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of August 3, 2015 by,
among others, (i) Barnes & Noble, Inc., a Delaware corporation, as the lead
borrower (in such capacity, the “Lead Borrower”) for itself and the other
Borrowers from time to time party thereto, (ii) the other Borrowers from time to
time party thereto, (iii) the Guarantors from time to time party thereto, (iv)
Bank of America, N.A., as Administrative Agent, Collateral Agent and Swing Line
Lender, (v) the Lenders from time to time party thereto, (vi) JPMorgan Chase
Bank, N.A., Wells Fargo Bank, National Association, and SunTrust Bank, as
Co-Syndication Agents and (vii) Citizens Bank, N.A. and Regions Bank, as
Co-Documentation Agents (as amended, amended and restated, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”).  Pursuant to the provisions of Section 3.01 of the Credit
Agreement, the undersigned hereby certifies that (a) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (c) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (e) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Administrative Agent and the Lead Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form), as applicable, or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or
successor form), as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Lead Borrower
and the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Lead Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
By:
 
Name:
   
Title:
       
Date:
__________________________________________, 20____ 

 
 
 
 
N-4-1

--------------------------------------------------------------------------------

 